



FIFTH AMENDED AND RESTATED FINANCING AGREEMENT
Dated as of February 7, 2019

by and among


RISE SPV, LLC, a Delaware limited liability company, and TODAY CARD, LLC, a
Delaware limited liability company, as the US Term Note Borrowers (together, the
“US Term Note Borrowers”),


ELEVATE CREDIT INTERNATIONAL LTD., a company incorporated under the laws of
England with number 05041905 (the “UK Borrower”),


ELEVATE CREDIT SERVICE, LLC, a Delaware limited liability company, as the US
Last Out Term Note Borrower (“Elevate Credit” or the “US Last Out Term Note
Borrower”),


THE GUARANTORS FROM TIME TO TIME PARTY HERETO,


THE LENDERS PARTY HERETO

and

VICTORY PARK MANAGEMENT, LLC
as Agent






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS; CERTAIN TERMS
2


 
Section 1.1
Definitions
2


 
Section 1.2
Terms Generally
38


 
Section 1.3
Accounting and Other Terms
39


 
Section 1.4
Borrower Representative
39


 
Section 1.5
Payments in Foreign Currencies
39


 
Section 1.6
Exchange Rates
40


 
Section 1.7
Judgment Currency
40


ARTICLE 2 BORROWERS’ AUTHORIZATION OF ISSUE
41


 
Section 2.1
Senior Secured Term Notes; Senior Secured UK Term Notes; Senior Secured Fourth
Tranche US Last Out Term Notes
41


 
Section 2.2
Interest
47


 
Section 2.3
Redemptions and Payments.
49


 
Section 2.4
Payments
53


 
Section 2.5
Dispute Resolution
54


 
Section 2.6
Taxes.
54


 
Section 2.7
Reissuance
57


 
Section 2.8
Register
57


 
Section 2.9
Maintenance of Register
58


 
Section 2.10
Monthly Maintenance Fee
58


ARTICLE 3 FIFTH RESTATEMENT CLOSING
58


 
Section 3.1
Fifth Restatement Closing
58


ARTICLE 4 INTENTIONALLY OMITTED
59


ARTICLE 5 CONDITIONS TO FIFTH RESTATEMENT CLOSING AND EACH lENDER’S OBLIGATION
TO PURCHASE
59


 
Section 5.1
Fifth Restatement Closing
59


 
Section 5.2
Subsequent Draws
62


ARTICLE 6 RESERVED
63


ARTICLE 7 CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES
63


 
Section 7.1
Organization and Qualification
63


 
Section 7.2
Authorization; Enforcement; Validity
64


 
Section 7.3
Issuance of Securities
64


 
Section 7.4
No Conflicts
64


 
Section 7.5
Consents
65


 
Section 7.6
Subsidiary Rights
65


 
Section 7.7
Equity Capitalization
65


 
Section 7.8
Indebtedness and Other Contracts
66


 
Section 7.9
Off Balance Sheet Arrangements
66


 
Section 7.10
Ranking of Notes
66





i
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





 
Section 7.11
Title
66


 
Section 7.12
Intellectual Property Rights
67


 
Section 7.13
Creation, Perfection, and Priority of Liens
67


 
Section 7.14
Absence of Certain Changes; Insolvency
67


 
Section 7.15
Absence of Proceedings
68


 
Section 7.16
No Undisclosed Events, Liabilities, Developments or Circumstances
68


 
Section 7.17
No Disagreements with Accountants and Lawyers
68


 
Section 7.18
No General Solicitation; Placement Agent’s Fees
69


 
Section 7.19
Reserved
69


 
Section 7.20
Tax Status
69


 
Section 7.21
Transfer Taxes
69


 
Section 7.22
Conduct of Business; Compliance with Laws; Regulatory Permits
70


 
Section 7.23
Foreign Corrupt Practices
70


 
Section 7.24
Reserved
71


 
Section 7.25
Environmental Laws
71


 
Section 7.26
Margin Stock
71


 
Section 7.27
ERISA; Pension Schemes
71


 
Section 7.28
Investment Company
72


 
Section 7.29
U.S. Real Property Holding Corporation
72


 
Section 7.30
Internal Accounting and Disclosure Controls
72


 
Section 7.31
Accounting Reference Date
72


 
Section 7.32
Transactions With Affiliates
72


 
Section 7.33
Acknowledgment Regarding Holders’ Purchase of Securities
73


 
Section 7.34
Reserved
73


 
Section 7.35
Insurance
73


 
Section 7.36
Full Disclosure
73


 
Section 7.37
Employee Relations
73


 
Section 7.38
Certain Other Representations and Warranties
74


 
Section 7.39
Patriot Act
74


 
Section 7.40
Material Contracts
74


ARTICLE 8 COVENANTS
75


 
Section 8.1
Financial Covenants
75


 
Section 8.2
Deliveries
76


 
Section 8.3
Notices
76


 
Section 8.4
Rank
81


 
Section 8.5
Incurrence of Indebtedness
81


 
Section 8.6
Existence of Liens
81


 
Section 8.7
Restricted Payments
81


 
Section 8.8
Mergers; Acquisitions; Asset Sales
82


 
Section 8.9
No Further Negative Pledges
83


 
Section 8.10
Affiliate Transactions
83


 
Section 8.11
Insurance
83





ii
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





 
Section 8.12
Corporate Existence and Maintenance of Properties
84


 
Section 8.13
Non-circumvention
84


 
Section 8.14
Change in Business; Change in Accounting; Centre of Main Interest; Elevate
Credit Parent
85


 
Section 8.15
U.S. Real Property Holding Corporation
85


 
Section 8.16
Compliance with Laws
85


 
Section 8.17
Additional Collateral
86


 
Section 8.18
Audit Rights; Field Exams; Appraisals; Meetings; Books and Records
86


 
Section 8.19
Additional Issuances of Debt Securities; Right of First Refusal on New
Indebtedness
87


 
Section 8.20
Post-Closing Obligations
87


 
Section 8.21
Use of Proceeds
88


 
Section 8.22
Fees, Costs and Expenses
89


 
Section 8.23
Modification of Organizational Documents and Certain Documents
89


 
Section 8.24
Joinder
90


 
Section 8.25
Investments
90


 
Section 8.26
Further Assurances.
91


 
Section 8.27
Pensions Schemes
91


 
Section 8.28
Backup Servicer
92


 
Section 8.29
Claims Escrow Account
92


ARTICLE 9 CROSS GUARANTY
93


 
Section 9.1
Cross-Guaranty
93


 
Section 9.2
Waivers by Guarantors
93


 
Section 9.3
Benefit of Guaranty
94


 
Section 9.4
Waiver of Subrogation, Etc
94


 
Section 9.5
Election of Remedies
94


 
Section 9.6
Limitation
94


 
Section 9.7
Contribution with Respect to Guaranty Obligations.
95


 
Section 9.8
Liability Cumulative
95


 
Section 9.9
Stay of Acceleration
96


 
Section 9.10
Benefit to Credit Parties
96


 
Section 9.11
Indemnity
96


 
Section 9.12
Reinstatement
96


 
Section 9.13
Guarantor Intent
96


 
Section 9.14
General
97


ARTICLE 10 RIGHTS UPON EVENT OF DEFAULT
97


 
Section 10.1
Event of Default
97


 
Section 10.2
Termination of Commitments and Acceleration Right.
100


 
Section 10.3
Consultation Rights
101


 
Section 10.4
Other Remedies
101


 
Section 10.5
Application of Proceeds
102


ARTICLE 11 BANKRUPTCY MATTERS
102


ARTICLE 12 AGENCY PROVISIONS
104





iii
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





 
Section 12.1
Appointment
104


 
Section 12.2
Binding Effect
106


 
Section 12.3
Use of Discretion
106


 
Section 12.4
Delegation of Duties
106


 
Section 12.5
Exculpatory Provisions
107


 
Section 12.6
Reliance by Agent
107


 
Section 12.7
Notices of Default
108


 
Section 12.8
Non Reliance on the Agent and Other Holders
108


 
Section 12.9
Indemnification
109


 
Section 12.10
The Agent in Its Individual Capacity
109


 
Section 12.11
Resignation or Removal of the Agent; Successor Agent
109


 
Section 12.12
Reimbursement by Holders and Lenders
110


 
Section 12.13
Withholding
110


 
Section 12.14
Release of Collateral or Guarantors
111


ARTICLE 13 MISCELLANEOUS
111


 
Section 13.1
Payment of Expenses
111


 
Section 13.2
Governing Law; Jurisdiction; Jury Trial
112


 
Section 13.3
Counterparts
113


 
Section 13.4
Headings
113


 
Section 13.5
Severability
113


 
Section 13.6
Entire Agreement; Amendments
113


 
Section 13.7
Notices
114


 
Section 13.8
Successors and Assigns; Participants
116


 
Section 13.9
No Third Party Beneficiaries
118


 
Section 13.10
Survival
118


 
Section 13.11
Further Assurances
119


 
Section 13.12
Indemnification
119


 
Section 13.13
No Strict Construction
120


 
Section 13.14
Waiver
120


 
Section 13.15
Payment Set Aside
120


 
Section 13.16
Independent Nature of the Lenders’ and the Holders’ Obligations and Rights
120


 
Section 13.17
Set-off; Sharing of Payments
121


 
Section 13.18
Reserved
121


 
Section 13.19
Reaffirmation
121


 
Section 13.20
Release of Agent and Lenders
123


 
Section 13.21
Buy-Out Option
123


 
Section 13.22
Replacement of Lenders and Holders
125









iv
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





 
EXHIBITS
Exhibit A-1
Form of Senior Secured US Term Note
Exhibit A-2(a)
Form of Senior Secured UK Term Note (USD)
Exhibit A-2(b)
Form of Senior Secured UK Term Note (GBP)
Exhibit A-3
[Reserved]
Exhibit A-4
Form of Senior Secured Fourth Tranche US Last Out Term Note
Exhibit B
Reserved
Exhibit C
Form of Secretary’s Certificate
Exhibit D
Form of Officer’s Certificate
Exhibit E
Form of Compliance Certificate
Exhibit F
Form of Notice of Borrowing
Exhibit G
Form of Joinder Agreement
Exhibit H
Index of Fifth Restatement Closing Documents

 
SCHEDULES
Schedule 1.1(a)
Credit Card Guidelines
Schedule 7.1
Subsidiaries
Schedule 7.5
Consents
Schedule 7.7
Equity Capitalization
Schedule 7.8
Indebtedness and Other Contracts
Schedule 7.12
Intellectual Property Rights
Schedule 7.22
Form of Secretary’s Certificate
Schedule 7.27
ERISA and UK Pension Schemes
Schedule 7.32
Transactions with Affiliates
Schedule 7.40
Material Contracts
Schedule 8.25
Existing Investments







v
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






FIFTH AMENDED AND RESTATED FINANCING AGREEMENT
This FIFTH AMENDED AND RESTATED FINANCING AGREEMENT (as modified, amended,
extended, restated, amended and restated and/or supplemented from time to time,
this “Agreement”), dated as of February 7, 2019 is being entered into by and
among Rise SPV, LLC, a Delaware limited liability company ( “Rise SPV”), and
Today Card, LLC, a Delaware limited liability company (“Today Card”; together
with Rise SPV, the “US Term Note Borrowers”), Elevate Credit International Ltd.,
a company incorporated under the laws of England with number 05041905 (the “UK
Borrower”), as the UK Borrower, Elevate Credit Service, LLC, a Delaware limited
liability company, as the US Last Out Term Note Borrower (“Elevate Credit” or
the “US Last Out Term Note Borrower”; the US Term Note Borrowers, the UK
Borrower and the US Last Out Term Note Borrower, each a “Borrower” and
collectively, the “Borrowers”), Elevate Credit, Inc., a Delaware corporation
(“Elevate Credit Parent”), as a Guarantor (as defined herein), the other
Guarantors (as defined herein) from time to time party hereto (such Guarantors,
collectively with the Borrowers, the “Credit Parties”), Victory Park Management,
LLC, as administrative agent and collateral agent (in such capacity, the
“Agent”) for the Lenders and the Holders (each as defined herein), and such
Lenders and Holders from time to time party hereto.


RECITALS
WHEREAS, the Borrowers, the other Credit Parties, Agent and Lenders are parties
to that certain Fourth Amended and Restated Financing Agreement dated as of
October 15, 2018 by and among the Borrowers party thereto, the other Credit
Parties party thereto, Agent and the Lenders and Holders party thereto (as
amended, supplemented or otherwise modified from time to time and in effect
immediately prior to the effectiveness of this Agreement, the “Fourth Amended
and Restated Financing Agreement”) which amended and restated in its entirety,
without constituting a novation, that certain Third Amended and Restated
Financing Agreement dated as of February 1, 2017 by and among the Borrowers
party thereto, the other Credit Parties party thereto, Agent and the Lenders and
Holders party thereto (as amended, supplemented or otherwise modified from time
to time and in effect immediately prior to the effectiveness of this Agreement,
the “Third Amended and Restated Financing Agreement”) which previously amended
and restated in its entirety, without constituting a novation, that certain
Second Amended and Restated Financing Agreement dated as of June 30, 2016 (as
the same was amended, supplemented or otherwise modified from time to time and
in effect immediately prior to the effectiveness of the Third Amended and
Restated Financing Agreement (the “Original Financing Agreement” or the “Second
Amended and Restated Financing Agreement”) by and among the Borrowers party
thereto, the other Credit Parties party thereto, Agent and the Lenders and
Holders party thereto;
WHEREAS, the parties hereto desire to enter into this Agreement to, among other
things, amend and restate in its entirety the Fourth Amended and Restated
Financing Agreement, without constituting a novation of the obligations,
liabilities and indebtedness of the Borrowers and Guarantors thereunder, on the
terms and subject to the conditions contained herein; and


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Borrowers shall pay and reimburse the Agent for itself and on behalf of the
Holders and Lenders for all expenses incurred in connection with the
transactions contemplated hereunder.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the Borrowers, the Guarantors, the Agent and each
Lender hereby amend and restate the Fourth Amended and Restated Financing
Agreement in its entirety without effecting a novation of the Obligations
existing thereunder, and otherwise agree as follows:


2
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






ARTICLE 1

DEFINITIONS; CERTAIN TERMS

Section 1.1    Definitions. As used in this Agreement, the following terms have
the respective meanings indicated below, such meanings to be applicable equally
to both the singular and plural forms of such terms:
“956 Impact” has the meaning set forth in Section 8.24.
“956 Limitations” means, collectively, that notwithstanding any other provisions
of this Agreement, (a) no Obligation of any US Term Note Borrower or the US Last
Out Term Note Borrower (including any guaranty of any Obligation of the US Term
Note Borrower or the US Last Out Term Note Borrower) shall constitute an
“Obligation” with respect to any UK Credit Party, (b) no UK Credit Party shall
guaranty or otherwise be liable for any other Credit Party’s guaranty of any
Obligation of any US Term Note Borrower or the US Last Out Term Note Borrower
and (c) no assets of any UK Credit Party shall serve as collateral security for
any Obligations of any US Term Note Borrower or the US Last Out Term Note
Borrower (including any guaranty of any Obligations of any US Term Note Borrower
or the US Last Out Term Note Borrower), it being understood and acknowledged
that the preceding provisions are intended to ensure that no UK Credit Party
shall be treated as holding any obligations of a United States person pursuant
to Section 956 of the Internal Revenue Code and shall be interpreted consistent
with this intention.
“1933 Act” means the Securities Act of 1933, as amended.
“Acceptable Bank” means (a) a bank or financial institution which has a rating
for its long-term unsecured and non-credit-enhanced debt obligations of A-1 or
higher by Standard & Poor’s Rating Services or Fitch Ratings Ltd. or P-1 or
higher by Moody’s Investors Service Limited or a comparable rating from an
internationally recognized credit rating agency; or (b) any other bank or
financial institution approved by the Agent.
“Accounting Reference Date” means December 31st of each year.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business line, unit or division of a Person, (b) the acquisition of in
excess of 50% of the Equity Interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person.
“Additional Amount” has the meaning set forth in Section 2.6(b).
“Affiliate” means, with respect to a specified Person, another Person that (i)
is a director or officer of such specified Person, or (ii) directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.
“Agent” has the meaning set forth in the introductory paragraph hereto.


3
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Agreement” has the meaning set forth in the introductory paragraph hereto.
“Agreement Currency” has the meaning set forth in Section 1.7.
“Asset Sale” means the sale, lease, license, conveyance or other disposition of
any assets or rights of any Credit Party or any Credit Party’s Subsidiaries.
“Backup Servicer” means a Person, reasonably satisfactory to Agent, that the
Borrowers have appointed and that is providing backup servicing and its
permitted successors and assigns reasonably satisfactory to Agent.
“Backup Servicing Agreement” means the Backup Servicing Agreement among the
Credit Parties, the Backup Servicer and the Agent as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
“Bank” means a Federal Deposit Insurance Corporation insured state or federally
chartered bank.
“Bank Transaction Documents” means, collectively, those certain program
agreements, loan sale agreements or participation sale agreements, as
applicable, or any other similar agreements by and between any Bank and a Credit
Party pursuant to which such Bank may sell to such Credit Party from time to
time Consumer Loans originated by such Bank or participation interests therein,
in each case, in form and substance reasonably acceptable to Agent and as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.
“Bankruptcy Code” has the meaning set forth in Section 10.1(c).
“Bankruptcy Law” has the meaning set forth in Section 10.1(c).
“Base Rate” means
(a)    at any time on or after February 1, 2019 but prior to the first Issuance
Date after February 1, 2019, a rate equal to the greatest of (i) the LIBOR Rate
as of February 1, 2019, (ii) the Swap Rate as of February 1, 2019, and (iii) one
percent per annum (1%); and
(b)    at any time after the first Issuance Date after February 1, 2019 and as
of each Issuance Date, a rate equal to the weighted average of (i) the
then-current Base Rate immediately preceding such Issuance Date and (ii) the
greatest of (A) the LIBOR Rate as of such Issuance Date, (B) the Swap Rate as of
such Issuance Date and (C) one percent per annum (1%). For the avoidance of
doubt, the resulting weighted average calculated in clause (b) shall be used as
the then-current Base Rate in clause (b)(i) when calculating the Base Rate on
the next succeeding Issuance Date.
“Blocked Account” means each “Controlled Account” (as defined in the US Security
Agreement) that is subject to the full dominion and control of the Agent and
each “Blocked Account” (as defined in the UK Security Documents).


4
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Book Value of Equity” means, as of any date of determination, total assets less
intangible assets less total liabilities, in each case, of the Credit Parties
and their Subsidiaries.
“Borrower” and “Borrowers” have the meanings set forth in the introductory
paragraph hereto.
“Borrower Representative” has the meaning set forth in Section 1.4.
“Borrowing Base (UK)” means, on any date of determination, the sum of:
(a)    (i) the aggregate principal balance of the Eligible UK Consumer Loans on
such date less any Excess Concentration Amounts multiplied by (ii) eighty-five
percent (85%), plus
(b)    one hundred percent (100%) of the balance of the unrestricted (it being
agreed and acknowledged that cash collateral securing surety bonds and letters
of credit posted or maintained by the UK Borrower shall, in each case, be deemed
to be “restricted”) Pounds Sterling denominated cash and Cash Equivalent
Investments of the UK Borrower in a Funding Account or Collection Account on
such date for which the Agent shall have a first-priority perfected Lien. For
purposes of clarification, unrestricted cash includes all cash of the UK
Borrower that is being held by an ACH provider prior to remittance to the UK
Borrower.
“Borrowing Base (US)” means, on any date of determination, the sum of:
(a)    (i) the sum of the aggregate principal balance on such date of (x) the
Eligible US Consumer Loans on such date, less any Excess Concentration Amounts
and (y) the portion of the Eligible Credit Card Receivables in which Today Card
owns a participation interest pursuant to the CCB Participation Agreement on
such date (for the avoidance of doubt, any portion of an Eligible Credit Card
Receivable with respect to which an interest is retained by CCB is excluded
hereunder), less any Excess Concentration Amounts multiplied by (ii) eighty-five
percent (85%), plus
(b)    one hundred percent (100%) of the balance of the unrestricted (it being
agreed and acknowledged that cash collateral securing surety bonds and letters
of credit posted or maintained by the US Term Note Borrowers shall, in each
case, be deemed to be “restricted”) Dollar denominated cash and Cash Equivalent
Investments of the US Term Note Borrowers in a Funding Account or Collection
Account on such date for which the Agent shall have a first-priority perfected
Lien. For purposes of clarification, unrestricted cash includes all cash of the
US Term Note Borrowers that is being held by an ACH provider prior to remittance
to a US Term Note Borrower.
“Borrowing Base Certificate” means a borrowing base certificate signed by the
chief financial officer of the Borrower Representative (or other authorized
executive officer performing a similar function), in substantially the form
included in the Form of Notice of Borrowing attached hereto as Exhibit F.
“Business Day” means any day other than Saturday or Sunday or any day that banks
in Chicago, Illinois are required or permitted to close.


5
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Capital Stock” means (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into, or exchangeable for, Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.
“Cash Equivalent Investment” means, at any time, (a) any evidence of debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government, the government of the United Kingdom or any respective
agency thereof, (b) commercial paper, maturing not more than one year from the
date of issue, or corporate demand notes, in each case rated at least A-l by
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by a
commercial banking institution that is a member of the Federal Reserve System
and has a combined capital and surplus and undivided profits of not less than
$500,000,000 or an Acceptable Bank, (d) any repurchase agreement entered into
with any commercial banking institution of the nature referred to in clause (c)
which (i) is secured by a fully perfected security interest in any obligation of
the type described in any of clauses (a) through (c) above and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such commercial banking institution or
Acceptable Bank thereunder, (e) money market accounts or mutual funds which
invest exclusively in assets satisfying the foregoing requirements, and
(f) other short term liquid investments approved in writing by Agent.
“CCB” means Capital Community Bank, a Utah chartered bank, and its successors
and assigns.
“CCB Participation Agreement” means that certain Participation Agreement dated
as of November 14, 2018 by and between Today Card and CCB in form and substance
acceptable to Agent.
“Change of Control” means, (a) with respect to any Credit Party or any
Subsidiary of any Credit Party, that such Person shall, directly or indirectly,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not such Person is the surviving corporation) another Person or (ii)
sell, assign, transfer, lease, license, convey or otherwise dispose of all or
substantially all of the properties or assets of such Person to another Person;
provided, the foregoing notwithstanding, any of the Elevate Credit Subsidiaries
(other than the Borrowers) may suspend its operations in any jurisdiction in
which it operates and dissolve as a result of a decision by the Credit Parties
to exit one or more markets from time to time; (b) the accumulation after
October 15, 2018, whether directly, indirectly, beneficially or of record, by
any individual, entity or group (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) of 50% or more of
the shares of the outstanding Capital Stock of the Elevate Credit Parent, or, in
any


6
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





event, that number of shares of outstanding Capital Stock of Elevate Credit
Parent representing voting control of Elevate Credit Parent, whether by merger,
consolidation, sale or other transfer of shares of Capital Stock (other than a
merger or consolidation where the stockholders of Elevate Credit Parent prior to
the merger or consolidation are the holders of a majority of the voting
securities of the entity that survives such merger or consolidation); (c)
Elevate Credit Parent shall cease to own, beneficially and of record, for any
reason at any time 100% of the Capital Stock of the US Term Note Borrowers, the
UK Borrower or any of the Elevate Credit Subsidiaries, free and clear of all
Liens (other than Liens in favor of the Agent) or (d) a Flotation has occurred.
“Charge Off” means, with respect to Consumer Loans or Credit Card Receivables,
as applicable, an amount equal to the sum of the outstanding principal balance
of Consumer Loans or Credit Card Receivables, as applicable, that (i) have a
principal payment that became greater than sixty (60) days past due the
scheduled payment date with respect to Consumer Loans or one hundred twenty
(120) days past the scheduled payment date with respect to Credit Card
Receivables, in each case, which such scheduled payment date shall not be
fourteen (14) days (or, in the case of Modified and Re-Aged Consumer Loans or
Modified and Re-Aged Credit Card Receivables that have been modified in
accordance with a modification policy approved in writing by Agent, such other
period of days agreed to by Agent) past the original payment date, (ii) are
identified as fraudulent or where the underlying borrowers are in bankruptcy
proceedings or (iii) is otherwise charged off in accordance with the Program
Guidelines, in each case, in the calendar month that includes such date of
determination. “Charged Off” shall a meaning correlative thereto.
“Claims Escrow Account” has the meaning set forth in Section 8.28(a).
“Claims Escrow Account Funding Condition” means a condition that is satisfied if
the principal balance of the Claims Escrow Account is Five Million Dollars
($5,000,000).
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means the “Collateral” as defined in each of the US Security
Agreement and the relevant UK Security Documents.
“Collection Account” means, with respect to a Borrower, a deposit account of
such Borrower approved in writing by the Agent, in which (a) all funds on
deposit therein shall be solely amounts collected or received in respect of
Consumer Loans and Credit Card Receivables and (b) no other party shall have a
Lien or shall have perfected a Lien, other than any Lien of the Agent and
customary common law or statutory rights of setoff of banks arising in
connection with their depository relationship with such Borrower.
“Committed First Out Note Holder” has the meaning set forth in Section 13.21(a).
“Commitments” means, collectively, each of the US Term Note Commitments, the UK
Term Note Commitments (USD), the UK Term Note Commitments (GBP) and the Fourth
Tranche US Last Out Term Note Commitments.


7
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Compliance Certificate” means a compliance certificate signed by the chief
financial officer of the Borrower Representative (or other authorized executive
officer performing a similar function), in substantially the form attached
hereto as Exhibit E.
“Consumer Credit” is defined in 12 C.F.R §202.2(h).
“Consumer Loan Agreement” means a consumer loan agreement (together with all
related agreements, documents and instruments executed and/or delivered in
connection therewith) or similar contract, pursuant to which (a) a Credit Party
(i) agrees to make Consumer Loans from time to time or (ii) otherwise possesses
the authority (as assignee or holder) to enforce the terms of a Consumer Loan or
(b) the applicable Bank party to the applicable Bank Transaction Documents with
a Credit Party that agrees to make Consumer Loans from time to time.
“Consumer Loan Guidelines” means those guidelines established by the Credit
Parties for the administration of the Program described in clause (a) of the
definition thereof, as amended, modified or supplemented from time to time by
the Credit Parties with the prior written consent of the Agent.
“Consumer Loans” means unsecured consumer loans made (a) by the Credit Parties
to individual residents of the United States of America and the United Kingdom
in the ordinary course of business or (b) by a Bank to individual residents of
the United States of America in the ordinary course of business and either (i)
purchased from such Bank by a Credit Party or (ii) participated by a Bank to a
Credit Party, in the case of each of the foregoing clauses (i) and (ii),
pursuant to the applicable Bank Transaction Documents.
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the Capital Stock having ordinary voting power for the election
of directors of a Person or (ii) to direct or cause the direction of management
and policies of a Person, whether through the ownership of voting securities, by
contract, proxy, agency or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
“Conversion Shares” means those shares of Capital Stock of Elevate Credit Parent
into which the outstanding principal amount of the US Convertible Term Notes (as
defined in the Third Amended and Restated Financing Agreement), and any accrued
and unpaid interest thereon, were converted prior to the Fifth Restatement
Closing Date pursuant to the terms of the US Convertible Term Notes (as defined
in the Third Amended and Restated Financing Agreement).
“Corporate Cash” means, as of any date of determination, the sum of unrestricted
cash and Cash Equivalent Investments of Elevate Credit Parent and all other
Credit Parties (other than the


8
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





US Term Note Borrowers, the UK Borrower and the US Last Out Term Note Borrower)
with respect to which Agent has a perfected Lien as of such date of
determination.
“Credit Card Account” means a consumer account established by CCB upon the
issuance of one or more credit cards and which provides for the extension of
credit on a revolving basis by CCB to the Credit Card Obligor under the related
Credit Card Agreement to finance the purchase of products and services from
Persons that accept credit cards for payment.
“Credit Card Agreement” means with respect to a Credit Card Account, the
agreement or agreements between CCB and the Credit Card Obligor governing the
terms and conditions of such account, as any such agreement or agreements may be
amended, modified or otherwise changed from time to time.
“Credit Card Guidelines” means those guidelines established by CCB, attached as
Schedule 1.1(a) hereto, for the administration of the Program, as amended,
modified or supplemented from time to time by CCB with the prior written consent
of Today Card to the extent such consent is required pursuant to the CCB
Participation Agreement; provided, Today Card will not provide such consent
without the prior written consent of the Agent.
“Credit Card Obligor” means consumers who use the MasterCard or other successor
network-branded credit card accounts for personal use and as either primary
cardholders or co-applicant cardholders that are jointly and severally liable
for amounts due under the MasterCard accounts.
“Credit Card Receivable” means the MasterCard or other successor network-branded
credit card receivables, including the full cost of the goods or services
purchased by a Credit Card Obligor and any accrued interest, and in which a
95.0% participation interest is sold to Today Card.
“Credit Exposure” means any period of time during which any Note or other
Obligation remains unpaid or outstanding; provided, that no Credit Exposure
shall be deemed to exist solely due to the existence of either or both of the
following (a) any contingent indemnification liability, absent the assertion of
a claim, or the known existence of a claim reasonably likely to be asserted,
with respect thereto or (b) any potential reinstatement of Obligations in
connection with an event set forth in Sections 10.1(c) or 10.1(d), absent the
existence of such an event under Sections 10.1(c) or 10.1(d) and/or the actual
reinstatement of Obligations in connection therewith.
“Credit Party” means each Borrower and each Guarantor.
“CSO Loans” means installment loans originated by independent third party
lenders, whereby (a) the applicable Borrower acts as a credit services
organization on behalf of consumers in accordance with applicable state laws and
(b) in order to assist the customer in obtaining a loan under such program, the
applicable Borrower guarantees, on behalf of the customer, the customer’s
payment obligations to the third party lender under the loan.
“Current Fourth Tranche US Last Out Term Note Interest Rate” means (x) on or
prior to January 30, 2018, a rate equal to the greater of (a) eighteen percent
(18%) per annum and (b) the


9
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





sum of (i) the Base Rate (but not less than one percent (1%) per annum) plus
(ii) seventeen percent (17%) per annum and (y) after January 30, 2018, a rate
equal to the sum of (a) the Base Rate (but not less than one percent (1%) per
annum) plus (b) thirteen percent (13%) per annum.
“Current Interest Rate” means the sum of (i) the Base Rate and (ii) the Interest
Rate Spread; provided, that the Current Interest Rate shall not exceed the
highest lawful rate and may be reduced in accordance with Section 2.2(e).
“Current UK Exchange Rate” means, as of any date of determination, (i) in the
case of a conversion of UK Term Notes (USD) to UK Term Notes (GBP), the then
prevailing exchange rate in effect on such date of determination to convert any
amount denominated in Dollars into an amount denominated in Pounds Sterling, as
determined by Agent in accordance with Section 1.6 hereof and (ii) in the case
of a conversion of UK Term Notes (GBP) to UK Term Notes (USD), the then
prevailing exchange rate in effect on such date of determination to convert any
amount denominated in Pounds Sterling into an amount denominated in Dollars, as
determined by Agent in accordance with Section 1.6 hereof.
“Custodian” has the meaning set forth in Section 10.1(c).
“Customer Information” means nonpublic information relating to borrowers or
applicants of Consumer Loans and/or Credit Card Receivables, including without
limitation, names, addresses, telephone numbers, e-mail addresses, credit
information, account numbers, social security numbers, loan balances or other
loan information, and lists derived therefrom and any other information required
to be kept confidential by the Requirements.
“Debenture” that certain Debenture dated on or about the Original Restatement
Closing Date made by and between the UK Borrower, the other UK Credit Parties
and the Agent, on behalf of the Holders and Lenders, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Debt-to-Equity Ratio” means, (a) with respect to Elevate Credit, at any time,
the ratio between (i) the aggregate amount of Indebtedness, liabilities and
other obligations of Elevate Credit and its Subsidiaries (including the
Obligations), determined in accordance with GAAP, at such time, and (ii) the sum
of (A) the aggregate amount of capital contributions made to Elevate Credit by
its stockholders as of such time reduced by (B) the aggregate amount of cash
distributions made by Elevate Credit to any of its stockholders, as of such
time, and (b) with respect to a Borrower, at any time, the ratio between (i) the
aggregate amount of Indebtedness, liabilities and other obligations of such
Borrower (including the Obligations), determined in accordance with GAAP, at
such time, and (ii) the sum of (A) the aggregate amount of capital contributions
made to such Borrower by Elevate Credit Parent as of such time reduced by (B)
the aggregate amount of cash distributions made by such Borrower to any of its
members (including, without limitation, Elevate Credit Parent) as of such time.
“Default Rate” means a rate equal to the Current Interest Rate and/or the
Current Fourth Tranche US Last Out Term Note Interest Rate, as applicable, plus
five percent (5.0%) per annum.


10
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Defaulting US Term Note Lender” means any Lender with a US Term Note Commitment
that has:
(a)    failed to fund any amounts required to be made by it under Section 2.1(a)
by the time such payment is due,
(b)    given written notice (and Agent has not received a revocation in
writing), to a Borrower, Agent or any Lender or Holder or has otherwise publicly
announced (and Agent has not received notice of a public retraction) that such
Lender believes it will fail to fund amounts required to be funded by it under
Section 2.1(a), or
(c)    (i) become subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws, (ii) had a custodian,
conservator, receiver or similar official appointed for it or any substantial
part of such Person’s assets, or (iii) made a general assignment for the benefit
of creditors, been liquidated, or otherwise been adjudicated as, or determined
by any Governmental Authority having regulatory authority over such Person or
its assets to be, insolvent or bankrupt, and for this clause (c), Agent has
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under Section 2.1(a).
“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Collateral (i) in excess of $100,000 in the
aggregate for any Fiscal Year or (ii) that results, individually or in the
aggregate, in a Material Adverse Effect.
“Diligence Date” has the meaning set forth in Section 7.14.
“DIP Financing” has the meaning set forth in Section 11.2(a).
“Division/Series Transaction” means, with respect to any Credit Party and/or any
of its Subsidiaries that is a limited liability company organized under the laws
of the State of Delaware, that any such Person (a) divides into two or more
Persons (whether or not the original Credit Party or Subsidiary thereof survives
such division) or (b) creates, or reorganizes into, one or more series, in each
case, as contemplated under the laws of the State of Delaware.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, with respect to any amount denominated in Dollars,
such amount of Dollars, and with respect to any amount denominated in a currency
other than Dollars, the amount of Dollars, as of any date of determination, into
which such other currency can be converted in accordance with prevailing
exchange rates, as determined by Agent in accordance with Section 1.6 hereof.
“Domestic Credit Party” means a Credit Party that is incorporated or otherwise
organized under the laws of a state of the United States.


11
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“EF SPV” means EF SPV, Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands.
“Eight Month Charge Off Rate (UK)” means, as of any date of determination and
with respect to any Vintage Pool of Consumer Loans marked as “Sunny” on the
monthly financial statements provided to Agent pursuant to Section 8.2(a), the
ratio of (i) the aggregate Charge Off amount in such Vintage Pool during the
period beginning on the applicable date of origination through the end of the
month of such origination and ending on the eighth consecutive calendar month
after such month of origination to (ii) the aggregate principal balance of such
Vintage Pool at the time of origination.
“Elastic Financing Agreement” means that certain Amended and Restated Financing
Agreement dated as of February 7, 2019 by and among Elastic SPV, Ltd., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands, as borrower, Elevate Credit Parent, as a guarantor, the other
guarantors party thereto, Victory Park Management, LLC, as administrative agent
and collateral agent, the lenders party thereto and each Person who becomes a
party thereto pursuant to the joinder provisions thereof, as amended, restated,
supplemented or otherwise modified from time to time to the extent permitted by
the Intercreditor Agreement.
“Elevate Credit” has the meaning set forth in the introductory paragraph hereto.
“Elevate Credit Parent” has the meaning set forth in the introductory paragraph
hereto.
“Elevate Credit Subsidiaries means each of (a) the Subsidiaries of Elevate
Credit Parent (other than the Borrowers) listed on the signature pages hereto as
an “Elevate Credit Subsidiary;” and (b) each other Subsidiary (other than the
Borrowers) formed or acquired by Elevate Credit from time to time after the
Original Closing Date.
“Eligible Credit Card Receivable” means, as of any date of determination, a
Credit Card Receivable that is subject to a first priority Lien in favor of
Agent and which are not any of the following:
(a)    Credit Card Receivable with a principal payment that is greater than
sixty (60) days past due on any contractual payment due or is otherwise a
Charged Off Credit Card Receivable, or is charged off in accordance with the
Program Guidelines;
(b)    Credit Card Receivable to employees of any Credit Party;
(c)    Credit Card Receivable not originated to a person domiciled in the United
States;
(d)    Credit Card Receivable not denominated in U.S. Dollars;
(e)    Credit Card Receivable involved in litigation or subject to legal,
bankruptcy or insolvency proceedings or with underlying borrowers subject to
bankruptcy or insolvency proceedings;


12
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(f)    Credit Card Receivable with a balloon payment and/or Consumer Loan that
is a non-amortizing account;
(g)    Credit Card Receivable with original term in excess of twenty (20)
months;
(h)    Credit Card Receivable originated, acquired or participated in a manner
that is not in compliance with the Program Guidelines;
(i)    Credit Card Receivable that violates applicable consumer protection,
state or usury laws in any material respect;
(j)    Credit Card Receivable that is subject to assignment or confidentiality
restrictions applicable to the applicable Bank (if any) or the underlying
borrower;
(k)    Credit Card Receivable originated to residents in states where the
applicable Bank (if any) or Credit Party was not licensed or registered as
required by applicable state law when such Consumer Loan was originated or
purchased;
(l)    Credit Card Receivable with an original principal amount greater than
$5,000;
(m)    Credit Card Receivable with an annual percentage rate of less than
twenty-nine percent (29%); and
(n)    Credit Card Receivable that has been modified outside of the Program
Guidelines or Credit Card Receivable that is a Modified and Re-Aged Credit Card
Receivable that has been modified outside of the modification policy approved in
writing by Agent, in each case, unless approved by Agent in its sole discretion.
“Eligible UK Consumer Loan” means, as of any date of determination, a Consumer
Loan marked as “Sunny” on the monthly financial statements provided to Agent
pursuant to Section 8.2(a) that is subject to a first priority Lien in favor of
Agent and which are not any of the following:
(a)    Consumer Loan with a principal payment that is greater than sixty (60)
days past due on any contractual payment due or is otherwise a Charged Off
Consumer Loan, or is charged off in accordance with the Program Guidelines;
(b)    Consumer Loan to employees of any Credit Party;
(c)    Consumer Loan not originated to a person domiciled in the United Kingdom;
(d)    Consumer Loan not denominated in Pounds Sterling;
(e)    Consumer Loan involved in litigation or subject to legal, bankruptcy or
insolvency proceedings or with underlying borrowers subject to bankruptcy or
insolvency proceedings;
(f)    Consumer Loan with a balloon payment and/or Consumer Loan that is a
non-amortizing account;


13
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(g)    Consumer Loan with original term in excess of twenty-four (24) months;
(h)    Consumer Loan originated, acquired or participated in a manner that is
not in compliance with the Program Guidelines;
(i)    Consumer Loan that violates applicable UK consumer protection or usury
laws in any material respect;
(j)    Consumer Loan with an original principal amount greater than £5,000;
(k)    Consumer Loan with an annual percentage rate of less than forty-one
percent (41%); and
(l)    Consumer Loan that has been modified outside of the Program Guidelines or
Consumer Loan that is a Modified and Re-Aged Consumer Loan that has been
modified outside of the modification policy approved in writing by Agent, in
each case, unless approved by Agent in its sole discretion.
“Eligible US Consumer Loan” means, as of any date of determination, a Consumer
Loan marked as “Rise” on the monthly financial statements provided to Agent
pursuant to Section 8.2(a) that is subject to a first priority Lien in favor of
Agent and which are not any of the following:
(a)    Consumer Loan with a principal payment that is greater than sixty (60)
days past due on any contractual payment due or is otherwise a Charged Off
Consumer Loan, or is charged off in accordance with the Program Guidelines;
(b)    Consumer Loan to employees of any Credit Party;
(c)    Consumer Loan not originated to a person domiciled in the United States;
(d)    Consumer Loan not denominated in U.S. Dollars;
(e)    Consumer Loan involved in litigation or subject to legal, bankruptcy or
insolvency proceedings or with underlying borrowers subject to bankruptcy or
insolvency proceedings;
(f)    Consumer Loan with a balloon payment and/or Consumer Loan that is a
non-amortizing account;
(g)    Consumer Loan with original term in excess of twenty-six (26) months;
(h)    Consumer Loan originated, acquired or participated in a manner that is
not in compliance with the Program Guidelines or state lending laws within each
respective state where such Consumer Loan is originated;
(i)    Consumer Loan that violates applicable consumer protection, state or
usury laws in any material respect;


14
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(j)    Consumer Loan that is subject to assignment or confidentiality
restrictions applicable to the applicable Bank (if any) or the underlying
borrower;
(k)    Consumer Loan originated to residents in states where the applicable Bank
(if any) or Credit Party was not licensed or registered as required by
applicable state law when such Consumer Loan was originated or purchased;
(l)    Consumer Loan with an original principal amount greater than $10,000;
(m)    Consumer Loan with an annual percentage rate of less than thirty-six
percent (36%); and
(n)    Consumer Loans that has been modified outside of the Program Guidelines
or Consumer Loan that is a Modified and Re-Aged Consumer Loan that has been
modified outside of the modification policy approved in writing by Agent, in
each case, unless approved by Agent in its sole discretion.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA (a) which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, any Credit Party, any Subsidiary of any Credit
Party or any of their ERISA Affiliates, or (b) with respect to which, any Credit
Party or any Subsidiary of any Credit Party may have liability (contingent or
otherwise).
“Environmental Laws” means all applicable federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, the exposure of humans thereto, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials, as well as all
regulatory authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices of violation or similar notice
letters, orders, permits, plans or regulations issued, entered, promulgated or
approved thereunder.
“Equity Interests” means Capital Stock and all warrants, options and other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock, whether or not such debt
security includes the right of participation with Capital Stock).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means, as to any Credit Party, any trade or business (whether
or not incorporated) that is a member of a group which includes such Credit
Party and which is treated as a single employer under Section 414 of the Code.


15
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“ERISA Event” means (a) the occurrence of a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan (excluding those for which the provision for 30 day
notice to the PBGC has been waived by regulation) with respect to an ERISA
Affiliate; (b) the failure to meet the minimum funding standards of Sections 412
and 430 of the Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by any of the Credit Parties, any of their respective Subsidiaries or any of
their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to any of the Credit Parties, any of their respective Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of
ERISA; (e) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which reasonably might be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
liability on any of the Credit Parties, any of their respective Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
withdrawal of any of the Credit Parties, any of their respective Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by any of the
Credit Parties, any of their respective Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which reasonably might be expected to
give rise to the imposition on any of the Credit Parties, any of their
respective Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Sections 4975 or 4971 of the Code or
under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in
respect of any Employee Benefit Plan; (i) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against any of the Credit
Parties, any of their respective Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (j) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Code) to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Code; or (k) the imposition of a Lien pursuant to Section
401(a)(29) or 430(k) of the Code or pursuant to ERISA with respect to any
Pension Plan.
“Event of Default” has the meaning set forth in Section 10.1.
“Event of Default Commitment Suspension or Termination Notice” has the meaning
set forth in Section 10.2(a).


16
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Event of Default Notice” has the meaning set forth in Section 10.2(a).
“Event of Default Redemption” has the meaning set forth in Section 10.2(a).
“Event of Default Redemption Notice” has the meaning set forth in Section
10.2(a).
“Event of Loss” means any Destruction to, or any Taking of, any asset or
property of any Credit Party or any of their Subsidiaries.
“Excess Concentration Amounts” means,
(a)    with respect to Eligible Credit Card Receivables, as of any date of
determination an amount equal to the principal balance of Eligible Credit Card
Receivables in excess of $11,765,000, if any;
(b)    with respect to Eligible US Consumer Loans marked as “Rise” on the
monthly financial statements provided to Agent pursuant to Section 8.2(a):
(i)    the aggregate principal balance of all such Eligible US Consumer Loans,
as of any date of determination, that have principal payments that are greater
than or equal to one (1) day past due and less than or equal to thirty (30) days
past due on such date in excess of 10.00% of the aggregate principal balance of
all of such Eligible US Consumer Loans;
(ii)    the aggregate principal balance of all such Eligible US Consumer Loans,
as of any date of determination, that have principal payments that are greater
than thirty (30) days and less than or equal to sixty (60) days past due on such
date in excess of 5.50% of the aggregate principal balance of all of such
Eligible US Consumer Loans; or
(iii)    the aggregate principal balance of all such Eligible US Consumer Loans
that are Modified and Re-Aged Consumer Loans in excess of 5.00% of the aggregate
principal balance of all of such Eligible US Consumer Loans; and
(c)    with respect to Eligible UK Consumer Loans marked as “Sunny” on the
monthly financial statements provided to Agent pursuant to Section 8.2(a):
(i)    (x) the aggregate amount equal to the average of (1) the aggregate
principal balance of all such Eligible UK Consumer Loans, as of the applicable
date of determination, that have principal payments that are greater than or
equal to one (1) day past due and less than or equal to thirty (30) days past
due on such date and (2) the aggregate principal balance of all such Eligible UK
Consumer Loans, as of the last day of the calendar month immediately prior to
the calendar month that includes such date of determination, that have principal
payments that are greater than or equal to one (1) day past due and less than or
equal to thirty (30) days past due on such date in excess of (y) 11.00% of the
aggregate amount equal to the average of (1) the aggregate principal balance of
all of such Eligible UK Consumer Loans, as of the applicable date of
determination and (2) the aggregate


17
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





principal balance of all of such Eligible UK Consumer Loans, as of the last day
of the calendar month immediately prior to the calendar month that includes such
date of determination;
(ii)    (x) the aggregate amount equal to the average of (1) the aggregate
principal balance of all such Eligible UK Consumer Loans, as of the applicable
date of determination, that have principal payments that are greater than thirty
(30) days and less than or equal to sixty (60) days past due on such date and
(2) the aggregate principal balance of all such Eligible UK Consumer Loans, as
of the last day of the calendar month immediately prior to the calendar month
that includes such date of determination, that have principal payments that are
greater than thirty (30) days and less than or equal to sixty (60) days past due
on such date in excess of (y) 9.00% of the aggregate amount equal to the average
of (1) the aggregate principal balance of all of such Eligible UK Consumer
Loans, as of the applicable date of determination and (2) the aggregate
principal balance of all of such Eligible UK Consumer Loans, as of the last day
of the calendar month immediately prior to the calendar month that includes such
date of determination; or
(iii)    the aggregate principal balance of all such Eligible UK Consumer Loans
that are Modified and Re-Aged Consumer Loans in excess of 5.00% of the aggregate
principal balance of all of such Eligible UK Consumer Loans.
“Excess Spread (UK)” means, as of any date of determination, with respect to any
Consumer Loans marked as “Sunny” on the monthly financial statements provided to
Agent pursuant to Section 8.2(a), the ratio expressed as a percentage of (a) the
aggregate amount of interest collections from such Consumer Loans less any
Charge Offs of such Consumer Loans, in each case, in the calendar month
immediately prior to the calendar month that includes such date of determination
over (b) the aggregate principal balance of such Consumer Loans as of the first
day of the calendar month immediately prior to the calendar month that includes
such date of determination; provided, if the date of determination is the last
day of the calendar month, “Excess Spread” means the ratio expressed as a
percentage of (a) the aggregate amount of interest collections from such
Consumer Loans less any Charge Offs of such Consumer Loans, in each case, in the
calendar month that includes such date of determination over (b) the aggregate
principal balance of such Consumer Loans as of the first day of the calendar
month that includes such date of determination.
“Excess Spread (US)” means, as of any date of determination, with respect to any
Consumer Loans marked as “Rise” on the monthly financial statements provided to
Agent pursuant to Section 8.2(a), the ratio expressed as a percentage of (a) the
aggregate amount of interest collections from such Consumer Loans less any
Charge Offs of such Consumer Loans, in each case, in the calendar month
immediately prior to the calendar month that includes such date of determination
over (b) the aggregate principal balance of such Consumer Loans as of the first
day of the calendar month immediately prior to the calendar month that includes
such date of determination; provided, if the date of determination is the last
day of the calendar month, “Excess Spread” means the ratio expressed as a
percentage of (a) the aggregate amount of interest collections from such
Consumer Loans less any Charge Offs of such Consumer Loans, in each case, in the
calendar month that


18
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





includes such date of determination over (b) the aggregate principal balance of
such Consumer Loans as of the first day of the calendar month that includes such
date of determination.
“Excluded Taxes” means, in respect of the Agent or any Holder or Lender, as
applicable, (a) income taxes imposed on the net income of such Person, (b)
franchise taxes imposed on the net income of such Person, in each case by the
jurisdiction under the laws of which such Person is organized or qualified to do
business or a jurisdiction or any political subdivision thereof in which such
Person engages in business activity, other than activity or connection arising
from such Person having executed, delivered, become a party to, enjoyed or
exercised its rights under, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction contemplated under this Agreement or any Transaction Document, or
sold or assigned any interest in any Note or any of the other Transaction
Documents.
“Extraordinary Receipts” means any cash received by any Credit Party or any of
their Subsidiaries outside the ordinary course of business (and not consisting
of proceeds described in Sections 2.3(b)(i), (b)(ii), (b)(iii), (b)(iv) or
(b)(vi)), including, without limitation, (a) foreign, United States, state or
local tax refunds outside the ordinary course of business, (b) pension plan
reversions outside the ordinary course of business, (c) judgments, proceeds of
settlements or other consideration of any kind in excess of $500,000 in the
aggregate in connection with any cause of action (but excluding any amounts
received in connection with the collection, sale, or disposition in the ordinary
course of business of the Credit Parties of Consumer Loans that are not Eligible
UK Consumer Loans or Eligible US Consumer Loans and that have been settled or
charged off) and (d) any purchase price adjustment received in connection with
any Acquisition.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, or any U.S. or non-U.S. fiscal or
regulatory legislation, rules, guidance notes or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code or analogous provisions of non-U.S.
law.
“FCA” means the Financial Conduct Authority acting in accordance with Part 6 of
the Financial Services and Markets Act 2000.
“Federal or Multi-State Force Majeure Affected Amount” means, as of any date of
determination, an amount equal to the aggregate outstanding principal amount of
the US Term Notes on such date multiplied by a fraction, the numerator of which
shall be equal to the portion of such aggregate outstanding principal amount for
which the proceeds thereof were used to originate Consumer Loans and/or Credit
Card Receivables (or purchase participation interests therein) that remain
outstanding on such date to borrowers residing in state(s) directly affected by
a Federal or Multi-State Force Majeure Event (which amount with respect to each
such Consumer Loan or Credit Card Receivable or participation interest in a
Consumer Loan or Credit Card Receivable shall not exceed the outstanding
principal amount of such Consumer Loan or Credit Card Receivable (or


19
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





participation interest therein, as the case may be) on such date) and the
denominator of which shall be equal to the aggregate outstanding principal
amount of the US Term Notes on such date.
“Federal or Multi-State Force Majeure Event” means any regulatory event or
regulatory change at the federal level or in any group of states acting in
concert in which the Credit Parties originate Consumer Loans and/or Credit Card
Receivables or in which the Credit Parties purchase participation interests in
Consumer Loans from the applicable Banks which originate such Consumer Loans or
in Credit Card Receivables from the applicable Banks which originated such
Credit Card Receivables, in each case, that would prohibit or make it illegal
for the Credit Parties to continue to originate or collect Consumer Loans and/or
Credit Card Receivables (or purchase participation interests therein and collect
thereon, as the case may be) in such affected jurisdictions pursuant to the
Program or another program of a type similar to the Program, resulting in a
Federal or Multi-State Force Majeure Affected Amount equal to two-thirds or more
of the aggregate principal amount then outstanding under the US Term Notes as of
the applicable date of determination.
“Fifth Restatement Closing” has the meaning set forth in Section 3.1.
“Fifth Restatement Closing Date” has the meaning set forth in Section 3.1.
“FinWise Financing Agreement” means that certain Financing Agreement dated as of
February 7, 2019 by and among EF SPV, as borrower, Elevate Credit Parent, as a
guarantor, the other guarantors party thereto, Victory Park Management, LLC, as
administrative agent and collateral agent, the lenders party thereto and each
Person who becomes a party thereto pursuant to the joinder provisions thereof,
as amended, restated, supplemented or otherwise modified from time to time to
the extent permitted by the Intercreditor Agreement.
“First Out Committed Buy-Out Notice” has the meaning set forth in Section
13.21(a).
“First Out Note Holder” means any Holder holding any portion of the First Out
Notes, solely in such capacity.
“First Out Notes” means collectively, the UK Term Notes and the US Term Notes.
“First Out Purchase Price” has the meaning set forth in Section 13.21(b).
“First Tier Foreign Subsidiary” means a Foreign Subsidiary more than fifty
percent (50%) of the voting Equity Interests of which are held directly by a
Credit Party or indirectly by a Credit Party through one or more Subsidiaries
that are incorporated or otherwise organized under the laws of a state of the
United States of America.
“Fiscal Year” means a fiscal year of the Credit Parties.
“Flotation” means (a) a successful application being made for the admission of
any part of the share capital of Elevate Credit Parent or any of its
Subsidiaries (or any Holding Company of Elevate Credit Parent or any of its
Subsidiaries) to the “Official List” maintained by the FCA or any equivalent
list maintained by any other recognized authority and the admission of any part
of


20
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





the share capital of Elevate Credit Parent or any of its Subsidiaries (or
Holding Company of Elevate Credit Parent or any of its Subsidiaries) to trading
on the London Stock Exchange plc or any other recognized exchange; or (b) the
grant of permission to deal in any part of the issued share capital of Elevate
Credit Parent or any of its Subsidiaries (or Holding Company of Elevate Credit
Parent or any of its Subsidiaries) on the Alternative Investment Market or the
Main Board or the Growth Market of the ICAP Securities & Derivatives Exchange
(ISDX) or on any recognized investment exchange (as that term is used in the
Financial Services and Markets Act 2000) or in or on any exchange or market
replacing the same or any other exchange or market in any country.
“Foreign Lender” means in the case of the US Term Note Borrowers and the US Last
Out Term Note Borrower, a Lender or a Holder that is not a US Person.
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not incorporated or otherwise organized under the
laws of a state of the United States of America.
“Four Month Charge Off Rate (UK)” means, as of any date of determination and
with respect to any Vintage Pool of Consumer Loans marked as “Sunny” on the
monthly financial statements provided to Agent pursuant to Section 8.2(a), the
ratio of (i) the aggregate Charge Off amount in such Vintage Pool during the
period beginning on the applicable date of origination through the end of the
month of such origination and ending on the fourth consecutive calendar month
after such month of origination to (ii) the aggregate principal balance of such
Vintage Pool at the time of origination.
“Four Month Charge Off Rate (US)” means, as of any date of determination and
with respect to any Vintage Pool of Consumer Loans marked as “Rise” on the
monthly financial statements provided to Agent pursuant to Section 8.2(a), the
ratio of (i) the aggregate Charge Off amount in such Vintage Pool during the
period beginning on the applicable date of origination through the end of the
month of such origination and ending on the fourth consecutive calendar month
after such month of origination to (ii) the aggregate principal balance of such
Vintage Pool at the time of origination.
“Fourth Restatement Closing Date” means October 15, 2018.
“Fourth Tranche US Last Out Term Note Commitment” has the meaning set forth in
Section 2.1(d).
“Fourth Tranche US Last Out Term Note Maturity Extension” has the meaning set
forth in Section 2.11.
“Fourth Tranche US Last Out Term Notes” has the meaning set forth in Section
2.1(d).
“Funding Account” means, with respect to a Borrower, a deposit account of such
Borrower approved in writing by the Agent, in which (a) all funds on deposit
therein shall be solely used to fund Consumer Loans and for no other purpose and
(b) no other party shall have a Lien or shall


21
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





have perfected a Lien, other than any Lien of the Agent and customary common law
or statutory rights of setoff of banks arising in connection with their
depository relationship with such Borrower.
“GAAP” means United States generally accepted accounting principles,
consistently applied; provided, that solely for the purposes of the
consolidating financial statements of the United Kingdom operations required to
be delivered pursuant to Sections 8.2(a) and (b) of this Agreement, “GAAP” shall
mean the International Financial Reporting Standards, as adopted by the European
Union generally from time to time, consistently applied.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
federal, state or local, and any agency, authority, commission, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Guarantor” means (i) Elevate Credit Parent (including in respect of the
Obligations of the UK Borrower, the US Term Note Borrowers and the US Last Out
Term Note Borrower)), (ii) each of the Elevate Credit Subsidiaries, (iii) the US
Term Note Borrowers in respect of the Obligations of the UK Borrower, (iv) each
US Term Note Borrower in respect of the Obligations of the other US Term Note
Borrower and (iv) each other Person that guarantees in writing all or any part
of the Obligations.
“Guarantor Payment” has the meaning set forth in Section 9.7(a).
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under: (i) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (ii) other agreements or arrangements
designed to manage interest rates or interest rate risk; and (iii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates or commodity prices.
“Holder” means a holder of a Note.
“Holding Company” means, in relation to a Person, any other Person in respect of
which it is a Subsidiary.
“Holdout Buy-Out” has the meaning set forth in Section 13.21(a).
“Holdout Last Out Note Holder” has the meaning set forth in Section 13.21(a).
“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“financing leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, notes or similar
instruments whether convertible or not,


22
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all indebtedness referred to in
clauses (i) through (v) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, (vii) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (i) through (vi) above; (viii) banker’s
acceptances; (ix) the balance deferred and unpaid of the purchase price of any
property or services due more than three months after such property is acquired
or such services are completed; (x) Hedging Obligations; and (xi) obligations
under convertible securities of any Credit Party or any of their Subsidiaries.
In addition, the term “Indebtedness” of any Credit Party or any of their
Subsidiaries, as applicable, includes (a) all Indebtedness of others secured by
a Lien on any assets of any Credit Party or any of their Subsidiaries (whether
or not such Indebtedness is assumed by any Credit Party or any of such
Subsidiaries), (b) to the extent not otherwise included, the guarantee by any
Credit Party or any of their Subsidiaries of any Indebtedness of any other
Person and (c) the absolute value of any negative amounts in any accounts owned
by any Credit Party.
“Indemnified Liabilities” has the meaning set forth in Section 13.12.
“Indemnitees” has the meaning set forth in Section 13.12.
“Insolvency Proceeding” means any corporate action, legal proceeding or other
procedure or formal step taken in relation to (a) the suspension of payments, a
moratorium of any indebtedness, winding-up, dissolution, administration or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise (other than for the purpose of a reconstruction or amalgamation the
terms of which have been approved by the Agent)) of Elevate Credit Parent or any
of its Subsidiaries; (b) a composition, compromise, assignment or arrangement
with any creditor of Elevate Credit Parent or any of its Subsidiaries; (c) the
appointment of a liquidator, receiver, administrative receiver, administrator,
compulsory manager or other similar officer in respect of Elevate Credit Parent
or any of its Subsidiaries or any of their respective assets; or (d) enforcement
of any security over any assets of Elevate Credit Parent or any of its
Subsidiaries, in each case, or any analogous procedure or formal step taken in
any jurisdiction.
“Insolvent” means, with respect to any Person, (a) the present fair saleable
value in a non‑liquidation context of such Person’s assets is less than the
amount required to pay such Person’s total Indebtedness as applicable, or the
fair value of the assets of such Person is less than its total liabilities
(taking into account contingent and prospective liabilities), (b) such Person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities fall due or become absolute and matured, (c) such
Person incurs debts that would be beyond its ability to pay as such debts
mature, (d) such Person has unreasonably small capital with which to conduct


23
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





the business in which it is engaged as such business is now conducted and is
proposed to be conducted, (e) such Person is deemed to, or is declared to, be
unable to pay its debts under applicable law, (f) such Person suspends or
threatens in writing to suspend making payments on any of its debts, (g) a
moratorium is declared in respect of any Indebtedness of such Person or (h) as
of such date of determination, to the extent such Person is a Borrower, based on
information derived from the Borrower’s internal analysis of the assets held by
the Borrower and contemplated to be held by the Borrower following such issuance
and purchase of Notes and the Borrower’s reasonable forecasts in good faith
(which forecasts shall be mutually acceptable to the Borrower and Agent (in each
case, which acceptance shall not be unreasonably conditioned, withheld or
delayed)), that it is expected that any Obligations under the Notes will not be
fully and timely paid when due. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability. If a moratorium occurs, the ending of the
moratorium will not remedy any Event of Default caused by that moratorium.
“Intellectual Property Rights” has the meaning provided in Section 7.12.
“Intellectual Property Security Agreements” means each trademark security
agreement, each patent security agreement and each copyright security agreement,
each in form and substance reasonably acceptable to the Agent, entered into from
time to time by and among the applicable Credit Party or the applicable
Guarantor and the Agent.
“Interagency Guidelines” means the Interagency Guidelines Establishing
Information Security Guidelines, as set forth in Appendix B to 12 C.F.R. Part
30.
“Intercompany Subordination Agreement” means that certain Subordination
Agreement dated on or about the Original Restatement Closing Date by and among
Agent, the “Subordinated Creditors” (as defined therein) and the “Subordinated
Debtors” (as defined therein), as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated on or about the Fifth Restatement Closing Date and among Agent,
the “Borrowers” (as defined therein), the “Collateral Agents” (as defined
therein) and the “Grantors” (as defined therein).
“Interest Date” has the meaning provided in Section 2.2(a).
“Interest Rate Spread” means seven and one-half percent (7.5%) per annum.
“Interest Rate Spread Reduction Conditions” means the satisfaction of each of
the following conditions:
(a)    All of the Credit Parties have been in compliance with all of their
obligations and covenants under this Agreement for the six (6) months prior to
any date of determination and


24
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





all of the Credit Parties’ representations and warranties are true, accurate and
correct for the six (6) months prior to any date of determination; and
(b)    The Borrowers shall have satisfied the then applicable Performance
Hurdle.
“Inventory” has the meaning provided in the UCC.
“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt security or Equity Interest, by
making any loan or advance, by becoming contingently liable in respect of
obligations of such other Person or by making an Acquisition.
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
“Issuance Date” has the meaning provided in Section 2.2(a).
“Judgment Currency” has the meaning set forth in Section 1.7.
“Last Out Note Holder” means any Holder holding any portion of the Fourth
Tranche US Last Out Term Notes, solely in such capacity.
“Late Charge” has the meaning provided in Section 2.4.
“Legal Reservations” means:
(a)    the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;
(b)    the time barring of claims under the Limitation Acts, the possibility
that an undertaking to assume liability for or indemnify a person against
non-payment of United Kingdom stamp duty may be void and defences of set-off or
counterclaim;
(c)    the limitation of the enforcement of the terms of leases of real property
by laws of general application to those leases;
(d)    similar principles, rights and remedies under the laws of any Relevant
Jurisdiction; and
(e)    any other matters which are set out as qualifications or reservations as
to matters of law of general application in any legal opinions supplied to the
Agent or Lenders under this Agreement.
Notwithstanding the foregoing and for purposes of clarification, the fact that
charges which are designated as fixed charges in a security document may be
construed by a court as floating charges only.
“Lender” and “Lenders” has the meaning set forth in the introductory paragraph
hereto.


25
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“LIBOR Rate” means the London Interbank Offered Rate last quoted by Bloomberg
for deposits of U.S. Dollars for a period of three months. If no such London
Interbank Offered Rate exists, such rate will be the rate of interest per annum,
as determined by the Agent at which deposits of U.S. Dollars in immediately
available funds are offered on the last Business Day of each calendar month by
major financial institutions reasonably satisfactory to the Agent in the London
interbank market for a period of three months for the applicable principal
amount on such date of determination.
“Lien” means any mortgage, lien, pledge, security interest, conditional sale or
other title retention agreement, charge or other security interest or
encumbrance of any kind, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement or any lease or license in the nature thereof, any option or other
agreement to sell or give a security interest in, or any agreement or
arrangement having similar effect.
“Limitation Acts” means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.
“Loan to Value Ratio (UK)” means, as of any date of determination, the ratio of
(a) the outstanding principal balance of the UK Term Notes to (b) the Borrowing
Base (UK), in each case, as of such date of determination.
“Loan to Value Ratio (US)” means, as of any date of determination, the ratio of
(a) the outstanding principal balance of the US Term Notes to (b) the Borrowing
Base (US), in each case, as of such date of determination.
“LTV Covenant Cure Amount” has the meaning provided in Section 8.1(a).
“LTV Covenant Cure Obligation” has the meaning provided in Section 8.1(a).
“LTV Covenant Default” has the meaning provided in Section 8.1(a).
“M&A Event” means a Change of Control of Elevate Credit Parent.
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, the Collateral, results of operations, or
condition (financial or otherwise) or prospects of the Credit Parties and their
Subsidiaries, taken as whole, or on the transactions contemplated hereby or by
the other Transaction Documents or by the Bank Transaction Documents, or on the
authority or ability of any Credit Party or any of their respective Subsidiaries
to fully and timely perform its obligations under any Transaction Document or
any Bank Transaction Document, in each case, as determined by the Agent in its
sole but reasonable discretion.
“Material Contract” means (a) each Consumer Loan Agreement and each Bank
Transaction Document and (b) any contract or other arrangement to which any
Credit Party or any of its Subsidiaries is a party (other than the Transaction
Documents) for which breach, nonperformance, cancellation, termination or
failure to renew could reasonably be expected to have a Material Adverse Effect.


26
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Maturity Date” means the earlier of (a) (i) solely with respect to the US Term
Notes and UK Term Notes, January 1, 2024 and (ii) solely with respect to the
Fourth Tranche US Last Out Term Notes, February 1, 2021; and (b) such earlier
date as the unpaid principal balance of all outstanding Notes becomes due and
payable pursuant to the terms of this Agreement and the Notes.
“Maximum Commitment” means the sum of (a) a “Maximum UK Commitment” of
£100,000,000, (b) a “Maximum US Term Note Commitment” of $350,000,000, and (c) a
“Maximum Fourth Tranche US Last Out Term Note Commitment” of $35,050,000.
“Maximum First Out Note Balance” means, from time to time, the lesser of (a) the
sum of the Borrowing Base (UK) and Borrowing Base (US) (each as calculated
pursuant to the most recent Borrowing Base Certificate) then in effect or (b)
the sum of $350,000,000 and £100,000,000.
“Maximum UK Term Note Balance” means, from time to time, the lesser of (a) the
sum of the Borrowing Base (UK) (as calculated pursuant to the most recent
Borrowing Base Certificate) then in effect or (b) the Maximum UK Commitment.
“Maximum US Term Note Balance” means, from time to time, the lesser of (a) the
sum of the Borrowing Base (US) (as calculated pursuant to the most recent
Borrowing Base Certificate) then in effect or (b) the Maximum US Term Note
Commitment.
“Modified and Re-Aged Consumer Loans” means Consumer Loans that were modified at
any time after origination and meet the definition of a trouble debt
restructuring under GAAP.
“Modified and Re-Aged Credit Card Receivable” means Credit Card Receivables that
were modified at any time after origination and meet the definition of a trouble
debt restructuring under GAAP.
“Monthly Maintenance Fees” has the meaning set forth in Section 2.10.
“Mortgage” means a mortgage or deed of trust, in form and substance reasonably
satisfactory to the Agent, as it may be amended, supplemented or otherwise
modified from time to time.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“New Guarantor” has the meaning set forth in Section 8.24.


“New Indebtedness Opportunity” has the meaning set forth in Section 8.19.
“Non-Excluded Taxes” (a) any and all Taxes, other than Excluded Taxes, and (b)
to the extent not otherwise described in (a), Other Taxes.


“Notes” means each US Term Note, each UK Term Note and each Fourth Tranche US
Last Out Term Note and shall include each such US Term Note, UK Term Note, or
Fourth Tranche US


27
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Last Out Term Note delivered pursuant to any provision of this Agreement and
each such US Term Note, UK Term Note, or Fourth Tranche US Last Out Term Note
delivered in substitution or exchange for, or otherwise in respect of, any other
Note pursuant to any such provision.
“Notice of Borrowing” means a notice given by the Borrower Representative to the
Agent pursuant to Section 2.1, in substantially the form of Exhibit F hereto.
“Obligations” means any and all obligations, liabilities and indebtedness,
including without limitation, principal, interest (including, but not limited
to, interest calculated at the Default Rate and post-petition interest in any
proceeding under any Bankruptcy Law), Late Charges, Monthly Maintenance Fees,
Prepayment Premium, and other fees, costs, expenses and other charges and other
obligations arising under the Transaction Documents, of the Credit Parties to
the Agent, the Holders and the Lenders or to any parent, affiliate or subsidiary
of the Agent, such Holders or such Lenders of any and every kind and nature,
howsoever created, arising or evidenced and howsoever owned, held or acquired,
whether now or hereafter existing, whether now due or to become due, whether
primary, secondary, direct, indirect, absolute, contingent or otherwise
(including, without limitation, obligations of performance), whether several,
joint or joint and several, and whether arising or existing under written or
oral agreement or by operation of law.
“Optional Reborrowing” has the meaning set forth in Section 2.3(c).
“Optional Revolving Date” means the first or last calendar day of any calendar
month in the first calendar quarter.
“Original Closing Date” means January 30, 2014.
“Original Financing Agreement” has the meaning set forth in the Recitals.
“Original Jurisdiction” means, in relation to a Credit Party, the jurisdiction
under whose laws that Credit Party is incorporated as of the Original Closing
Date or, in the case of a New Guarantor, as of the date on which such New
Guarantor becomes party to this Agreement as a New Guarantor.
“Original Restatement Closing Date” means August 15, 2014.
“Other Taxes” has the meaning set forth in Section 2.6(c).
“Outside Legal Counsel” means counsel selected by the Borrowers from time to
time.
“Participant Register” has the meaning set forth in Section 13.9.
“Past Due Roll Rate (UK)” means the rate expressed as a percentage, as of the
last day of any calendar month, of the ratio of (i) the aggregate outstanding
principal balance of Consumer Loans marked as “Sunny” on the monthly financial
statements provided to Agent pursuant to Section 8.2(a) (a) that have a
principal payment that is one or more days past due but not greater than thirty
days past due or (b) that did not have a principal payment that is one or more
days past due in the


28
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





calendar month immediately prior to the calendar month that includes the date of
determination but became charged off in accordance with the Program Guidelines
in the calendar month that includes such date of determination, in each case, in
the calendar month that includes such date of determination to (ii) the
aggregate outstanding principal balance of Consumer Loans marked as “Sunny” on
the monthly financial statements provided to Agent pursuant to Section 8.2(a)
that do not have a principal payment that became one or more days past due or is
otherwise charged off in accordance with the Program Guidelines, in each case,
as of the last day of the calendar month immediately prior to the calendar month
that includes such date of determination.
“Past Due Roll Rate (US)” means the rate expressed as a percentage, as of the
last day of any calendar month, of the ratio of (i) the aggregate outstanding
principal balance of Consumer Loans marked as “Rise” on the monthly financial
statements provided to Agent pursuant to Section 8.2(a) (a) that have a
principal payment that is one or more days past due but not greater than thirty
days past due or (b) that did not have a principal payment that is one or more
days past due in the calendar month immediately prior to the calendar month that
includes the date of determination but became charged off in accordance with the
Program Guidelines in the calendar month that includes such date of
determination, in each case, in the calendar month that includes such date of
determination to (ii) the aggregate outstanding principal balance of Consumer
Loans marked as “Rise” on the monthly financial statements provided to Agent
pursuant to Section 8.2(a) that do not have a principal payment that became one
or more days past due or is otherwise charged off in accordance with the Program
Guidelines, in each case, as of the last day of the calendar month immediately
prior to the calendar month that includes such date of determination.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 and 430 of the Code or Section 302 of ERISA.
“Performance Hurdle” means that the Elevate Credit Parent has a minimum net
income in the 2019 Fiscal Year of $22,000,000 and has a minimum net income in
the 2020 Fiscal Year equal to an amount to be agreed upon by the Agent and each
Credit Party no later than February 15, 2020.
“Permitted Dispositions” means (i) sales of Inventory in the ordinary course of
business, (ii) disposals of obsolete, worn out or surplus equipment in the
ordinary course of business, (iii) the granting of Permitted Liens, (iv) the
licensing of patents, trademarks, copyrights and other Intellectual Property
Rights in the ordinary course of business consistent with past practice, (v)
collection, sale, or disposition in the ordinary course of business of the
Credit Parties of Credit Card Receivables that are not Eligible Credit Card
Receivables and that have been settled or charged off, (vi) collection, sale, or
disposition in the ordinary course of business of the Credit Parties of Consumer
Loans that are not Eligible US Consumer Loans or Eligible UK Consumer Loans and
that have been settled or charged off, (vii) reasonable expenditures of cash in
the ordinary course of business or as otherwise approved by the board of
directors (or similar governing body) of the applicable Credit Party, (viii)
subject to (A) no adverse selection by the Credit Parties, (B) no Event of
Default existing at the time of such sale or other disposition (or arising
therefrom) and (C) immediately after giving pro forma effect to such sale or
other disposition, the Credit Parties being


29
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





in pro forma compliance with the covenants set forth in Section 8.1, sales or
other dispositions of Credit Card Receivables in an aggregate principal amount
not to exceed $10,000,000 and (ix) subject to no adverse selection by the Credit
Parties, dispositions and sales of Consumer Loans and/or Credit Card Receivables
by the Credit Parties for which Lender has not provided funding for the
applicable Borrower to originate and/or purchase a participation interest
therein.
“Permitted Draw Date” means any one Business Day of each calendar month during
the term of this Agreement.
“Permitted Indebtedness” means (i) Reserved, (ii) Indebtedness of any (A)
Domestic Subsidiary Credit Party (other than any US Term Note Borrower) to
Elevate Credit Parent or any other Domestic Subsidiary Credit Party (other than
any US Term Note Borrower) and (B) Foreign Subsidiary Credit Party (other than
the UK Borrower) to any other Foreign Subsidiary Credit Party (other than the UK
Borrower); provided, in each case, all such Indebtedness shall be unsecured,
(iii) Reserved, (iv) Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with customary deposit accounts
maintained by any Credit Party as part of its ordinary cash management program,
(v) performance guaranties in the ordinary course of business and consistent
with historic practices of the obligations of suppliers, customers, franchisees
and licensees of Elevate Credit Parent and its subsidiaries, (vi) guaranties by
Elevate Credit Parent of Indebtedness of any subsidiary Credit Party or
guaranties by any Domestic Subsidiary Credit Party (other than any US Term Note
Borrower) of any Indebtedness of Elevate Credit Parent with respect, in each
case, to Indebtedness otherwise permitted to be incurred pursuant to this
definition, (vii) Indebtedness which is secured by Liens permitted under clause
(xii) of the definition of “Permitted Liens”, (viii) Indebtedness of any
subsidiary Credit Party with respect to financing leases; provided, the
principal amount of such Indebtedness shall not exceed at any time $5,000,000
for such subsidiary Credit Parties, (ix) purchase money Indebtedness of any
subsidiary Credit Parties; provided, (A) any such Indebtedness shall be secured
only by the asset acquired in connection with the incurrence of such
Indebtedness and (B) the aggregate amount of all such Indebtedness shall not
exceed at any time $2,500,000 in the aggregate for such subsidiary Credit
Parties, (x) other unsecured Indebtedness of any subsidiary Credit Party, which
is subordinated to the Obligations on terms acceptable to Agent in its sole
discretion in an aggregate amount not to exceed at any time $25,000,000,
excluding any CSO Loans, (xi) guaranties by the Credit Parties in favor of the
Agent, for the benefit of the Lenders and the Holders, hereunder and under the
other Transaction Documents, (xii) to the extent constituting Indebtedness,
obligations of a Credit Party (other than any US Term Note Borrower) under the
Bank Transaction Documents; provided, that any such guaranty obligations shall
be non-recourse to such Credit Party (but for the avoidance of doubt, any such
guaranty obligations may be secured by Permitted Liens of the type described in
clause (xiv) of the definition of Permitted Liens; and (xiii) guaranties by
Elevate Credit Parent of the obligations of any Domestic Credit Party to a
lender in respect of any CSO Loans; provided, that no Indebtedness otherwise
permitted by clauses (x) or (xi) shall be assumed, created, or otherwise
refinanced if an Event of Default (or event or circumstance that, with the
passage of time, the giving of notice, or both, would become an Event of
Default) has occurred or would result therefrom.
“Permitted Liens” means (i) Liens in favor of the Agent, for the benefit of the
Lenders and the Holders, (ii) Liens for Taxes, assessments and other
governmental charges not delinquent or if


30
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





obligations with respect to such Taxes are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts, (iii) statutory Liens
of landlords, banks (and rights of set off), of carriers, warehousemen,
mechanics, repairmen, workmen and materialmen, and other Liens imposed by law
(other than any such Lien imposed pursuant to §§401 (a)(29) or 412(n) of the
Code or by ERISA), in each case incurred in the ordinary course of business (A)
for amounts not yet overdue, or (B) for amounts that are overdue and that (in
the case of any such amounts overdue for a period in excess of five (5) days)
are being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts, (iv) Liens incurred in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return of money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money or other Indebtedness), so long as no foreclosure, sale or
similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof, (v) easements, rights of way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not and will not interfere in any material respect with the value or
use of the property to which such Lien is attached or with the ordinary conduct
of the business of such Person, (vi) any interest or title of a lessor or
sublessor under any lease of real estate, (vii) Liens solely on any cash earnest
money deposits made by such Person in connection with any letter of intent or
purchase agreement permitted hereunder, (viii) purported Liens evidenced by the
filing of precautionary UCC financing statements relating solely to operating
leases of personal property entered into in the ordinary course of business,
(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods, (x) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property, in each case which do not and will not interfere with or affect in any
material respect the use, value or operations of any real estate assets or in
the ordinary conduct of the business of such Person, (xi) licenses of patents,
trademarks and other intellectual property rights granted by such Person in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of the business of such Person, (xii) Liens (A) which are junior in
priority to those of the Agent, for the benefit of the Lenders and the Holders,
pursuant to a subordination agreement acceptable to the Agent, (B) which may not
be foreclosed upon without the consent of the Agent, (C) which attach only to
goods and (D) which, in the aggregate, do not secure Indebtedness in excess of
$1,000,000, (xiii) Liens securing Indebtedness permitted pursuant to clause (ix)
of the definition of Permitted Indebtedness; provided, any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness and
(xiv) Liens securing Permitted Indebtedness described in clause (xii) of the
definition of Permitted Indebtedness so long as such Liens consist solely of
cash collateral in an aggregate outstanding amount not to exceed the “Required
Balance” or any similar defined term or concept under the Bank Transaction
Documents maintained by the applicable Credit Party or Subsidiary in a deposit
account maintained at the applicable Bank party to the applicable Bank
Transaction Documents which holds only those funds required to satisfy such
“Required Balance” or any similar defined term or concept under the applicable
Bank Transaction Documents.


31
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Permitted Redemption” means the redemption of Notes permitted pursuant to
Section 2.3(a).
“Permitted Redemption Amount” has the meaning set forth in Section 2.3(a)(i).
“Permitted Redemption Date” means the date on which the Borrower Representative
has elected to redeem the Notes in accordance with Section 2.3(a).
“Permitted Redemption Notice” has the meaning set forth in Section 2.3(a)(i).
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
“Plan” means any Multiemployer Plan or Pension Plan.
“Pounds Sterling” or “£” means the lawful money of the United Kingdom.
“Prepayment Premium” means the premium to be paid in connection with certain
prepayments of the Notes pursuant to this Agreement, including pursuant to
Section 2.3(a) and Section 2.3(b), but specifically excluding any mandatory
prepayment pursuant to Sections 2.3(b)(ii), 2.3(b)(v), 2.3(b)(vi) or 2.3(b)(vii)
(solely to the extent such excess required to be applied as a prepayment relates
to a prepayment under Sections 2.3(b)(ii), 2.3(b)(v) or 2.3(b)(vi)).
Solely in respect of the US Term Notes and UK Term Notes, such prepayment
premium shall be equal to, with respect to such prepayment to be made or made
during any period set forth in the table below, the product of (a) the
percentage set forth beside such period in such table and (b) the greater of (i)
the aggregate principal amount of such Notes then prepaid or required to be
prepaid (excluding the principal amount of any Optional Reborrowings repaid one
hundred eighty (180) or more days prior to the applicable prepayment) or (ii)
the aggregate principal amount of such Notes prior to an Optional Reborrowing
pursuant to Section 2.3(c):
Period
Prepayment Premium
January 1, 2022 through and including December 31, 2022
5.0%
January 1, 2023 through and including December 31, 2023
2.0%

    
; provided, that such prepayment premium in connection with a prepayment of such
Notes pursuant to Section 2.3(a) in connection with an M&A Event shall equal an
amount equal to the sum of (i) the product of (A) the number of days from the
date of such prepayment until January 1, 2022 divided by 360 days, (B) the
product of the greater of (x) the highest aggregate principal amount of such
Notes at any time prior to such prepayment (excluding the principal amount of
any Optional Reborrowings repaid one hundred eighty (180) or more days prior to
the applicable prepayment) or (y) the aggregate principal amount of such Notes
prior to an Optional Reborrowing pursuant to


32
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Section 2.3(c) and (C) the Current Interest Rate, and (ii) the product of (A)
the greater of (x) the highest aggregate principal amount of such Notes at any
time prior to such prepayment (excluding the principal amount of any Optional
Reborrowings repaid one hundred eighty (180) or more days prior to the
applicable prepayment) or (y) the aggregate principal amount of such Notes prior
to an Optional Reborrowing pursuant to Section 2.3(c) and (B) five percent (5%).


Solely in respect of the Fourth Tranche US Last Out Term Notes, such prepayment
premium shall be equal to the applicable percentage set forth beside the
applicable period in the table below of the aggregate principal amount of such
Fourth Tranche US Last Out Term Notes then prepaid or required to be prepaid:
Prepayment Premium Table for all Fourth Tranche US Last Out Term Notes
Period
Prepayment Premium
February 1, 2018 through and including February 1, 2019
10.0%
After February 1, 2019 through and including February 1, 2020
5.0%
February 1, 2020 through February 1, 2021
3.0%



“Proceeding” has the meaning set forth in Section 7.15.
“Program” means (a) the lending program for the solicitation, marketing, and
origination of Consumer Loans (or participation interests therein) pursuant to
the Consumer Loan Guidelines and (b) the credit card program for the
solicitation, marketing, origination and purchase (including participation
interests therein) of Credit Card Receivables pursuant to Credit Card
Guidelines.
“Program Guidelines” means, collectively, the Consumer Loan Guidelines and the
Credit Card Guidelines.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Public Offering” means a public offering of Capital Stock pursuant to a
registration statement filed with the Securities and Exchange Commission or any
successor or similar Governmental Authority.
“Qualified Funding Failure” has the meaning set forth in Section 2.3(a)(iii).
“Quoted Eurobond Listing” means the listing of the UK Term Notes on a recognized
stock exchange as defined by the Income Tax Act 2007.


33
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Receivables” means the indebtedness and other obligations owed to the Borrower,
Elevate Credit Parent or any other Credit Party in connection with any and all
liens, title retention and security agreements, chattel mortgages, chattel
paper, bailment leases, installment sale agreements, instruments, consumer
finance paper and/or promissory notes securing and evidencing unsecured
multi-pay consumer installment loans made, and/or time sale transactions or
acquired by a Credit Party which were originated in accordance with the Program
Guidelines.
“Register” has the meaning set forth in Section 2.8.
“Related Parties” of any Person means such Person’s Affiliates or any of its
respective partners, directors, agents, employees and controlling persons.
“Release Agreement” means that certain Release Agreement, dated on or about the
Fifth Restatement Closing Date, among Agent, the Credit Parties, and the Credit
Card Borrower (as defined therein).
“Released Parties” has the meaning set forth in Section 13.20.
“Releasing Parties” has the meaning set forth in Section 13.20.
“Relevant Jurisdiction” means, in relation to a Credit Party, (a) its Original
Jurisdiction; (b) any jurisdiction where any asset subject to or intended to be
subject to the Collateral to be created by it is situated; (c) any jurisdiction
where it conducts its business; and (d) the jurisdiction whose laws govern the
perfection of any of the Security Documents entered into by it.
“Required Lenders” means at any time (a) the Lenders then holding more than
fifty percent (50%) of the aggregate Commitments then in effect plus the
aggregate unpaid principal balance of the Notes then outstanding, or (b) if the
Commitments have been terminated, the Holders of Notes then holding more than
fifty percent (50%) of the aggregate unpaid principal balance of the Notes then
outstanding.
“Required US Term Note Lenders” means at any time (a) the Lenders then holding
more than fifty percent (50%) of the aggregate US Term Note Commitments then in
effect plus the aggregate unpaid principal balance of the US Term Notes then
outstanding, or (b) if the US Term Note Commitments have been terminated, the
Holders of US Term Notes then holding more than fifty percent (50%) of the
aggregate unpaid principal balance of the US Term Notes then outstanding.
“Requirements” means all applicable federal, state and foreign laws and
regulations related, directly or indirectly, to the following: credit
(including, without limitation, Consumer Credit); servicing; disclosures,
information security and privacy and regulations and industry guidance and
requirements (including, but not limited to, guidance issued by the Payment Card
Industry); the USA Patriot Act; the Office of Foreign Asset Controls' rules and
regulations; the Interagency Guidelines; debt collection and debt collection
practices laws and regulations applicable to the Credit Parties or the Program;
the federal Truth in Lending Act; the federal Electronic Funds Transfer Act; the
federal Equal Credit Opportunity Act; the federal Gramm-Leach-Bliley Act; the
federal Fair Debt Collection Practices Act; the Bribery Act 2010; the Data
Protection Act 1998; and laws,


34
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





regulations, rules, and guidance applicable to the solicitation, origination,
and servicing of the Credit Card Accounts, including but not limited to the
credit card network rules, the Payment Card Industry Data Security Standards and
the NACHA Operating Regulations. It is hereby acknowledged and agreed by the
Credit Parties that “Requirements” shall include, without limitation, (a) the
proposed rule captioned 12 CFR Part 1041, Docket No. CFPB-2016-0025, RIN
3170–AA40 released by the Consumer Financial Protection Bureau on June 2, 2016,
regardless of whether such rule shall become Law, but as such rule may be
amended, supplemented or otherwise modified from time to time, and (b) any other
proposed rules or guidelines presented by the Consumer Financial Protection
Bureau or any other Governmental Authority from time to time relating to credit
(including, without limitation, Consumer Credit); servicing; disclosures,
information security and privacy and regulations and industry guidance and
requirements, in each case, regardless of whether such rules or guidelines shall
become Law, but as such rule and guidelines may be amended, supplemented or
otherwise modified from time to time.
“Revolving Amount” has the meaning set forth in Section 2.3(c).
“Revolving Conditions” means the satisfaction of each of the following
conditions as of any date of determination:
(a)    The Borrowers are in compliance with all of its obligations and covenants
under this Agreement and all of the Borrowers’ representations and warranties
are true, accurate and correct; and
(b)    No Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) has
occurred or would result therefrom.
“ROFR Notice” has the meaning set forth in Section 8.19.
“Schedules” has the meaning set forth in ARTICLE 7.
“Second Amendment” means that certain Second Amendment dated the Second
Amendment Effective Date by and among the Credit Parties and Agent.
“Second Amendment Effective Date” means August 30, 2017.
“Second Amendment Effective Date UK Exchange Rate” means the exchange rate to
convert any amount denominated in Pounds Sterling into Dollars, as in effect on
the Second Amendment Effective Date, which exchange rate for the avoidance of
doubt is 1.285.
“Second Restatement Closing Date” means June 30, 2016.
“Securities” means the Notes and, to the extent issued, the Conversion Shares.
“Security Agreement” means, individually and collectively, the US Security
Agreement and the UK Security Documents.


35
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Security Assignment” means, that certain Deed of Assignment by way of Security
dated on or about the Original Restatement Closing Date made between the
applicable UK Credit Parties and the Agent, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Security Documents” means the US Security Agreement, the UK Security Documents,
the Intellectual Property Security Agreements and all other instruments,
documents and agreements delivered by any of the Credit Parties, any of their
respective Subsidiaries, Affiliates or any equityholder of any of the Credit
Parties in order to grant to Agent, any Lender or any Holder a Lien on any real,
personal or mixed Property of such Person as security for the Obligations.
“Share Charges” means those certain Charges Over Shares dated on or about the
Original Restatement Closing Date made between the applicable UK Credit Parties
and the Agent, in each case, as the same may be amended, restated, supplemented
or otherwise modified from time to time.
“State Force Majeure Event” means any regulatory event or regulatory change in
any state in which the Credit Parties originate Consumer Loans and/or Credit
Card Receivables (or purchase participation interests therein) that would
prohibit or make it illegal for the Credit Parties to continue to originate or
collect Consumer Loans and/or Credit Card Receivables (or participation
interests therein and collect thereon, as the case may be) in such state
pursuant to the Program or another program of a type similar to the Program.
“State Force Majeure Paydown Amount” means, as of any date of determination, an
amount designated in writing by the Borrower Representative to the Agent within
ten (10) days following such date equal to the aggregate outstanding principal
amount of the US Term Notes on such date multiplied by a fraction, the numerator
of which shall be equal to the portion of such aggregate outstanding principal
amount for which the proceeds thereof were used to originate Consumer Loans
and/or purchase participation interests in Credit Card Receivables that remain
outstanding on such date to borrowers residing in state(s) affected by a State
Force Majeure Event (which amount with respect to each such Consumer Loan or
Credit Card Receivable, as applicable, shall not exceed the outstanding
principal amount of such Consumer Loan or Credit Card Receivable, as applicable,
on such date) and the denominator of which shall be equal to the aggregate
outstanding principal amount of the US Term Notes on such date.
“Subsidiaries” has the meaning set forth in Section 7.1.
“Swap Rate” means the forward swap rate based on the London Interbank Offered
Rate last quoted by Bloomberg for deposits of U.S. Dollars for a period of three
months, and taking into account the time period between the Issuance Date and
the Maturity Date as determined by the Agent in its sole reasonable discretion
based on the Bloomberg SWPM calculator. If no such London Interbank Offered Rate
exists, such rate will be the rate of interest per annum, as determined by the
Agent at which deposits of U.S. Dollars in immediately available funds are
offered on the last Business Day of each calendar month by major financial
institutions reasonably satisfactory to the Agent in the London interbank market
for a period of three months for the applicable principal amount on such date of
determination.


36
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Taking” means any taking of any property of any Credit Party or any of their
Subsidiaries or any portion thereof, in or by condemnation or other eminent
domain proceedings pursuant to any law, general or special, or by reason of the
temporary requisition of the use of such assets or any portion thereof, by any
Governmental Authority, civil or military (i) in excess of $250,000 in the
aggregate for any Fiscal Year or (ii) that results, either individually or in
the aggregate, in a Material Adverse Effect.
“Taxes” means any and all current or future (a) foreign, federal, state or local
income, gross receipts, franchise, estimated, alternative minimum, add-on
minimum, sales, use, transfer, registration, value added, excise, parking,
unclaimed property/escheatment, natural resources, severance, stamp, occupation,
occupancy, ad valorem, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax of any
kind whatsoever, (b) any liability for the payment of amounts of the type
described in clause (a) hereof as a result of being at any time a transferee of,
or a successor in interest to, any person, and (c) any interest, penalties or
additions to tax or additional amounts (whether disputed or not) in respect of
the foregoing.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Third Amended and Restated Financing Agreement” has the meaning set forth in
the Recitals.
“Third Restatement Closing Date” means February 1, 2017.
“Total Cash” means, as of any date of determination, the sum of all unrestricted
cash and Cash Equivalent Investments of Elevate Credit Parent and all other
Credit Parties. For purposes of clarification, unrestricted cash includes all
cash of the Credit Parties that is being held by an ACH provider prior to
remittance to a Credit Party.
“Trailing Eight Month Charge Off Rate (UK)” means, as of any date of
determination, the average, for each of the three (3) immediately preceding
completed months, of the Eight Month Charge Off Rate (UK).
“Trailing Excess Spread (UK)” means, as of any date of determination, the
average of the Excess Spread (UK) in (i) the calendar month immediately prior to
the calendar month that includes such date of determination and (ii) the
calendar month that includes such date of determination.
“Trailing Excess Spread (US)” means, as of any date of determination, the
average of the Excess Spread (US) in (i) the calendar month immediately prior to
the calendar month that includes such date of determination and (ii) the
calendar month that includes such date of determination.


37
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Trailing Four Month Charge Off Rate (UK)” means, as of any date of
determination, the average, for each of the three (3) immediately preceding
completed months, of the Four Month Charge Off Rate (UK).
“Trailing Four Month Charge Off Rate (US)” means, as of any date of
determination, the average, for each of the three (3) immediately preceding
completed months, of the Four Month Charge Off Rate (US).
“Trailing Past Due Roll Rate (UK)” means, as of any date of determination, the
average, of the Past Due Roll Rate (UK) in (i) the calendar month immediately
prior to the calendar month that includes such date of determination and (ii)
the calendar month that includes such date of determination.
“Trailing Past Due Roll Rate (US)” means, as of any date of determination, the
average, of the Past Due Roll Rate (US) in (i) the calendar month immediately
prior to the calendar month that includes such date of determination and (ii)
the calendar month that includes such date of determination.
“Trailing Twelve Month Charge Off Rate (US)” means, as of any date of
determination, the average, for each of the three (3) immediately preceding
completed months, of the Twelve Month Charge Off Rate (US).
“Transaction Documents” has the meaning set forth in Section 7.2.
“Twelve Month Charge Off Rate (US)” means, as of any date of determination and
with respect to any Vintage Pool of Consumer Loans marked as “Rise” on the
monthly financial statements provided to Agent pursuant to Section 8.2(a), the
ratio of (i) the aggregate Charge Off amount in such Vintage Pool during the
period beginning on the applicable date of origination through the end of the
month of such origination and ending on the twelfth consecutive calendar month
after such month of origination to (ii) the aggregate principal balance of such
Vintage Pool at the time of origination.
“UCC” has the meaning set forth in Section 7.13.
“UK Borrower” has the meaning set forth in the introductory paragraph hereto.


“UK Credit Party” means the UK Borrower and each other Credit Party organized
under the laws of the United Kingdom.
“UK Force Majeure Event” means any regulatory event or regulatory change in the
United Kingdom that would prohibit or make it illegal for the UK Borrower to
continue to originate or collect Consumer Loans in the United Kingdom pursuant
to the Program or another program of a type similar to the Program.


38
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“UK Force Majeure Paydown Amount” means, as of any date of determination, an
amount designated in writing by the Borrower Representative to the Agent within
ten (10) days following such date equal to the aggregate outstanding principal
amount of the UK Term Notes on such date.
“UK Security Documents” means, collectively, the Debenture, the Share Charges,
the Security Assignment and the Intercompany Subordination Agreement.
“UK Tax Deduction” has the meaning set forth in Section 2.6(a).
“UK Term Note Commitment” has the meaning set forth in Section 2.1(b).
“UK Term Notes” means each UK Term Note (USD) and each UK Term Note (GBP), and
shall include each such UK Term Note (USD) or UK Term Note (GBP) delivered
pursuant to any provision of this Agreement and each such UK Term Note (USD) or
UK Term Note (GBP) delivered in substitution or exchange for, or otherwise in
respect of, any other UK Term Note pursuant to any such provision.
“UK Term Notes (GBP)” has the meaning set forth in Section 2.1(b).
“UK Term Notes (USD)” has the meaning set forth in Section 2.1(b).
“US Credit Party” means US Term Note Borrowers, the US Last Out Term Note
Borrower and each other Credit Party organized under the laws of a State of the
United States or the District of Columbia.
“US Holder” mean each of VPC Specialty Finance Fund I, L.P. (“VP”), VPC Special
Opportunities Fund III Onshore, L.P. and any other US Person that is an assignee
or transferee of VP or is the beneficial owner of a direct or indirect interest
in any of the foregoing.
“US Last Out Term Note Borrower” has the meaning set forth in the introductory
paragraph hereto.
“US Last Out Term Notes” has the meaning set forth in Section 2.1(d).
“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“US Security Agreement” means that certain Amended and Restated Pledge and
Security Agreement dated as of the Fourth Restatement Closing Date by and among
Agent and the “Obligors” (as defined therein), as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“US Tax Compliance Certificate” has the meaning set forth in Section 2.6(e).
“US Term Note Borrowers” has the meaning set forth in the introductory paragraph
hereto.
“US Term Note Commitment” has the meaning set forth in Section 2.1(a).


39
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“US Term Notes” has the meaning set forth in Section 2.1(a).
“Vintage Pool” means and refers to, at any given time, all Consumer Loans that
were originated in a particular calendar month. By way of example, and not by
way of limitation, all Consumer Loans that were originated in December 2018
shall constitute one Vintage Pool for the calendar month that ended on December
31, 2018; all Consumer Loans that were originated in January 2019 shall
constitute one Vintage Pool for the calendar month that ended on January 31,
2019; all Consumer Loans that were originated in February 2019 shall constitute
one Vintage Pool for the calendar month that ended on February 28, 2019; and so
on.
“Waivable Mandatory Prepayment” has the meaning set forth in Section 2.3(d).
“Withholding Agent” means any Borrower, any Credit Party or the Agent.

Section 1.2    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to “determination” by the Agent include good faith
estimates by the Agent (in the case of quantitative determinations) and good
faith beliefs by the Agent (in the case of qualitative determinations).

Section 1.3    Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the financial
statements delivered to Agent pursuant to Section 8.2. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Credit Party or any Subsidiary of any Credit Party at “fair value”.


40
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






Section 1.4    Borrower Representative. Each Borrower hereby designates and
appoints Elevate Credit as its representative and agent on its behalf (in such
capacity, the “Borrower Representative”) for the purposes of delivering
certificates, including Compliance Certificates, giving Notices of Borrowing and
other instructions with respect to the disbursement of the proceeds of the
Notes, giving and receiving all other notices and consents hereunder or under
any of the other Transaction Documents and taking all other actions (including
in respect of compliance with covenants) on behalf of any Borrower or Borrowers
under the Transaction Documents. Borrower Representative hereby accepts such
appointment. Agent, each Lender and each Holder may regard any notice or other
communication pursuant to any Transaction Document from Borrower Representative
as a notice or communication from all Borrowers. Each warranty, covenant,
agreement and undertaking made on behalf of a Borrower by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

Section 1.5    Payments in Foreign Currencies. If, notwithstanding the terms of
Section 2.4, the Agent receives any payment from or on behalf of any Credit
Party in a currency other than the currency in which the relevant Obligation is
denominated, the Agent may convert the payment (including the monetary proceeds
of realization upon any Collateral) into the currency in which the relevant
Obligation is payable at the exchange rate published in The Wall Street Journal
(or if such reference is not available, by such other method reasonably
determined by Agent) on the Business Day closest in time to the date on which
such payment was due (or if either such reference is not available, by such
other method reasonably determined by Agent). Any such determination or
redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Lender, any
Holder or any Credit Party and no other currency conversion shall change or
release any obligation of any Credit Party or of any Lender, any Holder (other
than Agent) under any Transaction Document, each of which agrees to pay
separately for any shortfall remaining after any conversion and payment of the
amount as converted. The relevant Obligations shall be satisfied only to the
extent of the amount actually received by the Agent upon such conversion. Agent
may round up or down, and may set up appropriate mechanisms to round up or down,
any amount hereunder to nearest higher or lower amounts and may determine
reasonable de minimis payment thresholds.

Section 1.6    Exchange Rates. Unless otherwise expressly set forth herein or
therein, wherever in this Agreement or any other Transaction Document, an amount
contained in a representation, warranty, covenant or Event of Default related
thereto is expressed in Dollars, but a relevant currency applicable thereto is
denominated in another currency, such amount will be deemed to be the Dollar
Equivalent thereof; provided, that, for purposes of determining compliance with
any incurrence or expenditure tests set forth herein or in any other Transaction
Document or with Dollar-based basket levels appearing herein or in any other
Transaction Document, any amounts so incurred, expended or utilized (to the
extent incurred, expended or utilized in a currency other than Dollars) shall be
deemed to be the Dollar Equivalent amount thereof as of the date of such
incurrence, expenditure or utilization under any provision of any such Section
or definition that has an aggregate Dollar limitation provided for therein.
Unless otherwise specified herein, all determinations of Dollar Equivalents
shall be determined by reference to The Wall Street Journal


41
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





published on the Business Day closest in time to the relevant date of
determination or for the relevant period of determination (or if such reference
is not available, by such other method reasonably determined by Agent). Any such
determination or redetermination by Agent shall be conclusive and binding for
all purposes, absent manifest error.

Section 1.7    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other
Transaction Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of any Credit
Party in respect of any such sum due from it to Agent, any Lender or any other
Holder hereunder or under the other Transaction Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by Agent of any sum adjudged to be so due in
the Judgment Currency, Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due from the
applicable Credit Parties in the Agreement Currency, such Credit Parties agree,
as a separate obligation and not-withstanding any such judgment, to indemnify
Agent or the Person to whom such obligation was owing against such loss.

ARTICLE 2    

BORROWERS’ AUTHORIZATION OF ISSUE

Section 2.1    Senior Secured Term Notes; Senior Secured UK Term Notes; Senior
Secured Fourth Tranche US Last Out Term Notes.
(a)    Rise SPV, as “US Term Note Borrower” as defined in the Third Amended and
Restated Financing Agreement previously (i) authorized and issued to the Lenders
on the Original Closing Date senior secured term notes in the aggregate
principal amount of the Maximum US Term Note Commitment (as defined in the
Original Financing Agreement), dated the date of issue thereof, maturing on the
Maturity Date (as defined in the Original Financing Agreement), bearing interest
as provided in Section 2.2 below and in the form of Exhibit A to the Original
Financing Agreement and Exhibit A-1 hereto (the “Existing US Term Notes”) and
(ii) authorized the issuance to the applicable Lenders prior to the date hereof
additional senior secured term notes in an aggregate principal amount equal to
the Maximum US Term Note Commitment minus the aggregate original principal
amount of the Existing US Term Notes, to be dated the date of issue thereof, to
mature on the Maturity Date, to bear interest as provided in Section 2.2 below
and in the form of Exhibit A-1 hereto (the senior secured term notes described
in the foregoing clauses (i) and (ii) collectively, the “US Term Notes”). Today
Card, as a US Term Note Borrower, hereby ratifies the previous authorization and
issuance of the Existing US Term Notes and other US Term Notes issued prior to
the date hereof, authorizes the issuance of additional US Term Notes in
accordance with the terms hereof after the date hereof and agrees, together with
Rise SPV as a US Term Note Borrower, to be jointly and severally liable for the
US Term Notes issued prior to the date hereof


42
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





and all other Obligations of the “US Term Note Borrower” as defined in the
Fourth Amended and Restated Financing Agreement as if it were originally a party
thereto. The commitment of each Lender to fund its pro rata share of draws under
the US Term Notes as of the Fifth Restatement Closing Date is set forth opposite
such Lender’s name in column three (3) of Section 1 (US Term Notes) of the
Schedule of Lenders attached hereto (such amount as the same may be reduced or
increased from time to time in accordance with this Agreement, being referred to
herein as such Lender’s “US Term Note Commitment”). The US Term Note Borrowers
shall repay, on a joint and several basis, the outstanding principal balance of
the US Term Notes in full in cash on the Maturity Date, unless accelerated in
accordance with Section 10.2 or redeemed or prepaid in accordance with Section
2.3. A portion of the Maximum US Term Note Commitment under the US Term Notes
was previously advanced to certain of the US Term Note Borrowers by the Lenders
under the Original Financing Agreement (as defined in the Third Amended and
Restated Financing Agreement), the Original Financing Agreement, the Third
Amended and Restated Financing Agreement or the Fourth Amended and Restated
Financing Agreement, as applicable, as is set forth opposite such Lender’s name
in column four (4) of Section 1 (US Term Notes) of the Schedule of Lenders
attached hereto. Each US Term Note Borrower acknowledges and agrees that, as of
the Fifth Restatement Closing Date, immediately prior to giving effect to the
transactions contemplated by this Agreement, the aggregate outstanding principal
balance of the US Term Notes is $207,000,000. Each US Term Note Borrower hereby
(a) represents, warrants, agrees, covenants and reaffirms that it has no
defense, set off, claim or counterclaim against the Agent, the Holders or the
Lenders with regard to its Obligations under the US Term Notes arising prior to
the Fifth Restatement Closing Date and (b) reaffirms its obligation to repay the
US Term Notes in accordance with the terms and provisions of this Agreement and
the other Transaction Documents. For purposes of clarification, the entire
outstanding principal balance of the US Term Notes as of the Fifth Restatement
Closing Date shall be deemed to constitute a portion of the outstanding
principal balance of the US Term Notes from and after the Fifth Restatement
Closing Date, without constituting a novation. Future draws under the US Term
Notes shall be disbursed as the Borrower Representative shall direct on each
borrowing date, upon the submission of such evidence as the Agent shall request
to verify the satisfaction of the conditions set forth in Section 5.2 below
(including, without limitation, a Borrowing Base Certificate delivered in
accordance with Section 5.2(g) prior to such disbursement); provided, however,
that, after giving effect to any such draw under the US Term Notes, the
aggregate principal amount of all (i) US Term Notes shall not exceed the Maximum
US Term Note Balance and (ii) First Out Notes shall not exceed the Maximum First
Out Note Balance. The Borrower Representative shall deliver to the Agent a
Notice of Borrowing setting forth each requested draw not later than noon,
Chicago time, on (A) the fifteenth (15th) day prior to the proposed borrowing
date upon which the US Term Note Borrowers desire to make a draw under the US
Term Notes in an amount of $10,000,000 or less or (B) the thirtieth (30th) day
prior to the proposed borrowing date upon which the US Term Note Borrowers
desire to make a draw under the US Term Notes in an amount of greater than
$10,000,000, in each case, or such earlier date as shall be agreed to by the
applicable Lenders; provided, further, however, that the Borrower Representative
on behalf of the US Term Note Borrowers shall be entitled to deliver only two
(2) Notices of Borrowing during each calendar month. Each Notice of Borrowing
required hereunder (i) shall be irrevocable, (ii) shall specify the amount of
the proposed draw (which shall be in increments of not less than $100,000) under
the US Term Notes and the applicable US Term Note Borrower requesting the


43
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





proposed draw, (iii) shall specify the proposed borrowing date for such proposed
draw, which shall be a Permitted Draw Date and (iv) shall specify wire transfer
instructions in accordance with which such draw under the US Term Notes shall be
funded. Upon receipt of any such Notice of Borrowing, the Agent shall promptly
notify each Lender thereof and of the amount of such Lender’s pro rata share of
the proposed borrowing under the US Term Notes (determined on the basis of such
Lender’s US Term Note Commitment relative to the aggregate US Term Note
Commitment of all Lenders) and, subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, each Lender holding a US Term Note Commitment shall
fund its pro rata share of the proposed borrowing under the US Term Notes to
Agent no later than 12:00 p.m. (Noon) Central Time on the applicable Permitted
Draw Date in immediately available funds in accordance with the wire
instructions provided by Agent to such Lender and upon receipt of such funds
from all applicable Lenders Agent will fund such proposed borrowing on the
applicable Permitted Draw Date in immediately available funds in accordance with
terms of such Notice of Borrowing; provided, that notwithstanding the foregoing
to the contrary, in the event of a Defaulting US Term Note Lender with respect
to a proposed borrowing under the US Term Notes, at the election of the Agent
and each applicable Lender that is not a Defaulting US Term Note Lender, such
Lender(s) may agree to fund such Defaulting US Term Note Lender’s pro rata share
of the proposed borrowing under the US Term Notes in amounts acceptable to Agent
and such Lender(s) in their sole discretion and in the event of any such funding
by such Lender(s), (i) such Defaulting US Term Note Lender shall be
automatically deemed to have assigned to the applicable Lender(s) funding more
than their pro rata share of the proposed borrowing under the US Term Notes (and
such Lender(s) funding more than their pro rata share of the proposed borrowing
under the US Term Notes shall be automatically deemed to have assumed) a
percentage interest in the US Term Note Commitment of such Defaulting US Term
Note Lender in amounts sufficient to give effect to such non pro rata funding
and such assignment shall otherwise be deemed to be made pursuant to, and in
accordance with, the terms of Section 13.8 without further action or
documentation by any Person and (ii) the Schedule of Lenders attached hereto
shall be updated by Agent to reflect such assignments of the US Term Note
Commitments. Notwithstanding anything to the contrary herein, for purposes of
clarification, it is hereby agreed that during each calendar month there shall
be only, and the Borrower Representative on behalf of the US Term Note Borrowers
shall not be entitled to specify more than, two (2) Permitted Draw Dates. The US
Term Note Borrowers and Agent, on behalf of the applicable Lenders and Holders,
hereby agree that Agent and US Term Note Borrowers may from time to time, update
what portions of the aggregate principal amount of the US Term Notes then
outstanding are deemed requested and/or borrowed by Rise SPV, as a US Term Note
Borrower and what portions of the aggregate principal amount of the US Term
Notes then outstanding are deemed requested and/or borrowed by Today Card, as a
US Term Note Borrower (but in any event any such allocation shall not affect or
otherwise change the joint and several nature of the obligations of the US Term
Note Borrowers hereunder).
(b)    UK Term Notes. The UK Borrower previously authorized and issued to the
Lenders senior secured term notes denominated in Dollars in the aggregate
principal amount of the Maximum UK Commitment (as defined in the Fourth Amended
and Restated Financing Agreement), dated the date of issue thereof, maturing on
the Maturity Date (as defined in the Fourth Amended and Restated Financing
Agreement), bearing interest as provided in Section 2.2 below and in the


44
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





forms of Exhibit A-2(a) to the Fourth Amended and Restated Financing Agreement
and Exhibit A-2(a) hereto (the “UK Term Notes (USD)”) and Exhibit A-2(b) to the
Fourth Amended and Restated Financing Agreement and Exhibit A-2(b) hereto (the
“UK Term Notes (USD)”). A portion of the Maximum UK Commitment under the UK Term
Notes was previously advanced to the UK Borrower by the Lenders as is set forth
opposite such Lender’s or the applicable Holders’ name in column four (4) of
Section 2(a) (UK Term Notes (USD) and column four (4) of Section 2(b) (UK Term
Notes (GBP) of the Schedule of Lenders attached hereto. The aggregate
outstanding principal amount of UK Term Notes (USD) of each applicable Lender
immediately after giving effect to the transactions contemplated by this
Agreement on the Fifth Restatement Closing Date is set forth opposite such
Lender’s name in column four (4) of Section 2(a) (UK Term Notes (USD)) of the
Schedule of Lenders attached hereto. The commitment of each applicable Lender to
fund its pro rata share of draws under the UK Term Notes (GBP) as of the Fifth
Restatement Closing Date is set forth opposite such Lender’s name in column
three (3) of Section 2(b) (UK Term Notes (GBP)) of the Schedule of Lenders
attached hereto (such amount as the same may be reduced or increased from time
to time in accordance with this Agreement, being referred to herein as such
Lender’s “UK Term Note Commitment”) (provided, that notwithstanding the
foregoing to the contrary, the UK Term Note Commitments shall be funded in
Dollars instead of Pounds Sterling; provided, that the applicable Lenders shall
use best efforts to fund such amounts in Pounds Sterling unless otherwise
elected by Agent in its sole discretion (and for the avoidance of doubt, any
amounts requested in Pounds Sterling but funded in Dollars shall be funded in
the Dollar Equivalent Amount)) and the aggregate outstanding principal amount of
UK Term Notes (GBP) of each applicable Lender immediately after giving effect to
the transactions contemplated by this Agreement on the Fifth Restatement Closing
Date is set forth opposite such Lender’s name in column four (4) of Section 2(b)
(UK Term Notes (GBP)) of the Schedule of Lenders attached hereto. To the extent
necessary to give effect to the provisions of the preceding sentences, (x) each
Person who is a “Lender” under and as defined in the Fourth Amended and Restated
Financing Agreement prior to giving effect to this Agreement (each an “Existing
Lender”), severally and not jointly, hereby agrees by their consent to Agent’s
execution of this Agreement on the Fifth Restatement Closing Date to sell and to
assign to each Lender hereunder that was not a “Lender” under the Fourth Amended
and Restated Financing Agreement prior to giving effect to this Agreement (each,
a “New Lender”), without recourse, representation or warranty (except as set
forth below), and each New Lender, severally and not jointly, hereby purchases
and assumes from the Existing Lender, effective upon such New Lender’s execution
of this Agreement, a percentage interest in the applicable Commitments in
amounts required to give effect to the pro rata shares set forth in column three
(3) of Section 2(a) (UK Term Notes (USD)) and/or Section 2(b) (UK Term Notes
(GBP)) of the Schedule of Lenders attached hereto and (y) each Person who is a
“Holder” under and as defined in the Fourth Amended and Restated Financing
Agreement prior to giving effect to this Agreement (each an “Existing Holder”),
severally and not jointly, hereby agrees by their consent to Agent’s execution
of this Agreement on the Fifth Restatement Closing Date to sell and to assign to
each Holder hereunder that was not a “Holder” under the Fourth Amended and
Restated Financing Agreement prior to giving effect to this Agreement (each, a
“New Holder”), without recourse, representation or warranty (except as set forth
below), and each New Holder, severally and not jointly, hereby purchases and
assumes from the Existing Holder, effective upon Agent’s execution of this
Agreement on the Fifth Restatement Closing Date on its behalf, a percentage
interest in the applicable UK Term


45
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Notes in amounts required to give effect to the pro rata shares set forth in
column four (4) of Section 2(a) (UK Term Notes (USD)) and/or Section 2(b) (UK
Term Notes (GBP)) attached hereto. The Lenders, severally and not jointly,
hereby agree by their execution hereof, to effect such inter-Lender transfers in
accordance with column three (3) of Section 2(a) (UK Term Notes (USD)) and
Section 2(b) (UK Term Notes (GBP)) of the Schedule of Lenders attached hereto.
As a result of such assignments and acceptances, each Existing Lender is
absolutely released from any of such obligations, covenants and agreements, to
the extent of its assigned shares of the applicable Commitments and the
applicable New Lenders hereby assume such obligations, covenants and agreements
from such Existing Lenders. The New Lenders and the Existing Lenders shall make
all appropriate adjustments in payment for periods prior to the effectiveness of
the assignment and acceptance described in this Section 2.1(b) by the Agent or
with respect to the making of this assignment directly between themselves. The
Holders, severally and not jointly, hereby agree by their consent to Agent’s
execution of this Agreement on the Fifth Restatement Closing Date, to effect
such inter-Holder transfers in accordance with column four (4) of Section 2(a)
(UK Term Notes (USD)) and Section 2(b) (UK Term Notes (GBP)) of the Schedule of
Lenders attached hereto. As a result of such assignments and acceptances, each
Existing Holder is absolutely released from any of such obligations, covenants
and agreements, to the extent of its assigned shares of the applicable UK Term
Notes and the applicable New Holders hereby assume such obligations, covenants
and agreements from such Existing Holders. The New Holders and the Existing
Holders shall make all appropriate adjustments in payment for periods prior to
the effectiveness of the assignment and acceptance described in this Section
2.1(b) by the Agent or with respect to the making of this assignment directly
between themselves. The UK Borrower shall repay the outstanding principal
balance of the UK Term Notes in full in cash on the Maturity Date, unless
accelerated in accordance with Section 10.2 or redeemed or prepaid in accordance
with Section 2.3. Future draws under the UK Term Notes shall be disbursed as the
Borrower Representative shall direct on each borrowing date, upon the submission
of such evidence as the Agent shall request to verify the satisfaction of the
conditions set forth in Section 5.2 below (including, without limitation, a
Borrowing Base Certificate delivered in accordance with Section 5.2(g) prior to
such disbursement); provided, however, that, after giving effect to any such
draw under the UK Term Notes, the aggregate principal amount of all (i) UK Term
Notes shall not exceed the Maximum UK Term Note Balance and (ii) First Out Notes
shall not exceed the Maximum First Out Note Balance. The Borrower Representative
shall deliver to the Agent a Notice of Borrowing setting forth each requested
draw not later than noon, Chicago time, on (A) the fifteenth (15th) day prior to
the proposed borrowing date upon which the UK Borrower desires to make a draw
under the UK Term Notes in an amount of $10,000,000 (or in the case of a
requested draw denominated in Pounds Sterling, the Dollar Equivalent thereof) or
less or (B) the thirtieth (30th) day prior to the proposed borrowing date upon
which the UK Borrower desires to make a draw under the UK Term Notes in an
amount of greater than $10,000,000 (or in the case of a requested draw
denominated in Pounds Sterling, the Dollar Equivalent thereof), in each case, or
such earlier date as shall be agreed to by the applicable Lenders; provided,
further, however, that the Borrower Representative on behalf of the UK Borrower
shall be entitled to deliver only two (2) Notices of Borrowing during each
calendar month. Each Notice of Borrowing required hereunder (i) shall be
irrevocable, (ii) shall specify whether the proposed draw shall be Dollars or
Pounds Sterling (it being agreed and understood that draws shall be funded in
Dollars provided, that the applicable Lenders shall use best efforts to fund in
Pound


46
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Sterling as described above), (iii) the amount of the proposed draw (which shall
be in increments of not less than $100,000 (or in the case of a requested draw
denominated in Pounds Sterling, the Dollar Equivalent thereof)), (iv) shall
specify the proposed borrowing date for such proposed draw, which shall be a
Permitted Draw Date and (v) shall specify wire transfer instructions in
accordance with which such draw under the applicable UK Term Notes shall be
funded. Upon receipt of any such Notice of Borrowing, the Agent shall promptly
notify each applicable Lender thereof and of the amount of such Lender’s pro
rata share of the proposed borrowing under the UK Term Notes (determined on the
basis of such Lender’s UK Term Note Commitment relative to the aggregate UK Term
Note Commitment of all Lenders) and, subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, each Lender holding a UK Term Note Commitment shall
fund its pro rata share of the proposed borrowing under the applicable UK Term
Notes on the applicable Permitted Draw Date in immediately available funds in
accordance with the terms of such Notice of Borrowing. Notwithstanding anything
to the contrary herein, for purposes of clarification, it is hereby agreed that
during each calendar month there shall be only, and the Borrower Representative
on behalf of the UK Borrower shall not be entitled to specify more than, two (2)
Permitted Draw Dates.
In consideration for (a) each applicable Lender’s commitment to fund its pro
rata share of future draws under the UK Term Notes in accordance with the terms
of this Agreement, UK Borrower shall issue to each applicable Lender on the
Fifth Restatement Closing Date, a UK Term Note (GBP), in the aggregate principal
amount of such Lender’s UK Term Loan Commitment and (b) each applicable Lender’s
best efforts to fund its pro rata share of draws under the UK Term Notes in
Pounds Sterling in accordance with the terms of this Agreement, upon the funding
of any such draws in the Dollar Equivalent amount of the requested draw in
Dollars and the request of the applicable Lender (or Agent on their behalf), UK
Borrower shall issue to such Lender one or more UK Term Notes (USD) evidencing
the amounts funded by such Lender in Dollars.
Notwithstanding anything in this Agreement to the contrary, from and after the
Fifth Restatement Closing Date, upon the mutual agreement of Agent and Borrower
Representative in writing (which may be in the form of an e-mail), (i) all or
any portion of the outstanding principal amount under any UK Term Notes (USD)
may be converted into (at the Current UK Exchange Rate), and shall thereafter be
deemed to constitute a portion of, the outstanding principal balance of the UK
Term Notes (GBP) and (ii) all or any portion of the outstanding principal amount
under any UK Term Notes (GBP) may be converted into (at the Current UK Exchange
Rate), and shall thereafter be deemed to constitute a portion of, the
outstanding principal balance of the UK Term Notes (USD) and, in each case, the
UK Borrower shall promptly issue to the applicable Lenders replacement UK Term
Notes (USD) and/or UK Term Notes (GBP) reflecting any such conversion. For the
avoidance of doubt and for purposes of clarification, the Maximum UK Commitment
hereunder in respect of the UK Term Notes and the Current Interest Rate
applicable to the UK Term Notes would be the same with or without the guarantees
provided by the other Borrowers and other Credit Parties in respect of the UK
Term Notes pursuant to this Agreement and the other Transaction Documents. The
UK Borrower acknowledges and agrees that, as of the Fifth Restatement Closing
Date, immediately prior to giving effect to the transactions contemplated by
this Agreement, the aggregate outstanding principal balance of the UK Term Notes
(USD) is $26,781,600.00 and the aggregate outstanding principal balance of the
UK Term Notes (GBP) is £9,747,470.82.


47
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(c)    [Reserved].
(d)    Fourth Tranche US Last Out Term Notes. The US Last Out Term Note Borrower
previously authorized and issued to the Lenders on the Second Restatement
Closing Date senior secured last out term notes in the aggregate principal
amount of the Maximum Fourth Tranche US Last Out Term Note Commitment, dated the
date of issue thereof, maturing on the Maturity Date, bearing interest as
provided in Section 2.2 below and in the form of Exhibit A-4 to the Second
Amended and Restated Financing Agreement and Exhibit A-4 hereto (the “Fourth
Tranche US Last Out Term Notes” or “US Last Out Term Notes”). The commitment of
each Lender to fund its pro rata share of the single draw under the Fourth
Tranche US Last Out Term Notes on the Fifth Restatement Closing Date is set
forth opposite such Lender’s name in column three (3) of Section 3 (Fourth
Tranche US Last Out Term Notes) of the Schedule of Lenders attached hereto (such
amount being referred to herein as such Lender’s “Fourth Tranche US Last Out
Term Note Commitment”). The US Last Out Term Note Borrower shall repay the
outstanding principal balance of the Fourth Tranche US Last Out Term Notes in
full in cash on the Maturity Date, unless accelerated in accordance with Section
10.2 or redeemed or prepaid in accordance with Section 2.3; provided, that
notwithstanding the foregoing to the contrary, the US Last Out Term Note
Borrower may request, and the Agent and the Holders of the Fourth Tranche US
Last Out Term Notes may agree (in their sole discretion), to permit the US Last
Out Term Note Borrower to repay the outstanding principal balance of the Fourth
Tranche US Last Out Term Notes in cash on an amortizing basis commencing on the
Maturity Date on terms to be agreed. The entire Maximum Fourth Tranche US Last
Out Term Note Commitment under the Fourth Tranche US Last Out Term Notes was
previously advanced to the US Last Out Term Note Borrower by the Lenders and the
aggregate outstanding principal amount of all Fourth Tranche US Last Out Term
Notes as of the Fifth Restatement Closing Date is allocated as set forth
opposite each applicable Lender’s name in column four (4) of Section 4 (Fourth
Tranche US Last Out Term Notes) of the Schedule of Lenders attached hereto. The
US Last Out Term Note Borrower acknowledges and agrees that, as of the Fifth
Restatement Closing Date, immediately prior to giving effect to the transactions
contemplated by this Agreement, the aggregate outstanding principal balance of
the Fourth Tranche US Last Out Term Notes is $35,050,000. The US Last Out Term
Note Borrower hereby (a) represents, warrants, agrees, covenants and reaffirms
that it has no defense, set off, claim or counterclaim against the Agent, the
Holders or the Lenders with regard to its Obligations under the Fourth Tranche
US Last Out Term Notes arising prior to the Fifth Restatement Closing Date and
(b) reaffirms its obligation to repay the Fourth Tranche US Last Out Term Notes
in accordance with the terms and provisions of this Agreement and the other
Transaction Documents. For purposes of clarification, the entire outstanding
principal balance of the Fourth Tranche US Last Out Term Notes as of the Fifth
Restatement Closing Date shall be deemed to constitute a portion of the
outstanding principal balance of the Fourth Tranche US Last Out Term Notes from
and after the Fifth Restatement Closing Date, without constituting a novation.
(e)    [Reserved].
(f)    Relative Priorities. Each of the US Term Notes and the UK Term Notes
shall be pari passu (and, for purposes of clarification, senior to the Fourth
Tranche US Last Out Term Notes) in right of payment or collectability, whether
with respect to payment of redemptions,


48
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





interest, damages or upon liquidation or dissolution or otherwise. Each of the
Fourth Tranche US Last Out Term Notes shall be pari passu (and, for purposes of
clarification, junior to the US Term Notes and the UK Term Notes) in right of
payment or collectability, whether with respect to payment of redemptions,
interest, damages or upon liquidation or dissolution or otherwise. To the extent
the Last Out Notes have a Maturity Date prior to that of the US Term Notes and
the applicable Credit Parties are required to pay the outstanding principal
amount of such Notes on or after the applicable Maturity Date, the payment of
the outstanding principal amount of such Notes (or the payment of the next
scheduled principal payment in respect of such Notes, as the case maybe) shall
be subordinated to the payment in full of the outstanding principal amount of
the First Out Notes to the extent such principal payment of the Last Out Notes
on such Maturity Date would reasonably be expected to cause an Event of Default
(or an event or circumstance that, with the passage of time, the giving of
notice, or both, would become an Event of Default) to occur and shall not be
permitted to be paid so long as such Event of Default (or an event or
circumstance that, with the passage of time, the giving of notice, or both,
would become an Event of Default) exists (it being agreed and understood that
any such payment not permitted to be paid by operation of the foregoing shall
subsequently be permitted to be paid if the payment thereof would not reasonably
be expected to cause an Event of Default (or an event or circumstance that, with
the passage of time, the giving of notice, or both, would become an Event of
Default) to occur). For the avoidance of doubt, the priorities specified in this
Section 2.1(f) shall be applicable to all voluntary and mandatory principal
prepayments of the Notes.

Section 2.2    Interest. The Borrowers shall pay interest on the unpaid
principal amount of the Notes, in each case, at the rates, time and manner set
forth below:
(a)    Rate of Interest. Each US Term Note shall bear interest on the unpaid
principal amount thereof from the date issued through the date such US Term Note
is paid in full in cash (whether upon final maturity, by redemption, prepayment,
acceleration or otherwise) at the Current Interest Rate. Each UK Term Note shall
bear interest on the unpaid principal amount thereof from the date issued
through the date such UK Term Note is paid in full in cash (whether upon final
maturity, by redemption, prepayment, acceleration or otherwise) at the Current
Interest Rate. Each Fourth Tranche US Last Out Term Note shall bear interest on
the unpaid principal amount thereof from the date issued through the date such
Fourth Tranche US Last Out Term Note is paid in full in cash (whether upon final
maturity, by redemption, prepayment, acceleration or otherwise) at the Current
Fourth Tranche US Last Out Term Note Interest Rate. Interest on each Note shall
be computed on the basis of a 360-day year and actual days elapsed and, subject
to Section 2.2(b), shall be payable monthly, in arrears, on the third (3rd)
Business Day following the last day of each calendar month during the period
beginning on the date such Note is issued (the “Issuance Date”) and ending on,
and including, the date on which the Obligations under such Note are paid in
full (each, an “Interest Date”).
(b)    Interest Payments. Interest on each Note shall be payable on each
Interest Date or at any such other time the Notes become due and payable
(whether by acceleration, redemption or otherwise) by the applicable Borrower to
the Agent, for the account of the record holder of such Note, on the applicable
Interest Date. Each Interest Date shall be considered the last day of an accrual
period for U.S. federal income tax purposes. Each applicable Borrower hereby


49
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





agrees that all accrued and unpaid interest due and owing under the Fourth
Amended and Restated Financing Agreement as of the Fifth Restatement Closing
Date shall be deemed accrued and continued and shall be paid in cash by such
Borrower to the Agent, for the account of the record holder of the applicable
Notes, on the first Interest Date following the Fifth Restatement Closing Date.
(c)    Default Rate. Upon the occurrence of any Event of Default, the Notes
shall bear interest (including post-petition interest in any proceeding under
any Bankruptcy Law) on the unpaid principal amount thereof at the Default Rate
from the date of such Event of Default through and including the date such Event
of Default is waived. In the event that such Event of Default is subsequently
waived, the adjustment referred to in the preceding sentence shall cease to be
effective as of the date of such waiver; provided that interest as calculated
and unpaid at the Default Rate during the continuance of such Event of Default
shall continue to be due to the extent relating to the days after the occurrence
of such Event of Default through and including the date on which such Event of
Default is waived. All such interest shall be payable on demand of the Agent.
(d)    Savings Clause. In no contingency or event shall the interest rate
charged pursuant to the terms of this Agreement exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders or Holders have received interest hereunder in
excess of the highest applicable rate, the amount of such excess interest shall
be applied against the principal amount of the Notes then outstanding to the
extent permitted by applicable law, and any excess interest remaining after such
application shall be refunded promptly to the applicable Borrower.
(e)    Interest Payment Reduction. On or after January 1, 2020, the Current
Interest Rate shall be reduced by one-quarter percent (0.25%) if the Interest
Rate Spread Reduction Conditions are satisfied during the 2019 calendar year. On
or after January 1, 2021, the Current Interest Rate shall be reduced by
one-quarter percent (0.25%) if the Interest Rate Spread Reduction Conditions are
satisfied during the 2020 calendar year. For the avoidance of doubt, if the
Interest Rate Spread Reduction Conditions were satisfied during both the 2019
calendar year and the 2020 calendar year, the total reduction in the Current
Interest Rate shall be one-half percent (0.50%).

Section 2.3    Redemptions and Payments.
(a)    Permitted Redemption.
(i)    The Borrowers may, at any time after January 1, 2022, at their option,
elect to pay to the Agent, on behalf of the Holders, the Permitted Redemption
Amount (as defined below), on the Permitted Redemption Date, by redeeming the
aggregate unpaid principal amount of all Notes, in whole (and not in part),
whereupon the Commitments of each Lender shall automatically and permanently be
terminated (the “Permitted Redemption”); provided that, a Permitted Redemption
may occur prior to January 1, 2022 only in connection with an M&A Event. The
Borrowers may not, at any time, redeem the Notes in part. On or prior to the
date which is the thirtieth (30th) calendar day (or, solely


50
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





with respect to any Permitted Redemption of US Term Notes, the ninetieth (90th)
calendar day) prior to the proposed Permitted Redemption Date, the Borrower
Representative shall deliver written notice (the “Permitted Redemption Notice”)
to the Agent stating (i) that the Borrowers elect to redeem pursuant to the
Permitted Redemption and (ii) the proposed Permitted Redemption Date. The
“Permitted Redemption Amount” shall be equal to (A) the aggregate unpaid
outstanding principal amount of all Notes, (B) all accrued and unpaid interest
with respect to such principal amount and all accrued and unpaid fees, (C) all
accrued and unpaid Late Charges with respect to such Permitted Redemption
Amount, (D) the Prepayment Premium and (E) all other amounts due under the
Transaction Documents. The Credit Parties acknowledge and agree that the
Prepayment Premium represents bargained for consideration in exchange for the
right and privilege to redeem the Notes.
(ii)    A Permitted Redemption Notice delivered pursuant to this subsection
shall be irrevocable; provided that such Permitted Redemption Notice may be
revoked if for any reason the applicable M&A Event covered by such Permitted
Redemption Notice is terminated prior to closing. If the Borrower
Representative, on behalf of the Borrowers, elects to redeem the Notes pursuant
to a Permitted Redemption under Section 2.3(a), then the Permitted Redemption
Amount which is to be paid to the Agent, on behalf of the Holders, on the
Permitted Redemption Date shall be redeemed by the Borrowers on the Permitted
Redemption Date, and the Borrowers shall pay to the Agent, on behalf of the
Holders, on the Permitted Redemption Date, by wire transfer of immediately
available funds, an amount in cash equal to the Permitted Redemption Amount.
Such Permitted Redemption Amount shall be applied, first, on a pro rata basis
with respect to the outstanding US Term Notes and UK Term Notes, and second, to
the outstanding Fourth Tranche US Last Out Term Notes.
(iii)    Notwithstanding the foregoing and anything to the contrary herein, (A)
if a Federal or Multi-State Force Majeure Event or UK Force Majeure Event shall
have occurred or (B) if the Lenders shall fail to fund more than one additional
draw under the Notes requested by the Borrower Representative, on behalf of the
Borrowers, after the Fifth Restatement Closing Date in accordance with Section
2.1 and provided that all conditions of such funding set forth in Section 5.2
shall have been satisfied at the time thereof (a “Qualified Funding Failure”),
then the Borrower Representative, on behalf of the Borrowers, shall have the
right, exercisable upon at least sixty (60) calendar days’ prior written notice
to the Agent, to consummate a Permitted Redemption (provided, that in the case
of the foregoing clause (B), such Permitted Redemption shall apply solely to the
applicable tranche of Notes (i.e., US Term Notes, UK Term Notes or Fourth
Tranche US Last Out Term Notes) for which such Qualified Funding Failure
occurred) at a price equal to the Permitted Redemption Amount excluding the
Prepayment Premium, which Permitted Redemption shall otherwise be made in
accordance with the provisions of Section 2.3(a)(i) hereof; provided, that such
right to consummate a Permitted Redemption at a price equal to the Permitted
Redemption Amount excluding the Prepayment Premium shall expire (x) in the case
of the foregoing clause (A), upon the cessation of such Federal or Multi-State
Force Majeure Event or UK Force Majeure Event or (y) in the case of the
foregoing clause (B), upon written notice from the Agent to the Borrower
Representative, given no later than ten (10) calendar days after the Agent’s
receipt of the Borrower Representative’s notice of


51
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





redemption under the foregoing Section 2.3(a)(iii)(B) stating that the Lenders
are thereafter willing and able to fund additional draws under the Notes of the
applicable tranche requested by the Borrower Representative, on behalf of the
Borrowers, in accordance with Section 2.1 and provided that all conditions of
such fundings set forth in Section 5.2 shall have been satisfied at the time
thereof; provided further, that, in the case of a Permitted Redemption in
respect of the foregoing clause (A), if such Federal or Multi-State Force
Majeure Event or UK Force Majeure Event ceases within the earlier of (i) one (1)
year following such Permitted Redemption or (ii) July 1, 2021, the Credit
Parties shall give the Agent and Lenders the right to participate in any new
Program or substantially similar program to the Program. For purposes of
clarification, prior to the expiration of the ten (10) calendar day (or longer,
as the case may be) notice of purchase pursuant to the foregoing Section
2.3(a)(iii)(B), the Agent may deliver notice to the Borrower Representative that
the Lenders are willing and able to fund such draws under the Notes and provided
that all conditions of such fundings set forth in Section 5.2 shall have been
satisfied at the time thereof, whereupon such right to consummate a Permitted
Redemption at a price equal to the Permitted Redemption Amount excluding the
Prepayment Premium shall automatically terminate, but the Borrower
Representative, on behalf of the Borrowers, shall at all times thereafter retain
the right to consummate a Permitted Redemption at a price equal to the Permitted
Redemption Amount including the Prepayment Premium (if applicable), which
Permitted Redemption shall otherwise be made in accordance with the provisions
of Section 2.3(a)(i) hereof. The provisions of this Section 2.3(a)(iii) set
forth the exclusive rights and remedies of the Credit Parties to seek or obtain
damages or any other remedy or relief from the Agent or any Lender with respect
to any Qualified Funding Failure.
(b)    Mandatory Prepayments.
(i)    On the date of receipt by any Credit Party or any of their Subsidiaries
of any net cash proceeds in excess of $200,000 in the aggregate during any
Fiscal Year from any Asset Sales (other than Permitted Dispositions), the
Borrowers shall prepay the Notes as set forth in Section 2.3(e) in an aggregate
amount equal to 100% of such net cash proceeds.
(ii)    On the date of receipt by any Credit Party or any of their Subsidiaries,
or the Agent as loss payee, of any net cash proceeds from any Destruction or
Taking, the Borrowers shall prepay the Notes as set forth in Section 2.3(e) in
an aggregate amount equal to 100% of such net cash proceeds; provided, so long
as no Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) shall have
occurred and be continuing on the date of receipt thereof or caused thereby, the
Borrowers shall have the option to apply such net cash proceeds, prior to the
date that is 90 days following receipt thereof, for purposes of the repair,
restoration or replacement of the applicable assets thereof.
(iii)    On the date of receipt by any Credit Party or any of their Subsidiaries
of any net cash proceeds in excess of $5,000,000 in the aggregate during the
term of this Agreement from a capital contribution by any Person (other than a
Subsidiary of Elevate Credit Parent) to, or the issuance to any Person (other
than a Credit Party or a Subsidiary


52
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





of a Credit Party) of any Equity Interests of any Credit Party or any of their
Subsidiaries, including, without limitation, in connection with a Public
Offering, the Borrowers shall prepay the Notes as set forth in Section 2.3(e) in
an aggregate amount equal to 100% of such net cash proceeds, but subject to the
provisions of Section 2.3(d).
(iv)    On the date of receipt by any Credit Party or any of their Subsidiaries
of any net cash proceeds from the incurrence of any Indebtedness of any Credit
Party or any of their Subsidiaries (other than with respect to Permitted
Indebtedness), the Borrowers shall prepay the Notes as set forth in Section
2.3(e) in an aggregate amount equal to 100% of such net cash proceeds.
(v)    On the date of receipt by any Credit Party or any of their Subsidiaries
of any Extraordinary Receipts, the Borrowers shall prepay the Notes as set forth
in Section 2.3(e) in an aggregate amount equal to 100% of such Extraordinary
Receipts.
(vi)    If at any time the then outstanding principal balance of (A) the US Term
Notes shall exceed the Maximum US Term Note Balance, (B) the UK Term Notes shall
exceed the Maximum UK Term Note Balance, or (C) the First Out Notes shall exceed
the Maximum First Out Note Balance, then in each case the applicable Borrower or
Borrowers shall immediately prepay the applicable Notes as set forth in Section
2.3(e) in an amount sufficient to eliminate such excess.
(vii)    Concurrently with any prepayment of the applicable Notes pursuant to
this Section 2.3(b), the Borrower Representative, on behalf of the Borrowers,
shall deliver to the Agent a certificate of an authorized officer thereof
demonstrating the calculation of the amount of the applicable proceeds. In the
event that the Credit Parties shall subsequently determine that the actual
amount of such proceeds exceeded the amount set forth in such certificate
(including as a result of the conversion of non-cash proceeds into cash), the
applicable Borrower(s) shall promptly make an additional prepayment of all the
Notes in an amount equal to such excess (or applicable percentage thereof), and
the Borrower Representative, on behalf of the Borrowers, shall concurrently
therewith deliver to the Agent a certificate of an authorized officer thereof
demonstrating the derivation of such excess.
(c)    Optional Reborrowing. Subject to the satisfaction of the Revolving
Conditions, (i) the US Term Note Borrowers may, at their option once per year on
an Optional Revolving Date, elect to pay to the Agent, on behalf of the
applicable Lenders and Holders, the Revolving Amount (as defined below) with
respect to the US Term Notes and (ii) the UK Term Note Borrower may, at its
option once per year on an Optional Revolving Date, elect to pay to the Agent,
on behalf of the applicable Lenders and Holders, the Revolving Amount (as
defined below) with respect to the UK Term Notes (each of the foregoing, an
“Optional Reborrowing”). The “Revolving Amount” shall be equal to (x) in the
case of an Optional Reborrowing with respect to US Term Notes, (A) up to twenty
percent (20%) of the aggregate unpaid outstanding principal amount of all US
Term Notes, (B) all accrued and unpaid interest with respect to such principal
amount repaid and all accrued and unpaid fees and (C) all accrued and unpaid
Late Charges with respect to such Revolving Amount and (y) in the case of an
Optional Reborrowing with respect to


53
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





UK Term Notes, (A) up to twenty percent (20%) of the aggregate unpaid
outstanding principal amount of all UK Term Notes, (B) all accrued and unpaid
interest with respect to such principal amount repaid and all accrued and unpaid
fees and (C) all accrued and unpaid Late Charges with respect to such Revolving
Amount. On or prior to the date which is the sixtieth (60th) calendar day prior
to the proposed Optional Revolving Date, the Borrower Representative shall
deliver written notice to the Agent stating (i) that the applicable Borrowers
elect to make a payment in connection with an Optional Reborrowing and (ii) the
proposed Revolving Amount. The Commitments of each Lender shall not
automatically and permanently be terminated or decreased as a result of a
payment by the applicable Borrowers of any Revolving Amount pursuant to this
Section 2.3(c) and the applicable Borrowers may reborrow any Revolving Amount of
such Borrowers (but for the avoidance of doubt, not any other Borrowers) in
accordance with Section 2.1; provided that reborrowing any such Revolving Amount
within one hundred eighty (180) days shall not cause the Current Interest Rate
to decrease.
(d)    Waiver of Mandatory Prepayments. Anything contained in Section 2.3(b) to
the contrary notwithstanding, in the event the Borrowers are required to make
any mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Notes, not
less than three (3) Business Days prior to the date (the “Required Prepayment
Date”) on which the Borrowers are required to make such Waivable Mandatory
Prepayment, the Borrower Representative, on behalf of the Borrowers, shall
notify the Agent of the amount of such prepayment, and the Agent shall promptly
thereafter notify each Holder holding an outstanding Note of the amount of such
Holder’s pro rata share of such Waivable Mandatory Prepayment and such Holder’s
option to refuse such amount. Each such Holder may exercise such option by
giving written notice to the Borrower Representative and the Agent of its
election to do so on or before the first Business Day prior to the Required
Prepayment Date (it being understood that any Holder which does not notify the
Borrower Representative and the Agent of its election to exercise such option on
or before the first Business Day prior to the Required Prepayment Date shall be
deemed to have elected, as of such date, not to exercise such option). On the
Required Prepayment Date, the Borrower Representative shall pay to the Agent the
amount of the Waivable Mandatory Prepayment, which amount shall be applied in an
amount equal to that portion of the Waivable Mandatory Prepayment payable to
those Holders that have elected not to exercise such option, to prepay the Notes
of such Holders.
(e)    Application of Mandatory Prepayments; Prepayment Premium. All mandatory
prepayments made pursuant to Section 2.3(b) and not waived pursuant to Section
2.3(d) shall be made to the Agent, for the account of the Holders, and shall be
applied, first, on a pro rata basis with respect to the outstanding US Term
Notes and UK Term Notes (or in such other manner in respect of the outstanding
US Term Notes and UK Term Notes as shall be determined by the Agent with the
consent of the Required US Term Note Lenders (which consent may be in the form
of an email to Agent)), and second, to the outstanding Fourth Tranche US Last
Out Term Notes; provided, that notwithstanding the foregoing to the contrary,
any mandatory prepayment made pursuant to Section 2.3(b)(iii) with the net cash
proceeds from a Public Offering shall solely be applied to the outstanding UK
Term Notes and Fourth Tranche US Last Out Term Notes in the manner directed by
Borrower Representative (or, in the absence of such direction, first to the
outstanding UK Term Notes and second, to the outstanding Fourth Tranche US Last
Out Term Notes) (for the avoidance of doubt, net cash proceeds from a Public
Offering required to be applied


54
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





as mandatory prepayment pursuant to Section 2.3(b)(iii) shall not be applied to
the US Term Notes). Concurrently with each mandatory prepayment made pursuant to
(i) Section 2.3(b) (other than in accordance with Section 2.3(b)(vi)), the US
Term Note Commitment (in the case of a mandatory prepayment applied to the US
Term Notes), the UK Term Note Commitment (in the case of a mandatory prepayment
applied to the UK Term Notes) and the Fourth Tranche US Last Out Term Note
Commitment (in the case of a mandatory prepayment applied to the Fourth Tranche
US Last Out Term Notes), as applicable, of each Lender shall, at the election of
Agent to be given to Borrower Representative within five (5) Business Days after
receipt of such mandatory prepayment (or automatically upon the occurrence of
any Event of Default described in Section 10.1(c) or Section 10.1(d)),
permanently be reduced by the amount of such prepayment and (ii) Section 2.3(b)
(other than in accordance with Sections 2.3(b)(ii), 2.3(b)(v), 2.3(b)(vi) or
2.3(b)(vii) (solely to the extent such excess required to be applied as a
prepayment relates to a prepayment under Sections 2.3(b)(ii), 2.3(b)(v) or
2.3(b)(vi))), the Borrowers shall also pay to the Agent, for the ratable benefit
of the applicable Holders, the Prepayment Premium in respect of the Notes repaid
or redeemed in connection with such mandatory prepayment.

Section 2.4    Payments. Whenever any payment of cash is to be made by any
Credit Party to any Person pursuant to this Agreement, the Notes or other
Transaction Document, such payment shall be made in lawful money of the United
States of America (provided, that payments of cash made in respect of the UK
Term Notes (GBP) shall be made in lawful money of the United Kingdom) by a check
drawn on the account or accounts of such Credit Party and sent via overnight
courier service to such Person at such address as previously provided to the
Borrower Representative in writing (which address, in the case of each of the
Lenders, shall initially be as set forth on the Schedule of Lenders attached
hereto); provided that (i) the Agent, any Holder or any Lender may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Borrower Representative with prior written notice setting out such
request and the Agent’s, such Holder’s or such Lender’s wire transfer
instructions and (ii) Credit Parties may elect to make a payment of cash via
wire transfer of immediately available funds in accordance with wire transfer
instructions provided by the Agent, each Holder and each Lender upon request
therefor. Whenever any amount expressed to be due by the terms of this Agreement
or any Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day and, in the
case of any Interest Date which is not the date on which the applicable Note is
paid in full in cash, the extension of the due date thereof shall not be taken
into account for purposes of determining the amount of interest due on such
date. Any amount due under the Transaction Documents (other than principal and
interest, if the same are already accruing interest at the Default Rate), which
is not paid when due shall result in a late charge being incurred and payable by
the Borrowers in an amount equal to accrued interest at the Default Rate from
the date such amount was due until the same is paid in full in cash (“Late
Charge”). Such Late Charge shall continue to accrue post-petition in any
proceeding under any Bankruptcy Law.

Section 2.5    Dispute Resolution. Except as otherwise provided herein, in the
case of a dispute as to the determination of any amounts due and owing pursuant
to a redemption under Section 2.3 or otherwise or any other similar or related
amount, the Borrower Representative, on behalf of the Borrowers, shall submit
the disputed determinations or arithmetic calculations via facsimile within
three (3) Business Days of receipt, or deemed receipt, of the applicable notice
of


55
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





dispute to the Agent. If the Agent and the Borrower Representative are unable to
agree upon such determination or calculation within three (3) Business Days of
such disputed determination or arithmetic calculation being submitted to the
Agent, then the Borrower Representative shall, within three (3) Business Days
submit via facsimile the disputed determinations or arithmetic calculations to
an independent outside national accounting firm specified by Agent. The Borrower
Representative, at the Borrowers’ expense, shall cause the accountant to perform
the determinations or calculations and notify the Agent of the results no later
than five (5) Business Days from the time it receives the disputed
determinations or calculations. Such accountant’s determination or calculation,
as the case may be, shall be binding upon all parties absent demonstrable error.

Section 2.6    Taxes.
(a)    Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document:
(i)    all payments made by or on behalf of the Credit Parties under this
Agreement or any other Transaction Document shall be made by such parties
without any withholding or deduction for or on account of any Taxes imposed by
the United Kingdom (“UK Tax Deduction”), unless such UK Tax Deduction is
required by law;
(ii)    if a UK Tax Deduction is required by law:
A.    the applicable Credit Party shall promptly upon becoming aware that it
must make a UK Tax Deduction (or that there is any change in the rate or the
basis of the UK Tax Deduction) notify the Agent, Holder or Lender accordingly;


B.    the amount of the payment due from such Credit Party shall be increased to
an amount which (after making any UK Tax Deduction) leaves an amount equal to
the payment which would have been due if no UK Tax Deduction had been required;
C.    such Credit Party shall make such UK Tax Deduction and any payment
required in connection with such UK Tax Deduction within the time allowed and in
the minimum amount required by law; and
D.    within thirty (30) days of making either a UK Tax Deduction or any payment
required in connection with such UK Tax Deduction, such Credit Party shall
deliver to the Agent, Holder or Lender evidence reasonably satisfactory to the
Agent, Holder or Lender, as applicable, that such UK Tax Deduction has been made
or (as applicable) any appropriate payment has been paid to the relevant taxing
authority.
(b)    Without prejudice to Section 2.6(a), any and all payments by or on behalf
of the Credit Parties hereunder and under any other Transaction Document shall
be made free and clear of and without deduction or withholding for any and all
current or future Taxes, levies, imposts,


56
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





deductions or charges unless required by law. If any Non-Excluded Taxes are
required by law to be deducted or withheld from or in respect of any payment or
sum payable hereunder or under any Transaction Document by any Withholding Agent
to the Agent, any Holder or any Lender, (x) the applicable Withholding Agent
shall make such deductions and withholdings within the time allowed and in the
minimum amount required by law, (y) the sum payable by the applicable Credit
Party shall be increased by the amount (an “Additional Amount”) necessary so
that, after making all required deductions and withholdings (including
deductions and withholdings applicable to additional sums payable under this
Section 2.6(b)) the Agent, such Holder or such Lender, as applicable, shall
receive an amount equal to the sum it would have received had no such deductions
or withholdings been made and (z) the Withholding Agent shall pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and shall promptly provide to the Agent, Holder or Lender,
as applicable, an evidence of such payment to the relevant Governmental
Authority (in a form reasonably satisfactory to the Agent, Holder or Lender, as
applicable).
(c)    The Borrowers will pay to the relevant Governmental Authority in
accordance with applicable law any current or future stamp, stamp duty,
registration, court, documentary, intangible, recording, filing or similar Taxes
or any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or under any Transaction Document, or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any Transaction Document that are or would be applicable
to the Holders, the Agent, or a Lender (“Other Taxes”).
(d)    The Credit Parties agree to indemnify the Agent, each Holder, each Lender
and their respective Affiliates for the full amount of Non-Excluded Taxes and
Other Taxes paid by the Agent, such Holder, such Lender or such Affiliates and
any liability (including penalties, interest and expenses (including reasonable
attorney’s and other advisors’ fees and expenses)) arising therefrom or with
respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability prepared by the Agent,
such Holder, such Lender or such Affiliate, absent manifest error, shall be
final conclusive and binding for all purposes. Such indemnification shall be
made within thirty (30) days after the date the Agent, such Holder, such Lender
or such Affiliate makes written demand therefor. Agent, a Lender, a Holder or
any of their respective Affiliates shall notify the Borrower Representative in
writing of the receipt by such Person of any written notice from any taxing
authority demanding, or threatening to demand, any Tax indemnifiable by the
Borrowers under this Section 2.6(d), within a reasonable period of time after
receipt of such notice.
(e)    On the Original Closing Date, and subsequently on or prior to the date on
which a Lender or Holder became or becomes a Lender or Holder under this
Agreement with respect to the applicable Borrower(s) (and from time to time
thereafter upon the reasonable request of the applicable Borrower(s) or the
Agent), each applicable Lender and Holder has delivered or shall deliver to the
Borrower Representative a completed and signed IRS Form W-8 or IRS Form W-9 (or
any successor form), as applicable. In the case of a Foreign Lender claiming the
benefits of the


57
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form attached hereto as Exhibit I to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the applicable
Borrower(s) within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “US Tax Compliance Certificate”).
(f)    The parties hereto agree to treat and report amounts lent under this
Agreement and any amount due under the Notes as debt for U.S. federal, state and
local income tax purposes. The Credit Parties agree to indemnify the Agent, each
Holder, each Lender and their respective Affiliates for the full amount of Taxes
and Other Taxes paid by the Agent, such Holder, such Lender or such Affiliates
and any liability (including penalties, interest and expenses (including
reasonably attorney’s and other advisors’ fees and expenses)) arising therefrom
or with respect thereto, whether or not such Taxes and Other Taxes were
correctly or legally asserted by the relevant Governmental Authority, to the
extent such Taxes or Other Taxes are imposed as a result of the treatment of any
amounts lent under this Agreement or any amount due under the Notes as other
than debt by any Governmental Authority.
(g)    Survival. Notwithstanding anything to the contrary herein, each party’s
obligations under this Section 2.6 and Section 13.12 shall survive the
resignation, removal or replacement of the Agent or any assignment of rights by,
or the replacement of, a Lender or Holder, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.

Section 2.7    Reissuance.
(a)    Transfer. If any Note is to be transferred, the Holder thereof shall
surrender such Note to the Borrower Representative, whereupon the applicable
Borrower will forthwith issue and deliver upon the order of such Holder a new
Note (in accordance with this Section 2.7), registered as such Holder may
request (provided that electronic registration is acceptable), representing the
outstanding principal being transferred by such Holder and, if less than the
entire outstanding principal amount is being transferred, a new Note (in
accordance with this Section 2.7) to such Holder representing the outstanding
principal not being transferred.
(b)    Lost, Stolen or Mutilated Note. Upon receipt by the Borrower
Representative of evidence reasonably satisfactory to the Borrower
Representative of the loss, theft, destruction or mutilation of any Note and
(i) in the case of loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to the Borrower Representative (provided,
however, that if the Holder is an institutional investor, the affidavit of an
authorized partner or officer of such Holder setting forth the circumstances
with respect to such loss, theft or destruction shall be accepted as
satisfactory evidence thereof and no indemnity agreement or other security shall
be required), and (ii) in the case of mutilation, upon surrender and
cancellation of the mutilated Note, the applicable Borrower shall execute and
deliver to such Holder a new Note (in accordance with this Section 2.7)
representing the outstanding principal.


58
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(c)    Note Exchangeable for Different Denominations. The Notes are
exchangeable, upon the surrender thereof by the Holder at the principal office
of the applicable Borrower, for a new Note or Notes (in accordance with this
Section 2.7) of like tenor in principal amounts of at least $100,000
representing in the aggregate the outstanding principal of the surrendered Note,
and each such new Note will represent such portion of such outstanding principal
as is designated by such Holder or such Lender at the time of such surrender.
(d)    Issuance of New Notes. Whenever a Borrower is required to issue a new
Note pursuant to the terms of this Agreement or the Notes, such new Note (i)
shall be of like tenor with the Note being replaced, (ii) shall represent, as
indicated on the face of such new Note, the applicable Commitment thereunder
then in effect (or, in the case of a new Note being issued pursuant to paragraph
(a) or (b) of this Section 2.7, the applicable Commitment designated by the
Holder which, when added to the applicable Commitment represented by the other
new Notes issued in connection with such issuance, equals the aggregate
applicable Commitment under the Note being replaced immediately prior to such
issuance of new Notes), (iii) shall have an Issuance Date, as indicated on the
face of such new Note, which is the same as the Issuance Date of the Note being
replaced, (iv) shall have the same rights and conditions as the Note being
replaced, and (v) shall represent accrued interest on the principal, Prepayment
Premium, and Late Charges of the Note being replaced from such Issuance Date.

Section 2.8    Register. The Borrower Representative, on behalf of the
Borrowers, shall maintain at its principal executive office (or such other
office or agency of the Borrower Representative as it may designate by notice to
each holder of Securities), a register for the Notes in which the Borrower
Representative shall record the name and address of the Person in whose name the
Notes have been issued (including the name and address of each transferee) and
the principal amount (and stated interest) of Notes held by such Person (the
“Register”). The Borrower Representative shall keep the Register open and
available at all times during normal business hours for inspection of any
Holder, any Lender or their respective representatives. The Register may be
maintained in electronic format.

Section 2.9    Maintenance of Register. Notwithstanding anything to the contrary
contained herein, the Notes and this Agreement are registered obligations and
the right, title, and interest of each Holder, each Lender and their assignees
in and to such Notes (or any rights under this Agreement) shall be transferable
only upon notation of such transfer in the Register. The Notes shall only
evidence a Holder’s, a Lender’s or their assignee’s right, title and interest in
and to the related Notes, and in no event is any such Note to be considered a
bearer instrument or obligation. This Section 2.9 shall be construed so that the
Notes are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations promulgated thereunder.

Section 2.10    Monthly Maintenance Fee. Commencing August 1, 2016, the
Borrowers hereby agree to pay to Agent in arrears on the last Business Day of
each calendar month, a monthly maintenance fee in the amount of $5,000 (which
amount shall be increased to $15,000 commencing with the monthly maintenance fee
payment required to be made on the last Business Day of the calendar month in
which the Third Restatement Closing Date occurs) (collectively, the “Monthly


59
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Maintenance Fees”). The Borrowers agree that the Monthly Maintenance Fees shall
be fully-earned when paid and shall not be refundable in whole or in part under
any circumstances.


60
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






ARTICLE 3    

FIFTH RESTATEMENT CLOSING

Section 3.1    Fifth Restatement Closing. In consideration for each applicable
Lender’s commitment to fund its pro rata share of draws under the US Term Notes
(as defined in the Fourth Amended and Restated Financing Agreement) in
accordance with the terms of the Fourth Amended and Restated Financing Agreement
(which commitment remains in effect hereunder without constituting a novation),
certain US Term Note Borrowers previously issued and sold to such Lender a US
Term Note in the aggregate principal amount of the US Term Note Commitment (as
defined in the Fourth Amended and Restated Financing Agreement) of such Lender.
In consideration for each applicable Lender’s commitment to fund its pro rata
share of draws under the US Term Notes in accordance with the terms hereof, the
US Term Note Borrowers shall (a) issue and sell to each Lender on the Fifth
Restatement Closing Date, and each applicable Lender severally, but not jointly,
agrees to purchase from the US Term Note Borrowers on the Fifth Restatement
Closing Date, a new or replacement US Term Note in the aggregate principal
amount of the US Term Note Commitment of such Lender and (b) in the case of a
Lender with an existing US Term Note Commitment, reaffirm their joint and
several obligations under the US Term Notes in the aggregate principal amount of
the US Term Note Commitment of such Lender previously issued and sold to such
Lender. In consideration for each applicable Lender’s commitment to fund its pro
rata share of draws under the UK Term Notes in accordance with the terms of the
Second Amended and Restated Financing Agreement (which commitment remains in
effect hereunder without constituting a novation), the UK Borrower previously
issued and sold to such Lender a UK Term Note in the aggregate principal amount
of the UK Term Note Commitment of such Lender. In consideration for each
applicable Lender’s commitment to fund its pro rata share of draws under the UK
Term Notes in accordance with the terms hereof, the UK Borrower shall (a) issue
and sell to each applicable Lender on the Fifth Restatement Closing Date, and
each applicable Lender severally, but not jointly, agrees to purchase from the
UK Borrower on the Fifth Restatement Closing Date, a new or replacement UK Term
Notes in the aggregate principal amount of the applicable UK Term Note
Commitments of such Lender and (b) in the case of a Lender with an existing UK
Term Note Commitment, reaffirm their joint and several obligations under the
applicable UK Term Notes in the aggregate principal amount of the UK Term Note
Commitment of such Lender previously issued and sold to such Lender. In
consideration for each applicable Lender’s commitment to purchase its pro rata
share of the Fourth Tranche US Last Out Term Notes, the US Last Out Term Note
Borrower previously issued and sold to such Lender a Fourth Tranche US Last Out
Term Note in the aggregate principal amount of the Fourth Tranche US Last Out
Term Note Commitment of such Lender. The closing (the “Fifth Restatement
Closing”) of the transactions contemplated by this Agreement and the issuance of
the additional US Term Notes by the US Term Note Borrowers shall occur at the
offices of Katten Muchin Rosenman LLP, 525 West Monroe Street, Suite 1900,
Chicago, Illinois 60661. The date and time of the Fifth Restatement Closing (the
“Fifth Restatement Closing Date”) shall be 10:00 a.m., Chicago time, on the date
hereof, subject to notification of satisfaction (or waiver) of the conditions to
the Fifth Restatement Closing set forth in Section 5.1 below (or such later date
as is mutually agreed to by the Borrower Representative and each Lender). On the
Fifth Restatement Closing Date, the Borrowers shall deliver to each applicable
Lender the applicable Notes (in the denominations as such Lender shall have
requested prior to the Fifth Restatement


61
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Closing) which such Lender is then purchasing, duly executed on behalf of the
applicable Borrowers and registered in the name of such Lender or its designee.


62
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







ARTICLE 4    

INTENTIONALLY OMITTED




63
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






ARTICLE 5    

CONDITIONS TO FIFTH RESTATEMENT CLOSING AND EACH LENDER’S OBLIGATION TO PURCHASE

Section 5.1    Fifth Restatement Closing. The obligation of the Agent and the
Lenders to close the transactions contemplated by this Agreement is subject to
the satisfaction, at or before the Fifth Restatement Closing Date, of each of
the following conditions:
(a)        (i)    Reserved;
(ii)    the US Term Note Borrowers shall have executed and delivered to each
applicable Lender the US Term Notes (in such denominations as such Lender shall
have requested prior to the Fifth Restatement Closing) being issued to such
Lender at the Fifth Restatement Closing pursuant to this Agreement and the UK
Borrower shall have executed and delivered to each applicable Lender the
applicable UK Term Notes (in such denominations as such Lender shall have
requested prior to the Fifth Restatement Closing) being issued to such Lender at
the Fifth Restatement Closing pursuant to this Agreement; and
(iii)    the Credit Parties shall have executed and delivered to the Agent each
of the other Transaction Documents to which it is a party.
(b)    The Borrowers shall have executed and delivered, or caused to be
delivered, to the Agent evidence satisfactory to the Agent that the Borrowers
shall pay to the Agent on the Fifth Restatement Closing Date all fees and other
amounts due and owing thereon under this Agreement and the other Transaction
Documents.
(c)    Reserved.
(d)    The Credit Parties shall have executed and/or delivered, or caused to be
delivered, to the Agent, without duplication, the deliveries set forth in the
Index of Fifth Restatement Closing Documents attached hereto as Exhibit H.
(e)    Each Credit Party shall have executed and delivered, or caused to be
delivered, to the Agent:
(i)    a certificate evidencing its organization, formation, or incorporation
(as applicable) and good standing in its jurisdiction of organization issued by
the Secretary of State of such jurisdiction, as of a date reasonably proximate
to the Fifth Restatement Closing Date;
(ii)    a certificate evidencing its qualification as a foreign corporation,
limited liability company or other entity (as applicable) and good standing
issued by the Secretary of State (or comparable office) of each jurisdiction in
which such Person is


64
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





qualified to conduct business and failure to so qualify would cause a Material
Adverse Effect, as of a date reasonably proximate to Fifth Restatement Closing
Date;
(iii)    a certificate as to the fact that no action has been taken with respect
to any merger, consolidation, liquidation or dissolution of such Person, or with
respect to the sale of substantially all of its assets, nor is any such action
pending or contemplated; and
(iv)    a certificate, executed by the secretary (or other authorized officer)
of such Person and dated the Fifth Restatement Closing Date, as to (A) the
resolutions consistent with Section 7.2 as adopted by such Person’s board of
directors (or similar governing body) in a form reasonably acceptable to the
Agent, (B) such Person’s certificate of incorporation (or similar document),
each as in effect at the Fifth Restatement Closing, (C) such Person’s bylaws (or
similar document), each as in effect at the Fifth Restatement Closing, and (D)
no action having been taken by such Person or its stockholders, members,
directors or officers (as applicable) in contemplation of any amendments to
items (A), (B), or (C) listed in this Section 5.1(e)(iv), as certified in the
form attached hereto as Exhibit C.
(f)    The Borrowers shall have obtained and delivered to Agent:
(i)    the opinions of Outside Legal Counsel, dated the Fifth Restatement
Closing Date;
(ii)    all governmental, regulatory and third party consents, approvals and
notifications, if any, necessary for the closing of the transactions
contemplated by this Agreement and the issuance of the Securities to be issued
at the Fifth Restatement Closing;
(iii)    if requested by the Agent, updated Lien searches in the jurisdictions
of organization of each Credit Party, the jurisdiction of the chief executive
offices of each Credit Party and each jurisdiction where a filing would need to
be made in order to perfect the Agent’s and Holders’ security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens;
(iv)    such information in form, scope and substance reasonably satisfactory to
the Agent regarding environmental matters relating to all real property owned,
leased, operated or used by the Credit Parties as of the Fifth Restatement
Closing Date;
(v)    a certificate from the chief financial officer of the Borrowers (or other
authorized executive officer performing a similar function) in form and
substance satisfactory to the Agent, supporting the conclusions that, after
giving effect to the transactions contemplated by the Transaction Documents, the
Credit Parties taken as a whole are not Insolvent; and
(vi)    if requested by the Agent, updated certificates from the Borrowers’
insurance broker or other evidence satisfactory to it that all insurance
required to be maintained pursuant to this Agreement is in full force and
effect, together with endorsements


65
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





naming the Agent, for the benefit of the Holders, as additional insured and
lender’s loss payee thereunder, as applicable.
(g)    Each Credit Party shall have authorized the filing of UCC financing
statements for each appropriate jurisdiction as is necessary, in the Agent’s
sole discretion, to perfect the Agent’s security interest in the Collateral and,
if applicable, the filing of the Intellectual Property Security Agreements in
the U.S. Patent and Trademark Office and the U.S. Copyright Office, as
applicable.
(h)    The Borrowers shall have caused to be executed and delivered, to the
Agent such landlord waivers, collateral access agreements or other similar
documents as the Agent may reasonably request.
(i)    The representations and warranties of the Credit Parties shall be true
and correct in all material respects (without duplication of any materiality
qualifiers) as of the date when made and as of the Fifth Restatement Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct in all material
respects (without duplication of any materiality qualifiers) as of such specific
date), and the Credit Parties shall have performed, satisfied and complied in
all respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Credit
Parties at or prior to the Fifth Restatement Closing Date. The Agent shall have
received a certificate, executed by the chief executive officer of the Borrower
Representative (or other authorized executive officer performing a similar
function), dated the Fifth Restatement Closing Date, to the foregoing effect and
as to such other matters as may be reasonably requested by the Agent, in the
form attached hereto as Exhibit D.
(j)    No Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) shall
have occurred and be continuing or would result from the closing of the
transactions contemplated by this Agreement or issuance of the Securities to be
issued at the Fifth Restatement Closing.
(k)    The Credit Parties shall have paid or reimbursed the Agent and the
Lenders for all costs and expenses required to be paid or reimbursed by them on
the Fifth Restatement Closing Date in accordance with Section 8.22 hereof.

Section 5.2    Subsequent Draws. The obligation of each Lender hereunder to fund
any draw under the Notes subsequent to the Fifth Restatement Closing Date is
subject to the satisfaction, at the funding date thereof, of each of the
following conditions:
(a)    Each representation and warranty by any Credit Party contained herein and
in each other Transaction Document shall be true and correct in all material
respects (without duplication of any materiality qualifiers) as of such date
(subject to such updates to the Schedules, if any, as are approved by the Agent
in its reasonable discretion), except to the extent that such representation or
warranty expressly relates to an earlier date, including the Fifth Restatement


66
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Closing Date (in which event such representations and warranties shall be true
and correct in all material respects (without duplication of any materiality
qualifiers) as of such earlier date).
(b)    No Event of Default or event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default shall have occurred and be
continuing or would result after giving effect to such draw.
(c)    After giving effect to such draw or issuance, as applicable, (i) the
aggregate outstanding principal amount of the First Out Notes would not exceed
the Maximum First Out Note Balance, (ii) with respect to a draw under the US
Term Notes, the aggregate outstanding principal amount of the US Term Notes
would not exceed the Maximum US Term Note Balance, (iii) with respect to a draw
under the UK Term Notes, the aggregate outstanding principal amount of the UK
Term Notes would not exceed the Maximum UK Term Note Balance and (iv) with
respect to a draw under the Fourth Tranche US Last Out Term Notes, the aggregate
outstanding principal amount of the Fourth Tranche US Last Out Term Notes would
not exceed the Maximum Fourth Tranche US Last Out Term Note Commitment.
(d)    The funding date shall be a Permitted Draw Date.
(e)    After giving effect to such draw, the Debt-to-Equity Ratio of each
Borrower shall not be more than 9-to-1.
(f)    The Credit Parties shall have paid or reimbursed the Agent and the
Lenders and Holders for all costs and expenses required to be paid or reimbursed
by them on the Permitted Draw Date in accordance with Section 8.22 hereof.
(g)    Except in connection with a draw under the Fourth Tranche US Last Out
Term Notes, the Credit Parties shall have delivered a Borrowing Base
Certificate, certified on behalf of the Borrowers by the chief financial officer
of the Borrower Representative (or other authorized executive officer performing
a similar function), setting forth the Borrowing Base of the Borrowers as of a
date no earlier than the end of the most recently ended fiscal month and no
later than the day immediately preceding the funding date.
The request by the Borrower Representative and acceptance by the Borrowers of
the proceeds of any additional draw under the Notes made after the Fifth
Restatement Closing Date shall be deemed to constitute, as of the date thereof,
(i) a representation and warranty by the Borrowers that the conditions in this
Section 5.2 have been satisfied and (ii) a reaffirmation by each Credit Party of
the granting and continuance of Agent’s Liens, on behalf of the Lenders and the
Holders, pursuant to the Transaction Documents.

ARTICLE 6    

RESERVED


67
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






ARTICLE 7    

CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES
As an inducement to the Agent and the Lenders to enter into this Agreement and
to consummate the transactions contemplated hereby, each of the Credit Parties
jointly and severally represents and warrants to each of the Agent and the
Lenders that each and all of the following representations and warranties (as
supplemented by the disclosure schedules delivered to the Agent and the Lenders
contemporaneously with the execution and delivery of this Agreement (the
“Schedules”)) are true and correct as of the Fifth Restatement Closing Date. The
Schedules shall be arranged by the Borrowers in paragraphs corresponding to the
sections and subsections contained in this ARTICLE 7.

Section 7.1    Organization and Qualification. Each Credit Party and each of its
respective Subsidiaries (which, for purposes of this Agreement, means any entity
in which any Credit Party, directly or indirectly, owns at least 50% of the
Capital Stock or other Equity Interests or a subsidiary undertaking within the
meaning of Section 1162 of the Companies Act 2006) (“Subsidiaries”) are entities
duly incorporated or organized and validly existing in good standing under the
laws of the jurisdiction in which they are formed or incorporated, and have the
requisite corporate or limited liability company power and authorization, as
applicable, to own their properties, carry on their business as now being
conducted, enter into the Transaction Documents to which they are party and
carry out the transactions contemplated thereby. Each Credit Party and each of
its Subsidiaries is duly qualified as a foreign entity to do business and is in
good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have, either individually or in the aggregate, a Material Adverse
Effect. Except as set forth on Schedule 7.1, (i) no Credit Party has any
Subsidiaries and (ii) all Capital Stock or other equity or similar interests of
the Subsidiaries is directly or indirectly owned by a Credit Party, as set forth
therein. In respect of each UK Credit Party, and for the purposes of The Council
of the European Union Regulation No. 1346/2000 on Insolvency Proceedings, its
centre of main interest (as that term is used in Article 3(1) of such
regulation) is situated in England and Wales and it has no “establishment” (as
that term is used in Article 2(h) of such regulation) in any other jurisdiction.

Section 7.2    Authorization; Enforcement; Validity. Each of the Credit Parties
has the requisite power and authority to enter into and perform its obligations
under this Agreement, the Notes, the Security Agreement, each of the other
Security Documents, the Intercompany Subordination Agreement, the Intercreditor
Agreement, the Release Agreement and each of the other agreements, documents and
certificates entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Credit
Parties have been duly authorized by each of the Credit Parties’ respective
board of directors (or other governing body) and the consummation by the Credit
Parties of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Securities by the Borrowers have been duly
authorized by the respective Credit


68
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Party’s board of directors (or other governing body), and (other than filings
with “Blue Sky” authorities as required therein) no further filing, consent, or
authorization is required by any Credit Party, its board of directors (or other
governing body) or its stockholders or any parties in a similar capacity. This
Agreement and the other Transaction Documents have been duly executed and
delivered by each of the Credit Parties thereto, and constitute the legal, valid
and binding obligations of each of the Credit Parties party thereto, enforceable
against each of such Credit Parties in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

Section 7.3    Issuance of Securities. The Securities are duly authorized and,
upon issuance in accordance with the terms hereof, shall be validly issued and
free from all Taxes, liens and charges with respect to the issue thereof.

Section 7.4    No Conflicts. Neither the execution, delivery and performance of
the Transaction Documents by the Credit Parties party thereto, nor the
consummation by the Credit Parties of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Securities) will
(i) result in a violation of any Credit Party’s or any Subsidiary’s certificate
of incorporation, certificate of formation, bylaws, limited liability company
agreement or other governing or constitutional documents, or the terms of any
Capital Stock or other Equity Interests of any Credit Party or any of their
Subsidiaries; (ii) conflict with, or constitute a breach or default (or an event
which, with notice or lapse of time or both, would become a breach or default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any Consumer Loan Agreement or any other agreement, indenture
or instrument to which any Credit Party or any of their Subsidiaries is a party;
(iii) result in any “price reset” or other material change in or other
modification to the terms of any Indebtedness, Equity Interests or other
securities of any Credit Party or any of their Subsidiaries; or (iv) result in a
violation of any law, rule, regulation, order, judgment or decree (including,
without limitation, (A) any Environmental Laws, (B) any Requirements or (C) any
federal or state securities laws).

Section 7.5    Consents. Except as set forth on Schedule 7.5, no Credit Party is
required to obtain any consent, authorization, approval, order, license,
franchise, permit, certificate or accreditation of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or authority or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof (other than filings required by the Security Documents). All consents,
authorizations, approvals, orders, licenses, franchises, permits, certificates
or accreditations of, filings and registrations set forth on Schedule 7.5 have
been obtained or effected on or prior to the Fifth Restatement Closing Date.

Section 7.6    Subsidiary Rights. Each Credit Party has the unrestricted right
to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital and other equity securities of its
Subsidiaries as owned by any Credit Party.


69
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






Section 7.7    Equity Capitalization. As of the Fifth Restatement Closing Date,
the authorized Capital Stock and the issued and outstanding Equity Interests of
each Credit Party and each Subsidiary of each Credit Party is as set forth on
Schedule 7.7. All of such outstanding shares of Capital Stock or other Equity
Interests of the Credit Parties and their Subsidiaries have been duly
authorized, validly issued and are fully paid and nonassessable and are owned by
the Persons and in the amounts set forth on Schedule 7.7. Except as set forth on
Schedule 7.7: (i) none of any Credit Party or any Subsidiary’s Capital Stock or
other Equity Interest in any other Credit Party or such Subsidiary is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by such Credit Party or such Subsidiary; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any Capital Stock or other
Equity Interests in any Credit Party or any of their Subsidiaries, or contracts,
commitments, understandings or arrangements by which any Credit Party or any of
their Subsidiaries is or may become bound to issue additional Capital Stock or
other Equity Interests in such Credit Party or such Subsidiary or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any Capital Stock or other Equity Interests in any Credit
Party or any of their Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of any Credit Party or any of
their Subsidiaries or by which any Credit Party or any of their Subsidiaries is
or may become bound other than Permitted Indebtedness; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with any Credit Party or any of their
Subsidiaries; (v) there are no agreements or arrangements under which any Credit
Party or any of their Subsidiaries is obligated to register the sale of any of
its securities under the 1933 Act; (vi) there are no outstanding securities or
instruments of any Credit Party or any of their Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which any Credit Party or any of their
Subsidiaries is or may become bound to redeem a security of any Credit Party or
any of their Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
closing of the transactions contemplated by this Agreement or the issuance of
the Securities; (viii) none of any Credit Party or any of their Subsidiaries has
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement and (ix) none of any Credit Party or any of their
Subsidiaries has any liabilities or obligations required to be disclosed in its
financial statements (including the footnotes thereto) that are not so
disclosed. Prior to the Fifth Restatement Closing, the Borrowers have provided
to the Lenders true, correct and complete copies of (i) each Credit Party’s and
each of their Subsidiary’s certificate of incorporation, certificate of
formation (or other applicable governing or constitutional document), as amended
and as in effect on the Fifth Restatement Closing Date, and (ii) each Credit
Party’s and each of their Subsidiary’s bylaws or limited liability company
agreement (or other applicable governing or constitutional document), as
applicable, as amended and as in effect on the Fifth Restatement Closing Date.
Schedule 7.7 identifies all outstanding securities convertible into, or
exercisable or exchangeable for, shares of Capital Stock or other Equity
Interests in any Credit Party or any of their Subsidiaries and the material
rights of the holders thereof in respect thereto.


70
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






Section 7.8    Indebtedness and Other Contracts. Except as disclosed on Schedule
7.8, none of any Credit Party or any of their Subsidiaries (i) has any
outstanding Indebtedness other than Permitted Indebtedness, (ii) is a party to
any contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, or (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness or any contract, agreement or instrument
entered into in connection therewith that could reasonably be expected to result
in, either individually or in the aggregate, a Material Adverse Effect.

Section 7.9    Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between any Credit Party or any of their
Subsidiaries and an unconsolidated or other off balance sheet entity that would
be reasonably likely to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 7.10    Ranking of Notes. Subject to the relative priorities of the
Notes set forth in this Agreement, no Indebtedness of any of the Credit Parties
or any of their Subsidiaries will rank senior to or pari passu with the Notes in
right of payment or collectability, whether with respect to payment of
redemptions, interest, damages or upon liquidation or dissolution or otherwise.

Section 7.11    Title. Each of the Credit Parties and each of their Subsidiaries
has (i) good and marketable title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) adequate rights in (in the case of licensed
interests in Intellectual Property Rights and Intellectual Property Rights that
are not wholly owned by a Credit Party or a Subsidiary), and (iv) good and
marketable title to (in the case of all other personal property) all of its real
property and other properties and assets owned by it which are material to the
business of such Credit Party or such Subsidiary, in each case free and clear of
all liens, encumbrances and defects, other than Permitted Liens. Any real
property and facilities held under lease by any Credit Party or any of their
Subsidiaries are held by it under valid and enforceable leases.

Section 7.12    Intellectual Property Rights. Each of the Credit Parties and
each of their Subsidiaries owns or possesses adequate rights to use all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, trade secrets and other
intellectual property rights (“Intellectual Property Rights”) that are necessary
and material to conduct its respective business and no Credit Party or
Subsidiary has previously granted any Lien on any such Intellectual Property
Rights other than Permitted Liens. Except as described on Schedule 7.12, no
registered Intellectual Property Rights that are owned by a Credit Party or a
Subsidiary have expired or terminated, or are expected to expire or terminate
within five (5) years from the Fifth Restatement Closing Date. Except as
described on Schedule 7.12, (i) none of any Credit Party or any of their
Subsidiaries has any knowledge of any infringement, misappropriation, dilution
or other violation by any Credit Party or any of their Subsidiaries of
Intellectual Property Rights owned by other Persons; (ii) none of any Credit
Party or any of their Subsidiaries has any knowledge of any infringement,
misappropriation, dilution or other violation by any other Persons of the
Intellectual Property Rights owned by any Credit Party or any of their
Subsidiaries; (iii) there is no claim, action or proceeding pending before any
court, judicial body, administrative or regulatory


71
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





agency, arbitrator or other governmental authority or, to the knowledge of each
of the Credit Parties, threatened in writing, against any Credit Party or any of
their Subsidiaries contesting or challenging the validity, scope or
enforceability of, or a Credit Party’s or Subsidiary’s ownership of or right to
use, its owned Intellectual Property Rights or the Intellectual Property Rights
it licenses from other Persons; and (iv) none of any Credit Party or any of
their Subsidiaries is aware of any facts or circumstances which reasonably could
be expected to give rise to any of the foregoing infringements or claims,
actions or proceedings. Each of the Credit Parties and their Subsidiaries has
taken and is taking commercially reasonable security measures to maintain and
protect the secrecy, confidentiality and value of the trade secrets and other
confidential information it owns.

Section 7.13    Creation, Perfection, and Priority of Liens.
(a)    The Security Documents (other than the UK Security Documents) are
effective to create in favor of the Agent, for the benefit of the Holders and
the Lenders, a legal, valid, binding, and (upon the filing of the appropriate
UCC financing statements and Intellectual Property Security Agreements, the
transfer of possession of original certificated securities together with
appropriate transfer instruments and the delivery of deposit account control
agreements) enforceable perfected first priority (subject to Permitted Liens)
security interest and Lien in the Collateral described therein as security for
the Obligations to the extent that a legal, valid, binding, and enforceable
security interest and Lien in such Collateral may be created under applicable
law including without limitation, the uniform commercial code as in effect in
any applicable jurisdiction (“UCC”) and any other applicable governmental
agencies.
(b)    The obligations expressed to be assumed by each UK Credit Party in each
UK Security Document to which it is a party are legal, valid, binding and
enforceable obligations subject to (i) the Legal Reservations and (ii)
registration under the Companies Act 2006.

Section 7.14    Absence of Certain Changes; Insolvency.
(a)    Since December 31, 2015 (the “Diligence Date”), there has been no
material adverse change in the business, assets, properties, operations,
condition (financial or otherwise), results of operations or prospects of any
Credit Party or any of the Credit Parties’ Subsidiaries. Since the Diligence
Date, neither any Credit Party nor any of their Subsidiaries has (i) declared or
paid any dividends or (ii) sold any assets (other than the sale of Inventory in
the ordinary course of business). Neither any Credit Party nor any of their
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
law nor do any Credit Party or any of their Subsidiaries have any knowledge that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
Neither any Credit Party nor any of their Subsidiaries intends to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). None of
the UK Credit Parties, the US Credit Parties or the Credit Parties and their
Subsidiaries taken as a whole are, as of the Fifth Restatement Closing Date, or
after giving effect to the transactions contemplated hereby to occur at the
Fifth Restatement Closing, will be, Insolvent. Without limitation of the
foregoing, no corporate action, legal proceeding or other procedure or step in
respect of any Insolvency Proceeding or expropriation, attachment,
sequestration, distress or execution or any


72
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





analogous process in any jurisdiction over any asset or assets of a Credit Party
has been taken or, to the knowledge of Holdings, threatened in relation to
Elevate Credit Parent or any of its Subsidiaries.

Section 7.15    Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, Governmental
Authority (including, without limitation, the SEC, self-regulatory organization
or other governmental body) (in each case, a “Proceeding”) pending or, to the
knowledge of any Credit Party, threatened in writing against or affecting any
Credit Party, or any of the Credit Parties’ Subsidiaries or any of their
respective officers or directors which (i) could reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect,
(ii) if adversely determined, could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, or (iii)
questions the validity of this Agreement, any of the other Transaction Documents
or any of the transactions contemplated hereby or thereby or any action taken or
to be taken pursuant hereto or thereto.

Section 7.16    No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur or may occur with respect to any Credit
Party or any of the Credit Parties’ Subsidiaries or their respective business,
properties, prospects, operations or financial condition, that would reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

Section 7.17    No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by any
Credit Party or any of their Subsidiaries to arise, between any Credit Party or
any of their Subsidiaries and the accountants and lawyers formerly or presently
employed by Credit Parties and their Subsidiaries which would reasonably be
expected to affect the ability of the Credit Parties to perform any of their
obligations under any of the Transaction Documents.

Section 7.18    No General Solicitation; Placement Agent’s Fees. None of the
Borrowers, any of their Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. No Credit Party has engaged any placement agent or other agent in
connection with the closing of the transactions contemplated by this Agreement
or the issuance of the Securities.

Section 7.19    Reserved.

Section 7.20    Tax Status. Each Credit Party and their Subsidiaries (i) have
made or filed all foreign, federal, state and local income Tax Returns and all
other material Tax Returns, reports and declarations required by any
jurisdiction to which they are subject and all such Tax Returns were correct and
complete in all respects and were prepared in substantial compliance with all
applicable laws and regulations, (ii) have paid all Taxes and other governmental
assessments and charges due and owing (whether or not shown on any Tax Return),
and (iii) have set aside on their books adequate reserves in accordance with
GAAP for the payment of all Taxes due and owing by any Credit Party or its
respective Subsidiaries. There are no unpaid Taxes in any material amount


73
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





claimed to be delinquent by the taxing authority of any jurisdiction (other than
those being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted and subject to adequate reserves taken by
Credit Parties or such Subsidiaries as shall be required in conformity with
GAAP), and the officers of each of the Credit Parties and their Subsidiaries
know of no basis for any such claim. No claim has ever been made by an authority
in a jurisdiction where any Credit Party or any of its Subsidiaries does not
file Tax Returns that any Credit Party or any of its Subsidiaries is or may be
subject to taxation by that jurisdiction. There are no Liens for Taxes (other
than Taxes not yet due and payable) upon any of the assets of the Credit Parties
or any of their respective Subsidiaries.

Section 7.21    Transfer Taxes. On the Fifth Restatement Closing Date, all
transfer or Other Taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance of the Securities to each Lender
hereunder will be, or will have been, fully paid or provided for by the Credit
Parties, and all laws imposing such Taxes will be or will have been complied
with. Without limitation of the foregoing, it is not necessary under the laws of
each Relevant Jurisdiction of the Credit Parties that the Transaction Documents
be filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration, notarial or similar taxes or fees
be paid on or in relation to the Transaction Documents or the transactions
contemplated by the Transaction Documents except:
(a)    registration of particulars of the UK Security Documents at the Companies
Registration Office in England and Wales under section 859A of the Companies Act
2006 and payment of associated fees; and
(b)    registration of particulars of the relevant UK Security Documents at the
Trade Marks Registry at the Patent Office in England and Wales any payment of
associated fees;
each of which registration will be made and paid promptly after the date of the
relevant Transaction Document.

Section 7.22    Conduct of Business; Compliance with Laws; Regulatory Permits.
Neither any Credit Party nor any of their Subsidiaries is in violation of any
term of or in default under its certificate or articles of incorporation or
bylaws or other governing documents. Neither any Credit Party nor any of their
Subsidiaries is in violation of any judgment, decree or order or any law, rule,
regulation, statute or ordinance applicable to any Credit Party or any of their
Subsidiaries (including, without limitation, all Environmental Laws and the
Requirements). As of the Fifth Restatement Closing Date and the date of each
Subsequent Draw, all Consumer Loan Agreements, Bank Transaction Documents and
related Consumer Loans (or participation interests therein) originated or
purchased on or after the Fifth Restatement Closing Date have been originated by
the applicable Bank or a Credit Party or Subsidiary of a Credit Party and in the
case of Bank originations, have been purchased by the Credit Parties or their
Subsidiaries, in each case, in compliance with applicable law and the Program
Guidelines and are being serviced by the applicable Credit Parties or
Subsidiaries in compliance with applicable law and the Program Guidelines except
to the extent that any such noncompliance would not reasonably be expected to
have, either individually or in the aggregate, in a Material Adverse Effect.
Schedule 7.22 (as such Schedule


74
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





shall be updated from time to time by the Credit Parties by written notice to
Agent) sets forth all United States federal and state and applicable foreign
regulatory licenses, material consents, authorizations, approvals, orders,
licenses, franchises, permits, certificates, accreditations and permits and all
other appropriate regulatory authorities necessary to conduct the respective
businesses of the Credit Parties and their Subsidiaries, and except as set forth
on Schedule 7.22 (as such Schedule shall be updated from time to time by the
Credit Parties by written notice to Agent), all of such United States federal
and state and applicable foreign regulatory licenses, material consents,
authorizations, approvals, orders, licenses, franchises, permits, certificates,
accreditations and permits and other appropriate regulatory authorities are
valid and in effect and no Credit Party nor any of their Subsidiaries has
received any notice of proceedings or entered into formal or informal
discussions relating to the revocation or modification of any such United States
federal and state and applicable foreign regulatory licenses, consents,
authorizations, approvals, orders, licenses, franchises, permits, certificates,
accreditations or permits. To the knowledge of each of the Credit Parties, it is
not necessary under the laws of its Relevant Jurisdictions:
(a)    in order to enable the Agent, any Lender or any Holder to enforce their
respective rights under any Transaction Document; or
(b)    by reason of the execution of any Transaction Document or the performance
by it of its obligations under any Transaction Document,
that the Agent, any Lender or any Holder be licensed, qualified or otherwise
entitled to carry on business in any of its Relevant Jurisdictions.
None of the Agent, any Lender or any Holder is or will be deemed to be resident,
domiciled or carrying on business in its Relevant Jurisdictions solely by reason
of the execution, performance and/or enforcement of any Transaction Document.

Section 7.23    Foreign Corrupt Practices. Neither any Credit Party nor any of
their Subsidiaries, nor any director, officer, agent, employee or other Person
acting on behalf of any Credit Party or any of their Subsidiaries has, in the
course of its actions for, or on behalf of, any Credit Party or any of their
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977 or
the Bribery Act 2010, in each case, as amended; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

Section 7.24    Reserved.

Section 7.25    Environmental Laws. Each Credit Party and their Subsidiaries (a)
(i) is in compliance with any and all Environmental Laws, (ii) has received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses, (iii) is in
compliance with all terms and conditions of any such permit, license or
approval,


75
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





and (iv) has no outstanding Liability under any Environmental Laws and are not
aware of any facts that could reasonably result in Liability under any
Environmental Laws, in each of the foregoing clauses of this clause (a), except
to the extent, either individually or in the aggregate, a Material Adverse
Effect could not reasonably be expected to occur, and (b) have provided Agent
and Lenders with copies of all environmental reports, assessments and other
documents in any way related to any actual or potential Liability under any
Environmental Laws.

Section 7.26    Margin Stock. Neither any Credit Party nor any of their
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
from any Securities will be used (a) to directly purchase or carry any margin
stock, (b) to the knowledge of the Credit Parties, without inquiry, to extend
credit to others for the purpose of purchasing or carrying any margin stock, or
(c) for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

Section 7.27    ERISA; Pension Schemes. Except as set forth on Schedule 7.27,
neither any Credit Party nor any ERISA Affiliate (a) maintains or has maintained
any Pension Plan, (b) contributes or has contributed to any Multiemployer Plan
or (c) provides or has provided post-retirement medical or insurance benefits
with respect to employees or former employees (other than benefits required
under Section 601 of ERISA, Section 4980B of the Code or applicable federal,
state or foreign law). Except as set forth on Schedule 7.27, neither any Credit
Party nor any ERISA Affiliate has received any notice or has any knowledge to
the effect that it is not in material compliance with any of the requirements of
ERISA, the Code or applicable federal, state or foreign law with respect to any
Employee Benefit Plan. No ERISA Event exists. Each Employee Benefit Plan which
is intended to qualify under the Code has received a favorable determination
letter (or opinion letter in the case of a prototype Employee Benefit Plan) to
the effect that such Employee Benefit Plan is so qualified and to Credit
Parties’ knowledge, there exists no reasonable basis for the revocation of such
determination or opinion letter. Neither any Credit Party nor any ERISA
Affiliate has (i) any unpaid minimum required contributions under any Plan,
whether or not waived, (ii) any liability under Section 4201 or 4243 of ERISA
for any withdrawal, or partial withdrawal, from any Multiemployer Plan, (iii) a
Pension Plan that is “at risk” within the meaning of Section 430 of the Code,
(iv) received notice from any Multiemployer Plan that it is either in endangered
or critical status within the meaning of Section 432 of the Code or (v) any
material liability or knowledge of any facts or circumstances which reasonably
might be expected to result in any material liability to the PBGC, the Internal
Revenue Service, the Department of Labor or any participant in connection with
any Employee Benefit Plan (other than routine claims for benefits under the
Employee Benefit Plan). In respect of each UK Credit Party, (a) neither it nor
any of its Subsidiaries is or has at any time been an employer (for the purposes
of sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pensions
Schemes Act 1993); and (b) neither it nor any of its Subsidiaries is or has at
any time been “connected” with or an “associate” of (as those terms are used in
sections 38 and 43 of the Pensions Act 2004) such an employer.

Section 7.28    Investment Company. Neither any Credit Party nor any of their
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment


76
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940, as amended.

Section 7.29    U.S. Real Property Holding Corporation. Neither any Credit Party
nor any of their Subsidiaries is, nor has it ever been, a U.S. real property
holding corporation within the meaning of Section 897 of the Code, as amended,
and the Credit Parties will so certify upon the request of Agent.

Section 7.30    Internal Accounting and Disclosure Controls. The Credit Parties
and their Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. During the twelve (12) months
immediately prior to the Fifth Restatement Closing Date, neither any Credit
Party nor any of their Subsidiaries has received any written notice or
correspondence from any accountant relating to any potential material weakness
in any part of the system of internal accounting controls of any Credit Party or
any of their Subsidiaries.

Section 7.31    Accounting Reference Date. The Accounting Reference Date of
Holdings and each of its Subsidiaries is December 31.

Section 7.32    Transactions With Affiliates. Except (i) as set forth on
Schedule 7.32 and (ii) for transactions that have been entered into on terms no
less favorable to the Credit Parties and their Subsidiaries than those that
might be obtained at the time from a Person who is not an officer, director or
employee, none of the officers, directors or employees of any Credit Party or
any of their Subsidiaries is presently a party to any transaction with any
Credit Party or any of their Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Credit Parties, any corporation, partnership, trust or other
entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.

Section 7.33    Acknowledgment Regarding Holders’ Purchase of Securities. Each
of the Credit Parties acknowledges and agrees that each Holder is acting solely
in the capacity of an arm’s length lender with respect to the Transaction
Documents and the transactions contemplated hereby and thereby and that no
Holder is (i) an officer or director of any Credit Party or any of their
Subsidiaries, or (ii) an Affiliate of any Credit Party or any of their
Subsidiaries. Each of the Credit Parties further acknowledges that no Holder is
acting as a financial advisor or fiduciary of any Credit Party or any of their
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Holder or any of their representatives or agents, including, without
limitation, the Agent, in connection


77
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





with the Transaction Documents and the transactions contemplated hereby and
thereby is merely incidental to such Holder’s receipt of the Securities. Each of
the Credit Parties further represents to each Holder that each Credit Party’s
decision to enter into the Transaction Documents to which it is a party have
been based solely on the independent evaluation by such Person and its
respective representatives.

Section 7.34    Reserved.

Section 7.35    Insurance. Credit Parties and their Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which
Credit Parties and their Subsidiaries are engaged. Neither any Credit Party nor
any of their Subsidiaries believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect.

Section 7.36     Full Disclosure. None of the representations or warranties made
by any Credit Party or any of their Subsidiaries in the Transaction Documents as
of the date such representations and warranties are made or deemed made, and
none of the statements contained in each exhibit, report, statement or
certificate furnished by or on behalf of any Credit Party or any of their
Subsidiaries in connection with the Transaction Documents, contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

Section 7.37    Employee Relations. Neither any Credit Party nor any of their
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union in such person’s capacity as a union member or to perform
union labor work. Each of the Credit Parties believes that its relations with
its employees are good. As of the Fifth Restatement Closing Date, no executive
officer of any Credit Party or any of their Subsidiaries has notified such
Credit Party or such Subsidiary that such officer intends to leave such Credit
Party or such Subsidiary or otherwise terminate such officer’s employment with
such Credit Party or such Subsidiary. As of the Fifth Restatement Closing Date,
no executive officer of any Credit Party or any of their Subsidiaries, to the
knowledge of the Credit Parties, is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant. Each Credit Party and their
Subsidiaries are in compliance with all federal, state, local and foreign laws
and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 7.38    Certain Other Representations and Warranties. Each Consumer Loan
Agreement and Credit Card Agreement is a valid and subsisting agreement and is
in full force and effect in accordance with the terms thereof, no default or
event of default exists under any such


78
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Consumer Loan Agreement or Credit Card Agreement and no party to any such
Consumer Loan Agreement or Credit Card Agreement has any accrued right to
terminate any such Consumer Loan Agreement of Credit Card Agreement on account
of a default by any Person or otherwise, except in each case, where the same
would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Each of the Bank Transaction Documents
complies in all material respects with all applicable laws, rules, regulations,
orders, judgments and decrees (including, without limitation, all Environmental
Laws and the Requirements). Each Bank Transaction Document is a valid and
enforceable agreement and is in full force and effect in accordance with the
terms thereof and is currently being serviced in accordance with the Program
Guidelines and the applicable Requirements and no party to any such Bank
Transaction Document (other than a Credit Party) has any accrued right to
terminate any such Bank Transaction Document on account of a default by any
Person or otherwise, except in each case, where the same would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. The CCB Participation Agreement is a valid and enforceable
agreement and is in full force and effect in accordance with the terms thereof
and is currently being serviced in accordance with the Program Guidelines and
the applicable Requirements and no party to the CCB Participation Agreement
(other than a Credit Party) has any accrued right to terminate the CCB
Participation Agreement on account of a default by any Person or otherwise,
except in each case, where the same would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 7.39    Patriot Act. To the extent applicable, the Credit Parties and
their Subsidiaries are in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

Section 7.40    Material Contracts. Schedule 7.40 contains a true, correct and
complete list of all the Material Contracts (other than those of the type
described in clause (a) of the definition thereof) of the Credit Parties and
their Subsidiaries (which Schedule shall be updated by the Credit Parties by
written notice to Agent promptly following the execution of any such additional
Material Contract following the Fifth Restatement Closing Date), and all such
Material Contracts are in full force and effect and, to Credit Parties’
knowledge, no defaults currently exist thereunder.

ARTICLE 8    

COVENANTS

Section 8.1    Financial Covenants. Solely with respect to the calendar month
ending February 28, 2019, the Credit Parties shall, and shall cause their
Subsidiaries to, comply with the financial covenants set forth in Section 8.1 of
the Fourth Amended and Restated Financing Agreement prior to the effectiveness
of this Agreement and thereafter, the Credit Parties shall, and shall cause
their Subsidiaries to, comply with the following financial covenants:


79
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(a)    Loan to Value Ratio.
(i)    The Credit Parties shall not permit the Loan to Value Ratio (UK)
calculated as of the last day of any calendar month to be greater than 1.00 to
1.00.
(ii)    The Credit Parties shall not permit the Loan to Value Ratio (US)
calculated as of the last day of any calendar month to be greater than 1.00 to
1.00.
If as of any applicable testing date the Credit Parties fail to comply with the
financial covenants contained in this Section 8.1(a) (a “LTV Covenant Default”),
then the Credit Parties shall have the obligation to cure such breach (the “LTV
Covenant Cure Obligation”) within thirty (30) days of the occurrence thereof by
causing Elevate Credit Parent to contribute to the Borrowers cash (in the form
of a capital contribution and not in the form of an extension of credit or other
Indebtedness) in an aggregate amount that would cause the Credit Parties to be
in pro forma compliance with such covenant as of such testing date (such amount,
the “LTV Covenant Cure Amount”). Until timely receipt of the LTV Covenant Cure
Amount for any applicable LTV Covenant Default, an Event of Default shall be
deemed to exist for all purposes of this Agreement and the other Transaction
Documents; provided, that during such thirty (30) day cure period (unless the
Agent shall have been notified that such LTV Covenant Cure Amount shall not be
made) neither the Agent nor any Lender or Holder shall exercise any enforcement
remedy against the Credit Parties or any of their Subsidiaries or any of their
respective properties solely as a result of the existence of the applicable LTV
Covenant Default and; provided, further, that upon timely receipt of such LTV
Covenant Cure Amount, the underlying LTV Covenant Default shall no longer be
deemed to be continuing. Notwithstanding anything to the contrary in this
Section 8.1(a), in no event shall the Credit Parties be permitted to cure more
than three (3) LTV Covenant Defaults during the term of this Agreement.
(b)    Corporate Cash. The Credit Parties shall not permit Corporate Cash at any
time (x) prior to December 31, 2019 to be less than the greater of (i)
$5,000,000 or (ii) in the event that Elevate Credit Parent enters into any share
buyback, $10,000,000 and (y) after December 31, 2019 to be less than the greater
of (i) $7,500,000 or (ii) in the event that Elevate Credit Parent enters into
any share buyback, $10,000,000.
(c)    Total Cash. The Credit Parties shall cause Total Cash as of the last day
of each calendar month to be greater than or equal to five percent (5%) of total
principal amount of Receivables of Elevate Credit Parent and its Subsidiaries.
(d)    Book Value of Equity. The Credit Parties shall not permit the Book Value
of Equity, calculated as of the last day of any calendar month, to be less than
$85,000,000, as may be amended or modified by mutual agreement between the
parties hereto in good faith; provided that the parties agree that any
reductions or discounts required by applicable Current Expected Credit Losses
(CECL) standards shall be carved out.
(e)    Past Due Roll Rate.


80
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(i)    The Credit Parties shall not permit the Trailing Past Due Roll Rate (UK),
calculated as of the last day of any calendar month (commencing with the
calendar month of February 2019) to be greater than thirteen and one-half
percent (13.5%).
(ii)    The Credit Parties shall not permit the Trailing Past Due Roll Rate
(US), calculated as of the last day of any calendar month (commencing with the
calendar month of February 2019) to be greater than twelve and one-half percent
(12.5%).
(f)    Four Month Vintage Charge Off Rate.
(i)    The Credit Parties shall not permit the Trailing Four Month Charge Off
Rate (UK) to be greater than twenty percent (20%).
(ii)    The Credit Parties shall not permit the Trailing Four Month Charge Off
Rate (US) to be greater than nine and one-half percent (9.5%).
(g)    Eight Month Vintage Charge Off Rate. The Credit Parties shall not permit
the Trailing Eight Month Charge Off Rate (UK) to be greater than twenty-five
percent (25%).
(h)    Twelve Month Vintage Charge Off Rate. The Credit Parties shall not permit
the Trailing Twelve Month Charge Off Rate (US) to be greater than thirty-six
percent (36%).
(i)    Excess Spread.
(i)    The Credit Parties shall not permit the Trailing Excess Spread (UK) to be
less than eight percent (8.00%).
(ii)    The Credit Parties shall not permit the Trailing Excess Spread (US) to
be less than three percent (3.00%).
The defined term “Consumer Loans” as used in Sections 8.1(e) through (i) (or
component defined terms used therein) may, in the Agent’s sole discretion, be
deemed to mean, include and/or exclude all unsecured consumer loans originated
by FinWise Bank and in which a 95.0% participation interest is sold to EF SPV.

Section 8.2    Deliveries. The Borrowers agree to deliver the following to the
Agent via electronic (e-mail) transmission or other written means acceptable to
the Agent:
(a)    Monthly Financial Statements. As soon as available and in any event
within twenty-one (21) days after the end of each month (including December),
the unaudited consolidated and consolidating (as between United Kingdom
operations, on the one hand, and United States operations, on the other hand)
balance sheets of the Credit Parties and their Subsidiaries as at the end of
such month and the related consolidated and consolidating (as between United
Kingdom operations, on the one hand, and United States operations, on the other
hand) statements of operations, stockholders’ equity and cash flows of Elevate
Credit Parent and its Subsidiaries and UK Borrower for such month and for the
period from the beginning of the then current Fiscal Year


81
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





to the end of such month, all in reasonable detail, and certified by the chief
financial officer of Elevate Credit Parent (or other authorized executive
officer performing a similar function) as being true and correct and fairly
presenting in accordance with GAAP, the financial position and results of
operations of the Elevate Credit Parent and its Subsidiaries and UK Borrower, as
applicable, subject to normal year-end adjustments and absence of footnote
disclosure;
(b)    Annual Financial Statements. As soon as available, and in any event
within one hundred twenty (120) days after the end of each Fiscal Year, the
audited consolidated and consolidating (as between United Kingdom operations, on
the one hand, and United States operations, on the other hand) balance sheets of
Elevate Credit Parent and its Subsidiaries and UK Borrower as at the end of such
Fiscal Year and the related consolidated and consolidating (as between United
Kingdom operations, on the one hand, and United States operations, on the other
hand) statements of operations, stockholders’ equity and cash flows of the
Credit Parties and their Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year, in reasonable detail and certified by the chief financial officer of
Elevate Credit Parent (or other authorized executive officer performing a
similar function) as being true and correct and fairly presenting in accordance
with GAAP, the financial position and results of operations of Elevate Credit
Parent and its Subsidiaries and UK Borrower, as applicable, accompanied by a
customary unqualified opinion of an independent accounting firm acceptable to
Agent;
(c)    Compliance Certificate and Borrowing Base Certificate. On the dates that
the financial statements under clause (a) above are delivered, a duly completed
Compliance Certificate and a duly completed Borrowing Base Certificate, each
with appropriate insertions, dated the date of the applicable monthly financial
statements, and signed on behalf of the Borrowers by the chief financial officer
of the Borrower Representative (or other authorized executive officer performing
a similar function), in the case of each Compliance Certificate (i) containing a
computation of the covenants set forth in Section 8.1 hereof, (ii) indicating
whether or not the Credit Parties are in compliance with each covenant set forth
in ARTICLE 8 of this Agreement and whether each representation and warranty
contained in ARTICLE 7 of this Agreement is true and correct in all material
respects (without duplication of any materiality qualifiers) as though made on
such date (except for representations and warranties that speak as of a specific
date, which representations and warranties are true and correct in all material
respects (without duplication of any materiality qualifiers as of such date),
and (iii) to the effect that such officer has not become aware of any Event of
Default (or event or circumstance that, with the passage of time, the giving of
notice, or both, would become an Event of Default) that has occurred and is
continuing or, if there is any such Event of Default (or event or circumstance
that, with the passage of time, the giving of notice, or both, would become an
Event of Default), describing it and the steps, if any, being taken to cure it;
(d)    Monthly Data Tape. On the dates that the financial statements under
clause (a) above are delivered, a data tape in a form acceptable to Agent in its
sole discretion that contains information as to the Borrowers’ loan and credit
card receivables portfolio submitted as of the most recent month end. The Credit
Parties shall provide a data tape to Agent promptly after the Fifth Restatement
Closing Date but in no event after March 31, 2019.


82
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(e)    Monthly Reporting Package. On the dates that the financial statements
under clause (a) above are delivered, a monthly operations reporting package, in
form and detail reasonably acceptable to the Agent.

Section 8.3    Notices. The Borrowers agree to deliver the following to the
Agent via electronic (e-mail) transmission or other written means acceptable to
the Agent:
(a)    Collateral Information. Upon request of Agent, a certificate of one of
the duly authorized officers of the Borrower Representative on behalf of the
Borrowers (i) either confirming that there has been no change in the information
set forth in the perfection certificate executed and delivered to the Agent on
the Fifth Restatement Closing Date since such date or the date of the most
recent certificate delivered pursuant to this Section and/or identifying such
changes, and (ii) certifying that all UCC financing statements (including
fixtures filings, as applicable) and other appropriate filings, recordings and
registrations have been filed of record in each governmental, municipal and
other appropriate office in each jurisdiction identified pursuant to clause (i)
above (or in such certificate) to the extent necessary to effect, protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period);
(b)    Auditor Reports. Promptly upon receipt thereof, copies of any reports
submitted by the Credit Parties’ independent public accountants, if any, in
connection with each annual, interim or special audit or review of any type of
the financial statements or internal control systems of any Credit Party or any
of their Subsidiaries made by such accountants, including any comment letters
submitted by such accountants to management of any Credit Party or any of their
Subsidiaries in connection with their services;
(c)    Notice of Default. Promptly upon any officer of a Credit Party obtaining
knowledge (i) of any condition or event that constitutes an Event of Default (or
event or circumstance that, with the passage of time, the giving of notice, or
both, would become an Event of Default) or that notice has been given to a
Credit Party with respect thereto; (ii) that any Person has given any notice to
the Credit Party or taken any other action with respect to any event or
condition set forth in ARTICLE 10; or (iii) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, a certificate of its chief executive officer or chief
financial officer (or other authorized executive officer performing a similar
function) specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, default, event or condition,
and the action(s) the Credit Parties have taken, are taking and propose to take
with respect thereto;
(d)    Notice of Litigation. Promptly upon any officer of a Credit Party
obtaining knowledge of (i) the institution of, or non‑frivolous threat of, any
adverse Proceeding against or affecting any Credit Party, or any of the Credit
Parties’ Subsidiaries or any of their respective officers or directors not
previously disclosed in writing by the Credit Parties to the Agent, or (ii) any
material development in any adverse Proceeding against or affecting any Credit
Party, or any of the Credit Parties’ Subsidiaries or any of their respective
officers or directors that, in the case of either clause


83
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(i) or (ii) if adversely determined, could be reasonably expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to the Credit Parties to enable
the Agent, the Lenders and the Holders and their counsel to evaluate such
matters;
(e)    ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, the action(s) any Credit Party or any of their Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Credit Party, any of their Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(2) all notices received by the Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates from a Multiemployer Plan sponsor concerning
an ERISA Event; and (3) copies of such other documents or governmental reports
or filings relating to any Employee Benefit Plan as the Agent shall reasonably
request;
(f)    Insurance Report. Promptly upon request of the Agent, a report by the
Credit Parties’ insurance broker(s) in form and substance satisfactory to the
Agent outlining all material insurance coverage maintained as of the date of
such report by the Credit Parties;
(g)    Environmental Reports and Audits. As soon as practicable following
receipt thereof, copies of all environmental audits and reports with respect to
environmental matters at any facility or property used by any Credit Party or
any of their Subsidiaries or which relate to any environmental liabilities of
any Credit Party or any of their Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
(h)    Corporate Information. Fifteen (15) days’ prior written notice of any
change (i) in any Credit Parties’ corporate name, (ii) in any Credit Parties’
identity or organizational structure, (iii) in any Credit Parties’ jurisdiction
of organization, or (iv) in any Credit Parties’ Federal Taxpayer Identification
Number or state organizational identification number (or local equivalents
thereof). The Credit Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the UCC or
otherwise and all other actions that are required in order for the Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral as contemplated in the US Security
Agreement, the UK Security Documents and other Transaction Documents; provided,
the foregoing notwithstanding any of the Elevate Credit Subsidiaries (other than
a Borrower) may suspend its operations in any jurisdiction in which it operates
and dissolve as a result of a decision by the Credit Parties to exit one or more
markets from time to time;
(i)    Tax Returns. Within ten (10) days following request by the Agent, copies
of each federal income tax return filed by or on behalf of Credit Parties and
requested by the Agent;


84
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(j)    Event of Loss. Promptly (and in any event within three (3) Business Days)
notice of any claim with respect to any liability against any Credit Party or
any of their Subsidiaries that (i) is in excess of $250,000 or (ii) could
reasonably be expected to result in a Material Adverse Effect;
(k)    Program and Consumer Loan Portfolio Reporting. (i) No later than the
fifth (5th) Business Day after the end of each calendar week, a performance
report of the Program as of the end of business on Friday of such calendar week,
in form and substance reasonably acceptable to the Agent and (ii) together with
the delivery of the financial statements and reports pursuant to subsections
8.2(a) and (b), a summary report with respect to the Consumer Loan portfolio of
Elevate Credit Parent and its Subsidiaries containing such information as may be
reasonably requested by Agent and a summary report with respect to the Credit
Card Receivable portfolio of the Credit Parties containing such information as
may be reasonably requested by Agent;
(l)    [Reserved]; and
(m)    Bank Transaction Documents. Promptly upon receipt thereof, (i) copies of
all notices of the occurrence of a “Default”, an “Event of Default” or other
event described by terms of similar import under the Bank Transaction Documents
or any other material notices under the Bank Transaction Documents, (ii) notice
of any cure or waiver of any “Default”, “Event of Default” or other event
described by terms of similar import under the Bank Transaction Documents or any
reservation of rights notice, and (iii) complete copies of any amendments,
consents or waivers to, or with respect to the Bank Transaction Documents.
(n)    Other Information. Promptly upon their becoming available, deliver copies
of (i) all financial statements, reports, notices and proxy statements sent or
made available generally by any Credit Party to its security holders acting in
such capacity or by any of their Subsidiaries to their security holders other
than another Credit Party or another Subsidiary, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by any
Credit Party or any of their Subsidiaries with any securities exchange or with
the SEC or any governmental or private regulatory authority, (iii) all press
releases and other statements made available generally by any Credit Party or
any of their Subsidiaries to the public concerning material developments in the
business of any Credit Party or any of their Subsidiaries, (iv) subject to
limitations imposed by applicable law, all documents and information furnished
to Governmental Authorities in connection with any investigation of any Credit
Party or any of their Subsidiaries (other than any routine inquiry) and (v) such
other information and data with respect to any Credit Party or any of their
Subsidiaries as from time to time may be reasonably requested by the Agent.

Section 8.4    Rank. Subject to the relative priorities of the Notes set forth
in this Agreement, all Indebtedness due under the Notes shall be senior in right
of payment, whether with respect to payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise, to all other current and future
Indebtedness of the Credit Parties and their Subsidiaries.

Section 8.5    Incurrence of Indebtedness. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly, create,
incur or guarantee, assume, or


85
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





suffer to exist any Indebtedness or engage in any sale and leaseback, synthetic
lease or similar transaction, other than (i) the Obligations and (ii) Permitted
Indebtedness.

Section 8.6    Existence of Liens. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, allow or suffer
to exist any Liens, other than Permitted Liens.

Section 8.7    Restricted Payments. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly,
(a)    declare or pay any dividend or make any other payment or distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on account of any Credit Party’s or any of their Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving any Credit Party or any of their
Subsidiaries) or to the direct or indirect holders of any Credit Party’s or any
of their Subsidiaries’ Equity Interests in their capacity as such, except that:
(i)    the Credit Parties may pay dividends (A) solely in common stock and (B)
with the prior written consent of the Agent (not to be unreasonably withheld,
conditioned or delayed) in cash to the holders of their common Equity Interests;
provided, that with respect to this clause (B), no Event of Default (or event or
circumstance that, with the passage of time, the giving of notice, or both,
would become an Event of Default) has occurred and is continuing or would arise
as a result of such payment;
(ii)    the Borrowers may make monthly distributions of funds to Elevate Credit
commencing on the fifth (5th) Business Day after the financial statements under
Section 8.2(a) shall have been delivered for the applicable month; provided,
that each of the following conditions are satisfied:
(A)    no Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) has
occurred and is continuing or would arise as a result of such payment; and
(B)    after giving effect to such payment, (1) the Credit Parties are in pro
forma compliance with the covenant set forth in Section 8.1(a) and (2) the
Debt-to-Equity Ratio of the Borrowers shall not be more than 9-to-1; and
(iii)    the Elevate Credit Subsidiaries may make distributions or remit
payments received on account of the undivided portion of the Consumer Loans to
further the purposes of, and in compliance with, the Transaction Documents.
(b)    repurchase, redeem, repay, defease, retire, distribute any dividend or
share premium reserve or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving any
Credit Party or any of their Subsidiaries) any Equity Interests of any Credit
Party or any of their Subsidiaries or any direct or indirect parent of any
Credit


86
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Party or any of their Subsidiaries except in connection with the termination of
an employee’s employment with any Credit Party; provided, that each of the
following conditions are satisfied:
(i)    no Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) has
occurred and is continuing or would arise as a result of such repurchase,
redemption, repayment, defeasance, retirement, distribution, acquisition or
retirement for value of any such Equity Interests;
(ii)    after giving effect to such repurchase, redemption, repayment,
defeasance, retirement, distribution, acquisition or retirement for value of any
such Equity Interests, (A) the Credit Parties are in pro forma compliance with
the covenants set forth in Section 8.1 and (B) the Debt-to-Equity Ratio of the
Borrowers shall not be more than 9-to-1; and
(iii)    except for any share buyback program, the aggregate amount of all such
repurchases, redemptions, repayments, defeasances, retirements, distributions,
acquisitions or retirements for value of any such Equity Interests shall not
exceed $1,000,000 in any Fiscal Year;
(c)    make any payment (including by setoff) on or with respect to, accelerate
the maturity of, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness of any Credit Party or any of their Subsidiaries (or set
aside or escrow any funds for any such purpose), except for (i) payments of
principal, interest and other amounts constituting Obligations and (ii) subject
to the terms of applicable subordination terms, if any, regularly scheduled non
accelerated payments of principal, interest and other amounts under Permitted
Indebtedness; or
(d)    pay any management, consulting or similar fees to any Affiliate of any
Credit Party or to any officer, director or employee of any Credit Party or any
Affiliate of any Credit Party, except for the avoidance of doubt, payments of
salaries, advances, bonuses (including pre-funded bonuses) or stock incentives
of employees of the Credit Parties in the ordinary course of business.

Section 8.8    Mergers; Acquisitions; Asset Sales. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, directly or indirectly,
without Agent’s prior written consent, (a) be a party to any merger or
consolidation, or Acquisition or (b) consummate any Asset Sale other than a
Permitted Disposition. For the avoidance of doubt, notwithstanding anything to
the contrary contained herein or in any other Transaction Document to the
contrary, (i) no Credit Party shall enter into (or agree to enter into) any
Division/Series Transaction, or permit any of its Subsidiaries to enter into (or
agree to enter into), any Division/Series Transaction and (ii) none of the
provisions in this Agreement or any other Transaction Document shall be deemed
to permit any Division/Series Transaction without the prior written consent of
the Agent.

Section 8.9    No Further Negative Pledges. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, enter into, assume or become
subject to any agreement prohibiting or otherwise restricting the existence of
any Lien upon any of their properties or assets


87
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





in favor of Agent or the Holders as set forth under the Transaction Documents,
whether now owned or hereafter acquired, or requiring the grant of any security
for any obligation if such property or asset is given as security under the
Transaction Documents, except in connection with any Permitted Liens or any
document or instrument governing any Permitted Liens, provided that any such
restriction contained therein relates only to the property or asset subject to
such Permitted Liens (or proceeds thereof).

Section 8.10    Affiliate Transactions. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
any Credit Party or any of their Subsidiaries, unless such transaction is on
terms that are no less favorable to such Credit Party or such Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not an Affiliate and, unless the same shall not require payments thereunder in
an amount exceeding $500,000 in the aggregate, are fully disclosed in writing to
Agent prior to consummation thereof.

Section 8.11    Insurance.
(a)    The Credit Parties shall keep the Collateral properly housed and insured
against loss or damage by fire, theft, explosion, sprinklers, collision (in the
case of motor vehicles) and such other risks as are customarily insured against
by Persons engaged in businesses similar to that of the Credit Parties, with
such companies, in such amounts, with such deductibles and under policies in
such form as shall be reasonably satisfactory to the Agent. Certificates of
insurance or, if requested by the Agent, original (or certified) copies of such
policies of insurance have been or shall be, no later than the Fifth Restatement
Closing Date, delivered to the Agent, and shall contain an endorsement, in form
and substance reasonably acceptable to Agent, showing loss under such insurance
policies payable to the Agent, for the benefit of the Holders. Such endorsement,
or an independent instrument furnished to the Agent, shall provide that the
insurance company shall give the Agent at least thirty (30) days’ written notice
before any such policy of insurance is altered or canceled and that no act,
whether willful or negligent, or default of a Credit Party or any other Person
shall affect the right of the Agent to recover under such policy of insurance in
case of loss or damage. Each Credit Party hereby directs all insurers under all
policies of insurance to pay all proceeds payable thereunder directly to the
Agent. Each Credit Party irrevocably makes, constitutes and appoints the Agent
(and all officers, employees or agents designated by the Agent) as such Person’s
true and lawful attorney (and agent-in-fact) for the purpose of making, settling
and adjusting claims under such policies of insurance, endorsing the name of
such Person on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and making all determinations and
decisions with respect to such policies of insurance, provided however, that if
no Event of Default shall have occurred and be continuing, such Credit Party may
make, settle and adjust claims involving less than $100,000 in the aggregate
without the Agent’s consent.
(b)    The Credit Parties shall maintain, at their expense, such public
liability and third-party property damage insurance as is customary for Persons
engaged in businesses similar to that of the Credit Parties with such companies
and in such amounts with such deductibles and under policies in such form as
shall be reasonably satisfactory to the Agent in light of such customs


88
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





and certificates of insurance or, if requested by the Agent, original (or
certified) copies of such policies have been or shall be, no later than the
Fifth Restatement Closing Date, delivered to the Agent; each such policy shall
contain an endorsement showing the Agent as additional insured thereunder and
providing that the insurance company shall give the Agent at least thirty (30)
days’ written notice before any such policy shall be altered or canceled.
(c)    If any Credit Party at any time or times hereafter shall fail to obtain
or maintain any of the policies of insurance required above or to pay any
premium relating thereto, then the Agent, without waiving or releasing any
obligation or default by the Credit Parties hereunder, may (but shall be under
no obligation to) obtain and maintain such policies of insurance and pay such
premiums and take such other actions with respect thereto as the Agent
reasonably deems advisable. Such insurance, if obtained by the Agent, may, but
need not, protect each Credit Parties’ interests or pay any claim made by or
against any Credit Party with respect to the Collateral. Such insurance may be
more expensive than the cost of insurance the Credit Parties may be able to
obtain on their own and may be cancelled only upon the Credit Parties providing
evidence that they have obtained the insurance as required above. All sums
disbursed by the Agent in connection with any such actions, including, without
limitation, court costs, expenses, other charges relating thereto and reasonable
attorneys’ fees, shall constitute part of the Obligations due and owing
hereunder, shall be payable on demand by the Credit Parties to the Agent and,
until paid, shall bear interest at the Default Rate.

Section 8.12    Corporate Existence and Maintenance of Properties. Each Credit
Party shall, and each Credit Party shall cause each of its Subsidiaries to,
maintain and preserve (a) its existence and good standing in the jurisdiction of
its organization and (b) its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be so qualified
or in good standing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect). Each Credit Party
shall, and each Credit Party shall cause each of its Subsidiaries to, maintain
or cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in the business
of the Credit Parties and their Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof. The
Credit Parties shall take all reasonable steps and actions from time to time
reasonably necessary or desirable to preserve, protect and defend all of their
rights, title and interest in, to and under each of the Bank Transaction
Documents.

Section 8.13    Non-circumvention. Each Credit Party hereby covenants and agrees
that neither any of the Credit Parties nor any of their Subsidiaries will, by
amendment of its certificate of incorporation, certificate of formation, limited
liability company agreement, bylaws, or other governing documents, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Agreement or the other Transaction Documents, and will at all times in
good faith carry out all of the provisions of this Agreement and the other
Transaction Documents and take all reasonable action as may be required to
protect the rights of the Agent, the Lenders and the Holders.


89
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






Section 8.14    Change in Business; Change in Accounting; Centre of Main
Interest; Elevate Credit Parent. The Credit Parties shall not engage in any line
of business other than the businesses engaged in on the Fifth Restatement
Closing Date and activities reasonably incident thereto. The Credit Parties
shall not (a) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (b) change their Fiscal Year; method for
determining fiscal quarters of any Credit Party or of any Subsidiary of any
Credit Party or change their Accounting Reference Date, (c) change their name as
it appears in official filings in its jurisdiction of organization or (d) change
their jurisdiction of organization, in the case of clauses (c) and (d), without
providing written notice to Agent no later than thirty (30) days following the
occurrence of any such change. For the purposes of The Council of the European
Union Regulation No. 1346/2000 on Insolvency Proceedings, each UK Credit Party
shall ensure that its centre of main interest (as that term is used in Article
3(1) of such regulation) is situated in England and Wales and that it has no
“establishment” (as that term is used in Article 2(h) of such regulation) in any
other jurisdiction. Elevate Credit Parent shall not trade, carry on any
business, own any assets or incur any liabilities except for:
(a)    the provision of administrative services (excluding treasury services) to
its Subsidiaries of a type customarily provided by a holding company to its
Subsidiaries;
(b)    ownership of shares in its Subsidiaries, intra-company debit balances,
intra‑company credit balances and other credit balances in bank accounts, cash
and Cash Equivalent Investments but only if those shares, credit balances, cash
and Cash Equivalent Investments constitute Collateral; and
(c)    any liabilities under the Transaction Documents and Bank Transaction
Documents to which it is a party and professional fees and administration costs
in the ordinary course of business as a holding company.

Section 8.15    U.S. Real Property Holding Corporation. None of the Credit
Parties shall become a U.S. real property holding corporation or permit or cause
its shares to be U.S. real property interests, within the meaning of Section 897
of the Code.

Section 8.16    Compliance with Laws. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, fail to (a) comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, without limitation, all
Environmental Laws and the Requirements) and (b) preserve and maintain in full
force and effect all material rights, privileges, qualifications, permits,
licenses and franchises necessary in the normal conduct of its business.

Section 8.17    Additional Collateral. With respect to any Property acquired
after the Fifth Restatement Closing Date by any Credit Party as to which the
Agent, for the benefit of the Holders does not have a perfected Lien, such
Credit Party shall promptly (i) execute and deliver to the Agent, for the
benefit of the Holders or its agent such amendments to the Security Documents or
such other documents as the Agent, for the benefit of the Holders deems
necessary or advisable to grant to the Agent, for the benefit of the Holders, a
security interest in such Property and (ii) take all other


90
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





actions necessary or advisable to grant to the Agent, for the benefit of the
Holders, a perfected first priority (subject to Permitted Liens) security
interest in such Property, including, without limitation, the filing of UCC
financing statements in such jurisdictions as may be required by the Security
Documents or by law or as may be requested by the Agent. If at any time during
the existence of an Event of Default, Agent seeks to collect or liquidate
Collateral, the Credit Parties will use their best efforts to assist Agent in
any such efforts, including effectuating a sale of such Collateral.

Section 8.18    Audit Rights; Field Exams; Appraisals; Meetings; Books and
Records.
(a)    The Credit Parties shall, upon reasonable notice and during reasonable
business hours (except during the continuance of an Event of Default when no
such limitations shall apply), subject to reasonable safety and security
procedures, and at the Credit Parties’ sole cost and expense, permit the Agent
and each Lender and Holder (or any of their respective designated
representatives) to visit and inspect any of the properties of any Credit Party
or any of their Subsidiaries, to examine the books of account of any Credit
Party or any of their Subsidiaries (and to make copies thereof and extracts
therefrom), and to discuss the affairs, finances and accounts of the Credit
Parties and their Subsidiaries, and to be advised as to the same by their
respective officers, and to conduct examinations and verifications (whether by
internal commercial finance examiners or independent auditors), all at such
reasonable times and intervals as the Agent, Lenders and the Holders may
reasonably request.
(b)    The Credit Parties shall, upon reasonable notice and during reasonable
business hours, subject to reasonable safety and security procedures, and at the
Credit Parties’ sole cost and expense, permit the Agent (or any of its
designated representatives) and each Lender and Holder to conduct field exams of
the Collateral, all at such reasonable times and intervals as the Agent may
reasonably request.
(c)    The Credit Parties shall, at Agent’s request (which shall be made no more
frequently than once during each calendar year unless an Event of Default shall
have occurred and be continuing) and upon reasonable notice, and at the Credit
Parties’ sole cost and expense, obtain an appraisal of the Collateral from an
independent appraisal firm reasonably satisfactory to Agent.
(d)    The Credit Parties will, upon the request of the Agent, participate in a
meeting of the Agent, Lenders and the Holders twice during each Fiscal Year to
be held at the Credit Parties’ corporate offices (or at such other location as
may be agreed to by the Borrower Representative and the Agent) at such time as
may be agreed to by the Borrower Representative and the Agent.
(e)    The Credit Parties shall, at the Credit Parties’ sole cost and expense,
make all books and records of the Credit Parties available for review
electronically by the Agent upon Agent’s request and subject to applicable
Requirements with respect to disclosure of Customer Information.

Section 8.19    Additional Issuances of Debt Securities; Right of First Refusal
on New Indebtedness. So long as any Notes are outstanding (or, solely if the
Obligations are paid in full in cash with proceeds from the issuance of any
Equity Interests of any Credit Party or any of their


91
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Subsidiaries, until the date that is twelve (12) months after the date such
Obligations are paid in full), none of the Credit Parties nor any of their
Subsidiaries shall, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its debt securities or Equity
Interests (including any preferred stock or other instrument or security) that
may, in accordance with the terms thereof, be, at any time during its life, and
under any circumstance, convertible into or exchangeable or exercisable for
Indebtedness or debt securities, but excluding Permitted Indebtedness, without
the prior written consent of the Agent; provided, that, if any Credit Party
seeks to incur additional Indebtedness from time to time from any third-party,
then in each such case, the Agent and its designees shall have a right of first
refusal (but not an obligation) to provide such additional Indebtedness on the
same terms and conditions as would be provided by such third-parties. The
Borrower Representative will give Agent written notice (a “ROFR Notice”)
describing the additional Indebtedness and the terms and conditions thereof
(collectively, the “New Indebtedness Opportunity”). The Agent and its designees
shall have thirty (30) days from the date of the Agent’s receipt of a ROFR
Notice to agree to provide such additional Indebtedness pursuant to the New
Indebtedness Opportunity. If the Agent fails to exercise such right of first
refusal within said thirty (30)-day period with respect to the New Indebtedness
Opportunity, then the New Indebtedness Opportunity may be offered to such
third-party upon the identical terms and conditions as are specified in the
applicable ROFR Notice; provided, that in the event the New Indebtedness
Opportunity has not been consummated by the applicable third-party within the
one hundred (100)-day period from the date of the ROFR Notice, no New
Indebtedness Opportunity may be offered by the Credit Parties to any third-party
without first offering such New Indebtedness Opportunity to the Agent in the
manner provided above.

Section 8.20    Post-Closing Obligations.
(a)    Within ninety (90) days after the Original Restatement Closing Date (or
such later date as shall be acceptable to the Agent in its sole discretion),
confirmation, together with relevant supporting documents, that the Quoted
Eurobond Listing has taken place;
(b)    The Credit Parties shall, (i) in a manner satisfactory to the Agent,
cooperate with and assist the Agent, the Lenders and their respective attorneys,
officers, employees, representatives, consultants and agents (collectively, the
“Reviewing Parties” and each, a “Reviewing Party”) in connection with any
Reviewing Party’s regulatory review and due diligence of the Credit Parties’
Program in each state or foreign jurisdiction in which any Credit Party
originates or purchases Consumer Loans and/or Credit Card Receivables (including
participation interests therein), (ii) review and consider in good faith any
issues raised by, or comments, recommendations or guidance from, any Reviewing
Party with respect to any such lending program (such issues, comments,
recommendations and guidance, collectively, the “Diligence Issues”) and (iii)
within 90 days (or such longer period as may be agreed to by the Agent in its
sole discretion) of any Credit Party’s receipt of written notice of any
Diligence Issues from a Reviewing Party, resolve or address any such Diligence
Issues, in each case, in a manner satisfactory to the Agent;
(c)    The Credit Parties shall deliver, or cause to be delivered to the Agent,
within sixty (60) days after the Fifth Restatement Closing Date (or such later
date as shall be acceptable


92
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





to the Agent in its sole discretion), deposit account control agreements
executed by the applicable Credit Party and each depository institution for
which such Credit Party maintains deposit and other accounts, each in form and
substance reasonably satisfactory to the Agent in its sole discretion, covering
all deposit accounts and other accounts maintained at such depository
institution that are not currently subject to deposit account control agreements
in favor of the Agent;
(d)    The Credit Parties shall deliver, or cause to be delivered to the Agent,
within thirty (30) days after the Fifth Restatement Closing Date (or such later
date as shall be acceptable to the Agent in its sole discretion), Intellectual
Property Security Agreements executed by the applicable Credit Party covering
all federally-registered Intellectual Property Rights that are not currently
subject to an Intellectual Property Security Agreement in favor of the Agent;
(e)    The Credit Parties shall deliver, or cause to be delivered to the Agent,
prior to purchasing any Consumer Loans (or participation interests in Consumer
Loans) pursuant to any Bank Transaction Documents (or such later date as shall
be acceptable to the Agent in its sole discretion), a revised form of Consumer
Loan Agreement to be used under such Bank Transaction Documents which provides
that (i) all obligations thereunder are “registered obligations” and all
instruments issued thereunder (if any) shall be at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations promulgated thereunder and (ii)
the first page thereof shall have the following legend: “THIS AGREEMENT SHALL
NOT CONSTITUTE A “NEGOTIABLE INSTRUMENT””, which form shall be reasonably
satisfactory to the Agent and its counsel; and
(f)    The Credit Parties shall deliver, or cause to be delivered to the Agent,
within thirty (30) days after the Fifth Restatement Closing Date (or such later
date as shall be acceptable to the Agent in its sole discretion), updated
insurance certificates and updated insurance endorsements with respect to the
applicable Credit Parties, in each case, in form and substance reasonably
satisfactory to Agent and evidencing the insurance policies and endorsements
thereto required to be maintained in accordance with Section 8.11.

Section 8.21    Use of Proceeds. The Credit Parties will use the proceeds from
the sale of (i) each Note solely (A) to fund certain fees and expenses
associated with the consummation of the transactions contemplated by this
Agreement and (B) to originate Consumer Loans (other than so-called “payday
loans”) and to purchase participation interests under the applicable Bank
Transaction Documents in Consumer Loans (other than so-called “payday loans”),
in each case made to residents of any State of the United States or residents of
the United Kingdom (provided, that in no event shall proceeds of the US Term
Notes, or the Fourth Tranche US Last Out Term Notes be used to originate or
purchase Consumer Loans (or participation interests therein) to residents of the
United Kingdom), in each case, for which the Credit Parties shall have become
duly-licensed to originate such Consumer Loans in accordance with all applicable
Requirements or for which the applicable Bank party to the applicable Bank
Transaction Documents shall have become duly licensed to originate such Consumer
Loans in accordance with all applicable Requirements, (ii) each US Term Note
solely, in addition to permitted uses provided above in clause (i), for Today
Card to purchase participation interests in Credit Card Receivables under, and
in accordance with, the CCB Participation Agreement, (iii) solely with regard to
the proceeds of the Fourth Tranche US Last Out


93
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Term Notes, also for direct marketing expenses relating to the making of
Consumer Loans and (iv) subject to excess availability under this facility, to
transfer funds as permitted under this Agreement.

Section 8.22    Fees, Costs and Expenses. The Credit Parties, on behalf of
themselves and the other Credit Parties, shall jointly and severally reimburse
the Lenders and the Holders or their designee(s) for reasonable and documented
costs and expenses incurred in connection with the transactions contemplated by
the Transaction Documents (including reasonable legal fees and disbursements in
connection therewith, documentation and implementation of the transactions
contemplated by the Transaction Documents and due diligence in connection
therewith), subject to the limitations set forth in Section 13.1 hereof, which
amounts shall be paid by the Credit Parties to the Agent, for the benefit of
itself and the Lenders and the Holders, on the Fifth Restatement Closing Date.
In addition, the Credit Parties shall, within five (5) Business Days of
receiving a request from the Agent therefor, reimburse the Agent for any
additional reasonable legal fees incurred post-closing in connection with
perfecting the Agent’s security interests and any additional filing or recording
fees in connection therewith. The Credit Parties shall be responsible for the
payment of, and shall pay, any placement agent’s fees, financial advisory fees,
or broker’s commissions relating to or arising out of the transactions
contemplated hereby, and shall hold the Agent, each Holder and each Lender
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.

Section 8.23    Modification of Organizational Documents and Certain Documents.
The Credit Parties shall not, without the prior written consent of the Agent,
(i) permit the charter, by-laws or other organizational documents of any Credit
Party, or any Material Contract, to be amended or modified, (ii) amend,
supplement in a manner adverse to the Agent, any Lender or any Holder or
otherwise modify, or waive any material rights, claims or remedies under, any of
the Consumer Loan Agreements or Credit Card Agreements, as applicable, except
with respect to a settlement or charge off thereunder in the ordinary course of
business, (iii) amend, supplement or otherwise modify any Bank Transaction
Documents in a manner materially adverse to Agent, any Lender or any Holder, or
waive any material rights, claims or remedies under any Bank Transaction
Documents except with respect to a settlement or charge off thereunder in the
ordinary course of business or (iv) amend, supplement or otherwise modify the
CCB Participation Agreement in a manner materially adverse to Agent, any Lender
or any Holder, or waive any material rights, claims or remedies under the CCB
Participation Agreement except with respect to a settlement or charge off
thereunder in the ordinary course of business.

Section 8.24    Joinder. The Credit Parties shall notify the Agent in writing
within the earlier of: (i) thirty (30) days of the formation or acquisition of
any Subsidiaries; or (ii) the making or purchase of any Consumer Loans or Credit
Card Receivables (or participation interests therein) by any such newly formed
or acquired Subsidiaries. For any Subsidiaries formed or acquired after the
Fifth Restatement Closing Date, the Credit Parties shall at their own expense,
within the time period set forth in the immediately preceding sentence, cause
each such Subsidiary (provided, in the case of Foreign Subsidiaries, solely with
respect to such Foreign Subsidiaries’ guaranty of the Obligations of the US Term
Note Borrowers and/or the US Last Out Term Note Borrower, no 956 Impact would
arise as a result thereof) to execute an instrument of joinder in the form
attached hereto as Exhibit


94
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





G (a “Joinder Agreement”), obligating such Subsidiary to any or all of the
Transaction Documents deemed necessary or appropriate by the Agent and cause the
applicable Person that owns the Equity Interests of such Subsidiary to pledge to
the Holders 100% of the Equity Interests owned by it of each such Subsidiary
formed or acquired after the Fifth Restatement Closing Date and execute and
deliver all documents or instruments required thereunder or appropriate to
perfect the security interest created thereby (provided that with respect to any
First Tier Foreign Subsidiary, solely with respect to such Foreign Subsidiaries’
guaranty of the Obligations of the US Term Note Borrowers and/or the US Last Out
Term Note Borrower, if a 956 Impact exists such pledge shall be limited to
sixty-five percent (65%) of such Foreign Subsidiary’s outstanding voting Equity
Interests and one hundred percent (100%) of such Foreign Subsidiary’s
outstanding non-voting Equity Interests). In the event a Person becomes a
Guarantor (a “New Guarantor”) pursuant to the Joinder Agreement, upon such
execution the New Guarantor shall be bound by all the terms and conditions
hereof and the other Transaction Documents to the same extent as though such New
Guarantor had originally executed the Transaction Documents. The addition of a
New Guarantor shall not in any manner affect the obligations of the other Credit
Parties hereunder or thereunder. Each Credit Party, each Lender, each Holder and
the Agent acknowledges that the schedules and exhibits hereto or thereto may be
amended or modified in connection with the addition of any New Guarantor to
reflect information relating to such New Guarantor. Compliance with this Section
8.24 shall not excuse any violation of Section 8.8 for failing to obtain
Lender’s prior consent to a merger, consolidation or Acquisition. A “956 Impact”
will be deemed to exist to the extent the issuance of a guaranty by, grant of a
Lien by, or pledge of greater than two-thirds of the voting Equity Interests of,
a Foreign Subsidiary, solely with respect to such Foreign Subsidiary’s guaranty
of the Obligations of the US Term Note Borrowers and/or the US Last Out Term
Note Borrower, would result in material incremental income tax liability under
Section 956 of the Code, taking into account actual anticipated repatriation of
funds, foreign tax credits and other relevant factors.

Section 8.25    Investments. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, make or permit to exist any Investment in any
other Person, except the following:
(a)    Cash Equivalent Investments, to the extent the Agent has a first priority
security interest therein;
(b)    bank deposits in the ordinary course of business, to the extent the Agent
has a first priority security interest therein;
(c)    Investments in securities of account debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors;
(d)    Investments owned by the Credit Parties and their Subsidiaries on the
Fifth Restatement Closing Date as set forth on Schedule 8.25;
(e)    (i) Domestic Credit Parties may maintain Investments in Foreign
Subsidiaries in amounts not to exceed the outstanding amounts of such
Investments as of the Fifth Restatement Closing Date plus additional Investments
in Foreign Subsidiaries after the Fifth Restatement Closing Date to the extent
expressly approved by Agent in advance in writing; provided, if the Investments


95
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





described in the foregoing clause (i) are evidenced by notes, such notes shall
be pledged to Agent, for the benefit of the Lenders, and have such terms as
Agent may reasonably require; and (ii) Foreign Subsidiaries may make Investments
in other Foreign Subsidiaries;
(f)    Investments constituting cash equity contributions by Elevate Credit in
the other Borrowers, including, without limitation, cash equity contributions
made in order to satisfy the LTV Covenant Cure Obligation, and Investments by
Elevate Credit in its other Subsidiaries that are Credit Parties;
(g)    Investments made by the Credit Parties (other than Elevate Credit and
Elevate Credit Parent) constituting Consumer Loans to residents of the United
States and the United Kingdom;
(h)    Investments made by the Credit Parties constituting the acquisition of
Consumer Loans to residents of the United States or participation interests in
such Consumer Loans, in each case, pursuant to the applicable Bank Transaction
Documents; and
(i)    Investments made by Today Card constituting the acquisition of
participation interests in Credit Card Receivables pursuant to the CCB
Participation Agreement.

Section 8.26    Further Assurances. At any time or from time to time upon the
request of the Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Agent may reasonably request in order to effect fully the purposes of the
Transaction Documents. In furtherance and not in limitation of the foregoing,
each Credit Party shall take such actions as the Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by all
Subsidiaries (including the US Term Note Borrowers with respect to the
Obligations of the UK Borrower and each US Term Note Borrower with respect to
the Obligations of each other US Term Note Borrower) of the Credit Parties and
secured by substantially all of the assets of the Credit Parties and their
Subsidiaries (in each case provided, in the case of Foreign Subsidiaries, solely
with respect to such Foreign Subsidiaries’ guaranty of the Obligations of the US
Term Note Borrowers and/or the US Last Out Term Note Borrower, no 956 Impact
would arise as a result thereof).

Section 8.27    Pensions Schemes.
(a)    UK Borrower shall ensure that all pension schemes operated by or
maintained for the benefit of any UK Credit Party and/or any of their employees
are fully funded based on the statutory funding objective under sections 221 and
222 of the Pensions Act 2004 and that no action or omission is taken by any UK
Credit Party in relation to such a pension scheme which has or is reasonably
likely to have a Material Adverse Effect (including, without limitation, the
termination or commencement of winding-up proceedings of any such pension scheme
or any UK Credit Party ceasing to employ any member of such a pension scheme).
(b)    UK Borrower shall ensure that none of its Subsidiaries is or has been at
any time an employer (for the purposes of sections 38 to 51 of the Pensions Act
2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pension


96
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
used in sections 38 or 43 of the Pensions Act 2004) such an employer.
(c)    UK Borrower shall deliver to the Agent at such times as those reports are
prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
Elevate Credit), actuarial reports in relation to all pension schemes mentioned
in paragraph (a) above.
(d)    UK Borrower shall promptly notify the Agent of any material change in the
rate of contributions to any pension schemes mentioned in (a) above paid or
recommended to be paid (whether by the scheme actuary or otherwise) or required
(by law or otherwise).

Section 8.28    Backup Servicer. At any time or from time to time upon the
request of the Agent, the Borrowers shall appoint, at Borrowers’ sole expense, a
Backup Servicer that is satisfactory to the Agent in Agent’s sole discretion and
shall enter into a Backup Servicing Agreement that is satisfactory (including
with respect to the Credit Parties’ obligations to cooperate with such Backup
Servicer and provide any data and other information and documents, including
data tapes, to such Backup Servicer to allow Backup Servicer to perform its
duties) to the Agent in Agent’s sole discretion.

Section 8.29
Claims Escrow Account.

(a)    Within two (2) Business Days on or after the date in which (i) all
Obligations not relating to any pending claim that are due to Lenders and
Holders have been paid in full and (ii) the Credit Parties are aware of a
pending claim, the Borrowers shall establish and maintain a deposit account at a
bank reasonable acceptable to Agent, in the form of time deposit or demand
account (the “Claims Escrow Account”). Such Claims Escrow Account shall be a
Blocked Account. The Borrowers shall deposit in the Claims Escrow Account, no
later than one (1) Business Day following receipt, fifty percent (50%) of the
collections received by Borrowers from all of the Consumer Loans and Credit Card
Receivables until the Claims Escrow Account Funding Condition is satisfied.
After a Claims Escrow Account is established pursuant to this Section 8.29 and
subject to the rights of the parties under the Intercreditor Agreement, the
Borrowers shall be permitted to remit, prior to the satisfaction of the Claims
Escrow Account Funding Condition, fifty percent (50%) of the collections
remaining after remitting to the Claims Escrow Account and, on and after the
satisfaction of the Claims Escrow Account Funding Condition, one hundred percent
(100%) of any collections to the applicable Elevate Credit Subsidiary in
accordance with the applicable contractual terms between the applicable Borrower
and such Elevate Credit Subsidiary. For the avoidance of doubt and
notwithstanding Section 12.14, subject to the satisfaction of the foregoing
requirements this Section 8.29(a), the Agent shall not seek to limit the ability
of the Borrowers to remit funds to the Elevate Credit Subsidiary under this
Section 8.29(a) and such amounts shall be released without restriction from the
Lien of the Financing Agreement.
(b)    In the sole discretion of the Agent, funds deposited in the Claims Escrow
Account may be used to satisfy any Obligations then due to Lenders, Holders
and/or Agent.


97
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






ARTICLE 9    

CROSS GUARANTY

Section 9.1    Cross-Guaranty. Each Guarantor (including, for the avoidance of
doubt, the US Term Note Borrower and the US Last Out Term Note Borrower with
respect to the Obligations of the UK Borrower and each US Term Note Borrower
with respect to the Obligations of each other US Term Note Borrower), jointly
and severally, hereby absolutely and unconditionally guarantees to the Agent,
the Lenders, the Holders and their respective successors and assigns the full
and prompt payment (whether at stated maturity, by acceleration or otherwise)
and performance of, all Obligations (and for the avoidance of doubt, each
Borrower, in its capacity as a Guarantor, so guarantees the payment and
performance of the Obligations of each other Borrower under each Note). Each
Guarantor agrees that its guaranty obligation hereunder is a continuing guaranty
of payment and performance and not of collection, that its obligations under
this ARTICLE 9 shall not be discharged until payment and performance, in full,
of the Obligations under the Transaction Documents has occurred and all
commitments (if any) to lend hereunder have been terminated, and that its
obligations under this ARTICLE 9 shall be absolute and unconditional,
irrespective of, and unaffected by:
(a)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Transaction Document or
any other agreement, document or instrument to which any Credit Party is or may
become a party;
(b)    the absence of any action to enforce this Agreement (including this
ARTICLE 9) or any other Transaction Document or the waiver or consent by the
Agent, the Lenders or the Holders with respect to any of the provisions thereof;
(c)    the Insolvency of any Credit Party or Subsidiary; or
(d)    any other action or circumstances that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.
Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the obligations guaranteed hereunder.

Section 9.2    Waivers by Guarantors. Each Guarantor expressly waives all rights
it may have now or in the future under any statute, or at common law, or at law
or in equity, or otherwise, to compel the Agent, the Lenders or the Holders to
marshal assets or to proceed in respect of the obligations guaranteed hereunder
against any other Credit Party or Subsidiary, any other party or against any
security for the payment and performance of the obligations under the
Transaction Documents before proceeding against, or as a condition to proceeding
against, such Guarantor. It is agreed among each Guarantor that the foregoing
waivers are of the essence of the transaction contemplated by this Agreement and
the other Transaction Documents and that, but for the provisions of this ARTICLE
9 and such waivers, the Agent, the Lenders and the Holders would decline to
enter into this Agreement.


98
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






Section 9.3    Benefit of Guaranty. Each Guarantor agrees that the provisions of
this ARTICLE 9 are for the benefit of the Agent, the Lenders, the Holders and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Credit Party, on the one
hand, and the Agent, the Lenders and the Holders, on the other hand, the
obligations of such other Credit Party under the Transaction Documents.

Section 9.4    Waiver of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Transaction Document, and except as
set forth in Section 9.7, each Guarantor hereby expressly and irrevocably waives
any and all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off and any and all defenses
available to a surety, guarantor or accommodation co-obligor. Each Guarantor
acknowledges and agrees that this waiver is intended to benefit the Agent, the
Lenders and the Holders and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this ARTICLE 9, and that the Agent,
the Lenders, the Holders and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 9.4.

Section 9.5    Election of Remedies. If the Agent, the Lenders or the Holders
may, under applicable law, proceed to realize their benefits under any of the
Transaction Documents, the Agent, any of the Lenders or any of the Holders may,
at their sole option, determine which of their remedies or rights they may
pursue without affecting any of their rights and remedies under this ARTICLE 9.
If, in the exercise of any of their rights and remedies, any of the Agent, the
Lenders or the Holders shall forfeit any of their rights or remedies, including
their right to enter a deficiency judgment against any Credit Party or any other
Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Credit Party hereby consents to such action by the
Agent, such Lenders or such Holders, as applicable, and waives any claim based
upon such action, even if such action by the Agent, such Lenders or such Holders
shall result in a full or partial loss of any rights of subrogation that any
Credit Party might otherwise have had but for such action by the Agent, such
Lenders or such Holders. Any election of remedies that results in the denial or
impairment of the right of the Agent, the Lenders or the Holders to seek a
deficiency judgment against any Credit Party shall not impair any other Credit
Party’s obligation to pay the full amount of the Obligations under the
Transaction Documents.

Section 9.1    Limitation. Notwithstanding any provision herein contained to the
contrary, each Guarantor’s liability under this ARTICLE 9 (which liability is in
any event in addition to amounts for which Credit Parties are primarily liable
under the Transaction Documents) shall be limited to an amount not to exceed as
of any date of determination the greater of:
(a)    the net amount of all amounts advanced to such Guarantor under this
Agreement or otherwise transferred to, or for the benefit of, such Guarantor
(including any interest and fees and other charges); and
(b)    the amount that could be claimed by the Agent, the Lenders and the
Holders from such Guarantor under this ARTICLE 9 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform


99
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law after taking into account, among other things, such Guarantor’s right
of contribution and indemnification from each other Credit Party under Section
9.7.

Section 9.2    Contribution with Respect to Guaranty Obligations.
(a)    To the extent that any Guarantor shall make a payment under this ARTICLE
9 of all or any of the Obligations under the Transaction Documents (other than
financial accommodations made to that Guarantor for which it is primarily
liable) (a “Guarantor Payment”) that, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount that such Guarantor would otherwise have paid if each Guarantor had
paid the aggregate Obligations under the Transaction Documents satisfied by such
Guarantor Payment in the same proportion that such Guarantor’s “Allocable
Amount” (as defined below) (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Guarantor as
determined immediately prior to the making of such Guarantor Payment, then,
following indefeasible payment in full in cash of the Obligations under the
Transaction Documents and termination of the Transaction Documents (including
all commitments (if any) to lend hereunder), such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim that could then be recovered
from such Guarantor under this ARTICLE 9 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.
(c)    This Section 9.7 is intended only to define the relative rights of
Guarantor and nothing set forth in this Section 9.7 is intended to or shall
impair the obligations of Credit Parties, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 9.1. Nothing contained in this
Section 9.7 shall limit the liability of any Credit Party to pay the financial
accommodations made directly or indirectly to that Credit Party and accrued
interest, fees and expenses with respect thereto for which such Credit Party
shall be primarily liable.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.
The rights of the indemnifying Guarantor against other Guarantor under this
Section 9.7 shall be exercisable upon the full and indefeasible payment of the
Obligations under the Transaction Documents and the termination of the
Transaction Documents.


100
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






Section 9.3    Liability Cumulative. The liability of each Guarantor under this
ARTICLE 9 is in addition to and shall be cumulative with all liabilities of each
other Credit Party to the Agent, the Lenders and the Holders under this
Agreement and the other Transaction Documents to which such Credit Party is a
party or in respect of any Obligations under the Transaction Documents or
obligation of the other Credit Party, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

Section 9.4    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Credit Parties under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of any of the Credit Parties, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the Credit Parties
hereunder forthwith on demand by the Agent.

Section 9.5    Benefit to Credit Parties. All of the Credit Parties and their
Subsidiaries are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of each such Person has a direct
impact on the success of each other Person. Each Credit Party and each
Subsidiary will derive substantial direct and indirect benefit from the purchase
and sale of the Notes hereunder.

Section 9.6    Indemnity. Each Guarantor irrevocably and unconditionally jointly
and severally agrees with the Agent, each Lender and each Holder that if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal, it
will, as an independent and primary obligation, indemnify the Agent, such Lender
and/or such Holder, as applicable, immediately on demand against any cost, loss
or liability it incurs as a result of a Borrower or Guarantor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Transaction Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this ARTICLE 9 if the amount
claimed had been recoverable on the basis of a guarantee.

Section 9.7    Reinstatement. If any discharge, release or arrangement (whether
in respect of the Obligations or any security for those Obligations or
otherwise) is made by the Agent, a Lender and/or a Holder in whole or in part on
the basis of any payment, security or other disposition which is avoided or must
be restored in insolvency, liquidation, administration or otherwise, without
limitation, then the liability of each Guarantor under this ARTICLE 9 will
continue or be reinstated as if the discharge, release or arrangement had not
occurred.

Section 9.8    Guarantor Intent. Without prejudice to any other provision of
this ARTICLE 9, each Guarantor expressly confirms that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Transaction Documents and/or
any facility or amount made available under any of the Transaction Documents for
the purposes of or in connection with any of the following: business
acquisitions of any nature; increasing working capital; enabling investor
distributions to be made; carrying out restructurings; refinancing existing
facilities; refinancing any other indebtedness; making facilities available to
new borrowers; any other variation or extension of the purposes for


101
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





which any such facility or amount might be made available from time to time; and
any reasonable and invoiced fees, costs and/or expenses associated with any of
the foregoing.

Section 9.9    General. Notwithstanding anything to the contrary set forth
herein, the provisions of this ARTICLE 9 shall not be construed to (a) permit
the Agent, Lenders or Holders to amend or otherwise modify this Agreement or the
Obligations in a manner that would otherwise require the consent of the
Borrowers pursuant to the express terms of this Agreement or (b) constitute a
waiver by any Borrower of such Borrower’s rights or defenses under this
Agreement in such Borrower’s capacity as a Borrower hereunder.

ARTICLE 10    

RIGHTS UPON EVENT OF DEFAULT

Section 10.1    Event of Default. Each of the following events shall constitute
an “Event of Default”:
(a)    any Credit Parties’ failure to pay to the Agent, the Holders and/or the
Lenders any amount of (i) principal or redemptions when and as due under this
Agreement or any Note (including, without limitation, the Credit Parties’
failure to pay any redemption payments or amounts hereunder or under any Note)
or any other Transaction Document, or any other agreement, document, certificate
or other instrument delivered in connection with the transactions contemplated
hereby and thereby or (ii) interest (including interest calculated at the
Default Rate), Late Charges, Prepayment Premium, or other amounts (other than
principal or redemptions) within five (5) days after the same shall become due
under this Agreement or any Note or any other Transaction Document, or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby;
(b)    any default occurs and is continuing under (subject to any applicable
grace periods), or any redemption of or acceleration prior to maturity of, any
Indebtedness (other than the Obligations) of any Credit Party or any Subsidiary
of any Credit Party in excess of $100,000; provided, that, in the event that any
such default or acceleration of indebtedness is cured or rescinded by the
holders thereof prior to acceleration of the Notes, no Event of Default shall
exist as a result of such cured default or rescinded acceleration;
(c)    (i) any Credit Party or any Subsidiary of any Credit Party pursuant to or
within the meaning of Title 11, U.S. Code (the “Bankruptcy Code”) or any similar
federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), (A) commences a voluntary case, (B) consents to the entry of
an order for relief against it in an involuntary case, or to the conversion of
an involuntary case to a voluntary case, (C) consents to the appointment of or
taking of possession by a receiver, trustee, assignee, liquidator or similar
official (a “Custodian”) for all or a substantial part of its property,
(D) makes a general assignment for the benefit of its creditors, or (E) is
generally unable to pay its debts as they become due; (ii) the Credit Parties,
taken as a whole, become Insolvent or (iii) the board of directors (or similar
governing body) of any Credit Party or any Subsidiary of any Credit Party (or
any committee thereof) adopts any resolution or


102
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





otherwise authorizes any action to approve any of the actions referred to in
this Section 10.1(c) or Section 10.1(d);
(d)    any expropriation, attachment, sequestration, distress or execution or
any analogous process in any jurisdiction in which a court of competent
jurisdiction (i) enters an order or decree under any Bankruptcy Law, which order
or decree (A) (1) is not stayed or (2) is not rescinded, vacated, overturned, or
otherwise withdrawn within sixty (60) days after the entry thereof, and (B) is
for relief against any Credit Party or any Subsidiary of any Credit Party in an
involuntary case, (ii) appoints a Custodian over all or a substantial part of
the property of any Credit Party or any Subsidiary of any Credit Party and such
appointment continues for sixty (60) days, (iii) orders the liquidation of any
Credit Party or any Subsidiary of any Credit Party, or (iv) issues a warrant of
attachment, execution or similar process against any substantial part of the
property of any Credit Party or any Subsidiary of any Credit Party;
(e)    a final judgment or judgments for the payment of money in excess of
$250,000 or that otherwise could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect are rendered against
any Credit Party or any Subsidiary of any Credit Party, which judgments are not,
within fifteen (15) days after the entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within fifteen (15) days after the
expiration of such stay, unless (in the case of a monetary judgment) such
judgment is covered by third-party insurance, so long as the applicable Credit
Party or Subsidiary provides the Agent a written statement from such insurer
(which written statement shall be reasonably satisfactory to the Agent) to the
effect that such judgment is covered by insurance and such Credit Party or
Subsidiary will receive the proceeds of such insurance within fifteen (15) days
following the issuance of such judgment;
(f)    any Credit Party breaches any covenant, or other term or condition of any
Transaction Document, any other agreement with the Agent, any Lender or any
Holder, except in the case of a breach of a covenant or other term or condition
of any Transaction Document (other than Sections 8.1(a), 8.2, 8.3(c), 8.4
through 8.11, 8.13, 8.14, 8.16, 8.17, 8.18, 8.20, 8.21, 8.23, 8.25 and 8.29 of
this Agreement) which is curable, only if such breach continues for a period of
thirty (30) days after the earlier to occur of (A) the date upon which an
executive officer of any Credit Party becomes aware of such default and (B) the
date upon which written notice thereof is given to the Borrower Representative
by Agent; and a breach addressed by the other provisions of this Section 10.1;
provided, the foregoing notwithstanding, the Credit Parties shall be afforded a
grace period of five (5) Business Days, exercisable no more than an aggregate of
twice per year during the term of this Agreement, with regard to the delivery
requirements set forth in Section 8.2 hereof;
(g)    a Change of Control that is not in connection with an M&A Event resulting
in a Permitted Redemption pursuant to Section 2.3(a) occurs;
(h)    any representation or warranty made by any Credit Party herein or in any
other Transaction Document is breached or is false or misleading, each in any
material respect;


103
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(i)    any “Event of Default” occurs and is continuing with respect to any of
the other Transaction Documents or under either the Elastic Financing Agreement
or the FinWise Financing Agreement, in each case, beyond any applicable notice
or cure period;
(j)    (i) the written rescindment or repudiation by any Credit Party of any
Transaction Document or any of its obligations under any Transaction Document,
or (ii) any Transaction Document or any material term thereof shall cease to be,
or is asserted by any Credit Party not to be, a legal, valid and binding
obligation of any Credit Party enforceable in accordance with its terms;
(k)    any Lien against the Collateral intended to be created by any Security
Document shall at any time be invalidated, subordinated (except to Permitted
Liens to the extent expressly permitted under the Transaction Documents) or
otherwise cease to be in full force and effect, for whatever reason, or any
security interest purported to be created by any Security Document shall cease
to be, or shall be asserted by any Credit Party not to be, a valid, first
priority perfected Lien (to the extent that any Transaction Document obligates
the parties to provide such a perfected first priority Lien, and except to the
extent Permitted Liens are permitted by the terms of the Transaction Documents
to have priority) in the Collateral (except as expressly otherwise provided
under and in accordance with the terms of such Transaction Document);
(l)    any material provision of any Transaction Document shall at any time for
any reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Credit Party, or a proceeding shall be
commenced by any Credit Party, or by any Governmental Authority having
jurisdiction over such Credit Party, seeking to establish the invalidity or
unenforceability thereof, or any Credit Party shall deny that it has any
liability or obligation purported to be created under any Transaction Document;
(m)    Reserved;
(n)    the occurrence of (i) any event which could reasonably be expected to
have a Material Adverse Effect, (ii) a State Force Majeure Event, (iii) a
Federal or Multi-State Force Majeure Event or (iv) a UK Force Majeure Event;
(o)    (i) any Credit Party or Subsidiary of any Credit Party liquidates,
dissolves, terminates or suspends its business operations or otherwise fails to
operate its business in the ordinary course; provided, the foregoing
notwithstanding any of the Elevate Credit Subsidiaries (other than a Borrower)
may suspend its operations in any jurisdiction in which it operates and dissolve
as a result of a decision by the Credit Parties to exit one or more markets from
time to time or (ii) the authority or ability of any Credit Party or Subsidiary
of any Credit Party to conduct its business is limited or wholly or
substantially curtailed by any seizure, expropriation, nationalization,
intervention, restriction or other action by or on behalf of any governmental,
regulatory or other authority or other person in relation to any Credit Party,
any of their Subsidiaries or any of their respective assets;


104
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(p)    Ken Rees or Chris Lutes shall, at any time for any reason, cease to be
employed by either an Elevate Credit Subsidiary or Elevate Credit Parent in the
same position and with duties substantially similar to those held as of the
Fifth Restatement Closing Date, unless a replacement reasonably satisfactory to
Agent shall have been appointed and employed (including on an interim basis)
within ninety (90) days of his cessation of employment;
(q)    any material decline or depreciation in the value or market price of the
Collateral (whether actual or reasonably anticipated), which causes the
Collateral, in the reasonable opinion of Agent acting in good faith, to become
unsatisfactory as to value or character, or which causes the Agent to reasonably
believe that the Obligations are inadequately secured and that the likelihood
for repayment of the Obligations is or will soon be materially impaired, time
being of the essence;
(r)    (i) the occurrence of one or more ERISA Events which individually or in
the aggregate result(s) in or could reasonably be expected to result in
liability of the Credit Parties or any of their Subsidiaries in excess of
$100,000 during the term hereof; or (ii) the existence of any fact or
circumstance that could reasonably be expected to result in the imposition of a
Lien pursuant to Section 430(k) of the Code or ERISA or a violation of Section
436 of the Code; or
(s)    any default or event of default (monetary or otherwise) by a Credit Party
shall occur with respect to any Material Contract, which if curable has not been
cured in accordance with the provisions of the applicable Material Contract and
that could have a Material Adverse Effect.

Section 10.2    Termination of Commitments and Acceleration Right.
(a)    Promptly after the occurrence of an Event of Default, the Borrower
Representative shall deliver written notice thereof via email, facsimile and
overnight courier (an “Event of Default Notice”) to the Agent. At any time after
the earlier of the Agent’s receipt of an Event of Default Notice and the Agent
becoming aware of an Event of Default which has not been cured or waived, (i)
the Agent may (or, solely with respect to the US Term Note Commitments of the
applicable Lenders to fund additional draws under the US Term Notes, at the
direction of the Required US Term Note Lenders, shall) declare all or any
portion of the Commitment of each Lender to fund additional draws under the
Notes to be suspended or terminated by delivering written notice thereof (an
“Event of Default Commitment Suspension or Termination Notice”) to the Borrower
Representative, which Event of Default Commitment Suspension or Termination
Notice shall indicate the portion of the Commitments that the Agent is
suspending or terminating, whereupon such Commitments shall forthwith be
suspended or terminated, and/or (ii) the Agent may require the Borrowers to
redeem all or any portion of the Notes (provided, that any redemption of any
portion of the Notes (including any tranche thereof) that changes the priority
of payment to which the US Term Notes are entitled under this Agreement shall
also require the consent of the Required US Term Note Lenders and, to the extent
not included in the foregoing consent by Required US Term Note Lenders, the
consent of each other Lender or Holder that holds, individually, an aggregate
principal amount of US Term Note Commitments and outstanding US Term Notes of
$20,000,000 or more (which consent may be in the form of an email to Agent)) (an
“Event of Default


105
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Redemption”) by delivering written notice thereof (the “Event of Default
Redemption Notice”) to the Borrower Representative, which Event of Default
Redemption Notice shall indicate the tranche(s) and portion(s) of the Notes that
the Agent is requiring the Borrowers to redeem (to be allocated on a pro rata
basis with respect to the applicable outstanding Notes), whereupon a
corresponding pro rata portion of the applicable Commitments in respect thereof
shall forthwith be terminated effective upon the date of such Event of Default
Redemption Notice; provided, that upon the occurrence of any Event of Default
described in Section 10.1(c) or Section 10.1(d), and without any action on
behalf of the Agent, any Holder or any Lender, the Commitments, in whole, shall
automatically be terminated and the Notes shall automatically be redeemed by the
Borrowers. All Notes subject to redemption by the Borrowers pursuant to this
Section 10.2 shall be redeemed by the Borrowers at a price equal to the
outstanding principal amount of such Notes, plus accrued and unpaid interest,
accrued and unpaid Late Charges, accrued and unpaid Prepayment Premium, and all
other amounts due under the Transaction Documents (the “Event of Default
Redemption Price”); provided, the foregoing notwithstanding, the Prepayment
Premium shall not be due solely in connection with an Event of Default
Redemption occurring as a result of the occurrence of an Event of Default of the
type described in Sections 10.1(n)(ii), 10.1(n)(iii) or 10.1(n)(iv) so long as
no other Event of Default shall be in existence at such time.
(b)    In the case of an Event of Default Redemption, the Borrowers shall
deliver the applicable Event of Default Redemption Price to the Agent within
three (3) Business Days after the Borrower Representative’s receipt of the Event
of Default Redemption Notice. In the case of an Event of Default Redemption of
less than all of the principal of a tranche of the Notes, the applicable
Borrower shall promptly cause to be issued and delivered to the applicable
Holders new Notes (in accordance with Section 2.7) representing the portion of
the Commitments that have not been terminated as a result of such redemption.

Section 10.3    Consultation Rights. Without in any way limiting any remedy that
the Agent, the Holders or the Lenders may have, at law or in equity, under any
Transaction Document (including under the foregoing provisions of this ARTICLE
10) or otherwise, upon the occurrence and during the continuance of any Event of
Default, upon the request of the Agent, the Credit Parties shall hire or
otherwise retain a consultant, advisor or similar Person acceptable to the Agent
to advise the Credit Parties with respect to their business and operations.

Section 10.4    Other Remedies. The remedies provided herein and in the Notes
shall be cumulative and in addition to all other remedies available under any of
the other Transaction Documents, at law or in equity (including a decree of
specific performance and/or other injunctive relief), and nothing herein shall
limit the Agent’s, any Lender’s or any Holder’s right to pursue actual damages
for any failure by the Credit Parties to comply with the terms of this
Agreement, the Notes and the other Transaction Documents. Amounts set forth or
provided for herein and in the Notes with respect to payments and the like (and
the computation thereof) shall be the amounts to be received by the Agent, the
Holders and/or the Lenders and shall not, except as expressly provided herein,
be subject to any other obligation of the Credit Parties (or the performance
thereof). Each of the Credit Parties acknowledges that a breach by it of its
obligations hereunder and under the Notes and the other Transaction Documents
will cause irreparable harm to the Agent, the Holders and the Lenders and that
the remedy at law for any such breach may be inadequate. The Credit


106
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Parties therefore agree that, in the event of any such breach or threatened
breach, the Agent, the Holders and the Lenders shall be entitled, in addition to
all other available remedies, to an injunction restraining any breach, without
the necessity of showing economic loss and without any bond or other security
being required.

Section 10.5    Application of Proceeds.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
upon the occurrence and during the continuance of an Event of Default, Borrowers
irrevocably waive the right to direct the application of any and all payments at
any time or times thereafter received by Agent from or on behalf of the
Borrowers or any other Credit Party of all or any part of the Obligations, and,
as between the Credit Parties on the one hand and Agent and Holders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable (subject to clause (b) below) notwithstanding any
previous application by Agent.
(b)    Following the occurrence and during the continuance of an Event of
Default, any and all voluntary and mandatory, payments, prepayments or
redemptions made in respect of the Obligations shall be delivered to the Agent
and shall be applied in the following order: first, to all fees, costs,
indemnities, liabilities, obligations and expenses incurred by or owing to Agent
with respect to this Agreement, the other Transaction Documents or the
Collateral; second, to accrued and unpaid interest on the First Out Notes on a
pro rata basis with respect to the outstanding First Out Notes; third, to the
principal amount of the First Out Notes and to any Prepayment Premium thereon
then due and owing on a pro rata basis with respect to the outstanding First Out
Notes; fourth, to accrued and unpaid interest on the Fourth Tranche US Last Out
Term Notes on a pro rata basis with respect to the outstanding Fourth Tranche US
Last Out Term Notes; fifth, to the principal amount of the Fourth Tranche US
Last Out Term Notes and to any Prepayment Premium thereon then due and owing on
a pro rata basis with respect to the Fourth Tranche US Last Out Term Notes.
(c)    Any payments, prepayments or proceeds of Collateral received by any
Lender that were not permitted to be made under this Agreement or were not
applied as required under this Agreement shall be promptly paid over to the
Agent for application under Section 10.5(b). Any balance remaining after giving
effect to the applications set forth in this Section 10.5 shall be delivered to
Borrower Representative or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct. In carrying out any
of the applications set forth in this Section 10.5, (i) amounts received shall
be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category and (ii) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category.

ARTICLE 11    
BANKRUPTCY MATTERS
In the event of any Insolvency Proceeding involving a Credit Party or the
liquidation or dissolution of a Credit Party:


107
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Section 11.1    General. This Agreement shall be applicable both before and
after the filing of any Insolvency Proceeding, including, without limitation,
any case or proceeding of the type described in Sections 10.1(c) or 10.1(d) of
this Agreement, and all converted or succeeding cases in respect thereof, and
all references herein to any Credit Party shall be deemed to apply to the
trustee for such Credit Party and such Credit Party as a debtor-in-possession.
The relative rights of the First Out Note Holders and the Last Out Note Holders,
including, without limitation, in respect of (a) any Collateral or proceeds
thereof and (b) the order of application of all payments in respect of
Obligations, shall continue after the filing of such petition on the same basis
as prior to the date of such filing, subject to any court order approving the
financing of, or use of cash collateral by, any Credit Party. This Agreement
shall be enforceable in any Insolvency Proceeding in accordance with its terms.
In furtherance of the foregoing, any payment or distribution which is payable or
deliverable in such Insolvency Proceeding in respect of any of the Notes,
whether in cash, securities, or other property, shall be paid or delivered in
accordance with the terms of this Agreement, and all receivers, trustees,
liquidators, custodians, conservators and others having authority in the
premises are each irrevocably authorized, empowered and directed to effect all
such payments and deliveries. Each Last Out Note Holder acknowledges and agrees
that because of their differing rights in proceeds of the Collateral, the
Obligations in respect of the Fourth Tranche US Last Out Term Notes are
fundamentally different from the Obligations in respect of the First Out Notes
and must be separately classified in any plan of reorganization proposed or
confirmed in any Insolvency Proceeding involving any Borrower or other Credit
Party as a debtor. No Last Out Note Holder shall seek in any such Insolvency
Proceeding to be treated as part of the same class of creditors as the First Out
Note Holders or shall oppose any pleading or motion by the First Out Note
Holders for the First Out Note Holders and the Last Out Note Holders to be
treated as separate classes of creditors.
Section 11.2    Post Petition Financing; Etc. In the event of the filing of any
Insolvency Proceeding, including, without limitation, any case or proceeding of
the type described in Sections 10.1(c) or 10.1(d) of this Agreement, by or
against any Credit Party, until no Credit Exposure exists (other than Credit
Exposure with respect to the Fourth Tranche US Last Out Term Notes):
(a)    if any such Credit Party or Credit Parties as debtor(s)-in-possession (or
a trustee appointed on behalf of such Credit Party or Credit Parties) shall move
for either approval of financing (“DIP Financing”) to be provided by the Agent
or any of the Lenders (other than the Last Out Note Holders) (or to be provided
by any other Person or group of Persons with the consent of the Agent) under
Section 364 of the Bankruptcy Code or the use of cash collateral with the
consent of the Agent and the Lenders (other than the Last Out Note Holders)
under Section 363 of the Bankruptcy Code, then each Last Out Note Holder agrees
as follows: (i) adequate notice to such Last Out Note Holder for such DIP
Financing or use of cash collateral shall be deemed to have been given to the
Last Out Note Holders if the Last Out Note Holders receive notice in advance of
the hearing to approve such DIP Financing or use of cash collateral on an
interim basis and at least 5 Business Days in advance of the hearing to approve
such DIP Financing or use of cash collateral on a final basis, (ii) no Last Out
Note Holder will request or accept adequate protection or any other relief in
connection with the use of such cash collateral or such DIP Financing, and (iii)
no Last Out Note Holder shall contest or oppose in any manner any adequate
protection provided to the Agent and the Lenders (other than the Last Out Note
Holders) as adequate protection of their interests


108
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





in the Collateral, any DIP Financing or any cash collateral use and shall be
deemed to have waived any objections to such adequate protection, DIP Financing
or cash collateral use, including, without limitation, any objection alleging
Credit Parties’ failure to provide “adequate protection” of the interests of the
Last Out Note Holders in the Collateral; and
(b)    no Last Out Note Holder or any of its Affiliates shall (i) propose, move
for approval of or make any DIP Financing, (ii) propose or, except as required
by clause (ii)(x) of the last sentence of Section 13.6, vote (to the extent such
vote is required to satisfy Section 1129(a)(10) of the Bankruptcy Code) in favor
of any chapter 11 plan that seeks confirmation of a plan of reorganization that
would “cram down” the class of claims held by the Lenders in respect of the
Obligations (other than the Fourth Tranche US Last Out Term Notes) under Section
1129(b)(2)(A) of the Bankruptcy Code, or (iii) take any other action that would
otherwise result or potentially result in any “cram down” of the Obligations
(other than Fourth Tranche US Last Out Term Notes), any DIP Financing or any
claims of the holders of the Obligations (other than the Fourth Tranche US Last
Out Term Notes), in each case, unless the Agent and the Lenders then holding
more than sixty-six and two-thirds percent (66 2/3%) of the aggregate
Commitments then in effect plus the aggregate unpaid principal balance of the
Notes then outstanding consent in writing and in advance to such action.
Section 11.3    Commencement of Insolvency Proceedings.  Notwithstanding any
rights or remedies available to any Last Out Note Holder under any Transaction
Document, applicable law or otherwise, prior to the Maturity Date (as the same
may be extended) of the Fourth Tranche US Last Out Term Notes, no Last Out Note
Holder shall commence an Insolvency Proceeding against any Borrower or any other
Credit Party.
Section 11.4    Bankruptcy Sale.  No Last Out Note Holder shall object to or
oppose a sale or other disposition of any Collateral free and clear of Liens or
other claims under Section 363 of the Bankruptcy Code on any grounds that may be
asserted by a holder of a Lien on such Collateral (and shall be deemed to have
consented to such sale in its capacity as a secured creditor for the purposes of
Section 363) if the Agent has consented to such sale or disposition of such
Collateral, and no Last Out Note Holder shall request that it or any other
Person be granted adequate protection of its Lien on such Collateral if the
Agent has consented to such sale or disposition of such Collateral and so long
as any Lien of the Agent on such Collateral attaches to the proceeds of such
sale or disposition.
Section 11.5    Relief from Stay. No Last Out Note Holder shall (a) seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency Proceeding in respect of the Collateral, without the
prior written consent of Agent, or (b) oppose any request by Agent or any Lender
(other than the Last Out Note Holders) to seek relief from the automatic stay or
any other stay in any Insolvency Proceeding in respect of the Collateral.

ARTICLE 12    

AGENCY PROVISIONS


109
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






Section 12.1    Appointment. Each of the Holders and Lenders hereby irrevocably
designates and appoints Agent as the administrative agent and collateral agent
of such Holder or such Lender (or the Holders or Lenders represented by it)
under this Agreement and the other Transaction Documents for the term hereof
(and Agent hereby accepts such appointment), and each such Holder and Lender
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the other Transaction Documents and to exercise
such powers and perform such duties as are expressly delegated to the Agent by
the terms of this Agreement and the other Transaction Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement or the other Transaction
Documents, the Agent shall not have any duties or responsibilities, except those
expressly set forth herein and therein, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the other Transaction Documents or otherwise exist against the
Agent. Without limiting the generality of the foregoing, Agent shall have the
sole and exclusive right and authority (to the exclusion of the Lenders and
Holders), and is hereby authorized, to (a) act as the disbursing and collecting
agent for the Lenders and Holders with respect to all payments and collections
arising in connection with the Transaction Documents (including in any
proceeding described in Sections 10.1(c) or 10.1(d) or any other bankruptcy,
insolvency or similar proceeding), and each Person making any payment in
connection with any Transaction Document to any Lender or Holder is hereby
authorized to make such payment to Agent, (b) file and prove claims and file
other documents necessary or desirable to allow the claims of the Agent, Lenders
and Holders with respect to any Obligation in any proceeding described in
Sections 10.1(c) or 10.1(d) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(c) act as collateral agent for itself and each Lender and Holder for purposes
of the perfection of all Liens created by such agreements and all other purposes
stated therein, (d) manage, supervise and otherwise deal with the Collateral,
(e) take such other action as is necessary or desirable to maintain the
perfection and priority of the Liens created or purported to be created by the
Transaction Documents, (f) except as may be otherwise specified in any
Transaction Document, exercise all remedies given to Agent, the Lenders and the
Holders with respect to the Credit Parties and/or the Collateral, whether under
the Transaction Documents, applicable Requirements or otherwise and (g) execute
any amendment, consent or waiver under the Transaction Documents on behalf of
any Lender or Holder that has consented in writing to such amendment, consent or
waiver; provided, however, that Agent hereby appoints, authorizes and directs
each Lender and Holder to act as collateral sub-agent for Agent, the Lenders and
the Holders for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Credit Party with, and
cash and Cash Equivalent Investments held by, such Lender or Holder, and may
further authorize and direct the Lenders and the Holders to take further actions
as collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Lender and Holder
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed. Sections 12.5 and 12.9 shall apply to any
collateral sub-agent described in the proviso to the immediately preceding
sentence and its Related Parties in connection with their respective actions and
activities described therein. Any reference to the Agent in this Agreement or
the other Transaction Documents shall be deemed to refer to the Agent solely in
its capacity as Agent and not in its capacity, if any, as a Holder or a Lender.
Under the Transaction Documents, Agent (a) is acting solely on behalf of the
Agent,


110
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Lenders and Holders (except to the limited extent provided in Section 2.9 with
respect to the Register), with duties that are entirely administrative in
nature, notwithstanding the use of the defined term “Agent”, the terms “agent”,
“Agent” and “collateral agent” and similar terms in any Transaction Document to
refer to Agent, which terms are used for title purposes only, (b) is not
assuming any obligation under any Transaction Document other than as expressly
set forth therein or any role as agent (except as expressly set forth in this
Agreement and the other Transaction Documents), fiduciary or trustee of or for
any Lender, Holder or any other Person and (c) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Transaction
Document, and each Lender and Holder, by accepting the benefits of the
Transaction Documents, hereby waives and agrees not to assert any claim against
Agent based on the roles, duties and legal relationships expressly disclaimed in
clauses (a) through (c) of this sentence.

Section 12.2    Binding Effect. Each Lender and Holder, by accepting the
benefits of the Loan Documents, agrees that (a) any action taken by Agent (or,
when expressly required hereby, all the Holders) in accordance with the
provisions of the Transaction Documents, (b) any action taken by Agent in
reliance upon the instructions of Required Lenders (or, when expressly required
hereby, all the Holders) and (c) the exercise by Agent (or, when expressly
required hereby, all the Holders) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders and Holders.

Section 12.3    Use of Discretion. Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (a) under any Transaction Document or (b) pursuant to instructions from all
the Holders, when expressly required hereby. Notwithstanding the foregoing,
Agent shall not be required to take, or to omit to take, any action (a) unless,
upon demand, Agent receives an indemnification satisfactory to it from the
Lenders and/or Holders (or, to the extent applicable and acceptable to Agent,
any other Person) against all liabilities that, by reason of such action or
omission, may be imposed on, incurred by or asserted against Agent or any of its
Related Parties or (b) that is, in the opinion of Agent or its counsel, contrary
to any Transaction Document or applicable Requirement. Notwithstanding anything
to the contrary contained herein or in any other Transaction Document, the
authority to enforce rights and remedies hereunder and under the other
Transaction Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Transaction Documents for the benefit of all the Lenders and
the Holders; provided, that the foregoing shall not prohibit (a) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Transaction
Documents, (b) any Lender or Holder from exercising setoff rights in accordance
with Section 13.17(a) or (c) any Lender or Holder from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any bankruptcy or other debtor
relief law; and provided, further that if at any time there is no Person acting
as Agent hereunder and under the other Transaction Documents, then (A) the
Required Lenders shall have the rights otherwise ascribed to Agent pursuant to
Article 10 and (B) in addition to the matters set forth in clauses (b) and (c)
of the preceding proviso and subject to Section 13.17(a), any Lender or Holder
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


111
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------






Section 12.4    Delegation of Duties. The Agent may execute any of its
respective duties under this Agreement or the other Transaction Documents by or
through agents or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by the Agent with reasonable care.

Section 12.5    Exculpatory Provisions. Neither the Agent nor any of its Related
Parties shall be (a) liable for any action lawfully taken or omitted to be taken
by it or such Person under or in connection with this Agreement (except for
actions occasioned by its or such Person’s own gross negligence or willful
misconduct), or (b) responsible in any manner to any of the Holders or Lenders
for any recitals, statements, representations or warranties made by the Credit
Parties or any of their Subsidiaries or any officer thereof contained in this
Agreement, the other Transaction Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or the other Transaction
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Transaction Document or for any
failure of the Credit Parties or any of their Subsidiaries to perform its
obligations hereunder or thereunder. The Agent shall not be under any obligation
to any Holder or any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or of any other Transaction Document, or to inspect the properties,
books or records of the Credit Parties or any of their Subsidiaries.

Section 12.6    Reliance by Agent. The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrowers), independent accountants and other
experts selected by the Agent. The Agent may deem and treat the payee of any
Note as the owner thereof for all purposes unless the Agent shall have actual
notice of any transferee. The Agent shall be fully justified in failing or
refusing to take any action under this Agreement and the other Transaction
Documents unless it shall first receive such advice or concurrence of the
Required Lenders (or, when expressly required hereby, all the Holders) as it
deems appropriate, if any, or it shall first be indemnified to its satisfaction
by the Holders and Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action
except for its own gross negligence or willful misconduct (each as determined in
a final, non-appealable judgment by a court of competent jurisdiction). The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Transaction Documents in accordance
with a request of the Required Lenders (or, when expressly required hereby, all
the Holders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Holders and Lenders and all future Holders
and Lenders. Without limiting the foregoing, Agent:
(a)    shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Parties selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);


112
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(b)    shall not be responsible to any Lender, Holder or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Transaction
Document; and
(c)    makes no warranty or representation, and shall not be responsible, to any
Lender, Holder or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Party of any Credit Party in connection with any Transaction
Document or any transaction contemplated therein or any other document or
information with respect to any Credit Party, whether or not transmitted or
omitted to be transmitted by Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by Agent in connection with the Transaction Documents;
and, for each of the items set forth in clauses (a) through (c) above, each
Lender, Holder and Credit Party hereby waives and agrees not to assert (and
Borrowers shall cause each other Credit Party to waive and agree not to assert)
any right, claim or cause of action it might have against Agent based thereon.

Section 12.7    Notices of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default hereunder or under
any other Transaction Document unless it has received notice of such Event of
Default in accordance with the terms hereof or thereof or notice from a Holder,
a Lender or the Borrowers referring to this Agreement or the other Transaction
Documents describing such Event of Default and stating that such notice is a
“notice of default.” In the event that the Agent receives such a notice, it
shall promptly give notice thereof to the Holders and Lenders. The Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default as it shall deem advisable in the
best interests of the Holders and Lenders, except to the extent that other
provisions of this Agreement or the other Transaction Documents expressly
require that any such action be taken or not be taken only with the consent and
authorization or upon the request of all the Holders.

Section 12.8    Non Reliance on the Agent and Other Holders. Each of the Holders
and Lenders expressly acknowledges that neither the Agent nor any of its
respective officers, directors, employees, agents, attorneys in fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Agent hereinafter taken, including any review of the affairs
of the Credit Parties or any of their Subsidiaries, shall be deemed to
constitute any representation or warranty by the Agent to any Holder or Lender.
Each of the Holders and Lenders represents that it has made and will continue to
make, independently and without reliance upon the Agent or any other Holder or
Lender, and based on such documents and information as it shall deem appropriate
at the time, its own credit analysis, appraisals and decisions in taking or not
taking action under this Agreement and the other Transaction Documents, and such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their Subsidiaries. Except for notices, reports and other
documents expressly required to be furnished to the Holders and Lenders by the
Agent hereunder or under the other Transaction Documents, the Agent shall not
have any duty or responsibility to


113
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





provide any Holder or Lender with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Credit Parties or any of their Subsidiaries which may
come into the possession of the Agent or any of its respective officers,
directors, employees, agents, attorneys in fact, Subsidiaries or Affiliates.

Section 12.9    Indemnification. Each of the Holders and Lenders hereby agrees
to indemnify the Agent in its capacity as such (to the extent not reimbursed by
the Credit Parties and without limiting the obligation of the Credit Parties to
do so), ratably according to the respective amounts of their Notes, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Notes) be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of this Agreement, the
other Transaction Documents, or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing; provided that no Holder or Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent they
result from the Agent’s gross negligence or willful misconduct, as determined by
a court of competent jurisdiction in a final non-appealable judgment or order.
The agreements in this Section 12.9 shall survive the payment of the Notes and
all other amounts payable hereunder and the termination of this Agreement and
the other Transaction Documents.

Section 12.10    The Agent in Its Individual Capacity. The Agent and its
Subsidiaries and Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Credit Parties or any of their
Subsidiaries as though the Agent were not an Agent hereunder. With respect to
any Note issued to it, the Agent shall have the same rights and powers under
this Agreement and the other Transaction Documents as any Holder or Lender and
may exercise the same as though it were not an Agent, and the terms “Holders”
and “Lenders” shall include the Agent in its individual capacity.

Section 12.11    Resignation or Removal of the Agent; Successor Agent. The Agent
may resign as Agent at any time by giving thirty (30) days advance notice
thereof to the Holders and Lenders and the Borrowers and, thereafter, the
retiring Agent shall be discharged from its duties and obligations hereunder. If
the Agent becomes subject to an insolvency proceeding under Bankruptcy Law that
is not dismissed within sixty (60) days after commencement thereof or ceases to
operate its business as a going concern, the Required Lenders (determined solely
for purposes of this sentence without taking into account any Lenders or Holders
that are Affiliates of Agent) may, upon 20 days’ prior written notice, remove
the Agent and, thereafter, the removed Agent shall be discharged from its duties
and obligations hereunder. Upon any such resignation or removal, the Required
Lenders (determined, solely in the case of the removal of Agent in accordance
with the immediately preceding sentence, without taking into account any Lenders
or Holders that are Affiliates of Agent) shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, then the Agent may, on behalf of the Holders and Lenders,
appoint a successor Agent reasonably acceptable to the Borrowers (so long as no
Event of Default has occurred and is continuing) and, in the case of a removal
of Agent, reasonably


114
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





acceptable to Required Lenders (determined solely for purposes of this sentence
without taking into account any Lenders or Holders that are Affiliates of
Agent). Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all rights, powers, privileges and duties of the retiring or removed Agent, as
applicable. After any retiring Agent’s resignation hereunder as Agent or any
removed Agent’s removal hereunder as Agent, as the case maybe, the provisions of
this Section 12.11 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent. If no
successor has accepted appointment as Agent by the date which is thirty (30)
days following a retiring Agent’s notice of resignation or a removed Agent’s
receipt of a notice of removal, as applicable, the retiring Agent’s resignation
or the removed Agent’s removal, as the case may be, shall nevertheless thereupon
become effective and the Required Lenders shall perform all of the duties of the
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Notwithstanding the foregoing, the
resignation of the Agent may, at the election of the Agent upon prior written
notice thereof to the Last Out Note Holders and the Borrower Representative, be
effective immediately upon the date that no Credit Exposure exists (other than
Credit Exposure with respect to the Fourth Tranche US Last Out Term Notes). Upon
receipt of any such notice of resignation under the immediately preceding
sentence, Last Out Note Holders holding greater than fifty percent (50%) of the
outstanding principal balance of the Fourth Tranche US Last Out Term Notes shall
have the right to appoint a successor Agent. From and following the
effectiveness of such notice, (i) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Transaction Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through Agent shall instead be made by or to each Lender directly, until
such time as Last Out Note Holders holding greater than fifty percent (50%) of
the outstanding principal balance of the Fourth Tranche US Last Out Term Notes
appoint a successor Agent as provided for above in this Section 12.11.

Section 12.12    Reimbursement by Holders and Lenders. To the extent that the
Borrowers for any reason fail to indefeasibly pay any amount required under
Section 13.1 or Section 13.12 to be paid by it to the Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Holder and Lender
severally agrees to pay to the Agent (or any such sub agent) or such Related
Party, as the case may be, such Holder’s or Lender’s applicable percentage
thereof (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. For the purposes of this Section 12.12, the “applicable
percentage” of a Holder or a Lender shall be the percentage of the total
aggregate principal amount of the Notes represented by the Notes held by such
Holder or Lender at such time.

Section 12.13    Withholding. To the extent required by any Requirement, Agent
may withhold from any payment to any Lender or Holder under a Transaction
Document an amount equal to any applicable withholding Tax (including
withholding Taxes imposed under Chapters 3 and 4 of Subtitle A of the Code). If
the IRS or any other Governmental Authority asserts a claim that Agent did not
properly withhold tax from amounts paid to or for the account of any Lender or


115
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Holder (because the appropriate certification form was not delivered, was not
properly executed, or fails to establish an exemption from, or reduction of,
withholding tax with respect to a particular type of payment, or because such
Lender or Holder failed to notify Agent or any other Person of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, failed to maintain a Participant Register or for any other
reason), or Agent reasonably determines that it was required to withhold taxes
from a prior payment but failed to do so, such Lender or Holder shall promptly
indemnify Agent fully for all amounts paid, directly or indirectly, by Agent as
tax or otherwise, including penalties and interest, and together with all
expenses incurred by Agent, including legal expenses, allocated internal costs
and out-of-pocket expenses. Agent may offset against any payment to any Lender
or Holder under a Transaction Document, any applicable withholding tax that was
required to be withheld from any prior payment to such Lender or Holder but
which was not so withheld, as well as any other amounts for which Agent is
entitled to indemnification from such Lender or Holder under this Section 12.13.

Section 12.14    Release of Collateral or Guarantors. Each Lender and Holder
hereby consents to the release and hereby directs Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:
(a)    any Subsidiary of a Borrower (other than a Subsidiary that is itself a
Borrower) from its guaranty of any Obligation if all of the Equity Interests of
such Subsidiary owned by any Credit Party are sold or transferred in a
transaction permitted under the Transaction Documents (including pursuant to a
waiver or consent), to the extent that, after giving effect to such transaction,
such Subsidiary would not be required to guaranty any Obligations; and
(b)    any Lien held by Agent for the benefit of the Lenders and Holders against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Transaction Documents
(including pursuant to a valid waiver or consent), to the extent all Liens
required to be granted in such Collateral pursuant to this Agreement after
giving effect to such transaction have been granted, (ii) any property subject
to a Lien permitted hereunder in reliance upon clause (xiii) of the definition
of Permitted Liens and (iii) all of the Collateral and all Credit Parties, upon
(A) indefeasible payment in full in cash of the Obligations (other than any
indemnity obligations of any Credit Party under the Transaction Documents that
are not then due and payable or for which any events or claims that would give
rise thereto are not then pending) under the Transaction Documents and
termination of the Transaction Documents (including all commitments (if any) to
lend hereunder and (B) to the extent requested by Agent, receipt by Agent and
the Lenders and Holders of liability releases from the Credit Parties each in
form and substance acceptable to Agent.

ARTICLE 13    

MISCELLANEOUS

Section 13.1    Payment of Expenses. The Credit Parties shall reimburse the
Agent, the Lenders and the Holders on demand for all reasonable costs and
expenses, including, without limitation, legal expenses and reasonable
attorneys’ fees (whether for internal or outside counsel),


116
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





incurred by the Agent, the Lenders and the Holders in connection with (i) the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, this Agreement and any other Transaction Document, any
commitment or proposal letter therefor, any other document prepared in
connection therewith or the consummation and administration of any transaction
contemplated therein, and any other transactions between the Credit Parties and
the Agent, the Lenders and the Holders, including, without limitation, UCC and
other public record searches and filings, overnight courier or other express or
messenger delivery, appraisal costs, surveys, title insurance and environmental
audit or review (including due diligence review) costs; provided, that the
aggregate amount of such cost and expenses which shall be required to be
reimbursed under this Agreement and the other Transaction Documents with regard
to all matters through and including the Second Restatement Closing Date shall
not exceed $100,000; (ii) the collection, protection or enforcement of any
rights in or to the Collateral; (iii) the collection of any Obligations; (iv)
the administration and enforcement of Agent’s, any Lender’s and any Holder’s
rights under this Agreement or any other Transaction Document (including,
without limitation, any costs and expenses of any third party provider engaged
by Agent, the Lenders or the Holders for such purposes, and any costs and
expenses incurred in connection with the forbearance of any of the rights and
remedies of the Agent, the Lenders and any Holders hereunder); (v) any
refinancing or restructuring of the Notes whether in the nature of a “work‑out,”
in any insolvency or bankruptcy proceeding or otherwise, and whether or not
consummated; (vi) the assignment, transfer or syndication of the Notes; and
(vii) any liability for any Non-Excluded Taxes, if any, including any interest
and penalties, and any finder’s or brokerage fees, commissions and expenses
(other than any fees, commissions or expenses of finders or brokers engaged by
the Agent, the Lenders and/or the Holders), that may be payable in connection
with the purchase of the Notes contemplated by this Agreement and the other
Transaction Documents. The Credit Parties shall also pay all normal service
charges with respect to all accounts maintained by the Credit Parties with the
Lenders and/or the Holders and any additional services requested by the Credit
Parties from the Lenders and/or the Holders. All such costs, expenses and
charges shall constitute Obligations hereunder, shall be payable by the Credit
Parties to the applicable Lenders or Holders on demand, and, until paid, shall
bear interest at the highest rate then applicable to the Notes hereunder.
Without limiting the foregoing, if (a) any Note is placed in the hands of an
attorney for collection or enforcement or is collected or enforced through any
legal proceeding or any Holder or Lender otherwise takes action to collect
amounts due under such Note or to enforce the provisions of this Agreement or
such Note or (b) there occurs any bankruptcy, reorganization, receivership of
any Credit Party or other proceedings affecting creditors’ rights and involving
a claim under this Agreement or such Note, then the Credit Parties shall pay the
costs incurred by such Holder or such Lender for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, but not limited to, reasonable attorneys’ fees and
disbursements (including such fees and disbursements related to seeking relief
from any stay, automatic or otherwise, in effect under any Bankruptcy Law).

Section 13.2    Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdictions) that would cause
the


117
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





application of the laws of any jurisdictions other than the State of Delaware.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in Wilmington, Delaware, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTIONS CONTEMPLATED HEREBY.

Section 13.3    Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile or .pdf
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or .pdf signature.

Section 13.4    Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

Section 13.5    Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

Section 13.6    Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Agent, the Holders, the Lenders, the Credit Parties, their
Affiliates and Persons acting on their behalf with respect to the matters
discussed herein and therein, and this Agreement, the other Transaction
Documents and the instruments referenced herein and therein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, none of the
Credit Parties or the Agent, any Holder or any Lender makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement, the Securities or any of the other Transaction Documents may be
amended or waived other than by an instrument in writing signed by the Credit
Parties and the Agent (provided, that no amendment or waiver hereof shall (a)
increase or extend any Commitment of a Lender, (b) extend the Maturity Date of
any Note or postpone or delay any date fixed for the scheduled payment of
principal or any payment of interest, fees or other amounts (other than
principal) due to the Lenders


118
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(or any of them) (it being agreed that, for purposes of clarification, mandatory
redemptions pursuant to Section 2.3(b) may be postponed, delayed, reduced,
waived or modified in accordance with Section 2.3(d) or otherwise with the
consent of the Agent), (c) decrease the amount or rate of interest (it being
agreed that waiver of the Default Rate shall only require the consent of the
Agent), premium, principal or other amounts payable hereunder or under any Note
or forgive or waive any such payment (it being agreed that mandatory redemptions
pursuant to Section 2.3(b) may be postponed, delayed, reduced, waived or
modified in accordance with Section 2.3(d) or otherwise with the consent of the
Agent), (d) change Section 2.1(f) or 10.5(b) or any other provision of this
Agreement that specifies the priority of payment among the Notes, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Notes which shall be required for the Lenders or any of them to take any action
hereunder or, subject to the terms of this Agreement, change the definition of
Required Lenders or the definition of Required US Term Note Lenders, (f)
discharge any Credit Party from its respective payment Obligations under the
Transaction Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Transaction
Documents, (g) modify this Section 13.6 or (h) disproportionately and adversely
affect any Lender or Holder as compared to other Lenders or Holders, in each
case, without the consent of all Lenders and Holders directly affected thereby
(which consent may be in the form of an email to Agent); provided, further, that
no amendment or waiver hereof shall waive or agree to forbear with respect to
any Event of Default arising under Section 10.1(a) (solely with respect to a
failure to pay principal or interest), Section 10.1(b) or Section 10.1(f)
(solely with respect to a breach of Section 8.1) without the consent of each
Lender and Holder directly affected thereby that holds, individually, an
aggregate principal amount of US Term Note Commitments and outstanding US Term
Notes of $20,000,000 or more (which consent may be in the form of an email to
Agent)), and any amendment or waiver to this Agreement made in conformity with
the provisions of this Section 13.6 shall be binding on all Lenders and all
Holders, as applicable. None of the Credit Parties has, directly or indirectly,
made any agreements with the Agent, any Lenders or any Holders relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, each of the Credit Parties confirms that, except as set forth in this
Agreement, none of Agent, any Lender or any Holder has made any commitment or
promise or has any other obligation to provide any financing to the Credit
Parties or otherwise. Whether or not it is held that the foregoing provisions
are enforceable in any Insolvency Proceeding pertaining to any Borrower or any
other Credit Party, (i) no Last Out Note Holder shall assert any claim, motion,
objection or argument in respect of Fourth Tranche US Last Out Term Notes that
could otherwise be asserted or raised in any Insolvency Proceeding by a Lender
or Holder, except to the extent such Person is not being treated ratably with
all other Last Out Note Holders and (ii) in connection with the voting of any
plan in any such proceeding, (x) if Lenders (that are not Last Out Note Holders)
holding greater than sixty-six and two-thirds percent (662/3%) in amount and at
least fifty percent (50%) in number of the claims of such Lenders (that are not
Last Out Note Holders) vote in favor of a plan, each Last Out Note Holder shall
vote its claim in respect of Fourth Tranche US Last Out Term Notes in favor of
such plan and (y) no Last Out Note Holder shall vote its claim in respect of
Fourth Tranche US Last Out Term Notes in favor of any plan that is not supported
by those Lenders (that are not Last Out Note Holders) holding greater than
sixty-six and two-thirds percent (662/3%)


119
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





in amount and at least fifty percent (50%) in number of the claims of such
Lenders (that are not Last Out Note Holders).

Section 13.7    Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided,
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or e-mail (provided, confirmation of receipt
is verified by return email from the receiver or by other written means); or
(iii) one Business Day after deposit with an overnight courier service, in each
case properly addressed to the party to receive the same. The addresses,
facsimile numbers and e-mail addresses for such communications shall be:
If to any of the Credit Parties:

        c/o Elevate Credit, Inc.
4150 International Plaza, Suite 400
Fort Worth, Texas 76109
USA
Attention:    Chief Executive Officer
Facsimile:    817-546-2700
E-Mail:    krees@elevate.com


with a copy (for informational purposes only) to:

        Coblentz Patch Duffy & Bass LLP
One Montgomery Street, Suite 3000
San Francisco, California 94104
USA
Telephone:    (415) 391-4800
Facsimile:    (415) 989-1663
Attention:    Paul J. Tauber, Esq.
E-Mail:    pjt@cpdb.com


and a copy (for informational purposes only) to:


Walker Morris LLP
Kings Court, 12 King Street, Leeds, LS1 2HL
Telephone:     +44 (0)113 283 2504
Attention:    Michael Taylor, Partner
E-Mail:    michael.taylor@walkermorris.co.uk


If to the Agent:

Victory Park Management, LLC



120
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





150 N. Riverside Plaza, Suite 5200
Chicago, Illinois 60606
USA
Telephone:     (312) 705-2786
Facsimile:    (312) 701-0794
Attention:     Scott R. Zemnick, General Counsel
E-mail:        szemnick@vpcadvisors.com
with a copy (for informational purposes only) to:

Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661
USA
Telephone:    (312) 902-5297 and (312) 902-5495
Facsimile:    (312) 577-8964 and (312) 577-8854
Attention:    Mark R. Grossmann, Esq. and Scott E. Lyons, Esq.
E-mail:        mg@kattenlaw.com and scott.lyons@kattenlaw.com


If to a Lender, to its address, facsimile number and e-mail address set forth on
the Schedule of Lenders, with copies to such Lender’s representatives as set
forth on the Schedule of Lenders,
If to a Holder (that is not also a Lender), to the address, facsimile number and
e-mail address as such Holder has specified by written notice given to each
other party at the time such Holder has become a Holder hereunder,
or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clauses (i), (ii) or (iii) above,
respectively.

Section 13.8
Successors and Assigns; Participants. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and assigns, including any purchasers of the Notes or the Conversion Shares. 
None of the Credit Parties shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of Agent, including by
way of a Change of Control.  Subject to the provisions of Section 2.7, 2.8 and
2.9 hereof, a Lender or Holder may assign some or all of its rights and
obligations hereunder in connection with the transfer of any of its Notes or
Conversion Shares to any Person (an “Assignee”), with the prior written consent
of the Agent and, so long as no Event of Default exists, the Borrower
Representative (which consent of the Borrower Representative shall not be
unreasonably withheld, conditioned



121
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





or delayed and neither of which consents shall be required for an assignment by
(i) a Lender to an Assignee that is (A) another Lender or Holder or (B) an
Affiliate of such assigning Lender or (ii) a Holder to an Assignee that is (A)
another Holder or Lender or (B) an Affiliate of such assigning Holder);
provided, however, that (a) the Borrower Representative shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten (10) Business Days after having received notice
thereof, (b) for purposes of clarification, the Borrower Representative hereby
consents to any such assignment (including, without limitation, a Principal Only
Assignment (as defined below)) to each of (i) Raven Capital Management, LLC,
(ii) Hudson Cove Capital Management LLC, (iii) BasePoint Capital and/or (iv)
their respective Affiliates, (c) anything herein to the contrary
notwithstanding, the UK Term Notes may not be offered, sold or delivered,
directly or indirectly, within the United Kingdom or to, or for the account or
benefit of a Person within the United Kingdom and no transfer of UK Term Notes
made in breach of this restriction will be registered by the UK Borrower and (d)
no Notes or Commitments may be offered, assigned, sold or delivered by a Lender
or Holder that is not an Affiliate of Agent to any Person (other than to (x) an
Affiliate of such Lender or Holder or (y) to a Lender or Holder that is an
Affiliate of Agent) without first offering to Agent and Agent’s designees an
opportunity to purchase such Notes and/or Commitments at their fair market value
(such fair market value to be reasonably determined by such transferring Lender
or Holder and Agent, provided, that if such transferring Lender or Holder
obtains a bona fide offer from a third party that is a permitted Assignee for
such Notes and/or Commitments and such Lender or Holder is prepared to accept
such offer, the fair market value shall be the price offered by such third party
for such Notes and/or Commitments).  Each such permitted Assignee shall be
deemed to be the Lender (or, as provided below, a Holder) hereunder with respect
to such assigned rights and obligations, and the Credit Parties shall ensure
that such transferee is registered as a Holder and that any Liens on the
Collateral shall be for the benefit of such Holder (as well as the other Holders
of Notes). Notwithstanding anything in this Agreement to the contrary, Agent may
from time to time update the Schedule of Lenders attached hereto to reflect any
assignments made pursuant to this Section 13.8.  For purposes of clarification,
a Lender may assign all or a portion of such Lender’s outstanding Notes (and its
corresponding rights and obligations hereunder in connection therewith) with or
without an assignment of all or a portion of such Lender’s portion of the
applicable Commitments.  Any Assignee of all or a portion of a Lender’s
outstanding Notes (and its corresponding rights and obligations hereunder in
connection therewith) who shall not have also been assigned all or a portion of
such Lender’s Commitment(s) (such assignment, a “Principal Only Assignment”),
shall be deemed a “Holder” and not a “Lender” hereunder, and all or such portion
of the Notes held by such Lender that shall have been assigned to such Holder
pursuant to the Principal Only Assignment shall be evidenced by and entitled to
the benefits of this Agreement and, if requested by such Holder, a Note payable
to such Holder in an amount equal to the principal amount of outstanding Notes
as shall have been assigned to such Holder pursuant to such Principal Only
Assignment. For the avoidance of doubt, any Assignee of a Principal Only
Assignment shall have no obligation to fund or advance any draws under this
Agreement or any Note.  For purposes of determining whether the Borrowers have
reached the


122
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Maximum US Term Note Commitment, Maximum UK Term Note Commitment, and/or Maximum
Fourth Tranche US Last Out Term Note Commitment hereunder, any principal amount
of Notes outstanding with respect to a Principal Only Assignment shall be
included in such determination.  In connection with any permitted assignment by
a Holder of some or all of its rights and obligations hereunder, upon the
request of such Holder, the Borrowers shall cause to be delivered to the
Assignee thereof either (i) a letter from Outside Legal Counsel indicating that
it may rely upon the opinion letter delivered by it pursuant to Section
5.1(f)(i) or (ii) an opinion from other legal counsel reasonably acceptable to
the Assignee to the effect of such opinion letter, in either case dated on or
before the effective date of such assignment. Notwithstanding anything in the
Transaction Documents to the contrary, (i) no lender to or funding or financing
source of a Lender, a Holder or any of their Affiliates shall have any
obligation to purchase Notes, (ii) there shall be no limitation or restriction
or consent right on a Lender's or Holder’s ability to assign or otherwise
transfer any Transaction Document, Note or Obligation to an Affiliate or lender
or funding or financing source, and (iii) there shall be no limitation or
restriction or consent rights on such Affiliates’ or lenders’ or financing or
funding sources’ ability to assign or otherwise transfer any Transaction
Document, Note or Obligation (or any of its rights thereunder or interest
therein). In addition to the other rights provided in this Section 13.8, each
Lender may, without notice to or consent from Agent or the Borrower
Representative, sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Transaction Documents (including
all its rights and obligations with respect to the Notes); provided, however,
that, whether as a result of any term of any Transaction Document or of such
participation, (i) no such participant shall have a commitment, or be deemed to
have made an offer to commit, to fund draws under the Notes hereunder, and,
except as provided in the applicable participation agreement, none shall be
liable for any obligation of such Lender hereunder, (ii) such Lender’s rights
and obligations, and the rights and obligations of the Credit Parties and the
Agent and other Lenders towards such Lender, under any Transaction Document
shall remain unchanged and each other party hereto shall continue to deal solely
with such Lender, which shall remain the holder of the applicable Obligations in
the Register, except that each such participant shall be entitled to the benefit
of Section 2.6; provided, however, that in no case shall a participant have the
right to enforce any of the terms of any Transaction Document, and (iii) the
consent of such participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Transaction Document or to
exercise or refrain from exercising any powers or rights such Lender may have
under or in respect of the Transaction Documents (including the right to enforce
or direct enforcement of the Obligations). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Notes or other obligations under the Transaction
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Transaction


123
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Document) to any Person other than Agent except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations and Sections 163(f), 871(h)(2) and
881(c)(2) of the Code and any related Treasury regulations promulgated
thereunder. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent shall have no responsibility for maintaining a Participant
Register.

Section 13.9    No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

Section 13.10    Survival. The representations, warranties, agreements and
covenants of the Credit Parties and the Lenders contained in the Transaction
Documents shall survive the Fifth Restatement Closing. Each Lender and each
Holder shall be responsible only for its own agreements and covenants hereunder.

Section 13.11    Further Assurances. Each Credit Party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

Section 13.12    Indemnification. In consideration of the Agent’s and each
Lender’s execution and delivery of the Transaction Documents and acquisition of
the Securities hereunder and in addition to all of the Credit Parties’ other
obligations under the Transaction Documents, subject to the 956 Limitations, the
Credit Parties shall jointly and severally defend, protect, indemnify and hold
harmless the Agent, each Lender, each other Holder, each of their respective
Affiliates and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by any Credit Party in this Agreement, any other
Transaction Documents, any Bank Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of any Credit Party contained in this
Agreement, any other Transaction Documents, any Bank Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) the present or former status of any Credit Party as a U.S. real property
holding corporation for federal income tax purposes within the meaning of
Section


124
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





897 of the Internal Revenue Code of 1986, as amended, if applicable, (d) the
Program and the Requirements and transactions otherwise contemplated by or
further described in the Transaction Documents or any Bank Transaction
Documents, including, without limitation, as a result of any litigation or
administrative proceeding before any court or governmental or administrative
body presently pending or threatened against any Indemnitee as a result of or
arising from the foregoing, (e) the imposition of any Non-Excluded Taxes imposed
on amounts payable under the Transaction Documents paid by such Indemnitee and
any liabilities arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes were correctly or legally asserted, (f) any improper use or
disclosure or unlawful use or disclosure of Customer Information by a Credit
Party or (g) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of any Credit Party) and arising out of or resulting from
(i) the execution, delivery, performance or enforcement of this Agreement, any
other Transaction Documents, any Bank Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the Securities, or (iii) the status of such
Lender or Holder as a lender to the Borrowers pursuant to the transactions
contemplated by the Transaction Documents or any Bank Transaction Documents. To
the extent that the foregoing undertakings by the Credit Parties may be
unenforceable for any reason, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. No Credit Party shall
assert, and each waives, any claim against the Indemnitees on any theory of
liability for special, indirect, consequential or punitive damages arising out
of, in connection with or as a result of, this Agreement of any of the other
Transaction Documents or the transactions contemplated hereby or thereby. The
agreements in this Section 13.12 shall survive the payment of the Obligations
and the termination of the Commitments, this Agreement and the other Transaction
Documents and the Bank Transaction Documents.

Section 13.13    No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

Section 13.14    Waiver. No failure or delay on the part of the Agent, any
Holder or any Lender in the exercise of any power, right or privilege hereunder
or any of the other Transaction Documents shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

Section 13.15    Payment Set Aside. To the extent that any of the Credit Parties
makes a payment or payments to the Agent, the Holders or the Lenders hereunder
or pursuant to any of the other Transaction Documents or the Agent, the Holders
or the Lenders enforce or exercise their rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to any of the Credit Parties, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended


125
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.

Section 13.16    Independent Nature of the Lenders’ and the Holders’ Obligations
and Rights. The obligations of each Lender and each Holder under any Transaction
Document are several and not joint with the obligations of any other Lender or
Holder, and no Lender or Holder shall be responsible in any way for the
performance of the obligations of any other Lender or Holder under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by the Agent, any Lender or Holder pursuant hereto
or thereto, shall be deemed to constitute the Agent, the Lenders and/or the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Agent, the Holders and/or the Lenders
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents and each of the
Credit Parties acknowledges that the Agent, the Lenders and the Holders are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Lender and each
Holder confirms that it has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. Each Lender and each Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Lender or Holder to be joined as an additional party in
any proceeding for such purpose.

Section 13.17    Set-off; Sharing of Payments.
(a)    Each of Agent, each Lender, each Holder and each Affiliate (including
each branch office thereof) of any of them is hereby authorized, without notice
or demand (each of which is hereby waived by each Credit Party), at any time and
from time to time during the continuance of any Event of Default and to the
fullest extent permitted by applicable Requirements, to set off and apply any
and all deposits (whether general or special, time or demand, provisional or
final) at any time held and other Indebtedness, claims or other obligations at
any time owing by Agent, such Lender, such Holder or any of their respective
Affiliates to or for the credit or the account of any Borrower or any other
Credit Party against any Obligation of any Credit Party now or hereafter
existing, whether or not any demand was made under any Transaction Document with
respect to such Obligation and even though such Obligation may be unmatured. No
Lender or Holder shall exercise any such right of setoff without the prior
consent of Agent. Each of Agent, each Lender and each Holder agrees promptly to
notify the Borrower Representative and Agent after any such setoff and
application made by such Lender, Holder or its Affiliates; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights under this Section 13.7(a) are in addition to
any other rights and remedies (including other rights of setoff) that Agent, the
Lenders, the Holders or their Affiliates, may have.
(b)    If any Lender or Holder, directly or through an Affiliate or branch
office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Sections 2.6 or 13.8 and such


126
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





payment exceeds the amount such Lender or Holder would have been entitled to
receive if all payments had gone to, and been distributed by, Agent in
accordance with the provisions of the Transaction Documents, such Lender or
Holder shall purchase for cash from other Lenders or Holders such participations
in their Obligations as necessary for such Lender or Holder to share such excess
payment with such Lenders or Holders to ensure such payment is applied as though
it had been received by Agent and applied in accordance with this Agreement (or,
if such application would then be at the discretion of the Borrower
Representative, applied to repay the Obligations in accordance herewith);
provided, however, that (i) if such payment is rescinded or otherwise recovered
from such Lender or Holder in whole or in part, such purchase shall be rescinded
and the purchase price therefor shall be returned to such Lender or Holder
without interest and (ii) such Lender or Holder shall, to the fullest extent
permitted by applicable Requirements, be able to exercise all its rights of
payment (including the right of setoff) with respect to such participation as
fully as if such Lender or Holder were the direct creditor of the applicable
Credit Party in the amount of such participation.

Section 13.18    Reserved.

Section 13.19    Reaffirmation. Anything contained herein to the contrary
notwithstanding, this Agreement is not intended to and shall not serve to effect
a novation of the “Obligations” (as defined in the Fourth Amended and Restated
Financing Agreement). Instead, it is the express intention of the parties hereto
to reaffirm the indebtedness, obligations and liabilities created under the
Original Financing Agreement (as defined in the Second Amended and Restated
Financing Agreement), the Second Amended and Restated Financing Agreement, the
Third Amended and Restated Financing Agreement, the Fourth Amended and Restated
Financing Agreement and the Notes, which are evidenced by the Notes and secured
by the Collateral. Each Credit Party acknowledges, ratifies, reaffirms and
confirms that the Liens and security interests granted pursuant to the Security
Documents secure the indebtedness, liabilities and obligations of the Credit
Parties to the Agent, the Lenders and Holders under the Notes, the Original
Financing Agreement (as defined in the Second Amended and Restated Financing
Agreement), the Second Amended and Restated Financing Agreement, the Third
Amended and Restated Financing Agreement and the Fourth Amended and Restated
Financing Agreement, as amended and restated pursuant to the Notes and this
Agreement, respectively (except that the grants of security interests, mortgages
and Liens under and pursuant to the Security Documents (including previous
grants of security interests, mortgages and Liens under and pursuant to the
Security Documents as defined in the Original Financing Agreement (as defined in
the Second Amended and Restated Financing Agreement), the Second Amended and
Restated Financing Agreement, Third Amended and Restated Financing Agreement or
the Fourth Amended and Restated Financing Agreement) shall continue unaltered,
and each other Transaction Document (including (a) any Notes previously issued
and outstanding prior to the date hereof and (b) the Transactions Documents as
such term is defined in the Original Financing Agreement (as defined in the
Second Amended and Restated Financing Agreement), the Second Amended and
Restated Financing Agreement, the Third Amended and Restated Financing Agreement
or the Fourth Amended and Restated Financing Agreement) shall continue in full
force and effect in accordance with its terms unless otherwise amended by the
parties thereto, and the parties hereto hereby acknowledge, ratify, reaffirm and
confirm the terms thereof as being in full force and effect and unaltered by
this Agreement), that the term “Obligations” as used in the


127
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Transaction Documents (including the Transactions Documents as such term is
defined in the Original Financing Agreement (as defined in the Second Amended
and Restated Financing Agreement), the Second Amended and Restated Financing
Agreement, the Third Amended and Restated Financing Agreement or the Fourth
Amended and Restated Financing Agreement) (or any other term used therein to
describe or refer to the indebtedness, liabilities and obligations of the Credit
Parties to the Agent and the Lenders and Holders) includes the indebtedness,
liabilities and obligations of the Credit Parties under this Agreement and the
Notes delivered or reaffirmed hereunder, and under the Notes, the Original
Financing Agreement (as defined in the Second Amended and Restated Financing
Agreement), the Second Amended and Restated Financing Agreement, the Third
Amended and Restated Financing Agreement and the Fourth Amended and Restated
Financing Agreement, as amended and restated pursuant to the Notes and this
Agreement, respectively, as the same further may be amended, modified,
supplemented and/or restated from time to time and the parties hereto hereby
acknowledge, ratify, reaffirm and confirm that all of such security interests,
mortgages and Liens are intended and shall be deemed and construed to secure to
the fullest extent set forth therein all now existing and hereafter arising
Obligations under and as defined in this Agreement, as hereafter amended,
modified, supplemented and/or restated from time to time. The Transaction
Documents and all agreements, instruments and documents executed or delivered in
connection with any of the foregoing shall each be deemed to be amended to the
extent necessary to give effect to the provisions of this Section 13.19. Each
reference to the “Financing Agreement” or the “Notes” in any Transaction
Document shall mean and be a reference to this Agreement and the Notes issued or
reaffirmed hereunder, respectively (as each may be further amended, restated,
supplemented or otherwise modified from time to time). Cross-references in the
Transaction Documents to particular section numbers in the Original Financing
Agreement (as defined in the Second Amended and Restated Financing Agreement),
the Second Amended and Restated Financing Agreement, the Third Amended and
Restated Financing Agreement or the Fourth Amended and Restated Financing
Agreement, as applicable, shall be deemed to be cross-references to the
corresponding sections, as applicable, of this Agreement.

Section 13.20    Release of Agent and Lenders. Notwithstanding any other
provision of this Agreement or any other Transaction Document, each Credit Party
voluntarily, knowingly, unconditionally and irrevocably, with specific and
express intent, for and on behalf of itself, its managers, members, directors,
officers, employees, stockholders, Affiliates, agents, representatives,
auditors, attorneys, successors and assigns, fiduciaries, principals, investment
managers, investors and their respective Affiliates (collectively, the
“Releasing Parties”), hereby fully and completely releases and forever
discharges Agent, each Lender, each Holder, their respective successors and
assigns and their respective directors, officers, agents, employees, advisors,
shareholders, attorneys and Affiliates and any other Person or insurer which may
be responsible or liable for the acts or omissions of any of them, or who may be
liable for the injury or damage resulting therefrom (collectively, the “Released
Parties”), of and from any and all actions, causes of action, damages, claims,
obligations, liabilities, costs, expenses and demands of any kind whatsoever, at
law or in equity, matured or unmatured, vested or contingent, that any of the
Releasing Parties has against any of the Released Parties as of the date hereof.
Each Credit Party acknowledges the foregoing release is a material inducement to
Agent, each Lender’s and each Holder's decision to extend to


128
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Borrowers the financial accommodations hereunder and has been relied upon by the
Agent, each Holder and each Lender in agreeing to purchase the Notes.

Section 13.21    Buy-Out Option. Each Last Out Note Holder hereby agrees that:
(a)    at any time on or after the date that the Agent shall have voted in favor
of any waiver, amendment, consent, request or election relating to this
Agreement or any other Transaction Document that requires the affirmative vote
of each of the Last Out Note Holders under Section 13.6 of this Agreement, which
affirmative vote of each of the Last Out Note Holders shall not have been
received (the “Holdout Buy-Out”) (the Last Out Note Holders (who failed to
provide such vote) whose interest in the Fourth Tranche US Last Out Term Notes
that the First Out Note Holders elect to purchase in connection with the Holdout
Buy-Out, each a “Holdout Last Out Note Holder” and collectively, the “Holdout
Last Out Note Holders”), then any of the First Out Note Holders (each, a
“Committed First Out Note Holder” and collectively, the “Committed First Out
Note Holders”) shall have the right by giving a written notice (a “First Out
Committed Buy-Out Notice”; it being understood that the First Out Note Holders
shall have no obligation to send a First Out Committed Buy-Out Notice) to the
Last Out Note Holders to acquire (ratably in proportion to their respective pro
rata shares of the First Out Notes or as shall otherwise be determined by the
Agent) on or before the date that is 10 Business Days after the date of the Last
Out Note Holders’ receipt of such First Out Committed Buy-Out Notice, from the
Last Out Note Holders of the right, title, and interest of the Last Out Note
Holders (or, with respect to the Holdout Buy-Out, of the Holdout Last Out Note
Holders only) in and to the Fourth Tranche US Last Out Term Notes; provided,
however, that if any First Out Note Holder elects not to participate in the
buy-out contemplated by this Section 13.21, any other First Out Note Holder (or
such other Person(s) designated by the Agent) may purchase the ratable portion
of the Fourth Tranche US Last Out Term Notes that such declining First Out Note
Holder otherwise would have been entitled to purchase.
(b)    Upon the receipt by the Last Out Note Holders of the First Out Committed
Buy-Out Notice, the Committed First Out Note Holders that have elected to
participate in the buy-out contemplated in this Section 13.21 shall irrevocably
be committed to acquire from the Last Out Note Holders (or, with respect to the
Holdout Buy-Out, from the Holdout Last Out Note Holders only) on the date
specified by the First Out Note Holders in the First Out Committed Buy-Out
Notice (which date shall be within 10 Business Days after receipt by the Last
Out Note Holders of the First Out Committed Buy-Out Notice) all (but not less
than all) of the right, title, and interest of the Last Out Note Holders (or,
with respect to the Holdout Buy-Out, from the Holdout Last Out Note Holders
only) in and to the Fourth Tranche US Last Out Notes by paying to the Last Out
Note Holders (or, with respect to the Holdout Buy-Out, the applicable Holdout
Last Out Note Holder only), in cash a purchase price (the “First Out Purchase
Price”) equal to the sum of:
(i)    100% of the outstanding balance with respect to the Fourth Tranche US
Last Out Term Notes (or, with respect to the Holdout Buy-Out, 100% of the
Holdout Last Out Note Holders’ pro rata share of the outstanding balance with
respect to Fourth Tranche US Last Out Term Notes), including, without
limitation, principal, interest accrued and unpaid thereon, and any unpaid fees,
to the extent earned or due and payable in accordance with the Transaction
Documents, and


129
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(ii)    all expenses to the extent owing to the Last Out Note Holders (or, with
respect to the Holdout Buy-Out, to the Holdout Last Out Note Holders only) in
accordance with the Transaction Documents;
whereupon the Last Out Note Holders (or, with respect to the Holdout Buy-Out,
the Holdout Last Out Note Holders) shall assign to the Committed First Out Note
Holders who have elected to participate in the buy-out contemplated by this
Section 13.21, without any representation, recourse, or warranty whatsoever
(except that each Last Out Note Holder (or, with respect to the Holdout Buy-Out,
each Holdout Last Out Note Holder) shall warrant to the Committed First Out Note
Holders that (A) the amount quoted by such Last Out Note Holder or such Holdout
Last Out Note Holder (as the case may be) as its portion of the First Out
Purchase Price represents the amount shown as owing with respect to the claims
transferred as reflected on its books and records, (B) it owns, or has the right
to transfer to the Committed First Out Note Holders, the rights being
transferred, (C) the assets being transferred will be free and clear of Liens,
and (D) no approval of any Governmental Authority is required for the sale or
transfer of the Fourth Tranche US Last Out Term Notes), its right, title, and
interest with respect to the Fourth Tranche US Last Out Term Notes.
(c)    The assignment by the Last Out Note Holders (or, with respect to the
Holdout Buy-Out, the Holdout Last Out Note Holders) of their right, title, and
interest with respect to the Fourth Tranche US Last Out Term Notes shall be at
no expense to the First Out Note Holders. In connection with such assignment,
the applicable Last Out Note Holders (or, with respect to the Holdout Buy-Out,
the Holdout Last Out Note Holders) shall deliver to the First Out Note Holders
their original Fourth Tranche US Last Out Term Notes and shall execute such
other customary documents, instruments, and agreements reasonably necessary to
effect such assignment, whereupon the Last Out Note Holders (or, with respect to
the Holdout Buy-Out, the Holdout Last Out Note Holders) shall be relieved from
any further duties, obligations, or liabilities to the First Out Note Holders
pursuant to this Agreement.
(d)    Anything in this Agreement to the contrary notwithstanding, each First
Out Note Holder and each Last Out Note Holder hereby agree that the Committed
First Out Note Holders may (i) subject to the terms of this Agreement, assign
and delegate to any assignee any of the rights and obligations acquired by the
First Out Note Holders as a result of the exercise of their rights pursuant to
this Section 13.21 and (ii) offer the right to each other First Out Note Holder
to participate in such purchase by the First Out Note Holders pursuant to this
Section 13.21 in proportion to their respective pro rata shares of the First Out
Notes.

Section 13.22    Replacement of Lenders and Holders. If any Lender or Holder
(other than a Lender or Holder that is an Affiliate of Agent) fails to approve
any consent, waiver, amendment or other modification to any Transaction Document
that (a) requires the approval of all or all directly affected Lenders and/or
Holders, as applicable and (b) has been approved by the Required Lenders (or
Agent on behalf of Required Lenders), the Borrower Representative (with notice
to Agent) or Agent may, at its option, upon notice to such Lender or Holder and,
solely to the extent requested by such Lender or Holder, delivery to such Lender
or Holder of copies of Borrowers’ and Agent’s executed signature page to such
consent, waiver, amendment or modification (or, to the extent Required Lenders
are directly executing such consent, waiver, amendment or modification, copies


130
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





of Required Lenders’ executed signature pages to such consent, waiver, amendment
or modification), require such Lender or Holder (at its sole expense) to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consent required by, Section 13.8), all of its
interests, rights and obligations under this Agreement and the other Transaction
Documents (including, without limitation, all of its Commitment and/or Notes, as
applicable) to an Assignee acceptable to Agent; provided, that such replaced
Lender or Holder, as applicable, shall have received payment of an amount equal
to the aggregate outstanding principal of its Notes, accrued and unpaid interest
thereon, accrued and unpaid fees and all other amounts payable to it hereunder,
in each case, as of the date of such assignment, from such Assignee (to the
extent of such outstanding principal and accrued and unpaid interest and fees)
or the applicable Borrowers (in the case of all other amounts). In the event
that a replaced Lender or Holder does not execute an assignment pursuant to
Section 13.8 within five (5) Business Days after receipt by such replaced Lender
or Holder of notice of replacement pursuant to this Section 13.22 and
presentation to such replaced Lender or Holder, as applicable, of an assignment
agreement evidencing an assignment pursuant to this Section 13.22, the Agent
shall be entitled (but not obligated) to execute such an assignment agreement on
behalf of such replaced Lender or Holder, as applicable, and any such assignment
agreement so executed by the replacement Lender or Holder, as applicable, Agent
and, to the extent required by Section 13.8, Borrower Representative, shall be
effective for purposes of this Section 13.22 and Section 13.8. Upon any such
assignment and payment and compliance with the other provisions of Section 13.8,
such replaced Lender or Holder, as applicable, shall no longer constitute a
“Lender” or “Holder”, as the case may be, for purposes hereof; provided, any
rights of such replaced Lender or Holder to indemnification by the Credit
Parties hereunder shall survive.
[Signature Pages Follow]







131
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each party has caused its signature page to this Fourth
Amended and Restated Financing Agreement to be duly executed as of the date
first written above.
US TERM NOTE BORROWERS:


RISE SPV, LLC, a Delaware limited liability company, as a US Term Note Borrower


By: Elevate Credit, Inc., a Delaware
Corporation, its Sole Member


By: /s/ Kenneth E. Rees    
Name:    Kenneth E. Rees
Title:    President


TODAY CARD, LLC, a Delaware limited liability company, as a US Term Note
Borrower


By: Elevate Credit, Inc., a Delaware
Corporation, its Sole Member


By: /s/ Kenneth E. Rees    
Name:    Kenneth E. Rees
Title:    President




UK BORROWER:


ELEVATE CREDIT INTERNATIONAL LTD., a company incorporated under the laws of
England with number 05041905, as the UK Borrower


By: /s/ Kenneth E. Rees    
Name:    Kenneth E. Rees
Title:    Director




Fifth Amended and Restated Financing Agreement
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED



--------------------------------------------------------------------------------





US LAST OUT TERM NOTE BORROWER:


ELEVATE CREDIT SERVICE, LLC, a Delaware limited liability company, as the US
Last Out Term Note Borrower


By:
Elevate Credit, Inc., as Sole Member



By: /s/ Kenneth E. Rees    
Name:    Kenneth E. Rees
Title:    President




Fifth Amended and Restated Financing Agreement
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each party has caused its signature page to this Fourth
Amended and Restated Financing Agreement to be duly executed as of the date
first written above.


GUARANTORS:


ELEVATE CREDIT, INC.


By: /s/ Kenneth E. Rees    
Name:    Kenneth E. Rees
Title:    President




ELASTIC FINANCIAL, LLC
ELEVATE DECISION SCIENCES, LLC
RISE CREDIT, LLC
FINANCIAL EDUCATION, LLC
EF FINANCIAL, LLC


By: Elevate Credit, Inc., as Sole Member of each of the above-named entities



By: /s/ Kenneth E. Rees    
Name:    Kenneth E. Rees
Title:    President




RISE CREDIT SERVICE OF OHIO, LLC
RISE CREDIT SERVICE OF TEXAS, LLC


By: RISE Credit, LLC, as Sole Member of each of the above-named entities


By: Elevate Credit, Inc., as its Sole Member


By: /s/ Kenneth E. Rees    
Name:    Kenneth E. Rees
Title:    President














Fifth Amended and Restated Financing Agreement
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party has caused its signature page to this Fourth
Amended and Restated Financing Agreement to be duly executed as of the date
first written above.
GUARANTORS (CONT.), EACH AS AN “ELEVATE CREDIT SUBSIDIARY”:




RISE FINANCIAL, LLC
RISE CREDIT OF ALABAMA, LLC
RISE CREDIT OF ARIZONA, LLC
RISE CREDIT OF CALIFORNIA, LLC
RISE CREDIT OF COLORADO, LLC
RISE CREDIT OF DELAWARE, LLC
RISE CREDIT OF FLORIDA, LLC
RISE CREDIT OF GEORGIA, LLC
RISE CREDIT OF IDAHO, LLC
RISE CREDIT OF ILLINOIS, LLC
RISE CREDIT OF KANSAS, LLC
RISE CREDIT OF LOUISIANA, LLC
RISE CREDIT OF MISSISSIPPI, LLC
RISE CREDIT OF MISSOURI, LLC
RISE CREDIT OF NEBRASKA, LLC
RISE CREDIT OF NEVADA, LLC
RISE CREDIT OF NORTH DAKOTA, LLC
RISE CREDIT OF OKLAHOMA, LLC
RISE CREDIT OF SOUTH CAROLINA, LLC
RISE CREDIT OF SOUTH DAKOTA, LLC
RISE CREDIT OF TENNESSEE, LLC
RISE CREDIT OF TEXAS, LLC
RISE CREDIT OF UTAH, LLC
RISE CREDIT OF VIRGINIA, LLC
   
By: RISE SPV, LLC, as Sole Member of each of the above-named entities


By: Elevate Credit, Inc., as its Sole Member




By: /s/ Kenneth E. Rees    
Name:    Kenneth E. Rees
Title:    President






Fifth Amended and Restated Financing Agreement
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party has caused its signature page to this Fourth
Amended and Restated Financing Agreement to be duly executed as of the date
first written above.


GUARANTORS (CONT.), EACH AS AN “ELEVATE CREDIT SUBSIDIARY”:


ELASTIC LOUISVILLE, LLC
ELEVATE ADMIN, LLC
ELASTIC MARKETING, LLC
   
By:
Elastic Financial, LLC, as Sole Member of each of the above-named entities



By:
Elevate Credit, Inc., as its Sole Member



By: /s/ Kenneth E. Rees    
Name:    Kenneth E. Rees
Title:    President




EF MARKETING, LLC


By: EF Financial, LLC, as its Sole Member


By: Elevate Credit, Inc., as its Sole Member


By: /s/ Kenneth E. Rees    
Name:    Kenneth E. Rees
Title:    President


TODAY MARKETING, LLC
TODAY SPV, LLC


By: Today Card, LLC, as its Sole Member


By: Elevate Credit, Inc., as its Sole Member


By: /s/ Kenneth E. Rees    
Name:    Kenneth E. Rees
Title:    President










Fifth Amended and Restated Financing Agreement

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party has caused its signature page to this Fourth
Amended and Restated Financing Agreement to be duly executed as of the date
first written above.


AGENT:


VICTORY PARK MANAGEMENT, LLC


By: _/s/ Scott R. Zemnick_______________
Name:     Scott R. Zemnick
Title:     Authorized Signatory




LENDERS:


VPC ONSHORE SPECIALTY FINANCE FUND II, L.P.


By:
VPC Specialty Finance Fund GP II, L.P.

Its:     General Partner


By:
VPC Specialty Finance Fund UGP II, LLC

Its:     General Partner

By:    _/s/ Scott R. Zemnick_______________
Name:    Scott R. Zemnick
Title:    General Counsel


VPC SPECIALTY LENDING INVESTMENTS INTERMEDIATE, L.P.


By:     VPC Specialty Lending Investments     Intermediate GP, LLC
Its:     General Partner


By:    Victory Park Management, LLC
Its:     Manager


By:       _/s/ Scott R. Zemnick_______________
Name:  Scott R. Zemnick
Title:    Manager
 




Fifth Amended and Restated Financing Agreement
[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------








SCHEDULE OF LENDERS
1.    US Term Notes
(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fifth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fifth Restatement
Closing:
Legal Representative’s Address and Facsimile Number
VPC Onshore Specialty Finance Fund II, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$143,000,000.00
$44,793,822.52
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Specialty Lending Fund (NE), Ltd.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$3,387,466.54
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







(1)
(2)
(3)
(4)
(5)
VPC Special Opportunities Fund III Onshore, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$419,120.08
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Investor Fund B, LLC
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$69,668,193.83
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
   (312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
   Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Investor Fund C, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$28,366,350.24
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
   (312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
   Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







(1)
(2)
(3)
(4)
(5)
VPC Investor Fund G-1, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$5,969,515.57
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
   (312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
   Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Offshore Unleveraged Private Debt Fund, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$661,502.78
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
   Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Specialty Lending Investments Intermediate, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$22,934,028.44
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
   Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







(1)
(2)
(3)
(4)
(5)
[****]
[****]
[****]
[****]
[****]
Shaper Family Partnership
1800 West Loop South #360
Houston, TX 77027
Attention: Stephen Shaper
$0.00
$800,000.00
N/A
 
 
Aggregate Commitment to Fund Draws under US Term Notes as of Fifth Restatement
Closing Date: $143,000,000.00
Aggregate Outstanding Principal Amount under US Term Notes as of Fifth
Restatement Closing: $207,000,000.00
 





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







2.    
(a)    UK Term Notes (USD)
(1)
(2)
(3)
(4)
(5)
Lender
Address and Facsimile Number
Commitment to Fund Draws under UK Term Notes (USD) as of Fifth Restatement
Closing Date:
Outstanding Principal Amount under UK Term Notes (USD) as of Fifth Restatement
Closing Date:
Legal Representative’s Address and Facsimile Number
VPC Specialty Lending Fund (NE), Ltd.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$499,600.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Specialty Opportunities Fund III Onshore, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$799,300.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
   (312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
   Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







(1)
(2)
(3)
(4)
(5)
VPC Investor Fund B, LLC
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$6,200,000.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
   (312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
   Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Investor Fund C, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$4,071,800.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
   (312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
   Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Investor Fund G-1, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$649,900.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
   (312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
   Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







(1)
(2)
(3)
(4)
(5)
VPC Offshore Unleveraged Private Debt Fund, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$9,361,400.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
   Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Onshore Specialty Finance Fund II, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$499,600.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Specialty Lending Investments Intermediate, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


$0.00
$4,700,000.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
   Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







(1)
(2)
(3)
(4)
(5)
 
 
Aggregate Commitment to Fund Draws under UK Term Notes (USD) as of Fifth
Restatement Closing Date: $0.00
Aggregate Outstanding Principal Amount under UK Term Notes (USD) as of Fifth
Restatement Closing Date: $26,781,600.00
 









[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------








(b)    UK Term Notes (GBP)
(1)
(2)
(3)
(4)
(5)
Lender
Address and Facsimile Number
Commitment to Fund Draws under UK Term Notes (GBP) as of Fifth Restatement
Closing Date:
Outstanding Principal Amount under UK Term Notes (GBP) as of Fifth Restatement
Closing Date:
Legal Representative’s Address and Facsimile Number
VPC Specialty Lending Investments Intermediate, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com


£
£
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
 
 
Aggregate Commitment to Fund Draws under UK Term Notes (GBP) as of Fifth
Restatement Closing Date: £100,000,000.00
Aggregate Outstanding Principal Amount under UK Term Notes (GBP) as of Fifth
Restatement Closing Date: £9,747,470.82
 







[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------








3.    Fourth Tranche US Last Out Term Notes
(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under Fourth Tranche US Last Out Term Notes as of Fifth
Restatement Closing Date:
Outstanding Principal Amount under Fourth Tranche US Last Out Term Notes as of
Fifth Restatement Closing Date:
Legal Representative’s Address and Facsimile Number
VPC Specialty Lending Fund (NE), Ltd.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com




$0.00
$824,100.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Special Opportunities Fund III Onshore, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com




$0.00
$4,020,000.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







(1)
(2)
(3)
(4)
(5)
VPC Investor Fund B, LLC
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com




$0.00
$17,000,000.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Onshore Specialty Finance Fund II, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com




$0.00
$3,783,900.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com
VPC Specialty Lending Investments Intermediate, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794
Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com




$0.00
$9,422,000.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
(312) 902-5495
Facsimile: (312) 577-8964
   (312) 577-8854
Attention: Mark R. Grossmann
Scott E. Lyons
E-mail: mg@kattenlaw.com
scott.lyons@kattenlaw.com





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







(1)
(2)
(3)
(4)
(5)
 
 
Aggregate Commitment to Fund Draws under Fourth Tranche US Last Out Term
Notes as of Fifth Restatement Closing Date: $0.00
Aggregate Outstanding Principal Amount under Fourth Tranche US Last Out Term
Notes as of Fifth Restatement Closing Date:
$35,050,000.00
 







[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------










EXHIBIT A-1


FORM OF SENIOR SECURED US TERM NOTE
[_________], 20[__]
Principal: U.S. $[_____]



FOR VALUE RECEIVED, RISE SPV, LLC, a Delaware limited liability company and
Today Card, LLC, a Delaware limited liability (together, the "US Term Note
Borrowers") hereby jointly and severally promise to pay to [_____] or its
registered assigns (the "Holder") the amount set out above as the Principal or,
if less, the aggregate unpaid outstanding principal amount under this Note
pursuant to the terms of that certain Fifth Amended and Restated Financing
Agreement, dated as of February 7, 2019, by and among the US Term Note
Borrowers, the other Borrowers party thereto, the other Credit Parties party
thereto, Victory Park Management, LLC, as administrative agent and collateral
agent (in such capacity, the "Agent") and the Lenders party thereto (together
with all exhibits and schedules thereto and as may be amended , restated,
modified and supplemented from time to time the "Financing Agreement"). The US
Term Note Borrowers hereby jointly and severally promise to pay accrued and
unpaid interest and Prepayment Premium, if any, on the aggregate outstanding
principal amount under this Note (as defined below) on the dates, rates and in
the manner provided for in the Financing Agreement. This Senior Secured Term
Note (including all Senior Secured US Term Notes issued in exchange, transfer,
or replacement hereof, this "Note") is one of the Senior Secured US Term Notes
issued pursuant to the Financing Agreement (collectively, the "Notes").
Capitalized terms used and not defined herein are defined in the Financing
Agreement.
This Note is subject to optional redemption and mandatory prepayment on the
terms specified in the Financing Agreement, but not otherwise. At any time an
Event of Default exists, the aggregate outstanding principal amount under this
Note, together with all accrued and unpaid interest and any applicable premium
due, if any, may be declared or otherwise become due and payable in the manner,
at the price and with the effect, all as provided in the Financing Agreement.


All payments in respect of this Note are to be made in lawful money of the
United States of America at the Agent's office in Chicago, Illinois or at such
other place as the Agent or the Holder shall have designated by written notice
to each US Term Note Borrower as provided in the Financing Agreement.


This Note may be offered, sold, assigned or transferred by the Holder as
provided in the Financing Agreement.


This Note is a registered Note and, as provided in the Financing Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
Holder hereof or such Holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, each US
Term Note Borrower may treat the person in whose name this Note is registered as
the owner hereof for the purpose of receiving payment and for all other
purposes, and no US Term Note Borrower will be affected by any notice to the
contrary.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------









This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note and all disputes arising hereunder shall be governed by, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. The parties hereto (a) agree that any legal action or
proceeding with respect to this Note or any other agreement, document, or other
instrument executed in connection herewith, shall be brought in any state or
federal court located within Wilmington, Delaware, (b) irrevocably waive any
objections which either may now or hereafter have to the venue of any suit,
action or proceeding arising out of or relating to this Note, or any other
agreement, document, or other instrument executed in connection herewith,
brought in the aforementioned courts, and (c) further irrevocably waive any
claim that any such suit, action, or proceeding brought in any such court has
been brought in an inconvenient forum.


THE HOLDER AND EACH US TERM NOTE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS
NOTE OR ANY OTHER TRANSACTION DOCUMENT.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------











IN WITNESS WHEREOF , each US Term Note Borrower has caused this Note to be duly
executed as of the date set out above.


US TERM NOTE BORROWERS:


RISE SPV, LLC, a Delaware limited liability company


By: Elevate Credit, Inc., a Delaware Corporation, its Sole Member


By:    
Name:    
Title:
TODAY CARD, LLC, a Delaware limited liability




By:    
Name:    
Title:






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------









EXHIBIT A-2(a)


FORM OF SENIOR SECURED UK TERM NOTE (USD)
[_________], 20[__]
Note #__/__/__-__
 
Principal: U.S. $[_____]



FOR VALUE RECEIVED, ELEVATE CREDIT INTERNATIONAL LTD., a company incorporated
under the laws of England with number 05041905 (the "UK Term Note Borrower")
hereby promises to pay to [_____] or its registered assigns (the "Holder") the
amount set out above as the Principal or, if less, the aggregate unpaid
outstanding principal amount under this Note pursuant to the terms of that
certain Fifth Amended and Restated Financing Agreement, dated as of February 7,
2019, by and among the UK Term Note Borrower, the other Borrowers party thereto,
the other Credit Parties party thereto, Victory Park Management, LLC, as
administrative agent and collateral agent (in such capacity, the "Agent") and
the Lenders party thereto (together with all exhibits and schedules thereto and
as may be amended, restated, modified and supplemented from time to time the
"Financing Agreement"). The UK Term Note Borrower hereby promises to pay accrued
and unpaid interest and Prepayment Premium, if any, on the aggregate outstanding
principal amount under this Note (as defined below) on the dates, rates and in
the manner provided for in the Financing Agreement. This Senior Secured UK Term
Note (USD) (including all Senior Secured UK Term Notes (USD) issued in exchange,
transfer, or replacement hereof, this "Note") is one of the Senior Secured UK
Term Notes (USD) issued pursuant to the Financing Agreement (collectively, the
"Notes"). Capitalized terms used and not defined herein are defined in the
Financing Agreement.


This Note is subject to optional redemption and mandatory prepayment on the
terms specified in the Financing Agreement, but not otherwise. At any time an
Event of Default exists, the aggregate outstanding principal amount under this
Note, together with all accrued and unpaid interest and any applicable premium
due, if any, may be declared or otherwise become due and payable in the manner,
at the price and with the effect, all as provided in the Financing Agreement.


All payments in respect of this Note are to be made in lawful money of the
United States of America at the Agent's office in Chicago, Illinois or at such
other place as the Agent or the Holder shall have designated by written notice
to the UK Term Note Borrower as provided in the Financing Agreement.


This Note may be offered, sold, assigned or transferred by the Holder as
provided in the Financing Agreement; provided, this Note may not be offered,
sold or delivered, directly or indirectly, within the United Kingdom or to, or
for the account or benefit of a Person within the United Kingdom. No transfer of
Notes made in breach of this restriction will be registered by the UK Term Note
Borrower


This Note is a registered Note and, as provided in the Financing Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
Holder hereof or such Holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







to due presentment for registration of transfer, the UK Term Note Borrower may
treat the person in whose name this Note is registered as the owner hereof for
the purpose of receiving payment and for all other purposes, and the UK Term
Note Borrower will not be affected by any notice to the contrary.


This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note and all disputes arising hereunder shall be governed by, the laws of the
State of Delaware, without giving effect to any choice of law or conflict oflaw
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. The parties hereto (a) agree that any legal action or
proceeding with respect to this Note or any other agreement, document, or other
instrument executed in connection herewith, shall be brought in any state or
federal court located within Wilmington, Delaware, (b) irrevocably waive any
objections which either may now or hereafter have to the venue of any suit,
action or proceeding arising out of or relating to this Note, or any other
agreement, document, or other instrument executed in connection herewith,
brought in the aforementioned courts, and (c) further irrevocably waive any
claim that any such suit, action, or proceeding brought in any such court has
been brought in an inconvenient forum.


THE HOLDER AND THE UK TERM NOTE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS
NOTE OR ANY OTHER TRANSACTION DOCUMENT.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]


























[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the UK Term Note Borrower has caused this Note to be duly
executed as of the date set out above.


UK TERM NOTE BORROWER:


ELEVATE CREDIT INTERNATIONAL LTD.,
a company incorporated under the laws of England with number 05041905


By:    
Name:    
Title:
































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







EXHIBIT A-2(b)


FORM OF SENIOR SECURED UK TERM NOTE (GBP)
[_________], 20[__]
Note #__/__/__-__
 
Principal: GBP £[_____]





FOR VALUE RECEIVED, ELEVATE CREDIT INTERNATIONAL LTD., a company incorporated
under the laws of England with number 05041905 (the "UK Term Note Borrower")
hereby promises to pay to[_____] or its registered assigns (the "Holder") the
amount set out above as the Principal or, if less, the aggregate unpaid
outstanding principal amount under this Note pursuant to the terms of that
certain Fifth Amended and Restated Financing Agreement, dated as of February 7,
2019, by and among the UK Term Note Borrower, the other Borrowers party thereto,
the other Credit Parties party thereto, Victory Park Management, LLC, as
administrative agent and collateral agent (in such capacity, the "Agent") and
the Lenders party thereto (together with all exhibits and schedules thereto and
as may be amended, restated, modified and supplemented from time to time the
"Financing Agreement"). The UK Term Note Borrower hereby promises to pay accrued
and unpaid interest and Prepayment Premium, if any, on the aggregate outstanding
principal amount under this Note (as defined below) on the dates, rates and in
the manner provided for in the Financing Agreement. This Senior Secured UK Term
Note (GBP) (including all Senior Secured UK Term Notes (GBP) issued in exchange,
transfer, or replacement hereof, this "Note") is one of the Senior Secured UK
Term Notes (GBP) issued pursuant to the Financing Agreement (collectively, the
"Notes"). Capitalized terms used and not defined herein are defined in the
Financing Agreement.


This Note is subject to optional redemption and mandatory prepayment on the
terms specified in the Financing Agreement, but not otherwise. At any time an
Event of Default exists, the aggregate outstanding principal amount under this
Note, together with all accrued and unpaid interest and any applicable premium
due, if any, may be declared or otherwise become due and payable in the manner,
at the price and with the effect, all as provided in the Financing Agreement.


All payments in respect of this Note are to be made in lawful money of the
United States of America at the Agent's office in Chicago, Illinois or at such
other place as the Agent or the Holder shall have designated by written notice
to the UK Term Note Borrower as provided in the Financing Agreement.


This Note may be offered, sold, assigned or transferred by the Holder as
provided in the Financing Agreement; provided, this Note may not be offered,
sold or delivered, directly or indirectly, within the United Kingdom or to, or
for the account or benefit of a Person within the United Kingdom. No transfer of
Notes made in breach of this restriction will be registered by the UK Term Note
Borrower






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







This Note is a registered Note and, as provided in the Financing Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
Holder hereof or such Holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the UK
Term Note Borrower may treat the person in whose name this Note is registered as
the owner hereof for the purpose of receiving payment and for all other
purposes, and the UK Term Note Borrower will not be affected by any notice to
the contrary.


This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note and all disputes arising hereunder shall be governed by, the laws of the
State of Delaware, without giving effect to any choice of law or conflict oflaw
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. The parties hereto (a) agree that any legal action or
proceeding with respect to this Note or any other agreement, document, or other
instrument executed in connection herewith, shall be brought in any state or
federal court located within Wilmington, Delaware, (b) irrevocably waive any
objections which either may now or hereafter have to the venue of any suit,
action or proceeding arising out of or relating to this Note, or any other
agreement, document, or other instrument executed in connection herewith,
brought in the aforementioned courts, and (c) further irrevocably waive any
claim that any such suit, action, or proceeding brought in any such court has
been brought in an inconvenient forum.


THE HOLDER AND THE UK TERM NOTE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS
NOTE OR ANY OTHER TRANSACTION DOCUMENT.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]






















[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the UK Term Note Borrower has caused this Note to be duly
executed as of the date set out above.


UK TERM NOTE BORROWER:


ELEVATE CREDIT INTERNATIONAL LTD.,
a company incorporated under the laws of England with number 05041905


By:    
Name:    
Title:
















[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------











Exhibit A-3
Reserved








































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







EXHIBIT A-4


FORM OF SENIOR SECURED FOURTH TRANCHE US LAST OUT TERM NOTE


[_________], 20[__]
Note #__/__/__-__
 
Principal: U.S. $[_____]



FOR VALUE RECEIVED, ELEVATE CREDIT SERVICE, LLC, a Delaware limited liability
company (the "US Last Out Term Note Borrower") hereby promises to pay to [_____]
or its registered assigns (the "Holder") the amount set out above as the
Principal or, if less, the aggregate unpaid outstanding principal amount under
this Note pursuant to the terms of that certain Fifth Amended and Restated
Financing Agreement, dated as of February 7, 2019, by and among the US Last Out
Term Note Borrower, the other Borrowers party thereto, the other Credit Parties
party thereto, Victory Park Management, LLC, as administrative agent and
collateral agent (in such capacity, the "Agent") and the Lenders party thereto
(together with all exhibits and schedules thereto and as may be amended,
restated, modified and supplemented from time to time the "Financing
Agreement"). The US Last Out Term Note Borrower hereby promises to pay accrued
and unpaid interest and Prepayment Premium and Yield Maintenance Premium, if
any, on the aggregate outstanding principal amount under this Note (as defined
below) on the dates, rates and in the manner provided for in the Financing
Agreement. This Senior Secured Fourth Tranche US Last Out Term Note (including
all Senior Secured Fourth Tranche US Last Out Term Notes issued in exchange,
transfer, or replacement hereof, this "Note") is one of the Senior Secured
Fourth Tranche US Last Out Term Notes issued pursuant to the Financing Agreement
(collectively, the "Notes"). Capitalized terms used and not defined herein are
defined in the Financing Agreement.
This Note is subject to optional redemption and mandatory prepayment on the
terms specified in the Financing Agreement, but not otherwise. At any time an
Event of Default exists, the aggregate outstanding principal amount under this
Note, together with all accrued and unpaid interest and any applicable premium
due, if any, may be declared or otherwise become due and payable in the manner,
at the price and with the effect, all as provided in the Financing Agreement.
All payments in respect of this Note are to be made in lawful money of the
United States of America at the Agent's office in Chicago, Illinois or at such
other place as the Agent or the Holder shall have designated by written notice
to the US Last Out Term Note Borrower as provided in the Financing Agreement.


This Note may be offered, sold, assigned or transferred by the Holder as
provided in the Financing Agreement.


This Note is a registered Note and, as provided in the Financing Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
Holder hereof or such Holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







presentment for registration of transfer, the US Last Out Term Note Borrower may
treat the person in whose name this Note is registered as the owner hereof for
the purpose of receiving payment and for all other purposes, and the US Last Out
Term Note Borrower will not be affected by any notice to the contrary.


This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note and all disputes arising hereunder shall be governed by, the laws of the
State of Delaware, without giving effect to any choice of law or conflict oflaw
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. The parties hereto (a) agree that any legal action or
proceeding with respect to this Note or any other agreement, document , or other
instrument executed in connection herewith, shall be brought in any state or
federal court located within Wilmington, Delaware, (b) irrevocably waive any
objections which either may now or hereafter have to the venue of any suit,
action or proceeding arising out of or relating to this Note, or any other
agreement, document, or other instrument executed in connection herewith,
brought in the aforementioned courts, and (c) further irrevocably waive any
claim that any such suit, action, or proceeding brought in any such court has
been brought in an inconvenient forum.


THE HOLDER AND THE US LAST OUT TERM NOTE BORROWER IRREVOCABLY WAIVE THE RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF
THIS NOTE OR ANY OTHER TRANSACTION DOCUMENT.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]








































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the US Last Out Term Note Borrower has caused this Note to
be duly executed as of the date set out above.
US LAST OUT TERM NOTE BORROWER: ELEVATE CREDIT SERVICES, LLC, a Delaware limited
liability company


By:    
Name:    
Title:






























































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Exhibit B
[Reserved]












































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







EXHIBIT C


FORM OF SECRETARY'S AND INCUMBENCY CERTIFICATE OF




The undersigned hereby certifies that he is the Secretary of_______, a _________
_________ (the "Company"), and that [he/she] makes this certificate on behalf of
the Company, in connection with and pursuant to that certain Fifth Amended and
Restated Financing Agreement (the " Financing Agreement"), dated as of February
7, 2019, by and among Elevate Credit, Inc., a Delaware corporation, RISE SPV,
LLC, a Delaware limited liability company, Elevate Credit International Ltd., a
company incorporated under the laws of England, Today Card, LLC, a Delaware
limited liabili ty, and Elevate Credit Service, LLC (collectively as the "
Borrowers"), the Guarantors party thereto and Victory Park Management, LLC, as
administrative agent and collateral agent for the Lenders and the Holders, each
as defined therein, (in such capacity, the "Agent") as follows:


1.
Attached hereto as Exhibit A is a true and complete certified copy of the
[Certificate of Incorporation/Formation] of the Company and all amendments
thereto (the "Charter"), in full force and effect on and as of the date hereof,
and the Charter has not otherwise been amended, modified or repealed, and no
proceedings for the amendment, modification or rescission thereof are pending or
contemplated, and no other amendment or other document relating to or affecting
the Charter has been filed in the office of [the Secretary of State of
Delaware][applicable office] as of the date hereof, and no action has been taken
by the Company, its members, managers or officers in contemplation of the filing
of any such amendment or other document or in contemplation of the liquidation
or dissolution of the Company.



2.
Attached hereto as Exhibit B is a true and complete copy of the
[Bylaws/Operating Agreement] of the Company (the "[Bylaws/Operating
Agreement]"), and such [Bylaws/Operating Agreement] remain in full force and
effect as of the date hereof, and no proceedings for the amendment, modification
or rescission thereof are pending or contemplated.



3.
Attached hereto as Exhibit C are true, complete and correct copy of certain
resolutions duly adopted by the Board of Directors of the Company, relating to,
among other things, the authorization, execution, delivery and performance of
the Financing Agreement and all other Transaction Documents (as defined therein)
to be executed in connection therewith and the consummation of the transactions
contemplated thereby and therein. All such resolutions are in full force and
effect on the date hereof in the form in which adopted without amendment,
modification or revocation, and no other resolutions or action by the Board of
Directors of the Company or any committee thereof have been adopted relating to
the authorization, execution, delivery and performance of the Financing
Agreement or any of the other Transaction Documents and the consummation of the
transactions contemplated thereby and therein.



4.
Attached hereto as Exhibit D is a true and correct copy of applicable
certificate of existence and good standing issued by the





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







appropriate governmental official in the State of [Incorporation/Formation] of
the Company. As of the Fifth Restatement Closing Date, (a) the Company is in
existence and in corporate and tax good standing in each jurisdiction where the
Company is incorporated, (b) the Company does not owe franchise taxes or other
taxes required to maintain their corporate existence and no franchise tax
reports are due, and (c) no proceedings are pending for forfeiture of the
Company's Charters or for its dissolution either voluntarily or, to my
knowledge, involuntarily.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------









5.
Set forth below are the names of each elected or appointed officer of the
Company executing the Financing Agreement, the other Transaction Documents and
the certificates or instruments furnished pursuant thereto, and set forth
opposite the name of each officer is the position held by such officer and
genuine signature of such officer:







NAME
TITLE
SIGNATURE
 
 
 
 
 
 
 
 
 







[signature page to follow]




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the_____ day of______, 201_.


By:    
Name:    
Title: Secretary




I,___________, as the _______________ of the Company and the Subsidiaries, do
hereby certify on behalf of the Company that ___________is the duly and
appointed, qualified and acting Secretary of the Company and that the signature
set forth above is the genuine signature of such person.


IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the date first written above.


By:    
Name:    
Title:














































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------













[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







EXHIBIT D
FORM OF OFFICER'S CERTIFICATE
[_______], 2019




The undersigned, being the duly appointed [_______] of ELEVATE CREDIT SERVICE,
LLC, a Delaware limited liability company (the "Borrower Representative"),
hereby represents, warrants and certifies, in his capacity as [_______] of the
Borrower Representative, to the Agent, the Holders and the Lenders pursuant to
Section 5.1(i) of the Fifth Amended and Restated Financing Agreement, dated as
of the date hereof, by and among the Borrower Representative, US Term Note
Borrowers, the other Borrowers party thereto, the Guarantors party thereto, the
Lenders identified therein and Victory Park Management, LLC, as administrative
and collateral agent for the Lenders and the Holders (as amended, restated ,
supplemented or otherwise modified from time to time, the "Financing
Agreement"), as follows (capitalized terms used but not otherwise defined herein
shall have the meaning set forth in the Financing Agreement):


1.
The representations and warranties made by the Credit Parties in the Transaction
Documents are true and correct in all material respects (without duplication of
any materiality qualifiers) as of the date hereof (except for representations
and warranties that speak as of a specific date, which are true and correct in
all material respects (without duplication of any materiality qualifiers) as of
such specific date);



2.
The Credit Parties have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by them on or prior to the date
hereof;



3.
The conditions to the Fifth Restatement Closing specified in Section 5.1 of the
Financing Agreement have been satisfied;



4.
No action has been taken with respect to any merger, consolidation, liquidation
or dissolution of the Credit Parties, or with respect to the sale of
substantially all of their assets, nor is any such action pending or
contemplated;



5.
Since the Diligence Date, there has been no change which has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;



6.
No Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) has occurred
and is continuing or will result from the issuance of the Notes at the Fifth
Restatement Closing; and

7.
Attached hereto as Exhibit A are true, correct and complete copies of the
documents listed below and such documents have not been rescinded, modified or
amended and remain in full force and effect as of the date hereof:



(a)
Form Consumer Loan Agreements; and





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







(b)
Facility Agreements.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has executed this certificate in his
capacity as [_______] of the Borrower Representative, as of the date first
written above.




By:        
Name:
Title:




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Exhibit A to Officer's Certificate
See attached.
















































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------















EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE


Reference is made to that certain Fifth Amended and Restated Financing
Agreement, dated as of February 7, 20 I 9 (as modified, amended, extended,
restated, amended and restated or supplemented from time to time, the "Financing
Agreement") by and among Rise SPV, LLC, a Delaware limited liability company
("Rise SPV"), Today Card, LLC, a Delaware limited liability ("Today Card";
together with Rise SPV, the "US Term Note Borrowers"), Elevate Credit
International Ltd., a company incorporated under the laws of England with number
05041905 (the "UK Borrower"), as the UK Borrower, Elevate Credit Service, LLC, a
Delaware limited liability company, as the US Last Out Term Note Borrower
("Elevate Credit" or the "US Last Out Term Note Borrower"; the US Term Note
Borrowers, the UK Borrower and the US Last Out Term Note Borrower, each a
"Borrower" and collectively , the "Borrowers"), the Guarantors from time to time
party thereto, the lenders listed on the Schedule of Lenders attached thereto
(each individually, a "Lender" and collectively, the "Lenders") and Victory Park
Management, LLC, as administrative agent and collateral agent (the "Agent") for
the Lenders and the Holders (as defined therein). This certificate (this
"Certificate"), together with supporting calculations attached hereto, is
delivered to the Agent pursuant to the terms of Section 8.2(c) of the Financing
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meaning set forth in the Financing Agreement.
Enclosed herewith is a copy of the financial statements that are required to be
delivered pursuant to Section 8.2(__) of the Financing Agreement for the
[calendar month] [Fiscal Year] ending as of [date of end of period] (the
"Computation Date"), which (i) are in accordance with the books and records of
the Credit Parties, which have been maintained in such a manner as to permit the
preparation of consolidated financial statements in accordance with GAAP, and
(ii) are true and correct and fairly present in accordance with GAAP, the
financial condition and results of operations of the Credit Parties and their
Subsidiaries as of the Computation Date and for the period covered thereby,
subject solely in the case of financial statements delivered pursuant to Section
8.2(a) of the Financing Agreement, to normal year-end adjustments and absence of
footnote disclosure.
I, [Name of Officer], [Title of Officer] of the Borrower Representative , do
hereby certify in such capacity, on behalf of the Credit Parties, that (i) I
have not become aware of any Event of Default or event or circumstance that,
with the passage of time, the giving of notice, or both, would become an Event
of Default that has occurred and is continuing, (ii) the Credit Parties are in
compliance with each covenant set forth in Section 8 of the Financing Agreement
and each representation and warranty contained in Section 7 of the Financing
Agreement is true and correct in all material respects (without duplication of
any materiality qualifiers contained therein) as though made on such date
(except for representations and warranties that speak as of a specific date,
which representations and warranties were true and correct in all material
respects (without duplication of any materiality qualifiers contained therein)
as of such specific date) and (iii) the amounts and computations set forth on
Schedule A attached hereto are true and correct [If an Event of Default exists,
provide a description of it and the steps, if any, being taken to cure it]




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------











[Signature Page Follows]








[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has signed this Certificate as of this_____
day of______, 201_.




ELEVATE CREDIT SERVICE, LLC, as Borrower Representative


By    
Name:            
Title:
















































[Signature Page to Compliance Certificate]




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







SCHEDULE A
A.Section 8.1(a) - Loan to Value Ratio (UK)
 
 
1.Outstanding principal amount of the UK Term Notes as of the date of
determination
 
$
 
 
 
2.Aggregate principal balance of Eligible UK Consumer Loans as of the date of
determination
 
$
 
 
 
3.Excess Concentration Amounts
 
$
 
 
 
4.Difference of amounts under 2 and 3
 
$
 
 
 
5.Product of amount under 4 and eighty-five percent (85%)
 
$
 
 
 
6.Aggregate unrestricted (it being agreed and acknowledged that cash collateral
securing surety bonds and letters of credit posted or maintained by the UK
Borrower shall, in each case, be deemed to be “restricted”) Pounds Sterling
denominated cash and Cash Equivalent Investments of the UK Borrower in a Funding
Account or Collection Account on such date for which the Agent shall have a
first-priority perfected Lien. For the purposes of clarification, unrestricted
cash includes all cash of the UK Borrower that is being held by an ACH provider
prior to remittance to the UK Borrower
 
$
 
 
 
7."Borrowing Base (UK)" (Sum of amounts under 5 + 6)
 
$
 
 
 
8.Loan to Value Ratio (UK) (the ration of 1 to 7, in each case, as of such date
of determination)
 
$
 
 
 
Compliance (i.e. greater than or equal to 1.00 to 1.00?):
 
[YES/NO]
 
 
 
Section 8.1(a)(ii) - Loan to Value Ratio (US)
 
 
1.Outstanding principal amount of the US Term Notes as of the date of
determination
 
$
 
 
 
2.Aggregate principal balance of Eligible US Consumer Loans as of the date of
determination
 
$
 
 
 
3.Excess Concentration Amounts (Eligible US Consumer Loans)
 
$
 
 
 
4.Difference of amounts under 2 and 3
 
$
 
 
 





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







5.the portion of the Eligible Credit Card Receivables in which Today Card owns a
participation interest pursuant to the CCB Participation Agreement on such date
(for the avoidance of doubt, any portion of an Eligible Credit Card Receivable
with respect to which an interest is retained by CCB is excluded hereunder)
 
$
 
 
 
6.Excess Concentration Amounts (Eligible Credit Card Receivables)
 
$
 
 
 
7.Difference of amounts under 5 and 6
 
$
 
 
 
8.Sum of amounts under 4 and 7
 
$
 
 
 
9.Product of amount under 4 and eighty-five percent (85%)
 
$
 
 
 
10.Aggregate unrestricted (it being agreed and acknowledged that cash collateral
securing surety bonds and letters of credit posted or maintained by the US Term
Note Borrowers shall, in each case, be deemed to be “restricted”) Dollar
denominated cash and Cash Equivalent Investments of the US Term Note Borrowers
in a Funding Account or Collection Account on such date for which the Agent
shall have a first-priority perfected Lien. For the purposes of clarification,
unrestricted cash includes all cash of the US Term Note Borrowers that is being
held by an ACH provider prior to remittance to the US Term Note Borrower
 
$
 
 
 
11."Borrowing Base (US)" (Sum of amounts under 5 + 6)
 
$
 
 
 
12.Loan to Value Ratio (US) (the ration of 1 to 11, in each case, as of such
date of determination)
 
$
 
 
 
Compliance (i.e. greater than or equal to 1.00 to 1.00?):
 
[YES/NO]
 
 
 
B.Section 8.01(b) - Corporate Cash
 
 
 
 
 
1.Lowest sum of unrestricted cash and Cash Equivalent Investments of Elevate
Credit Parent and all other Credit Parties (other than the US Term Note
Borrowers, the UK BOrrower and the US Last Out Term Note Borrower) with respect
to which Agent has a perfected Lien since the date of most recently delivered
Certificate
 
$
 
 
 
2.Minimum aggregate cash balance required*
 
$
 
 
 
* Refer to Section 8.1(b) of Financing Agreement for determination of the
minimum amount of Corporate Cash as of the date of measurement.
 
 
 
Compliance:
 
[YES/NO]
 
 
 





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







C.Section 8.1(c) - Total Cash
 
 
 
 
 
1.Amount of Total Cash as of the last day of each calendar month
 
$
 
 
 
2.5% of total Receivables of Elevate Credit Parent and its Subsidiaries
 
$
 
 
 
Compliance:
 
[YES/NO]
 
 
 
D.Section 8.1(d) - Book Value of Equity
 
 
 
 
 
1.Total assets of the Credit Parties and their Subsidiaries as of date of
determination
 
$
 
 
 
2.Less intangible assets of the Credit Parties and their Subsidiaries as of date
of determination
 
$
 
 
 
3.Less total liabilities of the Credit Parties and their Subsidiaries as of date
of determination
 
$
 
 
 
4.Book Value of Equity (Amount under 1 minus amount under 2 minus amount under
3)
 
$
 
 
 
5.Minimum required Book Value of Equity
 
$85,000,000
 
 
 
Compliance:
 
[YES/NO]
 
 
 
E.Section 8.1(e) - Past Due Roll Rate (UK)
 
 
 
 
 
1.Ratio of (i) the aggregate outstanding principal balance of Consumer Loans
marked as "Sunny" on the monthly financial statements provided to Agent pursuant
to Section 8.2(a) (a) that have a principal payment that is one or more days
past due but not greater than thirty days past due or (b) that did not have a
principal payment that is one or more days past due in the calendar month
immediately prior to the calendar month that includes the date of determination
but became charged off in accordance with the Program Guidelines in the calendar
month that includes such date of determination, in each case, in [calendar month
that includes the date of this certificate] to (ii) the aggregate outstanding
principal balance of Consumer Loans marked as "Sunny" on the monthly financial
statements provided to Agent pursuant to Section 8.2(a) that do not have a
principal payment that became one or more days past due or is otherwise charged
off in accordance with the Program Guidelines, in each case, as of the last day
of the [calendar month immediately prior to the calendar month that includes the
date of this certificate]
 
 
 
 
 





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







2.Ratio of (i) the aggregate outstanding principal balance of Consumer Loans
marked as "Sunny" on the monthly financial statements provided to Agent pursuant
to Section 8.2(a) (a) that have a principal payment that is one or more days
past due but not greater than thirty days past due or (b) that did not have a
principal payment that is one or more days past due in the calendar month
immediately prior to the calendar month that includes the date of determination
but became charged off in accordance with the Program Guidelines in the calendar
month that includes such date of determination, in each case, in [calendar month
that is one (1) month prior to the calendar month that includes the date of this
certificate] to (ii) the aggregate outstanding principal balance of Consumer
Loans that do not have a principal payment that became one or more days past due
or is otherwise charged off in accordance with the Program Guidelines, in each
case, as of the last day of the [calendar month immediately prior to the
calendar month that is one (1) month prior to the calendar month that includes
the date of this certificate]
 
 
 
 
 
3.Average of 1 and 2
 
 
 
 
 
4.Maximum Trailing Past Due Roll Rate (UK)
 
___%**
Compliance:
 
[YES/NO]
** Refer to Section 8.1(e)(i) of Financing Agreement for determination of the
Maximum Trailing Past Due Roll Rate (UK) as of the date of measurement.
 
 
 
 
 
Section 8.1(e)(ii) - Past Due Roll Rate (US)
 
 
 
 
 
1.Ratio of (i) the aggregate outstanding principal balance of Consumer Loans
marked as "Rise" on the monthly financial statements provided to Agent pursuant
to Section 8.2(a) (a) that have a principal payment that is one or more days
past due but not greater than thirty days past due or (b) that did not have a
principal payment that is one or more days past due in the calendar month
immediately prior to the calendar month that includes the date of determination
but became charged off in accordance with the Program Guidelines in the calendar
month that includes such date of determination, in each case, in [calendar month
that includes the date of this certificate] to (ii) the aggregate outstanding
principal balance of Consumer Loans marked as "Rise" on the monthly financial
statements provided to Agent pursuant to Section 8.2(a) that do not have a
principal payment that became one or more days past due or is otherwise charged
off in accordance with the Program Guidelines, in each case, as of the last day
of the [calendar month immediately prior to the calendar month that includes the
date of this certificate]
 
 
 
 
 





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







2.Ratio of (i) the aggregate outstanding principal balance of Consumer Loans
marked as "Rise" on the monthly financial statements provided to Agent pursuant
to Section 8.2(a) (a) that have a principal payment that is one or more days
past due but not greater than thirty days past due or (b) that did not have a
principal payment that is one or more days past due in the calendar month
immediately prior to the calendar month that includes the date of determination
but became charged off in accordance with the Program Guidelines in the calendar
month that includes such date of determination, in each case, in [calendar month
that is one (1) month prior to the calendar month that includes the date of this
certificate] to (ii) the aggregate outstanding principal balance of Consumer
Loans that do not have a principal payment that became one or more days past due
or is otherwise charged off in accordance with the Program Guidelines, in each
case, as of the last day of the [calendar month immediately prior to the
calendar month that is one (1) month prior to the calendar month that includes
the date of this certificate]
 
 
 
 
 
3.Average of 1 and 2
 
 
 
 
 
4.Maximum Trailing Past Due Roll Rate (US)
 
___%***
Compliance:
 
[YES/NO]
*** Refer to Section 8.1(e)(ii) of Financing Agreement for determination of the
Maximum Trailing Past Due Roll Rate (US) as of the date of measurement.
 
 
 
 
 
F.Section 8.1(f)(i) - Four Month Vintage Charge Off Rate (UK)
 
 
 
 
 
1.As of [calendar month that includes the date of this certificate] and with
respect to any Vintage Pool of Consumer Loans marked as "Sunny" on the monthly
financial statements provided to Agent pursuant to Section 8.2(a), the ratio of
(i) the aggregate Charge Off amount in such Vintage Pool during the period
beginning on the applicable date of origination through the end of the month of
such origination and ending on the fourth consecutive calendar month after such
month of origination to (ii) the aggregate principal balance of such Vintage
Pool at the time of origination.
 
 
 
 
 
2.As of [calendar month immediately prior to the calendar month that includes
the date of this certificate] and with respect to any Vintage Pool of Consumer
Loans marked as "Sunny" on the monthly financial statements provided to Agent
pursuant to Section 8.2(a), the ratio of (i) the aggregate Charge Off amount in
such Vintage Pool during the period beginning on the applicable date of
origination through the end of the month of such origination and ending on the
fourth consecutive calendar month after such month of origination to (ii) the
aggregate principal balance of such Vintage Pool at the time of origination.
 
 
 
 
 
3.Average of 1 and 2
 
 
 
 
 





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







4.Maximum Trailing Four Month Vintage Charge Off Rate (UK)
 
___%****
Compliance:
 
[YES/NO]
**** Refer to Section 8.1(f)(i) of Financing Agreement for determination of the
Maximum Trailing Four Month Charge Off Rate (UK) as of the date of measurement.
 
 
 
 
 
Section 8.1(f)(ii) - Four Month Vintage Charge Off Rate (US)
 
 
 
 
 
1.As of [calendar month that includes the date of this certificate] and with
respect to any Vintage Pool of Consumer Loans marked as "Rise" on the monthly
financial statements provided to Agent pursuant to Section 8.2(a), the ratio of
(i) the aggregate Charge Off amount in such Vintage Pool during the period
beginning on the applicable date of origination through the end of the month of
such origination and ending on the fourth consecutive calendar month after such
month of origination to (ii) the aggregate principal balance of such Vintage
Pool at the time of origination.
 
 
 
 
 
2.As of [calendar month immediately prior to the calendar month that includes
the date of this certificate] and with respect to any Vintage Pool of Consumer
Loans marked as "Rise" on the monthly financial statements provided to Agent
pursuant to Section 8.2(a), the ratio of (i) the aggregate Charge Off amount in
such Vintage Pool during the period beginning on the applicable date of
origination through the end of the month of such origination and ending on the
fourth consecutive calendar month after such month of origination to (ii) the
aggregate principal balance of such Vintage Pool at the time of origination.
 
 
 
 
 
3.Average of 1 and 2
 
 
 
 
 
4.Maximum Trailing Four Month Vintage Charge Off Rate (US)
 
___%*****
Compliance:
 
[YES/NO]
***** Refer to Section 8.1(f)(ii) of Financing Agreement for determination of
the Maximum Trailing Four Month Charge Off Rate (US) as of the date of
measurement.
 
 
 
 
 
G.Section 8.1(g) -Eight Month Vintage Charge Off Rate (UK)
 
 
 
 
 
1.As of [calendar month that includes the date of this certificate] and with
respect to any Vintage Pool of Consumer Loans marked as "Sunny" on the monthly
financial statements provided to Agent pursuant to Section 8.2(a), the ratio of
(i) the aggregate Charge Off amount in such Vintage Pool during the period
beginning on the applicable date of origination through the end of the month of
such origination and ending on the eighth consecutive calendar month after such
month of origination to (ii) the aggregate principal balance of such Vintage
Pool at the time of origination
 
 
 
 
 





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







2.As of [calendar month immediately prior to the calendar month that includes
the date of this certificate] and with respect to any Vintage Pool of Consumer
Loans marked as "Sunny" on the monthly financial statements provided to Agent
pursuant to Section 8.2(a), the ratio of (i) the aggregate Charge Off amount in
such Vintage Pool during the period beginning on the applicable date of
origination through the end of the month of such origination and ending on the
eighth consecutive calendar month after such month of origination to (ii) the
aggregate principal balance of such Vintage Pool at the time of origination
 
 
 
 
 
3.Average of 1 and 2
 
 
 
 
 
4.Maximum Trailing Eight Month Vintage Charge Off Rate (UK)
 
___%******
Compliance:
 
[YES/NO]
****** Refer to Section 8.1(g) of Financing Agreement for determination of the
Maximum Trailing Eight Month Charge Off Rate (UK) as of the date of measurement.
 
 
 
 
 
H.Section 8.1(h) -Twelve Month Vintage Charge Off Rate (US)
 
 
 
 
 
1.As of [calendar month that includes the date of this certificate] and with
respect to any Vintage Pool of Consumer Loans marked as "Rise" on the monthly
financial statements provided to Agent pursuant to Section 8.2(a), the ratio of
(i) the aggregate Charge Off amount in such Vintage Pool during the period
beginning on the applicable date of origination through the end of the month of
such origination and ending on the twelfth consecutive calendar month after such
month of origination to (ii) the aggregate principal balance of such Vintage
Pool at the time of origination
 
 
 
 
 
2.As of [calendar month immediately prior to the calendar month that includes
the date of this certificate] and with respect to any Vintage Pool of Consumer
Loans marked as "Rise" on the monthly financial statements provided to Agent
pursuant to Section 8.2(a), the ratio of (i) the aggregate Charge Off amount in
such Vintage Pool during the period beginning on the applicable date of
origination through the end of the month of such origination and ending on the
twelfth consecutive calendar month after such month of origination to (ii) the
aggregate principal balance of such Vintage Pool at the time of origination
 
 
 
 
 
3.Average of 1 and 2
 
 
 
 
 
4.Maximum Trailing Twelve Month Vintage Charge Off Rate (US)
 
___%*******
Compliance:
 
[YES/NO]
******* Refer to Section 8.1(h) of Financing Agreement for determination of the
Maximum Trailing Twelve Month Charge Off Rate (US) as of the date of
measurement.
 
 
 
 
 





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







I.Section 8.1(i)(i) - Excess Spread (UK)
 
 
 
 
 
1.As of [calendar month that includes the date of this certificate], with
respect to any Consumer Loans marked as "Sunny" on the monthly financial
statements provided to Agent pursuant to Section 8.2(a), the ratio expressed as
a percentage of (a) the aggregate amount of interest collections from Consumer
Loans less any Charge Offs, in each case, in the calendar month immediately
prior to the calendar month that includes such date of determination over (b)
the aggregate principal balance of Consumer Loans as of the first day of the
calendar month immediately prior to the calendar month that includes such date
of determination; provided, if the date of determination is the last day of the
calendar month, "Excess Spread" means the ratio expressed as a percentage of (a)
the aggregate amount of interest collections from such Consumer Loans less any
Charge Offs of such Consumer Loans, in each case, in the calendar month that
includes such date of determination over (b) the aggregate principal balance of
such Consumer Loans as of the first day of the calendar month that includes such
date of determination.
 
 
 
 
 
2.As of [calendar month immediately prior to the calendar month that includes
the date of this certificate], with respect to any Consumer Loans marked as
"Sunny" on the monthly financial statements provided to Agent pursuant to
Section 8.2(a), the ratio of (i) the ratio expressed as a percentage of (a) the
aggregate amount of interest collections from Consumer Loans less any Charge
Offs, in each case, in the calendar month immediately prior to the calendar
month that includes such date of determination over (b) the aggregate principal
balance of Consumer Loans as of the first day of the calendar month immediately
prior to the calendar month that includes such date of determination
 
 
 
 
 
3.Average of 1 and 2
 
 
 
 
 
4.Minimum Trailing Excess Spread (UK)
 
___%********
 
 
 
Compliance:
 
[YES/NO]
******** Refer to Section 8.1(i)(i) of Financing Agreement for determination of
the Minimum Trailing Excess Spread (UK) as of the date of measurement.
 
 
 
 
 
Section 8.1(i)(ii) - Excess Spread (US)
 
 
 
 
 





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







1.As of [calendar month that includes the date of this certificate], with
respect to any Consumer Loans marked as "Rise" on the monthly financial
statements provided to Agent pursuant to Section 8.2(a), the ratio expressed as
a percentage of (a) the aggregate amount of interest collections from Consumer
Loans less any Charge Offs, in each case, in the calendar month immediately
prior to the calendar month that includes such date of determination over (b)
the aggregate principal balance of Consumer Loans as of the first day of the
calendar month immediately prior to the calendar month that includes such date
of determination; provided, if the date of determination is the last day of the
calendar month, "Excess Spread" means the ratio expressed as a percentage of (a)
the aggregate amount of interest collections from such Consumer Loans less any
Charge Offs of such Consumer Loans, in each case, in the calendar month that
includes such date of determination over (b) the aggregate principal balance of
such Consumer Loans as of the first day of the calendar month that includes such
date of determination.
 
 
 
 
 
2.As of [calendar month immediately prior to the calendar month that includes
the date of this certificate], with respect to any Consumer Loans marked as
"Rise" on the monthly financial statements provided to Agent pursuant to Section
8.2(a), the ratio of (i) the ratio expressed as a percentage of (a) the
aggregate amount of interest collections from Consumer Loans less any Charge
Offs, in each case, in the calendar month immediately prior to the calendar
month that includes such date of determination over (b) the aggregate principal
balance of Consumer Loans as of the first day of the calendar month immediately
prior to the calendar month that includes such date of determination
 
 
 
 
 
3.Average of 1 and 2
 
 
 
 
 
4.Minimum Trailing Excess Spread (US)
 
___%*********
 
 
 
Compliance:
 
[YES/NO]
********* Refer to Section 8.1(i)(ii)of Financing Agreement for determination of
the Minimum Trailing Excess Spread (US) as of the date of measurement.
 
 





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------









EXHIBIT F
FORM OF NOTICE OF BORROWING
Victory Park Management, LLC,
as Agent under the Financing Agreement described below
____________ ___,____
Ladies and Gentlemen:
Reference is made to that certain Fifth Amended and Restated Financing
Agreement, dated as of February 7, 2019 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Financing
Agreement”), among Rise SPV, LLC, a Delaware limited liability company (“RISE
SPV”), Today Card, LLC, a Delaware limited liability ("Today Card"; together
with Rise SPV, the “US Term Note Borrowers”), Elevate Credit International Ltd.,
a company incorporated under the laws of England with number 05041905 (the “UK
Borrower”), as the UK Borrower, Elevate Credit Service, LLC, a Delaware limited
liability company, as the US Last Out Term Note Borrower (“Elevate Credit” or
the “US Last Out Term Note Borrower”); the US Term Note Borrowers, the UK
Borrower, and the US Last Out Term Note Borrower, each a “Borrower” and
collectively, the “Borrowers”), the Guarantors from time to time party thereto,
Victory Park Management, LLC, as Agent for the Lenders and the Holders, and the
Lenders signatory thereto from time to time. Capitalized terms used but not
otherwise defined in this letter shall have the meanings given to such terms in
the Financing Agreement.
The Borrower Representative, on behalf of the applicable Borrower, hereby gives
you irrevocable notice, pursuant to Section 2.1 of the Financing Agreement of
such Borrower’s request of a drawn under the Notes (the “Proposed Draw”) under
the Financing Agreement and, in that connection, sets forth the following
information:
a.The Proposed Draw is being made under the ______ Notes
[by [Rise SPV / Today Card]]1 
b.The amount of the Proposed Draw is $__________2 under the __________________
Notes;
c.The date of the Proposed Draw is _________, ____3 (the “Draw Date”); and
d.The proceeds of the Proposed Draw shall be disbursed in accordance with the
instructions set forth on Exhibit A attached hereto.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







1 Include only for borrowings under the US Term Notes and specify to which US
Term Note Borrower the borrowing should be attributed
2 Must be in increments of not less than $100,000
3 Must be a Permitted Draw Date


[The undersigned hereby certifies that attached hereto as Exhibit B is a true
and correct calculation (which calculation shall be in form and substance
reasonably acceptable to the Agent) of the Borrowing Base of the Borrower as of
a date no earlier than the end of the most recently ended fiscal month and no
later than the day immediately preceding the Draw Date.]
The undersigned hereby certifies that the following statements are true and
correct on the date hereof and will be true and correct on the Draw Date, both
before and after giving effect to the Proposed Draw:
i.    The representations and warranties by each Credit Party contained in the
Financing Agreement and in each other Transaction Document are true and correct
in all material respects (without duplication of any materiality qualifiers) as
of the Draw Date (subject to such updates to the Schedules, if any, as are
approved by the Agent in its reasonable discretion), except to the extent that
such representation or warranty expressly relates to an earlier date, including
the Fifth Restatement Closing Date (in which event such representations and
warranties were true and correct in all material respects (without duplication
of any materiality qualifiers) as of such earlier date);
ii.    No Event of Default or event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default has occurred and is continuing
or would result after giving effect to such Proposed Draw;
iii.    After giving effect to such draw or issuance, as applicable, (A) the
aggregate outstanding principal amount of the First Out Notes would not exceed
the Maximum First Out Note Balance, (B) with respect to a draw under the US Term
Notes, the aggregate outstanding principal amount of the US Term Notes would not
exceed the Maximum US Term Note Commitment, (C) with respect to a draw under the
UK Term Notes, the aggregate outstanding principal amount of the UK Term Notes
would not exceed the Maximum UK Term Note Commitment, (D) with respect to a draw
under the Fourth Tranche US Last Out Term Notes, the aggregate outstanding
principal amount of the Fourth Tranche US Last Out Term Notes would not exceed
the Maximum Fourth Tranche US Last Out Term Note Commitment;
iv.    The Draw Date is a Permitted Draw Date; and
v.    After giving effect to the Proposed Draw, the Debt-to-Equity Ratio of each
Borrower is not more than 9-to-1.
[Balance of page intentionally left blank; signature page follows.]




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------









ELEVATE CREDIT SERVICE, LLC, a Delaware limited liability company, as the
Borrower Representative


By:                        
Name:    
Title:    




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------









Exhibit A
Instructions for Disbursement of Proceeds
[Insert]










[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Exhibit B
Calculation of Borrowing Base of Borrower
Borrowing Base (UK) as of ________, 201_4
 
 
A.Aggregate principal balance of Eligible UK Consumer Loans on such date
 
$______________
B.Excess Concentration Amounts
 
$______________
C.Difference of amounts under A and B
 
$______________
D.Product of amount under C and eighty-five percent (85%)
 
$______________
E.Aggregate unrestricted (it being agreed and acknowledged that cash collateral
securing surety bonds and letters of credit posted or maintained by the UK
Borrower shall, in each case, be deemed to be “restricted”) Pounds Sterling
denominated cash and Cash Equivalent Investments of the UK Borrower in a Funding
Account or Collection Account on such date for which the Agent shall have a
first-priority perfected Lien. For the purposes of clarification, unrestricted
cash includes all cash of the UK Borrower that is being held by an ACH provider
prior to remittance to the UK Borrower
 
$______________
F.Borrowing Base (UK) (Sum D and E above)
 
$______________
 
 
 
Borrowing Base (US) as of ________, 201_5
 
 
A.Aggregate principal balance of Eligible US Consumer Loans on such date
 
$______________
B.Excess Concentration Amounts (Eligible US Consumer Loans)
 
$______________
C.Difference of amounts under A and B
 
$______________
D. the portion of the Eligible Credit Card Receivables in which Today Card owns
a participation interest pursuant to the CCB Participation Agreement on such
date (for the avoidance of doubt, any portion of an Eligible Credit Card
Receivable with respect to which an interest is retained by CCB is excluded
hereunder)
 
$______________
E. Excess Concentration Amounts (Eligible Credit Card Receivables)
 
$______________
F. Difference of amounts under D and E
 
$______________
G.Sum of C and F above
 
$______________
H.Product of amount under G and eighty-five percent (85%)
 
$______________
I.Aggregate unrestricted (it being agreed and acknowledged that cash collateral
securing surety bonds and letters of credit posted or maintained by the US Term
Note Borrowers shall, in each case, be deemed to be “restricted”) Dollar
denominated cash and Cash Equivalent Investments of the US Term Note Borrowers
in a Funding Account or Collection Account on such date for which the Agent
shall have a first-priority perfected Lien. For the purposes of clarification,
unrestricted cash includes all cash of the US Term Note Borrowers that is being
held by an ACH provider prior to remittance to the US Term Note Borrower
 
$______________
J.Borrowing Base (US) (Sum H and I above)
 
$______________

4To be a date no earlier than the end of the most recently ended fiscal month
and no later than the day immediately preceding the Draw Date.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







5To be a date no earlier than the end of the most recently ended fiscal month
and no later than the day immediately preceding the Draw Date.
EXHIBIT G
JOINDER AGREEMENT


This JOINDER AGREEMENT (this “Joinder Agreement”) dated as of ________ ___,
20___ is executed by the undersigned for the benefit of Victory Park Management,
LLC, as administrative agent and collateral agent (the “Agent”) for the Lenders
and the Holders (as defined therein) in connection with that certain Fifth
Amended and Restated Financing Agreement dated as of February 7, 2019 among Rise
SPV, LLC, a Delaware limited liability company (“Rise SPV”), Today Card, LLC, a
Delaware limited liability ("Today Card"; together with Rise SPV, the “US Term
Note Borrowers”), Elevate Credit International Ltd., a company incorporated
under the laws of England with number 05041905 (the “UK Borrower”), Elevate
Credit Service, LLC, a Delaware limited liability company, as the US Last Out
Term Note Borrower (“Elevate Credit” or the “US Last Out Term Note Borrower”);
the US Term Note Borrowers, the UK Borrower, and the US Last Out Term Note
Borrower, each a “Borrower” and collectively, the “Borrowers”), the Guarantors
from time to time party thereto, the Lenders party thereto and the Agent (as
amended, supplemented or modified from time to time, the “Financing Agreement”),
that certain Amended and Restated Pledge and Security Agreement dated as of
October 15, 2018 among the Borrower, the other Guarantors party thereto, and the
Agent (as amended, supplemented or modified from time to time, the “Pledge and
Security Agreement”) and that certain letter agreement dated as of January 30,
014 among the Borrower, the other Assignors party thereto and the Agent (as
amended, supplemented or modified from time to time, the “Collateral
Assignment”). Capitalized terms not otherwise defined herein are being used
herein as defined in the Financing Agreement.
The signatory hereto is required to execute this Joinder Agreement pursuant to
Section 8.24 of the Financing Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned hereby agrees as follows:
1.    The undersigned expressly assumes all the obligations of (a) a Guarantor
and a Credit Party under the Financing Agreement, (b) an Obligor under the
Pledge and Security Agreement and (c) an Assignor under the Collateral
Assignment and agrees that such Person is (x) a Guarantor and a Credit Party
under the Financing Agreement and bound as a Guarantor and a Credit Party under
the terms of the Financing Agreement, (y) an Obligor under the Pledge and
Security Agreement and bound as an Obligor under the terms of the Pledge and
Security Agreement and (z) an Assignor under the Collateral Assignment and bound
as an Assignor under the terms of the Collateral Agreement, in each case, as if
it had been an original signatory to the Financing Agreement, the Pledge and
Security Agreement and the Collateral Assignment. Without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, the undersigned hereby mortgages, pledges and
hypothecates to




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







the Agent for the benefit of the Secured Parties, and grants to the Agent for
the benefit of the Secured Parties, a lien on and security interest in, all of
its right, title and interest in, to and under the Collateral of the undersigned
subject to the provisions of the Financing Agreement, the Pledge and Security
Agreement and the Collateral Assignment.
2.    The information set forth in Annex 1-A to this Joinder Agreement is hereby
added to the information set forth in Schedules A through G to the Pledge and
Security Agreement.
3.    The undersigned’s address and fax number for notices under the Financing
Agreement, the Pledge and Security Agreement and the Collateral Assignment shall
be the address and fax number set forth below its signature to this Joinder
Agreement.
4.    This Joinder Agreement shall be deemed to be part of, and a modification
to, the Financing Agreement, the Pledge and Security Agreement and the
Collateral Assignment and shall be governed by all the terms and provisions of
the Financing Agreement, the Pledge and Security Agreement and the Collateral
Assignment, which shall continue in full force and effect as modified hereby as
a valid and binding agreement of the undersigned enforceable against such person
or entity. The undersigned hereby waives notice of Agent’s acceptance of this
Joinder Agreement. The undersigned will deliver an executed original of this
Joinder Agreement to Agent.
5.    The undersigned hereby represents and warrants that each of the
representations and warranties contained in the Financing Agreement, the Pledge
and Security Agreement and the Collateral Assignment applicable to it is true
and correct in all material respects (without duplication of any materiality
qualifiers) on and as the date hereof as if made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects (without duplication of any materiality qualifiers) as of
such earlier date.
[Signature Page Follows]












[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.


[NEW CREDIT PARTY]


By:    
Name:    
Title:


Address:    
Attn:    
Fax:    














[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------

















ANNEX 1-A


SCHEDULES TO PLEDGE AND SECURITY AGREEMENT


See attached.










[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







SCHEDULE A
Principal Places of Business and Other
Collateral Locations of Obligors


1.    Chief Executive Office


2.    Other Collateral Locations




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







SCHEDULE B
Recording Jurisdiction










[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------









SCHEDULE C
Commercial Tort Claims






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------









SCHEDULE D
Pledged Companies






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------









SCHEDULE E
Pledged Equity
Obligor
Pledged Company
Percent of Pledged Interests
Certificate No. of Pledged Interests
Pledged Interests as % of Total Issued and Outstanding of Pledged Company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------











SCHEDULE F
Controlled Accounts






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------









SCHEDULE G
Motor Vehicles










[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







EXHIBIT H


INDEX OF CLOSING DOCUMENTS


=====================================


VICTORY PARK - ELEVATE CREDIT, INC.
FIFTH AMENDED AND RESTATED ELEVATE TRANSACTION


by and among


RISE SPV, LLC, a Delaware limited liability company, and TODAY CARD, LLC, a
Delaware limited liability company, as the US Term Note Borrowers (together the
“US Term Note Borrowers”),


ELEVATE CREDIT INTERNATIONAL LTD., a company incorporated under the laws of
England with number 05041905 (the “UK Borrower”),


ELEVATE CREDIT SERVICE, LLC, a Delaware limited liability company, as the US
Last Out Term Note Borrower and the Fourth Tranche US Last Out Term Note
Borrower (“Elevate Credit” or the “US Last Out Term Note Borrower”)


THE GUARANTORS FROM TIME TO TIME PARTY THERETO,


THE LENDERS PARTY THERETO


and
VICTORY PARK MANAGEMENT, LLC, a Delaware limited liability company,
as Agent (the "Agent"),


* * *


Fifth Restatement Closing Date: February 7, 2019
===============================================================


All capitalized terms used herein without definition shall have the meaning
given them in the Fifth Amended and Restated Financing Agreement.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Items in bold indicate those to be prepared or obtained by the Credit Parties or
the Credit Parties' counsel






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------









I. PRINCIPAL FINANCING and COLLATERAL DOCUMENTS
1.    Fifth Amended and Restated Financing Agreement by and among Agent,
Lenders, and the Credit Parties


EXHIBITS


Exhibit A-1
Form of Senior Secured US Term Note
Exhibit A-2(a)
Form of Senior Secured UK Term Note (USD)
Exhibit A-2(b)
Form of Senior Secured UK Term Note (GBP)
Exhibit A-3
[Reserved]
Exhibit A-4
Form of Senior Secured Fourth Tranche US Last Out Term Note
Exhibit B
[Reserved]
Exhibit C
Form of Secretary's Certificate
Exhibit D
Form of Officer's Certificate
Exhibit E
Form of Compliance Certificate
Exhibit F
Form of Notice of Borrowing
Exhibit G
Form of Joinder Agreement
Exhibit H
Index of Fifth Restatement Closing Documents



SCHEDULES






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Schedule 1.1
Credit Card Guidelines
Schedule 7.1
Subsidiaries
Schedule 7.5
Consents
Schedule 7.7
Equity Capitalization
Schedule 7.8
Indebtedness and Other Contracts
Schedule 7.12
Intellectual Property Rights
Schedule 7.22
Conduct of Business; Regulatory Permits
Schedule 7.27
ERISA and UK Pension Schemes
Schedule 7.32
Transactions with Affiliates
Schedule 7.40
Material Contracts
Schedule 8.25
Existing Investments





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







2.     Notes:
a. Senior Secured US Term Note (VPC Specialty Lending Investments Intermediate,
L.P.) in the principal amount of $22,934,028.44
b. Senior Secured US Term Note (VPC Onshore Specialty Finance Fund II, L.P.) in
the principal amount of $143,000,000
c. Senior Secured US Term Note (VPC Onshore Specialty Finance Fund II, L.P.) in
the principal amount of $44,793,822.52
d. Senior Secured US Term Note (VPC Offshore Unleveraged Private Debt Fund,
L.P.) in the principal amount of $661,502.78
e. Senior Secured US Term Note (VPC Investor Fund G-1, L.P.) in the principal
amount of $5,969,515.57
f. Senior Secured US Term Note (VPC Investor Fund C, L.P.) in the principal
amount of $28,366,350.24
g. Senior Secured US Term Note (VPC Investor Fund B, LLC.) in the principal
amount of $69,668,193.83
h. Senior Secured US Term Note (VPC Special Opportunities Fund III Onshore,
L.P.) in the principal amount of $419,120.08
i. Senior Secured US Term Note (VPC Specialty Lending Fund (NE), Ltd.) in the
principal amount of $3,387,466.54
j. Senior Secured UK Term Note (GBP) (VPC Specialty Lending Investments
Intermediate, L.P.) in the principal amount of GBP £9,747,470.82
k. Senior Secured UK Term Note (GBP) (VPC Specialty Lending Investments
Intermediate, L.P.) in the principal amount of GBP £100,000,000.00
l. Senior Secured UK Term Note (USD) (VPC Investor Fund G-1, L.P.) in the
principal amount of $649,900.00
m. Senior Secured UK Term Note (USD) (VPC Investor Fund C, L.P.) in the
principal amount of $4,071,800.00


3.    Joinder Agreement executed by Today Card, LLC, Today Marketing, LLC, and
Today SPV, LLC


Updates to Schedules to Pledge and Security Agreement
    
a.    Membership Interest Certificate with respect to 100% of the equity
interests of Today Card LLC
i.    Consent
ii.    Pledge Instruction
iii.    Transaction Statement
iv.     Equity Power
v.    Irrevocable Proxy
b.    Membership Interest Certificate with respect to 100% of the equity
interests of Today Marketing, LLC
i.    Consent
ii.    Pledge Instruction
iii.    Transaction Statement




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







iv.     Equity Power
v.    Irrevocable Proxy
c.    Membership Interest Certificate with respect to 100% of the equity
interests of Today SPV, LLC
i.    Consent
ii.    Pledge Instruction
iii.    Transaction Statement
iv.     Equity Power
v.    Irrevocable Proxy


4.    Amended and Restate Intercreditor Agreement
5.
Master Reaffirmation Agreement to reaffirm all obligations and agreements of the
Credit Parties under all Security Documents originally executed in connection
with the Original Financing Agreement, the Amended and Restated Financing
Agreement, Second Amended and Restated Financing Agreement, the Third Amended
and Restated Financing Agreement, and/or the Fourth Amended and Restated
Financing Agreement.

6.
Fifth Amended and Restated Perfection Certificate

Schedule 1(a)
Corporate Names and Tax ID
Schedule 1(b)
Trade Names
Schedule 1(c)
Asset Acquisitions
Schedule 2(a)
Locations of Owned Real Property
Schedule 2(b)
Locations of Leased Real Property
Schedule 2(c)
Title policies, legal descriptions and leases
Schedule 3(a)
Chief Executive Office
Schedule 3(b)
Other locations
Schedule 4
Equity Interests
Schedule 5
Debt Instruments
Schedule 6
Intellectual Property
Schedule 7
Bank Accounts
Schedule 8
Commercial Tort Claims



II.    ANCILLARY LOAN DOCUMENTS
7.    Officer's Certificate
8.    Solvency Certificate    




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







9.    Pre-Closing Lien Search Reports
10.    UCC Financing Statements and Terminations set forth on Exhibit A herto
11.
Insurance Certificates/Endorsements in favor of Agent naming Agent as additional
insured or lender's loss payee, as applicable

12.
Release Agreement

III.    SECRETARY'S CERTIFICATES
13.    Elevate Credit, Inc. - Secretary's Certificate (including incumbency)
with respect to each of the Credit Parties
Exhibit A:    Resolutions
Exhibit B:    Charter, certified by the Secretary of State of Delaware (or
certifying no changes to charters delivered in connection with Fourth Amended
and Restated Financing Agreement)
Exhibit C:    Bylaws or LLC Agreement, as applicable(or certifying no changes to
charters delivered in connection with Fourth Amended and Restated Financing
Agreement)
Exhibit D:    Good Standing Certificates from the applicable jurisdictions of
formation
14.    Credit Parties - Secretary's Certificate (including incumbency) with
respect to each of the Credit Parties
Exhibit A:    Resolutions
Exhibit B:    Charter, certified by the Secretary of State of Delaware (or
certifying no changes to charters delivered in connection with Fourth Amended
and Restated Financing Agreement)
Exhibit C:    Bylaws or LLC Agreement, as applicable(or certifying no changes to
charters delivered in connection with Fourth Amended and Restated Financing
Agreement)
Exhibit D:    Good Standing Certificates from the applicable jurisdictions of
formation
IV.     LEGAL OPINION
15.    Opinion of CPDB re: Financing Documents
V.    CERTIFIED COPIES OF THE FOLLOWING DOCUMENTS:
16.    Form Consumer Loan Agreement
17.    Form of Credit Card Agreement
18.     Participation Agreement
19.    Joint Marketing Agreement
20.    License and Support Agreement




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------



































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------








 
 
 
 
EXHBIT A
 
 
 
 
 
 
 
 
Financing Statements
 
 
 
 
 
 
 
 
UCC-1 Financing Statements
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Debtor
Jurisdiction
Secured Party
Type
Date of Filing
Filing Number
 
 
 
 
 
Today Card, LLC
SOS DE
Victory Park Management, LLC, as Agent
All Assets
 
 
 
 
 
 
 
Today Marketing, LLC
SOS DE
Victory Park Management, LLC, as Agent
All Assets
 
 
 
 
 
 
 
Today SPV, LLC
SOS DE
Victory Park Management, LLC, as Agent
All Assets
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Termination Statements
 
 
 
 
 
 
 
 
UCC-3 Termination Statements
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Debtor
Jurisdiction
Secured Party
Type
Original Date of Filing
Original Filing Number
Termination Date of Filing
Termination Filing Number
 
 
 
EF SPV, LLC
DC Recorder of Deeds
Victory Park Management, LLC as Agent
All Assets
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------












SCHEDULES
TO
FIFTH AMENDED AND RESTATED FINANCING AGREEMENT




Schedule 1.1        Credit Card Guidelines


GENERAL DESCRIPTION OF ACCOUNTS AT PROGRAM INITIATION
Account. The Account is an unsecured consumer credit card offered by CCB through
the MasterCard Network. The Customer will be able to use the Account up to the
available credit limit as long as it remains in good standing. In order to open
an Account, the Customer must have a deposit account with a financial
institution and meet defined underwriting criteria. The Customer will be able to
use the Account where MasterCard is accepted.
Credit Line. Subject to credit, affordability and underwriting policies
established by CCB, Customer may receive an initial credit limit of between $500
and $5,000. If an Account remains in good standing for a minimum of one (1)
year, then CCB may approve proactive or Customer requested credit line
increases. Such credit line increases will remain in compliance with defined
credit policy, underwriting, and ability to pay requirements established by CCB.
Interest Rates. The Account will be created with a variable interest rate of
either prime plus 29.00% or prime plus 34.00% annual percentage rate (APR). If a
balance transfer offer is made available on an Account, then the variable
interest rate for balance transfers will be prime plus 34.00%. Prime is the U.S.
Prime Rate published in The Wall Street Journal on the last Business Day of the
month. An increase or decrease in the Prime Rate will cause a corresponding
increase or decrease in an Account’s variable APRs on the first day of the
billing cycle that begins in the month immediately following the change in the
index.
Annual Fee. The Account will be created with an annual fee of $75.00 or $125.00
which will be billed during the first billing cycle and, thereafter, on each
account anniversary. The Annual Fee is non-refundable should the Account be
cancelled for any reason. A Customer who pays at least the minimum amount due
each billing cycle by or on the due date for twelve (12) consecutive billing
cycles, and who remains in good standing, will receive a reduction in the Annual
Fee such that only $50.00 will be billed the next time the Annual Fee is
charged.
Balance Transfers. Balance transfer offers may be made available to an Account
in good standing post-acquisition at the discretion of CCB and in compliance
with credit policies. A Customer with a Balance Transfer offer on their Account
may elect to transfer up to 50% of the total Credit Line. Balances Transfer
requests may be initiated by phone. In addition to Balance Transfer Interest
Rates defined above, a Balance Transfer Fee will apply. The Balance Transfer Fee
will be 5% of the transferred amount, with a minimum Fee of $5.00.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Cash Advances. A Customer will not have the ability to withdraw cash or take a
cash advance from the Account.
Additional Fees. The following Additional Fees will apply to an Account: (a) a
Customer requesting an additional card on the Account will incur a $10.00 annual
fee for each Additional Card, which fee is non-refundable if the additional card
or Account is cancelled; (b) a Customer whose payment is returned for
insufficient funds will be charged an NSF fee of $27.00; (c) a Customer who does
not pay at least the minimum amount due by the due date of the billing cycle
will be charged a Late Fee of $27.00 for the first event and up to $38.00 for
subsequent default; (d) a Customer who requests a paper billing statement will
be charged $5.00 per month; (e) a Customer who requests that a replacement card
be shipped by overnight or express mail will be assessed a fee of $35.00; (f) a
Customer who uses their Account for a foreign (non-U.S. dollar) denominated
transaction will be assessed a foreign exchange fee equal to three percent (3%)
of the U.S. dollar equivalent of the transaction amount.
Repayment. Monthly payment due dates will be at least twenty-ive (25) days
following the close of a billing cycle. A minimum amount due will be calculated
as five percent (5%) of the current balance, with a minimum of $30.00.
Reporting. Account information including credit line, utilization, and payment
history shall be reported to the credit bureaus.










[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Schedule 7.1        Subsidiaries


Name
Sole Member
State of Formation
Percent of Subsidiary Held
Elevate Credit International Limited
Elevate Credit, Inc.
United Kingdom
100%
Elevate Credit Service, LLC
Elevate Credit, Inc.
Delaware
100%
Elevate Decision Sciences, LLC
Elevate Credit, Inc.
Delaware
100%
Elastic Financial, LLC
Elevate Credit, Inc.
Delaware
100%
RISE Credit, LLC
Elevate Credit, Inc.
Delaware
100%
RISE SPV, LLC
Elevate Credit, Inc.
Delaware
100%
Financial Education, LLC
Elevate Credit, Inc.
Delaware
100%
Today Card, LLC
Elevate Credit, Inc.
Delaware
100%
EF Financial, LLC
Elevate Credit, Inc.
Delaware
100%
Rise Financial, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Alabama, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Arizona, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of California, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Colorado, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Delaware, LLC
RISE SPV, LLC
Texas
100%
Rise Credit of Florida, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Georgia, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Idaho, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Illinois, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Kansas, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Louisiana, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Mississippi, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Missouri, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Nebraska, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Nevada, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of North Dakota, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Oklahoma, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Texas, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Tennessee, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of South Carolina, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of South Dakota, LLC
RISE SPV, LLC
Delaware
100%





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







RISE Credit of Utah, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Virginia, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit Service of Ohio, LLC
RISE Credit, LLC
Delaware
100%
RISE Credit Service of Texas, LLC
RISE Credit, LLC
Delaware
100%
Elastic Louisville, LLC
Elastic Financial, LLC
Delaware
100%
Elevate Admin, LLC
Elastic Financial, LLC
Delaware
100%
Elastic Marketing, LLC
Elastic Financial, LLC
Delaware
100%
Today Marketing, LLC
Today Card, LLC
Delaware
100%
TODAY SPV, LLC
Today Card, LLC
Delaware
100%
EF Marketing, LLC
EF Financial, LLC
Delaware
100%





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Schedule 7.5Consents


NONE




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Schedule 7.7        Equity Capitalization


For Elevate Credit, Inc.:


Elevate Credit is a publicly traded corporation under the ticker symbol ELVT.




For Subsidiaries of Elevate Credit, Inc.:


Issuer
Holder
Class of Stock or Other Interests
Certificate No.
No. of Units
Percent of Subsidiary Held
Elevate Credit International Limited
Elevate Credit, Inc.
Ordinary Shares
10
11
350
650
100%
Elevate Credit Service, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
Elevate Decision Sciences, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
Elastic Financial, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
RISE Credit, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
RISE SPV, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
Financial Education, LLC
Elevate Credit, Inc.
membership interest
1
100
100%
Today Card, LLC
Elevate Credit, Inc.
membership interest
1
100
100%
EF Financial, LLC
Elevate Credit, Inc.
membership interest
1
100
100%
Rise Financial, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Alabama, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Arizona, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of California, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Colorado, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Delaware, LLC
RISE SPV, LLC
membership interest
4
100
100%
Rise Credit of Florida, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Georgia, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Idaho, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Illinois, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Kansas, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Louisiana, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Mississippi, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Missouri, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Nebraska, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Nevada, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of North Dakota, LLC
RISE SPV, LLC
membership interest
2
100
100%





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







RISE Credit of Oklahoma, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Texas, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Tennessee, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of South Carolina, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of South Dakota, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Utah, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Virginia, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit Service of Ohio, LLC
RISE Credit, LLC
membership interest
4
100
100%
RISE Credit Service of Texas, LLC
RISE Credit, LLC
membership interest
3
100
100%
Elastic Louisville, LLC
Elastic Financial, LLC
membership interest
2
100
100%
Elevate Admin, LLC
Elastic Financial, LLC
membership interest
3
100
100%
Elastic Marketing, LLC
Elastic Financial, LLC
membership interest
2
100
100%
Today Marketing, LLC
Today Card, LLC
membership interest
1
100
100%
Today SPV, LLC
Today Card, LLC
membership interest
1
100
100%
EF Marketing, LLC
EF Financial, LLC
membership interest
1
100
100%





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Schedule 7.8Indebtedness and Other Contracts


(i)
NONE



(ii)
Elevate Credit is a publicly traded corporation under the ticker symbol ELVT.
See Elevate Credit's most recent public filing for a current list of material
agreements.



(iii)    NONE






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Schedule 7.12        Intellectual Property Rights


NONE






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Schedule 7.22        Conduct of Business; Regulatory Permits


NONE






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Schedule 7.27        ERISA and UK Pension Schemes


(a) See below:


1.
Elevate Credit has two equity incentive plans to provide equity incentives to
employees at its discretion.

2.
Elevate Credit provides Workers Compensation insurance to its employees through
CNA Financial Corporation for all states except Washington, which is provided
through the State of Washington.

3.
Elevate Credit provides a Vision Insurance Plan to its employees through Avesis.

4.
Elevate Credit provides Flexible Spending Accounts to its employees through
Infinisource.

5.
Elevate Credit provides COBRA to its employees through Infinisource.

6.
Elevate Credit provides a Dental insurance plan to its employees through Sun
Life Financial.

7.
Elevate Credit provides Short Term Disability to its employees through Cigna.

8.
Elevate Credit provides Long Term Disability to its employees through Cigna

9.
Elevate Credit provides Group life/ AD&D to its employees through Cigna.

10.
Elevate Credit provides Voluntary Life/ AD&D to its employees through Cigna.

11.
Elevate Credit provides a Medical Insurance plan to its employees through
UnitedHealthcare.

12.
Elevate Credit provides a 401(k) Plan to its employees through Fidelity.

13.
Elevate Credit provides a Life Assistance Program to its employees through
Cigna.



(b) None.




(c) None.






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Schedule 7.32        Transactions with Affiliates


Elevate Credit is a publicly traded corporation under the ticker symbol ELVT.
See Elevate Credit's most recent public filing for a current list of material
agreements.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Schedule 7.40        Material Contracts


Elevate Credit is a publicly traded corporation under the ticker symbol ELVT.
See Elevate Credit's most recent public filing for a current list of material
agreements.






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED





--------------------------------------------------------------------------------







Schedule 8.25        Existing Investments


NONE










[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED



